Exhibit 10.1

Execution copy

AMENDMENT NO. 3, dated as of December 18, 2013 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 13, 2008, as Amended and Restated as of February 23,
2011 and as amended by Amendment No. 1 dated as of October 25, 2012 and
Amendment No. 2 dated as of May 31, 2013 (as heretofore amended, the “Credit
Agreement”) relating to certain senior secured cash flow-based credit
facilities, among CLEAR CHANNEL COMMUNICATIONS, INC., a Texas corporation (the
“Parent Borrower”), CLEAR CHANNEL CAPITAL I, LLC, a Delaware limited liability
company (“Holdings”), the SUBSIDIARY CO-BORROWERS, CITIBANK, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and the LENDERS from
time to time party thereto.

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Parent Borrower
has requested an amendment to the Credit Agreement to extend the maturity of
certain Classes of Term Loans outstanding thereunder and pursuant to which
certain provisions of the Credit Agreement will be amended as set forth herein;

WHEREAS, each Lender holding Tranche B Term Loans or Tranche C Term Loans, who
executes and delivers a counterpart to this Amendment has, to the extent set
forth on such counterpart, agreed to extend the scheduled maturity with respect
to all or a portion of such Term Loans by extending all or such portion,
respectively, of such Lender’s Term Loans into Extension Term Loans in
accordance with the terms and subject to the conditions set forth herein;

WHEREAS, Section 2.16(c) and (e) of the Credit Agreement permits, subject to the
limitations set forth therein, the Parent Borrower, the Administrative Agent and
each Lender agreeing to an Extension to enter into an amendment to the Credit
Agreement without the consent of any other Lenders to establish such Extension
Term Loans;

WHEREAS, the Parent Borrower wishes to appoint the Amendment Arrangers (as
defined below) as joint bookrunners for this Amendment and the transactions
contemplated hereby;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parent Borrower, the Administrative Agent, the Amendment
Arrangers and the Lenders party hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statements hereto) have the meanings assigned
to them in the Amended Credit Agreement (as defined below). The provisions of
Section 1.02 of the Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis. As used herein, the following terms have the meanings
given to them below:

“Amendment Arrangers” means, collectively, Goldman Sachs Lending Partners LLC,
Citigroup Global Markets Inc., Morgan Stanley Senior Funding, Inc., Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., and Wells Fargo
Securities, LLC, in their capacities as joint arrangers, in each case, for this
Amendment.

“Extension Deadline” shall mean 4:00 p.m., New York City time, on December 11,
2013.



--------------------------------------------------------------------------------

“Extension Pro Ration Factor” shall mean (i) if Submitted Amounts are more than
or equal to $1,000,000,000 but less than or equal to $1,300,000,000, 1.0 and
(ii) if Submitted Amounts are more than $1,300,000,000, a fraction, the
numerator of which is $1,300,000,000 and the denominator of which is the
aggregate of the respective principal amounts of the Submitted Amounts of all
Lenders.

“Submitted Amounts” shall mean, collectively, the Submitted Tranche B Term Loan
Amount and/or Submitted Tranche C Term Loan Amount of all Lenders.

“Tranche B Term Loan Extended Amount” shall mean, with respect to any Tranche B
Term Loans of any Lender that submits to the Administrative Agent a signature
page to this Amendment offering to extend all or a portion of such Lender’s
Tranche B Term Loans to Tranche E Term Loans at or prior to the Extension
Deadline (each such Lender, a “Submitting Tranche B Term Loan Lender”, and the
principal amount of such Tranche B Term Loans submitted for extension by such
Lender as set forth on its signature page to this Amendment, the “Submitted
Tranche B Term Loan Amount” of such Lender), an amount (rounded upward or
downward to the nearest whole $0.01 by the Administrative Agent in its sole
discretion) equal to the product of (x) the Extension Pro Ration Factor and
(y) the Submitted Tranche B Term Loan of such Lender.

“Tranche C Term Loan Extended Amount” shall mean, with respect to any Tranche C
Term Loans of any Lender that submits to the Administrative Agent a signature
page to this Amendment offering to extend all or a portion of such Lender’s
Tranche C Term Loans to Tranche E Term Loans at or prior to the Extension
Deadline (each such Lender, a “Submitting Tranche C Term Loan Lender”, and the
principal amount of such Tranche C Term Loans submitted for extension by such
Lender as set forth on its signature page to this Amendment, the “Submitted
Tranche C Term Loan Amount” of such Lender), an amount (rounded upward or
downward to the nearest whole $0.01 by the Administrative Agent in its sole
discretion) equal to the product of (x) the Extension Pro Ration Factor and
(y) the Submitted Tranche C Term Loan Amount of such Lender.

“Tranche E Term Loan Amount” shall mean, with respect to any Tranche E Term Loan
Lender, an amount equal to the sum of the Tranche B Term Loan Extended Amount of
such Lender plus the Tranche C Term Loan Extended Amount of such Lender.

SECTION 2. Tranche B Term Loan Maturity Date Extension.

(a) Each Submitting Tranche B Term Loan Lender: (x) irrevocably offers for
extension and reclassification into Tranche E Term Loans an amount of the
Tranche B Term Loans held by such Lender in an amount equal to the respective
amounts set forth with respect to such Tranche B Term Loans on such Submitting
Tranche B Term Loan Lender’s signature page hereto, (y) agrees that the amount
of its Tranche B Term Loans will, to the extent of its Tranche B Term Loan
Extended Amount, be set forth in Exhibit B hereto under the heading “Tranche B
Term Loan Extended Amount” and such Loans will be extended and reclassified to
become Tranche E Term Loans pursuant to the provisions of Section 2.16 of the
Credit Agreement and (z) agrees that the remainder (if any) of its Tranche B
Term Loans will remain outstanding as Tranche B Term Loans in the amount set
forth in Exhibit B hereto under the heading “Tranche B Term Loan Amount”, on the
same terms as in existence prior to the Amendment No. 3 Effective Date (the
actions described in this clause (a) being referred to herein as the “Tranche B
Term Loan Extension”).

(b) The Tranche B Term Loans of each Tranche B Term Loan Lender that is not
party hereto shall remain outstanding as Tranche B Term Loans in the amount set
forth in Exhibit B hereto under the heading “Tranche B Term Loan Amount”, on the
same terms as in existence prior to the Amendment No. 3 Effective Date.

 

2



--------------------------------------------------------------------------------

(c) It is agreed that the Tranche B Term Loans shall be deemed to be the
“Original Term Loan Class” from which a portion of the Tranche E Term Loans were
extended, the Tranche E Term Loans shall be deemed to be “Extension Term Loans”,
and the Tranche E Term Loan Lenders shall be deemed to be “Extension Term
Lenders”, in each case under and as defined in the Credit Agreement (as amended
by this Amendment).

(d) On and after the date of delivery of a signature page by any Submitting
Tranche B Term Loan Lender (as defined below) until the Amendment No. 3
Effective Date, Term Loans comprising the Submitted Tranche B Term Loan Amount
of each Lender shall continue to be subject to the offer to extend made on the
date of such signature page’s delivery, notwithstanding any later transfer
and/or assignment of all or a portion of such Submitted Tranche B Term Loan
Amount (as defined below) to another Assignee prior to the Amendment No. 3
Effective Date.

SECTION 3. Tranche C Term Loan Maturity Date Extension.

(a) Each Submitting Tranche C Term Loan Lender: (x) irrevocably offers for
extension and reclassification into Tranche E Term Loans an amount of the
Tranche C Term Loans held by such Lender in an amount equal to the respective
amounts set forth with respect to such Tranche C Term Loans on such Submitting
Tranche C Term Loan Lender’s signature page hereto, (y) agrees that the amount
of its Tranche C Term Loans will, to the extent of its Tranche C Term Loan
Extended Amount, be set forth in Exhibit B hereto under the heading “Tranche C
Term Loan Extended Amount” and such Loans will be extended and reclassified to
become Tranche E Term Loans pursuant to the provisions of Section 2.16 of the
Credit Agreement and (z) agrees that the remainder (if any) of its Tranche C
Term Loans will remain outstanding as Tranche C Term Loans in the amount set
forth in Exhibit B hereto under the heading “Tranche C Term Loan Amount”, on the
same terms as in existence prior to the Amendment No. 3 Effective Date (the
actions described in this clause (a) being referred to herein as the “Tranche C
Term Loan Extension”).

(b) The Tranche C Term Loans of each Tranche C Term Loan Lender that is not
party hereto shall remain outstanding as Tranche C Term Loans in the amount set
forth in Exhibit B hereto under the heading “Tranche C Term Loan Amount”, on the
same terms as in existence prior to the Amendment No. 3 Effective Date.

(c) It is agreed that the Tranche C Term Loans shall be deemed to be the
“Original Term Loan Class” from which a portion of the Tranche E Term Loans were
extended, the Tranche E Term Loans shall be deemed to be “Extension Term Loans”,
and the Tranche E Term Loan Lenders shall be deemed to be “Extension Term
Lenders”, in each case under and as defined in the Credit Agreement (as amended
by this Amendment).

(d) On and after the date of delivery of a signature page by any Submitting
Tranche C Term Loan Lender until the Amendment No. 3 Effective Date, Term Loans
comprising the Submitted Tranche C Term Loan Amount of each Lender shall
continue to be subject to the offer to extend made on the date of such signature
page’s delivery, notwithstanding any later transfer and/or assignment of all or
a portion of such Submitted Tranche C Term Loan Amount to another Assignee prior
to the Amendment No. 3 Effective Date.

 

3



--------------------------------------------------------------------------------

SECTION 4. Amendments.

(a) Effective as of the Amendment No. 3 Effective Date, the Credit Agreement is
hereby amended to:

(i) delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto (the “Amended Credit Agreement”);

(ii) replace Schedule 2.01B thereto with Schedule 2.01B attached to this
Amendment as Exhibit B hereto; and

(iii) add, as a new exhibit thereto, Exhibit C-9 attached to this Amendment as
Exhibit C hereto;

provided that any Schedule or Exhibit to the Credit Agreement not amended
pursuant to the terms of this Amendment or otherwise included as part of said
Exhibit A shall remain in effect without any amendment or other modification
thereto.

(b) The rights and obligations of the parties to the Credit Agreement with
respect to the period prior to the Amendment No. 3 Effective Date shall not be
affected by the amendment of the Credit Agreement pursuant hereto.

SECTION 5. Representations and Warranties. The Parent Borrower hereby represents
and warrants to each other party hereto that:

(a) The execution, delivery and performance by the Parent Borrower of this
Amendment, and the consummation of the transactions contemplated hereby, are
within its corporate power, has been duly authorized by all necessary corporate
action, and does not and will not (i) contravene the terms of any of the Parent
Borrower’s Organization Documents, (ii) result in any breach or contravention
of, or the creation of any Lien upon any of the property or assets of the Parent
Borrower or any of the Restricted Subsidiaries (other than as permitted by
Section 7.01 of the Credit Agreement) under (A) any Contractual Obligation to
which the Parent Borrower is a party or affecting the Parent Borrower or the
properties of the Parent Borrower or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Parent Borrower or its property is subject; or (iii) violate any
applicable material Law; except with respect to any breach, contravention or
violation (but not creation of Liens) referred to in clauses (ii) and (iii), to
the extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Parent Borrower,
and constitutes a legal, valid and binding obligation of the Parent Borrower,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

(c) None of the Collateral Documents in effect on the Amendment No. 3 Effective
Date will be rendered invalid, non-binding or unenforceable against any Loan
Party as a result of this Amendment. The Guarantees created under such
Collateral Documents will continue to guarantee the Obligations (as the
Obligations are modified hereunder) to the same extent as they guaranteed the
Obligations immediately prior to the Amendment No. 3 Effective Date. The Liens
created under such Collateral Documents will continue to secure the Obligations
(as the Obligations are modified hereunder), and will continue to be perfected,
in each case, to the same extent as they secured the Obligations or were
perfected immediately prior to the Amendment No. 3 Effective Date and no further
document, instrument or agreement, or any recording, filing,

 

4



--------------------------------------------------------------------------------

re-recording or re-filing of any such Collateral Document or any notice of a
Lien created thereby, is required, as a result of this Amendment in order to
maintain the effectiveness, perfection and priority of such Liens or to maintain
the validity, binding effect or enforceability of such Guarantees.

(d) The representations and warranties of the Parent Borrower and each other
Loan Party contained in Article V of the Credit Agreement or in any other Loan
Document are true and correct in all material respects on and as of the date
hereof and on and as of the Amendment No. 3 Effective Date (in each case, except
to the extent that any representation or warranty specifically refers to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct in all respects on such
respective dates.

(e) No Default has occurred and is continuing.

SECTION 6. Effectiveness.

(a) Each Lender that submits an executed counterpart hereto acknowledges and
agrees that in the absence of a change to the terms and conditions of this
Amendment (including Exhibit A hereto), in each case that is (x) materially
adverse to the Lenders and (y) made after the submission of such executed
counterpart, such submission is irrevocable.

(b) This Amendment shall become effective on and as of the date (such date, the
“Amendment No. 3 Effective Date”) on which on which each of the following
conditions is satisfied:

(i) the Administrative Agent shall have received the following:

(A) duly executed counterparts of this Amendment that, when taken together, bear
the signatures of (1) the Parent Borrower, (2) the Administrative Agent, (3) the
Amendment Arrangers, (4) each Submitting Tranche B Term Loan Lender and (5) each
Submitting Tranche C Term Loan Lender, which in the case of each of clauses
(4) and (5), have agreed to convert all or a portion of their Tranche B Term
Loans or Tranche C Term Loans, respectively, into Tranche E Term Loans pursuant
to the terms of this Amendment in an aggregate principal amount of at least
$1,000,000,000;

(B) a copy of the resolutions, in form and substance reasonably satisfactory to
the Administrative Agent, of the board of directors, other managers or general
partner of each U.S. Loan Party (or a duly authorized committee thereof)
authorizing the execution, delivery and performance of this Amendment and the
performance of the Credit Agreement and the other Loan Documents, in each case
as modified by this Amendment, certified as of the Amendment No. 3 Effective
Date by a Responsible Officer of each U.S. Loan Party as being in full force and
effect without modification or amendment;

(C) a favorable legal opinion of Kirkland & Ellis LLP, counsel to the Loan
Parties, and Cox Smith Matthews Incorporated, Texas counsel to the Loan Parties,
each in form and substance reasonably satisfactory to the Administrative Agent,
covering such matters relating to this Amendment, the Amended Credit Agreement
and the other Loan Documents and security interests created thereunder as the
Administrative Agent shall reasonably request; and

 

5



--------------------------------------------------------------------------------

(D) a certificate from the Chief Financial Officer of the Parent Borrower dated
the Amendment No. 3 Effective Date, certifying as to the accuracy of the
representations and warranties set forth in Section 5 hereof;

(ii) the Administrative Agent and the Amendment Arrangers shall have received
all other fees and other amounts due and payable to them in connection with this
Amendment, including, to the extent invoiced on or before the Amendment No. 3
Effective Date, reimbursement or payment of all reasonable documented
out-of-pocket expenses (including reasonable fees, disbursements and other
charges of Cahill, Gordon & Reindel LLP) required to be reimbursed or paid by
any Loan Party in connection with the Amendment; and

(iii) each U.S. Loan Party shall have entered into a written instrument in form
and substance reasonably satisfactory to the Administrative Agent pursuant to
which it confirms that it consents to this Amendment and reaffirms that the
Collateral Documents to which it is party will continue to apply in respect of
the Amended Credit Agreement and the Obligations of such U.S. Loan Party
hereunder and thereunder.

(c) The Administrative Agent shall notify the Parent Borrower and the Lenders of
the Amendment No. 3 Effective Date promptly after the occurrence thereof.

SECTION 7. Effect of this Agreement; Amendment Arrangers; Certain Authorizations
and Waivers.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Agents, the Arrangers, the L/C Issuers,
the Swing Line Lender or the Lenders under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. Notwithstanding
anything to the contrary contained herein, at any time following the Amendment
No. 3 Effective Date, the Administrative Agent and the Parent Borrower (without
the need to obtain the consent of any Lender) may correct any clerical errors,
omissions, ambiguities or defects relating to the submission of signature pages
to this Amendment (including, without limitation, the principal amount of Term
Loan Classes affected by the extension election and Submitted Tranche B Term
Loan Amount and/or Submitted Tranche C Term Loan Amount, reflected in such
signature pages) and reflect such corrections in Exhibit A to this Amendment.

(b) On and after the Amendment No. 3 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document, shall, unless expressly provided otherwise herein, be deemed to be a
reference to the Credit Agreement as amended hereby. This Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.

 

6



--------------------------------------------------------------------------------

(c) On and after the Amendment No. 3 Effective Date, the Amendment Arrangers,
their respective Affiliates and the officers, directors, employees, agents and
attorneys-in-fact of any of the foregoing (collectively, the “Amendment Arranger
Related Persons”) shall have the benefit of all the exculpatory, reimbursement
and indemnity provisions that are set forth in the Credit Agreement or any other
Loan Document for the benefit of the Administrative Agent, any other Agent or
any other Agent-Related Person. Without limiting the foregoing, each Lender
party hereto (i) acknowledges that it has made its own analysis and decision to
enter into the Credit Agreement, this Amendment and the other Loan Documents,
and that none of the Amendment Arrangers or any other Amendment Arranger Related
Persons has made any express or implied representation or warranty, or shall be
deemed to have any responsibility or duty, with respect to the completeness,
sufficiency or performance thereof, and (ii) by delivering its signature page to
this Amendment shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Amendment Arrangers on the Amendment No. 3 Effective Date pursuant to the
terms hereof.

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 9. Governing Law.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND THE APPELLATE COURTS
THEREOF. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY DOCUMENT
RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE
MANNER PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR ELECTRONIC
TRANSMISSION) IN SECTION 10.02 OF THE RESTATED CREDIT AGREEMENT. NOTHING IN THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10. Miscellaneous. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
Any provision of this Amendment that is prohibited or

 

7



--------------------------------------------------------------------------------

unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

CLEAR CHANNEL COMMUNICATIONS, INC. By:  

/s/ Brian D. Coleman

  Name:    Brian D. Coleman   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

/s/ Kirkwood Roland

  Name:    Kirkwood Roland   Title:   Director and Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as Amendment Arranger By:  

/s/ Robert Ehudin

  Name:    Robert Ehudin   Title:   Authorized Signatory

CITIGROUP GLOBAL MARKETS INC.,

as Amendment Arranger

By:  

/s/ Kirkwood Roland

  Name:   Kirkwood Roland   Title:   Director

CREDIT SUISSE SECURITIES (USA) LLC,

as Amendment Arranger

By:  

/s/ Kristin M. Allen

  Name:   Kristin M. Allen   Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.,

as Amendment Arranger

By:  

/s/ William Frauen

  Name:   William Frauen   Title:   Managing Director By:  

/s/ Jackson Merchant

  Name:   Jackson Merchant   Title:   Director

MORGAN STANLEY SENIOR FUNDING, INC.,

as Amendment Arranger

By:  

/s/ Nehal Abdel Hakim

  Name:   Nehal Abdel Hakim   Title:   Authorized Signatory



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC, as Amendment Arranger By:  

/s/ James R. Zilisch

  Name:    James R. Zilisch   Title:   Managing Director



--------------------------------------------------------------------------------

[Lenders’ signature pages on file with Clear Channel.]



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 3

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

 

AMENDED AND RESTATED

CREDIT AGREEMENT1

Dated as of May 13, 2008,

as Amended and Restated as of February 23, 2011

among

CLEAR CHANNEL COMMUNICATIONS, INC.,

as Parent Borrower,

the Subsidiary Co-Borrowers party hereto,

the Foreign Subsidiary Revolving Borrowers party hereto,

CLEAR CHANNEL CAPITAL I, LLC,

as Holdings,

CITIBANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

 

 

1  This marked version is marked against the amended and restated credit
agreement, dated as of February 23, 2011 (the “2011 ARCA”) conformed to reflect
Amendment No. 1, dated as of October 25, 2012 (“Amendment No. 1”) and Amendment
No. 2, dated as of May 31, 2013 (“Amendment No. 2). The 2011 ARCA, conformed to
reflect Amendment No.1 and Amendment No. 2), is herein referred to as the
“Conformed Document.” This Conformed Document is provided for convenience only.
In the event of any conflict between this Conformed Document and any of the 2011
ARCA, Amendment No. 1, or Amendment No. 2, the 2011 ARCA, Amendment No. 1 and
Amendment No. 2 shall control.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page    

 

ARTICLE I

    

 

Definitions and Accounting Terms

  

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Other Interpretive Provisions      6061   

SECTION 1.03.

  Accounting Terms      6061   

SECTION 1.04.

  Rounding      61   

SECTION 1.05.

  References to Agreements, Laws, Etc.      61   

SECTION 1.06.

  Times of Day      6162   

SECTION 1.07.

  Additional Alternative Currencies      6162   

SECTION 1.08.

  Currency Equivalents Generally      62   

SECTION 1.09.

  Change in Currency      6263   

SECTION 1.10.

  Pro Forma Calculations      63   

SECTION 1.11.

  Funding Through Applicable Lending Offices      6364   

SECTION 1.12.

  Reclassification      6465     

 

ARTICLE II

    

 

The Commitments and Credit Extensions

  

SECTION 2.01.

  The Loans      6465   

SECTION 2.02.

  Borrowings, Conversions and Continuations of Loans      6769   

SECTION 2.03.

  Letters of Credit      6971   

SECTION 2.04.

  Swing Line Loans      7779   

SECTION 2.05.

  Prepayments      7981   

SECTION 2.06.

  Termination or Reduction of Commitments      8689   

SECTION 2.07.

  Repayment of Loans      8790   

SECTION 2.08.

  Interest      8890   

SECTION 2.09.

  Fees      8891   

SECTION 2.10.

  Computation of Interest and Fees      8991   

SECTION 2.11.

  Evidence of Indebtedness      8992   

SECTION 2.12.

  Payments Generally      9092   

SECTION 2.13.

  Sharing of Payments      9193   

SECTION 2.14.

  Incremental Credit Extensions      9194   

SECTION 2.15.

  Designation of Foreign Subsidiary Revolving Borrower, Termination of
Designations      9496   

SECTION 2.16.

  Extensions of Term Loans and Revolving Credit Commitments      9497   

SECTION 2.17.

  Defaulting Lenders      100100   

SECTION 2.18.

  Permitted Debt Exchanges      98101     

 

ARTICLE III

    

 

Taxes, Increased Costs Protection and Illegality

  

SECTION 3.01.

  Taxes      101104   

SECTION 3.02.

  Illegality      104107   

SECTION 3.03.

  Inability To Determine Rates      104107   

SECTION 3.04.

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      105107   

SECTION 3.05.

  Funding Losses      106108   

SECTION 3.06.

  Matters Applicable to All Requests for Compensation      106109   

SECTION 3.07.

  Replacement of Lenders Under Certain Circumstances      106109   

SECTION 3.08.

  Survival      107110   



--------------------------------------------------------------------------------

 

 

ARTICLE IV

    

 

Conditions Precedent to Credit Extensions

  

SECTION 4.01.

  Conditions to Initial Credit Extension      107110   

SECTION 4.02.

  Conditions to Subsequent Credit Extensions      108111     

 

ARTICLE V

    

 

Representations and Warranties

  

SECTION 5.01.

  Existence, Qualification and Power; Compliance with Laws      109111   

SECTION 5.02.

  Authorization; No Contravention      109112   

SECTION 5.03.

  Governmental Authorization      109112   

SECTION 5.04.

  Binding Effect      109112   

SECTION 5.05.

  Financial Statements; No Material Adverse Effect      110112   

SECTION 5.06.

  Litigation      110113   

SECTION 5.07.

  Labor Matters      110113   

SECTION 5.08.

  Ownership of Property; Liens      110113   

SECTION 5.09.

  Environmental Matters      111113   

SECTION 5.10.

  Taxes      111114   

SECTION 5.11.

  ERISA Compliance, Etc.      112114   

SECTION 5.12.

  Subsidiaries      112114   

SECTION 5.13.

  Margin Regulations; Investment Company Act      112115   

SECTION 5.14.

  Disclosure      112115   

SECTION 5.15.

  Intellectual Property; Licenses, Etc.      112115   

SECTION 5.16.

  Solvency      113115   

SECTION 5.17.

  Subordination of Junior Financing      113115   

SECTION 5.18.

  Special Representations Relating to FCC Authorizations, Etc.      113115     
ARTICLE VI      Affirmative Covenants   

SECTION 6.01.

  Financial Statements      114116   

SECTION 6.02.

  Certificates; Other Information      115117   

SECTION 6.03.

  Notices      117120   

SECTION 6.04.

  Payment of Obligations      117120   

SECTION 6.05.

  Preservation of Existence, Etc.      118120   

SECTION 6.06.

  Maintenance of Properties      118120   

SECTION 6.07.

  Maintenance of Insurance      118120   

SECTION 6.08.

  Compliance with Laws      118121   

SECTION 6.09.

  Books and Records      118121   

SECTION 6.10.

  Inspection Rights      119121   

SECTION 6.11.

  Covenant To Guarantee Obligations and Give Security      119121   

SECTION 6.12.

  Compliance with Environmental Laws      122124   

SECTION 6.13.

  Further Assurances and Post Closing Deliveries      122124   

SECTION 6.14.

  Designation of Subsidiaries      123125   

SECTION 6.15.

  Interest Rate Protection      123125   

SECTION 6.16.

  License Subsidiaries      123126   



--------------------------------------------------------------------------------

  ARTICLE VII      Negative Covenants   

SECTION 7.01.

  Liens      124126   

SECTION 7.02.

  Investments      127130   

SECTION 7.03.

  Indebtedness      131133   

SECTION 7.04.

  Fundamental Changes      136139   

SECTION 7.05.

  Dispositions      139141   

SECTION 7.06.

  Restricted Payments      141144   

SECTION 7.07.

  Change in Nature of Business      144146   

SECTION 7.08.

  Transactions with Affiliates      144146   

SECTION 7.09.

  Burdensome Agreements      145148   

SECTION 7.10.

  Use of Proceeds      146149   

SECTION 7.11.

  Accounting Changes      146149   

SECTION 7.12.

  Prepayments, Etc. of Indebtedness      147149   

SECTION 7.13.

  Equity Interests of Certain Restricted Subsidiaries and Unrestricted
Subsidiaries      148151   

SECTION 7.14.

  Financial Covenant      148151   

SECTION 7.15.

  Limitation on Debt Payments      149151      ARTICLE VIII      Events of
Default and Remedies   

SECTION 8.01.

  Events of Default      149152   

SECTION 8.02.

  Remedies upon Event of Default      151154   

SECTION 8.03.

  Application of Funds      152154   

SECTION 8.04.

  Right to Cure      152155      ARTICLE IX      Administrative Agent and Other
Agents   

SECTION 9.01.

  Appointment and Authorization of the Administrative Agent      153155   

SECTION 9.02.

  Delegation of Duties      154156   

SECTION 9.03.

  Liability of Agents      154156   

SECTION 9.04.

  Reliance by the Administrative Agent      155157   

SECTION 9.05.

  Notice of Default      155158   

SECTION 9.06.

  Credit Decision; Disclosure of Information by Agents      155158   

SECTION 9.07.

  Indemnification of Agents      156158   

SECTION 9.08.

  Withholding Tax      156159   

SECTION 9.09.

  Agents in Their Individual Capacities      157159   

SECTION 9.10.

  Successor Administrative Agent      157160   

SECTION 9.11.

  Administrative Agent May File Proofs of Claim      158161   

SECTION 9.12.

  Collateral and Guaranty Matters      159161   

SECTION 9.13.

  Other Agents; Arrangers and Managers      159162   

SECTION 9.14.

  Appointment of Supplemental Administrative Agents      160162   

SECTION 9.15.

  Intercreditor Agreement      160163   

SECTION 9.16.

  Administrative Agent as Holder of Security Interests Granted by Foreign
Subsidiary Revolving Borrowers      161163   

SECTION 9.17.

  Collateral Sharing Agreement      161163   



--------------------------------------------------------------------------------

  ARTICLE X      Miscellaneous   

SECTION 10.01.

  Amendments, Etc.      161164   

SECTION 10.02.

  Notices and Other Communications; Facsimile Copies      163166   

SECTION 10.03.

  No Waiver; Cumulative Remedies      164167   

SECTION 10.04.

  Attorney Costs and Expenses      165167   

SECTION 10.05.

  Indemnification by the Borrowers      165167   

SECTION 10.06.

  Payments Set Aside      166168   

SECTION 10.07.

  Successors and Assigns      166168   

SECTION 10.08.

  Confidentiality      169172   

SECTION 10.09.

  Treatment of Information      170172   

SECTION 10.10.

  Setoff      171173   

SECTION 10.11.

  Interest Rate Limitation      171174   

SECTION 10.12.

  Counterparts      172174   

SECTION 10.13.

  Integration      172174   

SECTION 10.14.

  Survival of Representations and Warranties      172174   

SECTION 10.15.

  Severability      172174   

SECTION 10.16.

  GOVERNING LAW      172174   

SECTION 10.17.

  WAIVER OF RIGHT TO TRIAL BY JURY      172175   

SECTION 10.18.

  Binding Effect      173175   

SECTION 10.19.

  Judgment Currency      173175   

SECTION 10.20.

  Lender Action      173175   

SECTION 10.21.

  USA PATRIOT Act      173176   

SECTION 10.22.

  No Advisory or Fiduciary Responsibility      173176   

SECTION 10.23.

  No Personal Liability      174176   

SECTION 10.24.

  Limitations on Foreign Loan Parties      174176   

SECTION 10.25.

  FCC      174177   

SECTION 10.26.

  Effectiveness of Merger      175177   

SECTION 10.27.

  Effectiveness of Restatement      175177   

 

SCHEDULES2    1.01A    [Reserved] 1.01B    [Reserved] 1.01C    [Reserved] 1.01D
   [Reserved] 1.01E    [Reserved] 1.01G    [Reserved] 2.01A    [Reserved] 2.01B
   Term Loan Commitments 5.11(b)    [Reserved] 5.12    [Reserved] 5.18   
[Reserved] 6.11(h)    [Reserved] 7.01(b)    [Reserved] 7.02(g)    [Reserved]
7.03(b)    [Reserved] 7.05(o)    [Reserved]

 

2  To the extent a Schedule or Annex is [Reserved], the corresponding Schedule
in the Existing Credit Agreement shall continue to apply.



--------------------------------------------------------------------------------

7.05(p)    [Reserved] 7.08    [Reserved] 7.09    [Reserved] 10.02    [Reserved]
Annex I    [Reserved] EXHIBITS3    A    [Reserved] B    [Reserved] C-1   
[Reserved] C-2    [Reserved] C-3    [Reserved] C-4    [Reserved] C-5   
[Reserved] C-6    [Reserved] C-7    [Reserved] C-8    Form of Tranche D Term
Note C-9    Form of Tranche E Term Note D    [Reserved] E    [Reserved] F-1   
[Reserved] F-2    [Reserved] F-3    [Reserved] F-4    [Reserved] G-1   
[Reserved] G-2    [Reserved] G-3    [Reserved] G-4    [Reserved] G-5   
[Reserved] H-1    [Reserved] H-2    [Reserved] H-3    [Reserved] H-4   
[Reserved] H-5    [Reserved] H-6    [Reserved] H-7    [Reserved] H-8   
[Reserved] I-1    Form of Intercreditor Agreement I-2    Form of First Lien
Intercreditor Agreement I-3    Form of Second Lien Intercreditor Agreement J   
[Reserved] K    [Reserved] L    [Reserved] M    Discounted Purchase Option
Notice N    Lender Participation Notice O    Discounted Term Loan Purchase
Notice P    Collateral Sharing Agreement

 

3  To the extent an Exhibit is [Reserved], the corresponding Exhibit in the
Existing Credit Agreement shall continue to apply.



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 13, 2008, as amended and
restated as of February 23, 2011, and further amended pursuant to Amendment
No. 1 and1, Amendment No. 2,2 and Amendment No. 3, among CLEAR CHANNEL
COMMUNICATIONS, INC., a Texas corporation (“Parent Borrower”), CLEAR CHANNEL
CAPITAL I, LLC, a Delaware limited liability company (“Holdings”), the
Subsidiary Co-Borrowers (as defined below), the Foreign Subsidiary Revolving
Borrowers (as defined below) from time to time party hereto, CITIBANK, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

PRELIMINARY STATEMENTS

The Parent Borrower, Holdings, the Subsidiary Co-Borrowers, the Foreign
Subsidiary Revolving Borrowers, the Administrative Agent and the Lenders are
party to that certain Credit Agreement dated as of May 13, 2008 (together with
all Exhibits and Schedules thereto and as amended through the date hereof, the
“Existing Credit Agreement”).

The proceeds of the Term Loans and the Revolving Credit Loans made available
under the Existing Credit Agreement have been used for the purposes set forth
therein. The proceeds of Revolving Credit Loans and Swing Line Loans made after
the Restatement Date and Letters of Credit issued on or after the Restatement
Date will be used for (i) working capital needs of the Parent Borrower and its
Subsidiaries, (ii) general corporate purposes of the Parent Borrower and its
Subsidiaries and (iii) any other purpose not prohibited by this Agreement,
including Restricted Payments and repayments of the Retained Existing Notes on
their respective maturity dates.

Pursuant to the Amendment and Restatement Agreement, the Parent Borrower,
Holdings, the Administrative Agent, the Swing Line Lender, the L/C Issuers and
the Required Lenders had amended and restated the Existing Credit Agreement, and
pursuant to Amendment No. 1 and1, Amendment No. 2 and Amendment No. 3 have
further amended the Existing Credit Agreement in the form hereof.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“ABL Administrative Agent” means Citibank in its capacity as administrative
agent and collateral agent under the ABL Credit Agreement, or any successor
administrative agent and collateral agent under the ABL Credit Agreement.

“ABL Credit Agreement” means that certain asset-based revolving credit agreement
dated as of the Execution Date, among the Parent Borrower, Holdings, the
subsidiary borrowers party thereto, the lenders party thereto and Citibank, as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, replaced or refinanced from time to time.

“ABL Facilities” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

“ABL Facility Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

“Acceptable Discount” has the meaning specified in Section 2.05(f)(iii).

“Acceptance Date” has the meaning specified in Section 2.05(f)(ii).

 

-1-



--------------------------------------------------------------------------------

“Activities” has the meaning specified in Section 9.09(b).

“Additional Cash from Revolver Draw” means if (a) the Initial Revolving
Borrowing exceeds $80,000,000 and (b) the Equity Contribution is less than
$3,500,000,000, the excess of the Initial Revolving Borrowing over $80,000,000.

“Additional Lender” has the meaning specified in Section 2.14(a).

“Additional Non-Principal Properties Certificate” shall mean a certificate of a
Responsible Officer of the Parent Borrower delivered to the Administrative Agent
in accordance with Section 6.11(d) or 6.11(e), setting forth, as of the time of
delivery of such certificate, a list of any new Additional Non-Principal
Properties Collateral.

“Additional Non-Principal Properties Collateral” means any assets of the Parent
Borrower or any U.S. Guarantor identified as “Additional Non-Principal
Properties Collateral” in an Additional Non-Principal Properties Certificate,
which assets the Parent Borrower has determined, in its discretion, do not
constitute “Principal Properties” under (and as defined in and determined in
accordance with) the Retained Existing Notes Indenture.

“Additional Principal Properties Certificate” shall mean a certificate of a
Responsible Officer of the Parent Borrower delivered to the Administrative Agent
in accordance with Section 6.11(d), setting forth, as of the time of delivery of
such certificate, a list of any new Additional Principal Properties Collateral
and a calculation of the Principal Properties Collateral Amount.

“Additional Principal Properties Collateral” means any assets of the Parent
Borrower or any U.S. Guarantor identified as “Additional Principal Properties
Collateral” in an Additional Principal Properties Certificate.

“Administrative Agent” means Citibank, in its capacity as administrative agent
and collateral agent under the Loan Documents, or any successor administrative
agent and collateral agent, it being understood that Citibank may designate any
of its Affiliates, including, without limitation, Citicorp International plc, as
administrative agent for the Alternative Currency Revolving Credit Facility and
that such Affiliate shall be considered an Administrative Agent for all purposes
hereunder.

“Administrative Agent Claim” has the meaning specified in Section 9.16(i).

“Administrative Agent Dutch Claim” has the meaning specified in Section 9.16(a).

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Parent Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Parent Borrower or any of their respective Subsidiaries.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

-22-



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Co-Documentation Agents, the Supplemental Administrative Agents (if any) and
the Arrangers.

“Agent’s Group” has the meaning specified in Section 9.09(b).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof.

“Agreement Currency” has the meaning specified in Section 10.19.

“Aloha Trust” means The Aloha Trust Station Trust, LLC, a Delaware limited
liability company.

“Alternative Currency” means Euros, Sterling, Canadian Dollars and each other
currency (other than Dollars) that is approved by the Administrative Agent, the
Alternative Currency Revolving Credit Lenders and the Alternative Currency L/C
Issuers in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

“Alternative Currency L/C Advance” means, with respect to each Alternative
Currency Revolving Credit Lender, such Lender’s funding of its participation in
any Alternative Currency L/C Borrowing in accordance with its Pro Rata Share.
All Alternative Currency L/C Advances shall be denominated in Dollars.

“Alternative Currency L/C Borrowing” means an extension of credit resulting from
a drawing under any Alternative Currency Letter of Credit that has not been
reimbursed on the applicable Honor Date or refinanced as an Alternative Currency
Revolving Credit Borrowing. All Alternative Currency L/C Borrowings shall be
denominated in Dollars.

“Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.

“Alternative Currency L/C Issuer” means Citibank and any other Lender that
becomes an Alternative Currency L/C Issuer in accordance with Section 2.03(l) or
10.07(j), in each case, in its capacity as an issuer of Alternative Currency
Letters of Credit hereunder, or any successor issuer of Alternative Currency
Letters of Credit hereunder.

“Alternative Currency L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Alternative Currency Letters of Credit (whether or not (i) such maximum amount
is then in effect under any such Alternative Currency Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Alternative
Currency Letter of Credit or (ii) the conditions to drawing can then be
satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Alternative Currency Letters of Credit, including all Alternative Currency L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Alternative Currency L/C Sublimit” means an amount equal to $100,000,000.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
Dollars or an Alternative Currency and issued pursuant to Section 2.03(a)(i)(B).

 

-33-



--------------------------------------------------------------------------------

“Alternative Currency Revolving Commitment Increase” shall have the meaning
specified in Section 2.14(a).

“Alternative Currency Revolving Commitment Increase Lender” has the meaning
specified in Section 2.14(a).

“Alternative Currency Revolving Credit Borrowing” means a borrowing consisting
of Alternative Currency Revolving Credit Loans of the same Type, denominated in
the same currency and having the same Interest Period made by each of the
Alternative Currency Revolving Credit Lenders pursuant to Section 2.01(b).

“Alternative Currency Revolving Credit Commitment” means, as to each Alternative
Currency Revolving Credit Lender, its obligation to (a) make Alternative
Currency Revolving Credit Loans to the Parent Borrower and the Foreign
Subsidiary Revolving Borrowers pursuant to Section 2.01(b)(ii) and (b) purchase
participations in Alternative Currency L/C Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth,
opposite such Lender’s name on Schedule 2.01A under the caption “Alternative
Currency Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate Dollar Amount of Alternative Currency Revolving Credit Commitments of
all Alternative Currency Revolving Credit Lenders shall be $144,603,801.50 on
the Restatement Date after giving effect to the Commitment Reduction, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Alternative Currency Revolving
Commitment Increase.

“Alternative Currency Revolving Credit Exposure” means, as to each Alternative
Currency Revolving Credit Lender, the sum of the Outstanding Amount of such
Alternative Currency Revolving Credit Lender’s Alternative Currency Revolving
Credit Loans and its Pro Rata Share of the Alternative Currency L/C Obligations
at such time.

“Alternative Currency Revolving Credit Facility” means, at any time, the
aggregate Dollar Amount of the Alternative Currency Revolving Credit Commitments
at such time.

“Alternative Currency Revolving Credit Lender” means, at any time, any Lender
that has an Alternative Currency Revolving Credit Commitment at such time.

“Alternative Currency Revolving Credit Loan” has the meaning specified in
Section 2.01(b)(ii).

“Alternative Currency Revolving Credit Note” means a promissory note of the
Parent Borrower and the Foreign Subsidiary Revolving Borrowers, payable to any
Alternative Currency Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-7 to the Existing Credit Agreement,
evidencing the aggregate Indebtedness of such Borrower to such Alternative
Currency Revolving Credit Lender resulting from the Alternative Currency
Revolving Credit Loans made by such Alternative Currency Revolving Credit
Lender.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 15, 2011, among the Parent Borrower, Holdings,
the Administrative Agent, the Swing Line Lender, the L/C Issuers and the Lenders
party thereto.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
October 25, 2012.

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of May 31,
2013.

“Amendment No. 2 Effective Date” has the meaning specified in Amendment No. 2.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of
December 18, 2013.

 

-44-



--------------------------------------------------------------------------------

“Amendment No. 3 Effective Date” has the meaning specified in Amendment No. 3.

“AMFM” means AMFM Operating Inc., a Delaware corporation.

“AMFM Notes” means the 8% Senior Notes due 2008 of AMFM.

“AMFM Notes Indenture” means that certain Indenture dated as of November 17,
1998 among AMFM (formerly known as Chancellor Media Corporation of Los Angeles),
the guarantors thereto, and The Bank of New York, as trustee, as supplemented by
the First Supplemental Indenture dated as of August 23, 1999, as further
supplemented by the Second Supplemental Indenture dated as of November 19, 1999
and as further supplemented by the Third Supplemental Indenture dated as of
January 18, 2000, as may be amended, supplemented or modified from time to time.

“Annual Financial Statements” means the consolidated balance sheets of the
Parent Borrower as of each of December 31, 2007, 2006 and 2005, and the related
consolidated statements of income, stockholders’ equity and cash flows for the
Parent Borrower for the fiscal years then ended.

“Applicable Discount” has the meaning specified in Section 2.05(f)(iii).

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Tranche A Term Loans (i) until delivery of financial
statements for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.40% and
(B) for Base Rate Loans, 2.40% and (ii) thereafter, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

Pricing
Level

  


Total Leverage Ratio

  

Eurocurrency
Rate

  


Base Rate

1

   < 4:1               2.90%    1.90%

2

   > 4:1 but < 5:1    3.025%    2.025%

3

   > 5:1 but < 6:1    3.150%    2.150%

4

   > 6:1 but < 7:1    3.275%    2.275%

5

   > 7:1               3.40%    2.40%

(b) with respect to Tranche B Term Loans (i) until delivery of financial
statements for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.65% and
(B) for Base Rate Loans, 2.65% and (ii) thereafter, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

Pricing
Level

  


Total Leverage Ratio

  

Eurocurrency
Rate

  


Base Rate

1

   < 7:1    3.40%    2.40%

2

   > 7:1    3.65%    2.65%

 

-55-



--------------------------------------------------------------------------------

(c) with respect to Tranche C Term Loans (i) until delivery of financial
statements for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.65% and
(B) for Base Rate Loans, 2.65% and (ii) thereafter, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

Pricing
Level

  


Total Leverage Ratio

  

Eurocurrency
Rate

  


Base Rate

1

   < 7:1    3.40%    2.40%

2

   > 7:1    3.65%    2.65%

(d) with respect to Delayed Draw Term Loans (i) for commitment fees in respect
of (x) the Delayed Draw 1 Term Loan Commitment, 1.825%, and (y) the Delayed Draw
2 Term Loan Commitment, 1.825%, and (ii) (x) until delivery of financial
statements for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.65% and
(B) for Base Rate Loans, 2.65%, and (y) thereafter, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

Pricing
Level

  


Total Leverage Ratio

  

Eurocurrency
Rate

  


Base Rate

1

   < 7:1    3.40%    2.40%

2

   > 7:1    3.65%    2.65%

(e) during the period from and after the Amendment No. 2 Effective Date
(including the Amendment No. 2 Effective Date), with respect to Tranche D Term
Loans, (A) for Eurocurrency Rate Loans, 6.75% and (B) for Base Rate Loans,
5.75%;

(f) during the period from and after the Amendment No. 3 Effective Date
(including the Amendment No. 3 Effective Date), with respect to Tranche E Term
Loans, (A) for Eurocurrency Rate Loans, 7.50% and (B) for Base Rate Loans,
6.50%;

(g) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees (i) until delivery of financial statements for the
first full fiscal quarter commencing on or after the Closing Date pursuant to
Section 6.01, (A) for Eurocurrency Rate Loans, 3.40%, (B) for Base Rate Loans,
2.40%, (C) for Letter of Credit fees, 3.40% and (D) for commitment fees, 0.50%
and (ii) thereafter, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate


Pricing
Level

  



Total Leverage Ratio

  

Eurocurrency
Rate and Letter of
Credit Fees

  



Base Rate

  


Commitment
Fees

1

   < 4:1          2.90%    1.90%    0.375%

2

   > 4:1 but < 5:1    3.025%    2.025%    0.50%

3

   > 5:1 but < 6:1    3.15%    2.15%    0.50%

4

   > 6:1 but < 7:1    3.275%    2.275%    0.50%

5

   > 7:1          3.40%    2.40%    0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that if a Compliance Certificate was required to have
been delivered but was not delivered the highest Applicable Rate pertaining to
any pricing level shall apply as of the earlier of (i) 15 days after the day
such Compliance Certificate was required to be delivered and (ii) the day on
which the Required Lenders so require, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply); provided further that if an Event of Default exists,
the highest Applicable Rate pertaining to any pricing level shall apply with
respect to Commitment Fees.

 

-66-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined at any time before
the 91st day after the date on which all Loans have been repaid and all
Commitments have been terminated that the Total Leverage Ratio set forth in any
Compliance Certificate delivered to the Administrative Agent is inaccurate for
any reason and the result thereof is that the Lenders received interest or fees
for any period based on an Applicable Rate that is less than that which would
have been applicable had the Total Leverage Ratio been accurately determined,
then, for all purposes of this Agreement, the “Applicable Rate” for any day
occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Total Leverage Ratio for such period, and any shortfall in
the interest or fees theretofore paid by the Borrowers for the relevant period
pursuant to Sections 2.08(a) and 2.09(a) as a result of the miscalculation of
the Total Leverage Ratio shall be deemed to be (and shall be) due and payable
upon the date that is five (5) Business Days after notice by the Administrative
Agent to the Parent Borrower of such miscalculation. If the preceding sentence
is complied with the failure to previously pay such interest and fees shall not
in and of itself constitute a Default and no amounts shall be payable at the
Default Rate in respect of any such interest or fees.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to Commitments or
Loans of any Class, the Lenders of such Class, (b) with respect to any Letters
of Credit, (i) the relevant L/C Issuer and (ii)(x) with respect to any Dollar
Letters of Credit issued pursuant to Section 2.03(a)(i)(A), the Dollar Revolving
Credit Lenders and (y) with respect to any Alternative Currency Letters of
Credit issued pursuant to Section 2.03(a)(i)(B), the Alternative Currency
Revolving Credit Lenders and (c) with respect to the Swing Line Facility,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Dollar Revolving Credit Lenders.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request
and certificate; provided, however, that, solely with respect to delivery of any
such Communication by any Loan Party to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, letter of credit request, swing loan
request, notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.05(a) and Section 2.05(b) and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article IV or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” has the meaning assigned to such term in the Existing Credit
Agreement.

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit E to the Existing Credit Agreement or any other form
approved by the Administrative Agent and (b) in the case of any assignment of
Term Loans in connection with a Permitted Debt Exchange conducted in accordance
with Section 2.18, such form of assignment (if any) as may have been requested
by the Administrative Agent in accordance with Section 2.18(a).

 

-77-



--------------------------------------------------------------------------------

“Assignment Taxes” has the meaning specified in Section 3.01(f).

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, (x) when used with respect to
any Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (y) when used with respect to any sale-leaseback transaction, the
present value (discounted at a rate equivalent to the Parent Borrower’s
then-current weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such sale-leaseback transaction.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Parent Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Purchase pursuant to Section 2.05(a); provided that the
Parent Borrower shall not designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that no Loan Party nor any of
its Affiliates may act as the Auction Agent.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”), the sum of
(without duplication):

(a) an amount equal to 50% of Consolidated Net Income of the Parent Borrower and
the Restricted Subsidiaries for the Available Amount Reference Period (or, in
the case such Consolidated Net Income shall be a negative number, minus 100% of
such negative number), provided that the amount in this clause (a) shall only be
available if the Total Leverage Ratio for the Test Period immediately preceding
such incurrence calculated on a pro forma basis for any Investments made
pursuant to Section 7.02(d)(v), 7.02(j)(B)(ii) or 7.02(p)(ii), any Restricted
Payment made pursuant to Section 7.06(l)(ii) or any repayments, prepayments,
redemptions, purchases, defeasance and other payments made pursuant to Sections
7.12(a)(vii)(2), would be less than or equal to 6.8 to 1.0; plus

(b) [Reserved];

(c) the amount of any cash capital contributions (other than any Cure Amount and
any Specified Equity Contribution and other than any amount funded for any cost
or expense referenced in clause (a)(vii) of the definition of “Consolidated
EBITDA”) or Net Cash Proceeds from Permitted Equity Issuances (or issuances of
debt securities that have been converted into or exchanged for Qualified Equity
Interests) (other than the Equity Contribution and Net Cash Proceeds used to
make Restricted Payments pursuant to Section 7.06(f) and any Specified Equity
Contribution) received by the Parent Borrower (or any direct or indirect parent
thereof and contributed by such parent as common equity capital to the Parent
Borrower) during the period from and including the Business Day immediately
following the Closing Date through and including the Reference Date; plus

(d) to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Parent Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
made or designated by using the Available Amount during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; plus

 

-88-



--------------------------------------------------------------------------------

(e) to the extent not (A) included in clause (a) above or (B) already reflected
as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Parent Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date in respect of loans or advances
made by the Parent Borrower or any Restricted Subsidiary to such Minority
Investments or Unrestricted Subsidiaries made by using the Available Amount;
plus

(f) to the extent not (A) included in clause (a) above, (B) already reflected as
a return of capital with respect to such Investment for purposes of determining
the amount of such Investment or (C) required to be applied to prepay Term Loans
in accordance with Section 2.05(b)(ii), the aggregate amount of all Net Cash
Proceeds received by the Parent Borrower or any Restricted Subsidiary in
connection with the sale, transfer or other disposition of its ownership
interest in any Minority Investment or Unrestricted Subsidiary that was made by
using the Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
minus

(g) the aggregate amount of distributions and redemptions by any Securitization
Entity in respect of its Equity Interests of the kind set forth in the
definition of “Restricted Payment,” except to the extent such distribution or
redemption is received by, or substantially concurrently therewith, contributed
to, the Parent Borrower or a Restricted Subsidiary, in each case during the
period commencing on the Closing Date and ending on the Reference Date; minus

(h) the aggregate amount of (A) any Investments made pursuant to
Section 7.02(d)(v), Section 7.02(j)(B)(ii) and Section 7.02(p)(ii), (B) any
Restricted Payment made pursuant to Section 7.06(l)(ii), and (C) any repayments,
prepayments, redemptions, purchases, defeasance and other payments made pursuant
to Section 7.12(a)(vii)(2), in each case during the period commencing on the
Closing Date and ending on the Reference Date (and, for purposes of this clause
(h), without taking account of the intended usage of the Available Amount on
such Reference Date).

“Available Amount Reference Period” means, with respect to any Reference Date,
the period (taken as one accounting period) commencing on April 1, 2008 and
ending on the last day of the most recent fiscal quarter or fiscal year, as
applicable, for which financial statements required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b), and the related Compliance Certificate
required to be delivered pursuant to Section 6.02(a), have been delivered to the
Administrative Agent.

“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor statute.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors, including the Administrative
Agent’s costs and desired return, general economic conditions and other factors
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Basel II” has the meaning specified in Section 3.04(a).

“BBA LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“Borrowers” means the Parent Borrower, the Subsidiary Co-Borrowers and the
Foreign Subsidiary Revolving Borrowers.

 

-99-



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Broadcast Licenses” means the main station license issued by the FCC or any
foreign Governmental Authority and held by the Parent Borrower or any of its
Restricted Subsidiaries for any Broadcast Station operated by the Parent
Borrower or any of its Restricted Subsidiaries.

“Broadcast Stations” means each full-service AM or FM radio broadcast station or
full-service television broadcast station now or hereafter owned and operated by
the Parent Borrower or any of its Restricted Subsidiaries.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or in the jurisdiction where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located;
provided that:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euros, any fundings, disbursements, settlements and payments
in Euros in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euros, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euros in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euros, or any other dealings in
any currency other than Dollars or Euros to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” and “Cdn.” each mean the lawful money of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including amounts expended
or capitalized under Capitalized Leases) by the Parent Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Parent Borrower
and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect

 

-1010-



--------------------------------------------------------------------------------

of licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Citibank (or any successor
Administrative Agent) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent Borrower or any Restricted Subsidiary:

(a) Dollars;

(b)(i) Canadian Dollars, Sterling, Euros or any national currency of any
participating member state of the EMU or (ii) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of creation thereof and
Indebtedness or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 12 months or less
from the date of acquisition;

(g) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively, and in each case
maturing within 24 months after the date of creation thereof;

(h) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) solely for the purpose of determining if an Investment therein is allowed
under this Agreement and not for the calculation of the Secured Leverage Ratio
and the Total Leverage Ratio, readily marketable direct obligations issued by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; and

(j) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (i) above.

 

-1111-



--------------------------------------------------------------------------------

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (i) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (i) and in this paragraph.

“Cash for Post-Closing Expenses” means (x) the aggregate amount of estimated
post-closing expenses specified on Schedule 1.01B, less (y) the amount of such
post-closing expenses paid or satisfied prior to the Closing Date (it being
understood that the Parent Borrower may reduce any such estimated post-closing
expense based on its good faith estimate of the actual amount of such
post-closing expense as of the Closing Date).

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by the Parent Borrower or
any Subsidiary to any Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Parent Borrower in writing to
the Administrative Agent as “Cash Management Obligations.”

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer and other cash management
arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Parent
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CC UK” means Clear Channel UK Limited, a limited company formed under the laws
of England and Wales.

“CCO Cash Management Arrangements” means the cash management arrangements
established by the Parent Borrower and CCOH pursuant to the CCO Intercompany
Agreements.

“CCO Intercompany Agreements” means (a) the Master Agreement dated as of
November 16, 2005 between the Parent Borrower and CCOH as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.12(c) and (b) the Corporate Services Agreement dated as of
November 16, 2005 between Clear Channel Management Services, L.P. and CCOH, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.12(c).

“CCOH” means Clear Channel Outdoor Holdings, Inc., a Delaware corporation.

“CCOH Indentures” means the Indentures, dated as of December 23, 2009, among
Clear Channel Worldwide Holdings, Inc., CCOH, Clear Channel Outdoor, Inc., the
other guarantors party thereto and U.S. Bank National Association, as trustee.

“CCOH 90% Investment” means the first Investment in Equity Interests of CCOH
which results in the U.S. Loan Parties owning at least 90% of the then
outstanding Equity Interests in CCOH.

“CCU Cash Management Notes” means (a) the Revolving Promissory Note dated
November 10, 2005, issued by CCOH to the Parent Borrower pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) and (b) the Revolving Promissory Note dated
November 10, 2005, issued by the Parent Borrower to CCOH pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) (the “Parent Borrower Obligor Cash Management
Note”).

 

-1212-



--------------------------------------------------------------------------------

“CCU Notes” means the CCU Cash Management Notes and the CCU Term Note.

“CCU Term Note” means the $2.5 billion Senior Unsecured Term Promissory Note
dated as of August 2, 2005 made by Clear Channel Outdoor, Inc. to CCOH,
subsequently endorsed to the Parent Borrower, as amended on August 2, 2005, as
the same may be amended, supplemented, modified, extended, renewed, restated or
replaced from time to time in accordance with Section 7.12(c).

“Change of Control” means the earliest to occur of:

(a) (i) at any time prior to the consummation of a Qualifying IPO, the Permitted
Holders ceasing to own, in the aggregate, directly or indirectly, beneficially
and of record, at least a majority of the then outstanding voting power of the
Voting Stock of Parent or the Sponsors ceasing to have the right or the ability
by voting power, contract or otherwise to elect or designate for election at
least a majority of the board of directors of Parent; or

(ii) at any time upon or after the consummation of a Qualifying IPO, the
acquisition by (A) any Person (other than one or more Permitted Holders) or
(B) Persons (other than one or more Permitted Holders) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than the
greater of (x) thirty-five percent (35%) of the then outstanding voting power of
the Voting Stock of Parent and (y) the percentage of the then outstanding voting
power of Voting Stock of Parent owned, in the aggregate, directly or indirectly,
beneficially and of record, by the Permitted Holders,

unless, in the case of clause (a)(ii) above, the Sponsors have, at such time,
the right or the ability by voting power, contract or otherwise to elect or
designate for election at least a majority of the board of directors of Parent;
or

(b) any “Change of Control” (or any comparable term) under the ABL Credit
Agreement, the New Senior Notes Indenture or any other Indebtedness with an
aggregate principal amount in excess of the Threshold Amount; or

(c) subject to Section 7.04, the Parent Borrower ceases to be a direct
wholly-owned Subsidiary of Holdings or Holdings ceases to be a direct or
indirect wholly-owned Subsidiary of Parent, provided that a “Change of Control”
under this clause (c) shall not be deemed to have occurred solely as a result of
options held by certain employees in the United Kingdom to purchase shares of
the Parent Borrower that remain outstanding after the Closing Date so long as
such options are terminated by no later than 60 days after the Closing Date.

“Citibank” means Citibank, N.A.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Dollar Revolving Credit Lenders, Alternative Currency Revolving Credit
Lenders, Tranche A Term Loan Lenders, Tranche B Term Loan Lenders, Tranche C
Term Loan Lenders, Delayed Draw 1 Term Loan Lenders, Delayed Draw 2 Term Loan
Lenders, Tranche D Term Loan Lenders, Tranche E Term Loan Lenders, Extension
Term Lenders, Extension Revolving Credit Lenders or Lenders under any additional
tranche created pursuant to an Incremental Amendment, (b) when used with respect
to Commitments, refers to whether such Commitments are Dollar Revolving Credit
Commitments, Alternative Currency Revolving Credit Commitments, Tranche A Term
Loan Commitments, Tranche B Term Loan Commitments, Tranche C Term Loan
Commitments, Delayed Draw 1 Term Loan Commitments or Delayed Draw 2 Term Loan
Commitments, Extension Revolving Credit Commitments or Commitments with respect
to any additional

 

-1313-



--------------------------------------------------------------------------------

tranche created pursuant to an Incremental Amendment and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Dollar Revolving Credit Loans, Alternative
Currency Revolving Credit Loans, Tranche A Term Loans, Tranche B Term Loans,
Tranche C Term Loans, Delayed Draw 1 Term Loans, Delayed Draw 2 Term Loans,
Tranche D Term Loans, Tranche E Term Loans, Extension Term Loans, Loans made
under an Extension Revolving Credit Commitment or Loans made under an additional
tranche created pursuant to an Incremental Amendment.

“Closing Date” means the “Closing Date” as defined in the Merger Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, and the Treasury
regulations promulgated thereunder, as amended from time to time.

“Co-Documentation Agents” has the meaning assigned thereto in the Existing
Credit Agreement.

“Co-Investors” means, collectively, (a) Highfields Capital I LP, Highfields
Capital II LP, Highfields Capital III LP, Highfields Capital Management LP, FMR
LLC, Fidelity Management & Research Company, Strategic Advisers, Inc., Pyramis
Global Advisors Trust Company and any other Persons who, directly or indirectly,
own Equity Interests of Parent on the Closing Date, and any of their respective
Affiliates and funds or partnerships managed or advised by any of them or their
respective Affiliates and (b) the Management Stockholders.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document to the
extent required to be delivered pursuant to Section 6.11 or 6.13, subject in
each case to the limitations and exceptions of this definition, duly executed by
each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the “U.S.
Guarantees”) by Holdings, the Parent Borrower (in the case of Obligations of the
Foreign Subsidiary Revolving Borrowers) and each Restricted Subsidiary that is a
wholly-owned Material Domestic Subsidiary and not an Excluded Subsidiary (each,
a “U.S. Subsidiary Guarantor” and each unconditional guarantee thereby, a “U.S.
Subsidiary Guarantee”) (each of Holdings, the Parent Borrower (to the extent set
forth above), and the U.S. Subsidiary Guarantors, a “U.S. Guarantor”);

(c) all Obligations of the Foreign Subsidiary Revolving Borrowers (the “Foreign
Obligations”) shall have been unconditionally guaranteed (the “Foreign
Subsidiary Guarantees” and, together with the U.S. Subsidiary Guarantees, the
“Subsidiary Guarantees”) by each Foreign Subsidiary Revolving Borrower (in the
case of Obligations of such Foreign Subsidiary Revolving Borrower and of all
other Foreign Subsidiary Revolving Borrowers) and CC UK and each subsequently
formed or acquired wholly-owned Material Foreign Subsidiary (other than an
Excluded Subsidiary) of CC UK organized under the laws of England and Wales
(each, a “Foreign Subsidiary Guarantor” and, together with the U.S. Subsidiary
Guarantors, the “Subsidiary Guarantors” and, together with all U.S. Guarantors,
the “Guarantors”);

(d) all guarantees issued or to be issued in respect of any Permitted Additional
Notes (i) shall be subordinated to the Obligations to the same extent as the
guarantees issued on the Closing Date in respect of the New Senior Notes are
subordinated to the Obligations and (ii) shall provide for their automatic
release upon a release of the corresponding U.S. Guarantee;

(e) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations shall have been secured by a first-priority security
interest in (i) all the Equity Interests of the Parent Borrower and (ii) all
Equity Interests and intercompany debt of each Retained Existing Notes Indenture
Unrestricted License Subsidiary that is a wholly-owned Material Domestic
Subsidiary subject to any limitations and requirements under Communications
Laws;

 

-1414-



--------------------------------------------------------------------------------

(f) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations shall have been secured by a perfected security
interest in, and Mortgages on, (i) the Non-Principal Properties Collateral and
(ii) the Principal Properties Collateral; provided that to the extent any
portion of the Collateral includes Principal Properties Collateral, until the
Existing Notes Condition shall have been satisfied, the maximum principal amount
of Obligations secured by Principal Properties Collateral shall be limited to
the Principal Properties Permitted Amount; provided, however, that if any
Retained Existing Notes become required to be secured by a Lien on any
Collateral constituting Principal Properties Collateral as a result of a breach
by the Parent Borrower or any Restricted Subsidiary of the covenant set forth in
the last paragraph of Section 7.01 of this Agreement, then the amount of
Obligations that are secured by such Collateral shall equal the full amount of
the Obligations;

(g) the Foreign Obligations shall have been secured by a perfected security
interest in, and Mortgages on, substantially all tangible and intangible assets
of such Foreign Subsidiary Revolving Borrower and each Foreign Subsidiary
Guarantor (including accounts, inventory, equipment, investment property,
contract rights, intellectual property, other general intangibles, Material Real
Property and proceeds of the foregoing), in each case, (i) with the priority
required by the Collateral Documents, (ii) subject to exceptions and limitations
consistent with those set forth in the Collateral Documents as in effect on the
Closing Date (to the extent appropriate in the applicable jurisdiction), and
(iii) to the extent permitted by applicable Laws and provided that it would not
result in material adverse tax consequences to Holdings and its Subsidiaries, in
each case of this clause (iii) as determined in the good faith judgment of the
Parent Borrower;

(h) the Obligations shall have been secured by a perfected security interest in
the Receivables Collateral, subject to the terms of the Receivables Collateral
Security Agreement and the Intercreditor Agreement;

(i) to the extent a security interest in and Mortgages on any Material Real
Property is required under clause (f) or (g) above or clause (j) below or
Section 6.11 (each, a “Mortgaged Property”), the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such property in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (it being understood that if a mortgage tax will be owed on
the entire amount of the indebtedness evidenced hereby, then the amount secured
by the Mortgage shall be limited to 110% of the Fair Market Value of the
property at the time the Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such Fair Market Value),
(ii) fully paid American Land Title Association Lender’s Extended Coverage
(except for standard exclusions from coverage that constitute Permitted Liens)
title insurance policies or the equivalent or other form available in each
applicable jurisdiction (the “Mortgage Policies”) issued by a nationally
recognized title insurance company reasonably acceptable to the Administrative
Agent in form and substance and in an amount reasonably acceptable to the
Administrative Agent (not to exceed 110% of the Fair Market Value of the real
properties covered thereby), insuring the Mortgages to be valid subsisting Liens
on the property described therein, free and clear of all Liens other than
Permitted Liens, and providing endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request (it being understood that the Parent
Borrower shall not be required to provide or obtain (or to update, supplement or
replace any existing), abstracts, appraisals (unless required by any Law),
property conditions reports, environmental assessment reports or deletion of
zoning endorsements), legal opinions, addressed to the Administrative Agent and
the Secured Parties, reasonably acceptable to the Administrative Agent as to
such matters as the Administrative Agent may reasonably request, (iv) a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property duly executed and
acknowledged by the appropriate Loan Parties, (v) fixture filings and (vi) other
documents as the Administrative Agent may reasonably request; and

 

-1515-



--------------------------------------------------------------------------------

(j) upon the satisfaction of the Existing Notes Condition, the Obligations shall
be, no later than 60 days after the date of such satisfaction, secured by a
perfected security interest in, and Mortgages on, substantially all tangible and
intangible assets of the Parent Borrower and each U.S. Subsidiary Guarantor
(including Equity Interests and intercompany debt, accounts, inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, Material Real Property and proceeds of the foregoing), in
each case, (i) prior to all Liens other than Permitted Liens, (ii) subject to
exceptions and limitations consistent with those set forth in the Collateral
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction), and (iii) to the extent permitted by applicable Laws
(it being understood and agreed that, unless the Existing Notes Condition has
been satisfied pursuant to clause (ii) of the definition thereof, any Existing
Notes that shall then be outstanding shall be permitted to be equally and
ratably secured by such assets under this clause (j) to the extent required by
the terms of the Retained Existing Notes Indenture).

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require the creation or perfection of
pledges of, security interests in, Mortgages on, or the obtaining of title
insurance or taking other actions with respect to, (i) any fee owned real
property (other than Material Real Properties) and any leasehold rights and
interests in real property, (ii) commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $15,000,000,
(iii) pledges and security interests prohibited by Law (other than to the extent
such prohibition is expressly deemed ineffective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition), (iv) except as
set forth in clause (j) above, intercompany indebtedness between the Parent
Borrower and the Restricted Subsidiaries or between any Restricted Subsidiaries
(other than, solely to the extent required to be pledged pursuant to clause
(e) above, intercompany indebtedness issued by any Retained Existing Notes
Indenture Unrestricted License Subsidiary), (v) equity or debt securities of any
Affiliate of the Parent Borrower to the extent a pledge of such equity or debt
securities would result in additional financial reporting requirements under
Rule 3-16 under Regulation S-X promulgated under the Exchange Act, (vi) except
as set forth in clause (j) above, margin stock and Equity Interests in any
Person (other than Equity Interests in the Parent Borrower and, solely to the
extent required to be pledged pursuant to clause (e) above, Retained Existing
Notes Indenture Unrestricted License Subsidiaries), (vii) any FCC Authorizations
to the extent (but only to the extent) that at such time the Administrative
Agent may not validly possess a security interest therein pursuant to the
applicable Communications Laws, but the Collateral shall include, to the maximum
extent permitted by law, all rights incident or appurtenant to the FCC
Authorizations (except to the extent requiring approval of any Governmental
Authority, including by the FCC) and the right to receive all proceeds derived
from or in connection with the sale, assignment or transfer of the FCC
Authorizations, (viii) any particular assets if, in the reasonable judgment of
the Administrative Agent evidenced in writing, determined in consultation with
the Parent Borrower, the burden, cost or consequences (including any material
adverse tax consequences) of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance or taking other actions in
respect of such assets is excessive in relation to the benefits to be obtained
therefrom by the Lenders under the Loan Documents or (ix) permitted agreements,
leases and licenses (other than FCC Authorizations which are addressed in
(vii) above) to the extent the assignment of which is prohibited by the terms
thereof or would result in the termination of such agreements, leases and
licenses (other than to the extent such prohibition is expressly deemed
ineffective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibition);

(B) the foregoing definition shall not require the perfection of pledges of, or
security interests in, motor vehicles and other assets subject to certificates
of title, cash, deposit accounts, letter-of-credit rights, fixtures (other than
fixtures relating to any Mortgaged Property) or investment property (other than
Equity Interests in the Parent Borrower and, solely to the extent required to be
pledged pursuant to clause (e) above, Equity Interests of, and intercompany
notes issued by, Retained Existing Notes Indenture Unrestricted

 

-1616-



--------------------------------------------------------------------------------

License Subsidiaries and other than as set forth in clause (j) above), except to
the extent the perfection of such pledges and security interests is achieved by
the filing of a financing statement that is filed in the office of the Secretary
of State of the State of jurisdiction in which the applicable Loan Party is
“located” (within the meaning of the Uniform Commercial Code);

(C) the Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or surveys or taking other actions with respect to,
particular assets (including extensions beyond the Closing Date or the date
referenced in clause (j) above) or any other compliance with the requirements of
this definition where it reasonably determines in writing, in consultation with
the Parent Borrower, that the creation or perfection of security interests and
Mortgages on, or obtaining of title insurance or surveys or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents;

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Administrative Agent and the
Parent Borrower in writing; and

(E) all Collateral and security interests contemplated or required by this
definition, this Agreement or any Collateral Document shall be limited so as not
to require the grant of equal and ratable security to, or for the benefit of,
the holders of any Retained Existing Notes under the Retained Existing Notes
Indenture, and neither the Parent Borrower nor any Guarantor shall be required
to grant a security interest in any Collateral if the effect of such grant would
result in any obligation to grant equal and ratable security to or for the
benefit of the Holders of any Retained Existing Notes.

Notwithstanding any of the foregoing, the Parent Borrower may cause any
Restricted Subsidiary to take all actions necessary under this definition of
“Collateral and Guarantee Requirement” to become a U.S. Subsidiary Guarantor, in
the case of such Restricted Subsidiary organized in the United States, or a
Foreign Subsidiary Guarantor, in the case of such Restricted Subsidiary
organized outside the United States, in which case such Restricted Subsidiary
shall be treated as a U.S. Subsidiary Guarantor or Foreign Subsidiary Guarantor,
as applicable, hereunder for all purposes.

Notwithstanding anything to the contrary herein or in any other Loan Document,
if any intended Guaranty cannot be provided on or prior to the date required
under Section 6.13(b) or with respect to any intended Collateral, if the
creation or perfection of the Administrative Agent’s security interest in such
intended Collateral may not be accomplished on or prior to the date required
under Section 6.13(b) (other than the pledge and perfection of domestic assets
of the Parent Borrower and the Guarantors with respect to which a lien may be
perfected solely by the filing of a financing statement under the Uniform
Commercial Code) after use of commercially reasonable efforts to do so or
without undue delay, burden or expense, then such Guaranty or Collateral shall
not be required to be delivered under Section 6.13(b) if the Parent Borrower
agrees to deliver or cause to be delivered such documents and instruments, and
take or cause to be taken such other actions as may be required to perfect such
security interests, (i) in the case of any intended Guaranty, within 20 days
after the Closing Date and (ii) in the case of any intended Collateral, the time
period for delivery applicable upon the acquisition of intended Collateral
pursuant to Section 6.11 (in each case subject to extension by the
Administrative Agent in its discretion).

“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.11 or Section 6.13, the Guaranties,
the Intercreditor Agreement, the First Lien Intercreditor Agreement, the Second
Lien Intercreditor Agreement, the Loss Sharing Agreement and each of the other
agreements, instruments or documents that creates or purports to create a Lien
or Guarantee in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

-1717-



--------------------------------------------------------------------------------

“Collateral Sharing Agreement” means the Collateral Sharing Agreement, dated as
of the Amendment No. 1 Effective Date, between the Administrative Agent, U.S.
Bank National Association and Deutsche Bank Trust Company Americas,
substantially in the form of Exhibit P, with such ministerial changes made
thereto as are reasonably satisfactory to the Administrative Agent and are not
materially adverse to the Lenders, as such agreement may be amended and restated
at the request of the Parent Borrower to add additional tranches of Permitted
Debt Exchange Notes that are to be secured by a Lien on Collateral that ranks
pari passu with the Liens securing the Obligations in connection with a
Permitted Debt Exchange pursuant to Section 2.18(a)(xiii), or as may be
otherwise amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commitment Reduction” has the meaning assigned to such term in the Amendment
and Restatement Agreement.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A to the Existing
Credit Agreement.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents, including, without
limitation, any financial statement, financial and other report, notice, request
and certificate.

“Communications Laws” means the Communications Act of 1934, as amended, and the
FCC’s rules, regulations, published orders and published and promulgated policy
statements, all as may be amended from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D to the Existing Credit Agreement.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for taxes based on income or profits or capital, including
federal, state, franchise, excise and similar taxes and foreign withholding
taxes of such Person and its Restricted Subsidiaries paid or accrued during such
period, to the extent the same were deducted (and not added back) in computing
such Consolidated Net Income; plus

(ii) total interest expense of such Person and its Restricted Subsidiaries
determined in accordance with GAAP for such period and, to the extent not
reflected in such total interest expense, any losses with respect to obligations
under any Swap Contracts or other derivative instruments entered into for the
purpose of hedging interest rate risk, net of interest income and gains with
respect to such obligations, plus bank fees and costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed), to the extent in each case the same were deducted (and not added
back) in calculating such Consolidated Net Income; plus

 

-1818-



--------------------------------------------------------------------------------

(iii) Consolidated Depreciation and Amortization Expense of such Person and its
Restricted Subsidiaries for such period to the extent deducted (and not added
back) in computing Consolidated Net Income; plus

(iv) any fees, expenses or charges related to any Investment, acquisition, asset
disposition, recapitalization, the incurrence, repayment or refinancing of
Indebtedness (including such fees, expenses or charges related to the offering
of the New Senior Notes, the ABL Facilities, the Loans and any credit
facilities), issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument, including (i) the offering, any
amendment or other modification of the New Senior Notes, the ABL Facilities, the
Loans or any credit facilities and any amendment or modification of the Existing
Notes and (ii) commissions, discounts, yield and other fees and charges
(including any interest expense) related to the ABL Facilities or any Qualified
Securitization Financing, and including, in each case, any such transaction
consummated prior to the Closing Date and any such transaction undertaken but
not completed, and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case whether or not
successful (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with Financial Accounting Standards
No. 141(R)) and losses associated with FASB Interpretation No. 45), and in each
case, deducted (and not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions after Closing Date,
costs related to the closure and/or consolidation of facilities, retention
charges, systems establishment costs, conversion costs and excess pension
charges and consulting fees incurred in connection with any of the foregoing;
provided that the aggregate amount added pursuant to this clause (v) shall not
exceed 10% of LTM Cost Base in any four-quarter period; plus

(vi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary of such Person and its Restricted Subsidiaries to
the extent deducted (and not added back) in such period in computing such
Consolidated Net Income; plus

(vii) any other non-cash charges of such Person and its Restricted Subsidiaries,
including any (A) write-offs or write-downs, (B) equity-based awards
compensation expense, (C) losses on sales, disposals or abandonment of, or any
impairment charges or asset write-off related to, intangible assets, long-lived
assets and investments in debt and equity securities, (D) all losses from
investments recorded using the equity method and (E) other non-cash charges,
non-cash expenses or non-cash losses reducing Consolidated Net Income for such
period (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to the extent paid, and excluding amortization of a
prepaid cash item that was paid in a prior period), in each case to the extent
deducted (and not added back) in computing Consolidated Net Income; plus

(viii) the amount of cost savings projected by the Parent Borrower in good faith
to be realized as a result of specified actions taken during such period or
expected to be taken (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such period from such actions, provided that
(A) such amounts are reasonably identifiable and factually supportable, (B) such
actions are taken, committed to be taken or expected to be taken within 18
months after the Closing Date, (C) no cost savings shall be added pursuant to
this clause (viii) to the extent duplicative of any expenses or charges that are
otherwise added back in computing Consolidated EBITDA with respect to such
period and (D) the aggregate amount of cost savings added pursuant to this
clause (viii) shall not exceed $100,000,000 for any period consisting of four
consecutive quarters; plus

 

-1919-



--------------------------------------------------------------------------------

(ix) so long as no Default or Event of Default has occurred and is continuing,
the amount of management, monitoring, consulting and advisory fees (including
transaction fees) and indemnities and expenses paid or accrued in such period
under the Sponsor Management Agreement or otherwise to the Sponsors and deducted
(and not added back) in such period in computing such Consolidated Net Income;
plus

(x) any costs or expense incurred by the Parent Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Parent Borrower or net cash
proceeds of an issuance of Equity Interests of the Parent Borrower (other than
Disqualified Equity Interests and other than from the proceeds of the exercise
of the Cure Right); plus

(xi) Securitization Fees to the extent deducted in calculating Consolidated Net
Income for such period; plus

(b) decreased by (without duplication):

(i) any non-cash gains increasing Consolidated Net Income of such Person and its
Restricted Subsidiaries for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period; plus

(ii) the minority interest income consisting of subsidiary losses attributable
to minority equity interests of third parties in any non-wholly-owned Subsidiary
of such Person and its Restricted Subsidiaries to the extent such minority
interest income is included in Consolidated Net Income; and

(c) increased or decreased (without duplication) by, as applicable, in each case
to the extent excluded or included, as applicable, in determining Consolidated
Net Income for such period:

(i) any net unrealized gain or loss (after any offset) of such Person or its
Restricted Subsidiaries resulting in such period from Swap Contracts and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations;

(ii) any net gain or loss (after any offset) of such Person or its Restricted
Subsidiaries resulting from currency translation gains or losses related to
currency remeasurements of Indebtedness (including any net gain or loss
resulting from Swap Contracts for currency exchange risk) and any foreign
currency translation gains or losses; and

(iii) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses, Transaction
Expenses, severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(b) any net after-tax income (loss) from disposed or discontinued operations
(other than the Permitted Disposition Assets to the extent included in
discontinued operations prior to consummation of the disposition thereof) and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

 

-2020-



--------------------------------------------------------------------------------

(c) any net after-tax effect of gains or losses (less all fees, expenses and
charges) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business, as determined in good faith by the Parent Borrower, shall be
excluded,

(d) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Parent Borrower shall be increased by the amount of dividends or distributions
or other payments that are actually paid in Cash Equivalents (or cash to the
extent converted into Cash Equivalents) to the Parent Borrower or a Restricted
Subsidiary thereof in respect of such period,

(e) effects of adjustments (including the effects of such adjustments pushed
down to the Parent Borrower and the Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of purchase accounting in relation to the
Transactions or any consummated acquisition or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded,

(f) any net after-tax effect of income (loss) from the early extinguishment or
conversion of (i) obligations under any Swap Contracts, (ii) Indebtedness or
(iii) other derivative instruments shall be excluded,

(g) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(h) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs shall be
excluded, and any cash charges associated with the rollover, acceleration or
payout of Equity Interests by management of the Parent Borrower or any of its
direct or indirect parents in connection with the Transactions, shall be
excluded,

(i) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established as a result of the
Transactions or changes as a result of adoption or modification of accounting
policies in accordance with GAAP shall be excluded,

(j) solely for the purpose of determining the Available Amount pursuant to
clause (a) of the definition thereof, the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Parent Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted in to cash) to the Parent Borrower or a Restricted Subsidiary thereof
in respect of such period, to the extent not already included therein,

(k) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually

 

-2121-



--------------------------------------------------------------------------------

reimbursed, or, so long as the Parent Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days), shall be excluded, and

(l) to the extent covered by insurance and actually reimbursed, or, so long as
the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded.

“Consolidated Secured Debt” means, as of any date of determination, (a) the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of Holdings, the Parent
Borrower or any Restricted Subsidiary minus (b) the aggregate amount of cash and
Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (l) and (s) and clauses (i) and (ii) of Section 7.01(t)) included in
the consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries as of such date.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Parent Borrower and the Restricted
Subsidiaries outstanding on such date and set forth on the balance sheet of such
Persons, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition); provided that Consolidated Total Debt shall not include
Indebtedness in respect of (i) any letter of credit or bank guaranty, except to
the extent of unreimbursed amounts thereunder, (ii) obligations under Swap
Contracts and (iii) any non-recourse debt to the extent of the amount in excess
of the fair market value of the assets securing such non-recourse debt.

“Consolidated Working Capital” means, at any date, the excess of (i) all amounts
(other than Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries on such date over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
Borrower and the Restricted Subsidiaries on such date, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations and
revolving loans, swing line loans and letter of credit obligations under the ABL
Facilities, in each case to the extent otherwise included therein, (c) the
current portion of interest, (d) the current portion of current and deferred
income taxes, (e) the current portion of any Capitalized Lease Obligations,
(f) the current portion of any long-term liabilities and (g) income taxes
payable from discontinued operations and in the case of both clauses (i) and
(ii), excluding the effects of adjustments pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Parent Borrower and/or other
companies.

 

-2222-



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning specified in Section 8.04.

“Cure Right” has the meaning specified in Section 8.04.

“Debt Proceeds” means the sum of the proceeds of (a) the Term Loans made on the
Closing Date, (b) the Initial Revolving Borrowing, (c) the proceeds of the
issuance of the New Senior Notes, and (d) the proceeds of the initial borrowings
under the ABL Credit Agreement.

“Debt Repayment” shall mean the repayment, prepayment, repurchase, redemption or
defeasance or tender, in whole or in part, of (a) the Indebtedness of the Parent
Borrower and its Subsidiaries under the “Existing Credit Agreement” (as defined
in the Existing Credit Agreement), (b) the Indebtedness of the Parent Borrower
in respect of the Repurchased Existing Notes and (c) the other Indebtedness
identified on Schedule 7.03(b) and that is repaid, prepaid, repurchased,
redeemed or defeased or tendered on the Closing Date (or such later date as may
be necessary to effect the Debt Repayment contemplated by any tender offer made
on or prior to the Closing Date).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and
Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means a Lender (i) that has failed for three or more
Business Days to comply with its obligations hereunder to make a Loan, make a
payment to the L/C Issuer in respect of such Lender’s Pro Rata Share of any L/C
Obligations and/or make a payment to the Swing Loan Lender in respect of a Swing
Line Loan (each a “funding obligation”), (ii) that has notified the
Administrative Agent that it will not comply with any such funding obligation
hereunder or has stated publicly that it will generally not comply with its
funding obligations under loan agreements, credit agreement and other similar
agreements, (iii) that has, for three or more Business Days, failed to confirm
in writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) with respect to which a Lender Insolvency Event has occurred
and is continuing (provided that neither the reallocation of funding obligations
provided for in Section 2.17(a) as a result of a Lender’s being a Defaulting
Lender nor the performance by a Non-Defaulting Lender of such reallocated
funding obligations will by themselves cause the relevant Defaulting Lender to
become a Non-Defaulting Lender). The Administrative Agent will promptly send to
all parties hereto a copy of any notice to the Parent Borrower provided for in
this definition.

“Delayed Draw Commitment Fee Rate” means the rate per annum as specified in
clause (d) of the definition of “Applicable Rate.”

“Delayed Draw 1 Term Loan” means the term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(a)(iv) of the Existing Credit Agreement
or by an Incremental Amendment.

“Delayed Draw 1 Term Loan Commitment” means, as to each Delayed Draw Term Loan
Lender, its obligation to make Delayed Draw 1 Term Loans to the Parent Borrower
pursuant to Section 2.01(a)(iv) of the Existing Credit Agreement in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such

 

-2323-



--------------------------------------------------------------------------------

Lender’s name on Schedule 2.01B under the caption “Delayed Draw 1 Term Loan
Commitment” or in the Assignment and Assumption pursuant to which such Delayed
Draw Term Loan Lender becomes a party hereto, as applicable, as any such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Delayed Draw Term 1 Loan Commitments as of the Closing
Date is $750,000,000.

“Delayed Draw 1 Term Loan Commitment Termination Date” means September 30, 2010.

“Delayed Draw 1 Term Loan Facility” means, at any time, the aggregate Dollar
Amount of the outstanding Delayed Draw 1 Term Loans at such time.

“Delayed Draw 1 Term Loan Lender” means, at any time, a Lender with a Delayed
Draw 1 Term Loan Commitment or an outstanding Delayed Draw 1 Term Loan.

“Delayed Draw 1 Term Loan Note” means a promissory note of the Parent Borrower
payable to any Delayed Draw 1 Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-4 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower to such Delayed
Draw 1 Term Loan Lender resulting from the Delayed Draw 1 Term Loans made by
such Delayed Draw 1 Term Loan Lender.

“Delayed Draw Term Loan Commitment” means the collective reference to the
Delayed Draw 1 Term Loan Commitment and the Delayed Draw 2 Term Loan Commitment.

“Delayed Draw Term Loan Commitment Period” means the time period commencing on
the Closing Date through and including the Delayed Draw Term Loan Commitment
Termination Date.

“Delayed Draw Term Loan Commitment Termination Date” means the Delayed Draw 1
Term Loan Commitment Termination Date or the Delayed Draw 2 Term Loan Commitment
Termination Date, as applicable.

“Delayed Draw Term Loan Facility” means the collective reference to the Delayed
Draw 1 Term Loan Facility and the Delayed Draw 2 Term Loan Facility.

“Delayed Draw Term Loan Lender” means, at any time, any Lender with (i) a
Delayed Draw 1 Term Loan Commitment or Delayed Draw 2 Term Loan Commitment or
(ii) an outstanding Delayed Draw 1 Term Loan or outstanding Delayed Draw 2 Term
Loan.

“Delayed Draw Term Loans” means the collective reference to the Delayed Draw 1
Term Loans made pursuant to Section 2.01(a)(iv) of the Existing Credit Agreement
and Delayed Draw 2 Term Loans made pursuant to Section 2.01(a)(v) of the
Existing Credit Agreement. Each Delayed Draw Term Loan shall be either a
Eurocurrency Rate Loan or a Base Rate Loan.

“Delayed Draw 2 Term Loan” means the term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(a)(v) of the Existing Credit Agreement
or an Incremental Amendment.

“Delayed Draw 2 Term Loan Commitment” means, as to each Delayed Draw Term Loan
Lender, its obligation to make Delayed Draw 2 Term Loans to the Parent Borrower
pursuant to Section 2.01(a)(v) of the Existing Credit Agreement in an aggregate
amount not to exceed at any one time outstanding the amount set forth opposite
such Lender’s name on Schedule 2.01B under the caption “Delayed Draw 2 Term Loan
Commitment” or in the Assignment and Assumption pursuant to which such Delayed
Draw Term Loan Lender becomes a party hereto, as applicable, as any such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Delayed Draw 2 Term Loan Commitments as of the Closing
Date is $500,000,000.

“Delayed Draw 2 Term Loan Commitment Termination Date” means the second
anniversary of the Closing Date.

“Delayed Draw 2 Term Loan Facility” means, at any time, the aggregate Dollar
Amount of the outstanding Delayed Draw 2 Term Loans at such time.

 

-2424-



--------------------------------------------------------------------------------

“Delayed Draw 2 Term Loan Lender” means, at any time, a Lender with a Delayed
Draw 2 Term Loan Commitment or an outstanding Delayed Draw 2 Term Loan.

“Delayed Draw 2 Term Loan Note” means a promissory note of the Parent Borrower
payable to any Delayed Draw 2 Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-5 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower to such Delayed
Draw 2 Term Loan Lender resulting from the Delayed Draw 2 Term Loans made by
such Delayed Draw 2 Term Loan Lender.

“Designated Amount” means (i) with respect to Clear Channel Broadcasting, Inc.,
$1,815,000,000, (ii) with respect to Capstar Radio Operating Company, Inc.,
$3,731,556,926, (iii) with respect to Citicasters Co., $1,590,000,000 and
(iv) with respect to Premiere Radio Networks, Inc., $173,000,000.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the Fair Market Value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).

“Designated 2009 Retained Existing Notes” means the Parent Borrower’s 4.25%
Senior Notes due 2009.

“Designated 2010 Retained Existing Notes” means any 7.65% Senior Notes due 2010
of the Parent Borrower, to the extent not repaid, prepaid, repurchased or
defeased on the Closing Date (or such later date as may be necessary to effect
the Debt Repayment contemplated by any tender offer made on or prior to the
Closing Date).

“Discount Range” has the meaning specified in Section 2.05(f)(ii).

“Discounted Purchase Option Notice” has the meaning specified in
Section 2.05(f)(ii).

“Discounted Term Loan Purchase” has the meaning specified in Section 2.05(f)(i).

“Discounted Term Loan Purchase Notice” has the meaning specified in
Section 2.05(f)(v).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale-leaseback transaction and any sale or issuance
of Equity Interests of a Restricted Subsidiary (but excluding the Equity
Interests of the Parent Borrower)) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith;
provided that no transaction or series of related transactions shall be
considered a “Disposition” for purposes of Section 2.05(b)(ii) or Section 7.05
unless the net cash proceeds resulting from such transaction or series of
transactions shall exceed $25,000,000.

“Disposition Prepayment Percentage” has the meaning specified in
Section 2.05(b)(ii)(A).

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable, the termination of the Commitments and
the termination of or backstop on terms satisfactory to the Administrative Agent
in its sole discretion all outstanding Letters of Credit), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part or (c) provides for the scheduled payments of
dividends in cash, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date in effect at the time such Equity Interest is
issued; provided that if such Equity Interests are issued pursuant to a plan for
the benefit of employees of Holdings, the Parent Borrower or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by

 

-2525-



--------------------------------------------------------------------------------

Holdings, the Parent Borrower or the Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or under the terms of the plan
under which such Equity Interests are issued and any stock subscription or
shareholder agreement to which such Equity Interests are subject; provided,
further, that any Equity Interests held by any future, current or former
employee, director, officer, manager or consultant (or their respective
Immediate Family Members), of the Parent Borrower, any of its Subsidiaries, any
of its direct or indirect parent companies or any other entity in which the
Parent Borrower or a Restricted Subsidiary has an Investment, in each case
pursuant to any stock subscription or shareholders’ agreement, management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any distributor equity plan or agreement shall not constitute
Disqualified Equity Interest solely because it may be required to be repurchased
by the Parent Borrower or its Subsidiaries.

“Disqualified Institutions” means those banks and institutions set forth on
Schedule 1.01E hereto or any Persons who are competitors of the Parent Borrower
and its Subsidiaries as identified to the Administrative Agent from time to
time.

“Divestiture Assets” means the DoJ Divestiture Assets and the FCC Divestiture
Assets.

“DoJ Divestiture Assets” means the “Divestiture Assets” as defined in the DoJ
Consent Orders.

“DoJ Orders” means the Final Judgment and the Hold Separate Stipulation and
Order entered by the United States District Court for the District of Columbia
in the matter of United States of America v. Bain Capital, LLC, Thomas H. Lee
Partners, L.P. and Clear Channel.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to an amount denominated in Dollars, such amount; and

(b) with respect to an amount denominated in an Alternative Currency, an
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Dollar L/C Advance” means, with respect to each Dollar Revolving Credit Lender,
such Lender’s funding of its participation in any Dollar L/C Borrowing in
accordance with its Pro Rata Share.

“Dollar L/C Borrowing” means an extension of credit resulting from a drawing
under any Dollar Letter of Credit that has not been reimbursed on the applicable
Honor Date or refinanced as a Dollar Revolving Credit Borrowing.

“Dollar L/C Credit Extension” means, with respect to any Dollar Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.

“Dollar L/C Issuer” means Citibank and any other Lender that becomes a Dollar
L/C Issuer in accordance with Section 2.03(l) or 10.07(j), in each case, in its
capacity as an issuer of Dollar Letters of Credit hereunder, or any successor
issuer of Dollar Letters of Credit hereunder.

“Dollar L/C Obligation” means, as at any date of determination, the aggregate
maximum amount then available to be drawn under all outstanding Dollar Letters
of Credit (whether or not (i) such maximum amount is then in effect under any
such Dollar Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Dollar Letter of Credit or (ii) the conditions to
drawing can then be satisfied) plus the aggregate of all Unreimbursed Amounts in
respect of Dollar Letters of Credit, including all Dollar L/C Borrowings. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

-2626-



--------------------------------------------------------------------------------

“Dollar L/C Sublimit” means an amount equal to $375,000,000.

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars and
issued pursuant to Section 2.03(a)(i)(A).

“Dollar Revolving Commitment Increase” shall have the meaning specified in
Section 2.14(a).

“Dollar Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Dollar Revolving Credit Borrowing” means a borrowing consisting of Dollar
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(b)(i).

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the Parent
Borrower pursuant to Section 2.01(b)(i), (b) purchase participations in Dollar
L/C Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name on Schedule 2.01A under the caption “Dollar Revolving Credit Commitment” or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Dollar Revolving Credit
Commitments of all Dollar Revolving Credit Lenders shall be $1,783,446,885.17 on
the Restatement Date after giving effect to the Commitment Reduction, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Dollar Revolving Commitment
Increase.

“Dollar Revolving Credit Exposure” means, as to each Dollar Revolving Credit
Lender, the sum of the Outstanding Amount of such Revolving Credit Lender’s
Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar L/C
Obligations and the Swing Line Obligations at such time.

“Dollar Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Dollar Revolving Credit Commitments at such time.

“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b)(i).

“Dollar Revolving Credit Note” means a promissory note of the Parent Borrower
payable to any Dollar Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit C-6 to the Existing Credit Agreement,
evidencing the aggregate Indebtedness of the Parent Borrower to such Dollar
Revolving Credit Lender resulting from the Dollar Revolving Credit Loans made by
such Revolving Credit Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Dutch Loan Party” means any Foreign Loan Party organized under the laws of the
Netherlands.

“Dutch Secured Party Claim” means any amount which a Dutch Loan Party owes to a
Secured Party under or in connection with the Loan Documents.

“ECF Percentage” has the meaning specified in Section 2.05(b)(i).

“Eligible Assignee” means any assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b); provided that
under no circumstances shall (i) any Loan Party or any of its Subsidiaries or
(ii) any Disqualified Institution be an Assignee.

 

-2727-



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, drinking water,
groundwater, land surfaces, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by a Governmental Authority for enforcement, response or other actions or
damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief pursuant to any Environmental Law.

“Environmental Laws” means any and all Laws relating to the pollution or
protection of the Environment including those relating to the generation,
handling, storage, treatment transport or Release or threat of Release of
Hazardous Materials or, to the extent relating to exposure or threat of exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence, or Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means, collectively, (a) the direct or indirect
contribution by the Sponsors and certain other investors of an aggregate amount
of cash (the “Cash Contribution”) and (b) the Rollover Equity, in an amount
which, together with (A) the Parent Borrower’s and its Subsidiaries’ cash on
hand and (B) the Debt Proceeds, is sufficient to finance (a) the Merger
Consideration, (b) the Debt Repayment, (c) Transaction Expenses paid on or prior
to the Closing Date, (d) Cash for Post-Closing Expenses and (e) the Additional
Cash from Revolver Draw. The Equity Contribution will be no less than
$3,000,000,000. Any portion of the Cash Contribution not directly received by
Merger Sub or used by Parent or Holdings to pay Transaction Expenses will be
contributed to the common equity capital of Merger Sub.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with Holdings or the Parent Borrower and is treated as a
single employer pursuant to Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan for
which notice to the PBGC is not waived by regulation; (b) a withdrawal by
Holdings, the Parent Borrower, any Subsidiary or any of their respective ERISA
Affiliates from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was

 

-2828-



--------------------------------------------------------------------------------

a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by Holdings, the Parent Borrower,
any Subsidiary or any of their respective ERISA Affiliates from a Multiemployer
Plan, notification of Holdings, the Parent Borrower, any Subsidiary or any of
their respective ERISA Affiliates concerning the imposition of Withdrawal
Liability or notification that a Multiemployer Plan is insolvent or is in
reorganization within the meaning of Title IV of ERISA; (d) the filing by
Holdings, the Parent Borrower, any Subsidiary or any of their respective ERISA
Affiliates of a notice of intent to terminate a Pension Plan; (e) with respect
to a Pension Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived; (f) the
failure to make by its due date a required contribution under Section 412(m) of
the Code (or Section 430(j) of the Code, as amended by the Pension Protection
Act of 2006) with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (g) the filing pursuant to
Section 412(d) of the Code and Section 303(d) of ERISA (or, after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the Code and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (h) the filing by the PBGC of a
petition under Section 4042 of ERISA to terminate any Pension Plan or to appoint
a trustee to administer any Pension Plan; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to Holdings or the Parent
Borrower.

“Escrow Agreement” means the Escrow Agreement, dated as of May 13, 2008, among
Merger Sub, Parent, the Parent Borrower, the financial institutions and other
parties thereto.

“Euro” and “€” mean the lawful single currency of the European Union.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; if such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, that bears interest at a rate based on the applicable
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Parent Borrower for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Dispositions by the Parent Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

 

-2929-



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Parent Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and

(v) cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges included in clauses (a) through (j) of the definition of
Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property and Capitalized Software Expenditures accrued or made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Parent
Borrower or the Restricted Subsidiaries or otherwise other than with internally
generated cash flow of the Parent Borrower and the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Parent Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to such Consolidated
Net Income and not in excess of the amount of such increase, but excluding
(X) all other prepayments of Term Loans, (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans and (Z) all prepayments in respect of any other
revolving credit facility, except, in the case of clauses (Y) and (Z) only, to
the extent there is an equivalent permanent reduction in commitments thereunder)
made during such period, except to the extent financed with the proceeds of
other Indebtedness of the Parent Borrower or the Restricted Subsidiaries or
otherwise other than with internally generated cash flow of the Parent Borrower
and the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Parent Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Parent Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),

(vi) cash payments by the Parent Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Parent Borrower and the
Restricted Subsidiaries (other than Indebtedness) to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income and to the extent financed with internally generated
cash flow of the Parent Borrower and the Restricted Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (viii) or
(ix) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b)(iii), 7.02(n) (but excluding such loans and advances in respect
of Sections 7.06(g)(iv) (to the extent the amount of such Investment would not
have been deducted pursuant to this clause if made by the Parent Borrower or a
Restricted Subsidiary) and 7.06(l)(ii)), 7.02(j), 7.02(o), 7.02(p)(i),
7.02(v)(ii) and 7.02(x) made during such period to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Parent Borrower and the Restricted Subsidiaries,

 

-3030-



--------------------------------------------------------------------------------

(viii) the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f), 7.06(g) (other than subclause (iv) (to the extent the amount
of the Investment made pursuant thereto would not have been deducted pursuant to
this definition if made by the Parent Borrower or a Restricted Subsidiary)
thereof), 7.06(h) and 7.06(i) (to the extent that dividends paid pursuant to
Section 7.06(i) would have otherwise been permitted under another clause of
Section 7.06 referenced in this clause (viii)), 7.06(k) and 7.06(l)(i) (to the
extent that dividends pursuant to Section 7.06(l)(i) are used other than for the
purpose of directly or indirectly paying any cash dividend or making any cash
distribution to, or acquiring any Equity Interests of the Parent Borrower or any
direct or indirect parent of the Parent Borrower for cash from, the Sponsors)
and to the extent such Restricted Payments were financed with internally
generated cash flow of the Parent Borrower and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Parent Borrower
and the Restricted Subsidiaries from internally generated cash flow of the
Parent Borrower and the Restricted Subsidiaries during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Parent Borrower and the Restricted Subsidiaries during such
period and financed with internally generated cash flow of the Parent Borrower
and the Restricted Subsidiaries that are made in connection with any prepayment
of Indebtedness to the extent such payments are not expensed during such period
or are not deducted in calculating Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Parent
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Parent Borrower following the end of such
period; provided that, to the extent the aggregate amount of internally
generated cash flow actually utilized to finance such Permitted Acquisitions,
Capital Expenditures or acquisitions of intellectual property during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
by applicable Law from guaranteeing the Obligations, or a guarantee by which
would require governmental consent, approval, license or authorization, (d) any
Domestic Subsidiary (i) that is a Subsidiary of a Foreign Subsidiary that is a
controlled foreign corporation within the meaning of Section 957 of the Code or
(ii) that is treated as a disregarded entity for U.S. federal income tax
purposes if substantially all of its assets consist of the stock of one or more
Foreign Subsidiaries that is a controlled foreign corporation within the meaning
of Section 957 of the Code, (e) AMFM and its Subsidiaries, until AMFM has
completed the Debt Repayment of the AMFM Notes, as a result of which the
covenants in the AMFM Indenture have been defeased or, in the case of a tender
offer and consent solicitation, eliminated in accordance therewith, (f) any
Unrestricted Subsidiary, (g) any Securitization Entity and (h) any other
Subsidiary with respect to which, in the reasonable judgment of the

 

-3131-



--------------------------------------------------------------------------------

Administrative Agent, determined in consultation with the Parent Borrower, the
burden, cost or consequences (including any material adverse tax consequences)
of providing a guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

“Execution Date” means May 13, 2008.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Existing Notes” has the meaning specified in the definition of “Retained
Existing Notes.”

“Existing Notes Condition” means (i) the repayment of Existing Notes such that
no more than $500,000,000 aggregate principal amount of Existing Notes remains
outstanding or (ii) the Parent Borrower and its Subsidiaries are no longer
subject to the negative covenants set forth in the Existing Notes Indentures as
a result of a consent solicitation or other discharge or defeasance, as notified
to the Administrative Agent in writing.

“Existing Notes Indentures” means collectively the (i) Retained Existing Notes
Indenture and the (ii) AMFM Notes Indenture.

“Extension” has the meaning given to such term in Section 2.16(a).

“Extension Non-Revolving Credit Loan” has the meaning given to such term in
Section 2.16(a).

“Extension Offer” has the meaning given to such term in Section 2.16(a).

“Extension Revolving Credit Commitment” has the meaning given to such term in
Section 2.16(a).

“Extension Revolving Credit Lender” has the meaning given to such term in
Section 2.16(a).

“Extension Term Lender” has the meaning given to such term in Section 2.16(a).
The Tranche D Term Loan Lenders and the Tranche E Term Loan Lenders shall be
deemed to be Extension Term Lenders for all purposes of this Agreement.

“Extension Term Loans” has the meaning given to such term in Section 2.16(a).
The Tranche D Term Loans and the Tranche E Term Loans shall be deemed to be
Extension Term Loans for all purposes of this Agreement.

“Facility” means any of the Tranche A Term Loans, the Tranche B Term Loans, the
Tranche C Term Loans, the Delayed Draw 1 Term Loans, the Delayed Draw 2 Term
Loans, the Tranche D Term Loans, the Tranche E Term Loans, the Dollar Revolving
Credit Facility, the Alternative Currency Revolving Credit Facility or any
additional Class of commitments and/or loans created pursuant to an Incremental
Amendment or an Extension, in each case, as the context may require, and are
referred to collectively as the “Facilities.”

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined in good faith by a
Responsible Officer of the Parent Borrower.

“FCC” means the Federal Communications Commission of the United States or any
Governmental Authority succeeding to the functions of such commission in whole
or in part.

“FCC Authorizations” means all Broadcast Licenses and other licenses, permits
and other authorizations issued by the FCC and held by the Parent Borrower or
any of the Restricted Subsidiaries.

“FCC Divestiture Assets” means (a) Broadcast Licenses transferred to the Aloha
Trust pursuant to the FCC Order, (b) any interest in the Aloha Trust and (c) any
assets of the Parent Borrower and its Restricted Subsidiaries relating to the
Stations operated under the Broadcast Licenses referred to in clause (a).

 

-3232-



--------------------------------------------------------------------------------

“FCC Order” means the Memorandum Opinion and Order, FCC 08 3, released by the
FCC on January 24, 2008, as amended by the Erratum dated January 30, 2008.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“First Lien Intercreditor Agreement” means a First Lien Intercreditor Agreement
between the Administrative Agent and a trustee or collateral agent representing
each series of Permitted Alternative Incremental Facilities Indebtedness,
Permitted Credit Facilities Refinancing Indebtedness and Permitted Debt Exchange
Notes (and, in each case, Permitted Refinancings thereof) secured by Liens on
all or a portion of the Collateral of U.S. Loan Parties that ranks pari passu
with the Liens on such Collateral of U.S. Loan Parties securing the Loan
Documents, substantially in the form of Exhibit I-2, with such ministerial
changes made prior to such intercreditor agreement’s effectiveness that are
reasonably satisfactory to the Administrative Agent and are not materially
adverse to the Lenders, as such agreement may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Foreign Asset Sale” has the meaning specified in Section 2.05(c).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Loan Parties” means, collectively, the Foreign Subsidiary Revolving
Borrowers and the Foreign Subsidiary Guarantors.

“Foreign Obligations” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Holdings, the
Parent Borrower or any Subsidiary of the Parent Borrower with respect to
employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Borrower that is not a Domestic Subsidiary.

“Foreign Subsidiary Guarantees” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Foreign Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Foreign Subsidiary Revolving Borrowers” means any Qualified Foreign Subsidiary
as to which an Election to Participate shall be delivered to the Administrative
Agent on or after the Closing Date in accordance with Section 2.15; provided
that the status of any of the foregoing as a Foreign Subsidiary Revolving
Borrower shall terminate if and when an Election to Terminate is delivered to
the Administrative Agent in accordance with Section 2.15.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

-3333-



--------------------------------------------------------------------------------

“Funded Debt” means all Indebtedness of the Parent Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Parent
Borrower notifies the Administrative Agent that the Parent Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Parent
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Guaranty” means (a) each guaranty made by Holdings, the Parent Borrower, the
U.S. Subsidiary Guarantors and the Foreign Subsidiary Guarantors in favor of the
Administrative Agent on behalf of the Secured Parties on the Closing Date
pursuant to clause (b) of the definition of “Collateral and Guarantee
Requirement,” substantially in the form of Exhibit F-1, Exhibit F-2, Exhibit F-3
or Exhibit F-4, as applicable, to the Existing Credit Agreement, and (b) each
other guaranty and guaranty supplement delivered pursuant to Section 6.11, all
guarantees hereunder, the “Guaranties.”

 

-3434-



--------------------------------------------------------------------------------

“Hazardous Materials” means materials, chemicals, substances, compounds, wastes,
pollutants and contaminants, in any form, including all explosive or radioactive
substances or wastes, mold, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, in each case regulated pursuant to any
Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, or an Affiliate of any
of the foregoing at the time it enters into a Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender or an Affiliate of any of the foregoing.

“Hedging Obligations” means obligations of the Parent Borrower or any Subsidiary
arising under any Secured Hedge Agreement.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Holdings Pledge Agreement” means the Pledge Agreement, substantially in the
form of Exhibit G-5 to the Existing Credit Agreement and dated as of the
Execution Date, between Holdings and the Administrative Agent for the benefit of
the Secured Parties.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide estate
planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

-3535-



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (i) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of clause (a) of the
definition of Consolidated Total Debt of such Person and (ii) in the case of the
Parent Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person that is not assumed by such Person for purposes of clause (e) shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby
as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” has the meaning specified in Section 3.01(a).

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Parent Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Parent Borrower and its
Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Exchange Notes Indenture” means the Indenture, dated as of the
Amendment No. 1 Effective Date, by and among the Parent Borrower, the guarantors
party thereto, U.S. Bank National Association, as trustee, paying agent,
registrar and transfer agent, and Deutsche Bank Trust Company Americas, as
collateral agent, as may be amended, supplemented or modified from time to time.

“Initial Incremental Amount” has the meaning specified in Section 2.14(a).

“Initial Non-Principal Properties Collateral” means “Collateral,” as defined in
the Non-Principal Properties Security Agreements, which assets the Parent
Borrower has determined do not constitute “Principal Properties” under (and as
defined in and determined in accordance with) the Retained Existing Notes
Indenture.

“Initial Permitted Debt Exchange” has the meaning specified in Amendment No. 1.

“Initial Principal Properties Collateral” means “Collateral” as defined in the
Principal Properties Security Agreement.

“Initial Revolving Borrowing” means one or more borrowings of Dollar Revolving
Credit Loans or issuances or deemed issuances of Letters of Credit on the
Closing Date in an amount not to exceed the aggregate amounts specified or
referred to in the definition of “Permitted Initial Revolving Borrowing
Purposes.”

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreements.

 

-3636-



--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
dated as of the Restatement Date between the Administrative Agent, the ABL
Administrative Agent and the other parties thereto, substantially in the form
attached as Exhibit I-1, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith.

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan and the Administrative Agent, nine or twelve months (or
such period of less than one month as may be consented to by the Administrative
Agent and each Lender), as selected by the relevant Borrower in its Committed
Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent changes in the value of such Investment, net
of any return representing a return of capital with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Parent Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

-3737-



--------------------------------------------------------------------------------

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Parent Borrower (or any of its Subsidiaries) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means the joinder agreement dated as of the Closing Date,
among the Borrowers and the Administrative Agent, substantially in the form
attached as Exhibit J to the Existing Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time in accordance therewith and
herewith.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.12(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest date that
is a Maturity Date applicable to any Loan or Commitment hereunder at such time,
determined after giving effect to any extension of the Maturity Dates hereunder
and assuming, in the case of any Maturity Date that is determined by reference
to the satisfaction or non-satisfaction of any condition, that such Maturity
Date is to occur on the latest of the dates specified therefor.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advances” means the collective reference to Dollar L/C Advances and
Alternative Currency L/C Advances.

“L/C Borrowing” means the collective reference to Dollar L/C Borrowings and
Alternative Currency L/C Borrowings.

“L/C Credit Extensions” means the collective reference to the Dollar L/C Credit
Extensions and the Alternative Currency L/C Credit Extensions.

“L/C Issuer” means the collective reference to each Dollar L/C Issuer and each
Alternative Currency L/C Issuer.

“L/C Obligations” means the collective reference to the Dollar L/C Obligations
and the Alternative Currency L/C Obligations.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lender Participation Notice” has the meaning specified in Section 2.05(f)(iii).

 

-3838-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder or under the
Existing Credit Agreement or any letter of credit set forth on Schedule 1.01G to
the Existing Credit Agreement. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facilities (or, if such day is not a Business Day, the next preceding Business
Day) without giving effect to any Extension unless the applicable L/C Issuer
shall have consented to such Extension.

“License Subsidiary” means a direct or indirect wholly-owned Restricted
Subsidiary of the Parent Borrower substantially all of the assets of which
consist of Broadcast Licenses and related rights.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“LMA” means a time brokerage agreement between a broadcaster-broker and a radio
station licensee pursuant to which the broadcaster-broker supplies programming
and sells commercial spot announcements in discrete blocks of time provided by
the radio station licensee that amount to 15% or more of the weekly broadcast
hours of the radio station licensee’s radio broadcast station.

“Loan” means an extension of credit made by a Lender to a Borrower under Article
II (including such extensions of credit that were made prior to the Restatement
Date and acknowledged in Section 2.01 as of such date) in the form of a Term
Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Amendment and
Restatement Agreement, (iii) Amendment No. 1, (iv) Amendment No. 2,
(v) Amendment No. 3, (vi) the Joinder Agreement, (vivii) the Notes,
(viiviii) the Guaranties, (viiiix) the Collateral Documents, (xix) the Issuer
Documents, (xxi) the Intercreditor Agreement, (xixii) the First Lien
Intercreditor Agreement, if applicable, (xiixiii) the Second Lien Intercreditor
Agreement, if applicable, and (xiiixiv) for purposes of Article IX,
Section 10.04 and Section 10.05, the Collateral Sharing Agreement.

“Loan Parties” means, collectively, Holdings, the U.S. Loan Parties and the
Foreign Loan Parties.

“Loss Sharing Agreement” means the Loss Sharing Agreement, dated as of the
Closing Date, among the Lenders (it being understood that no Loan Party and no
Borrower is a party to such agreement), as the same may be amended or
supplemented from time to time.

“LTM Cost Base” means, for any Test Period, the sum of (a) direct operating
expenses, (b) selling, general and administrative expenses and (c) corporate
expenses, in each case excluding depreciation, amortization and interest
expense, of the Parent Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Management Stockholders” means the members of management of the Parent Borrower
and its Subsidiaries who are investors in the Parent Borrower or any direct or
indirect parent thereof.

 

-3939-



--------------------------------------------------------------------------------

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01C.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole or (b) the rights and
remedies of the Administrative Agent and the Lenders hereunder.

“Material Adverse Effect on the Company” has the meaning ascribed to such term
in the Merger Agreement (as in effect on the Closing Date).

“Material Domestic Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Domestic Subsidiaries (a) whose total assets at the last day
of the end of the most recently ended fiscal quarter of the Parent Borrower for
which financial statements have been delivered pursuant to Section 6.01 were
equal to or greater than 2.5% of Total Assets at such date or (b) whose gross
revenues for the most recently ended period of four consecutive fiscal quarters
of the Parent Borrower for which financial statements have been delivered
pursuant to Section 6.01 were equal to or greater than 2.5% of the consolidated
gross revenues of the Parent Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Domestic Subsidiaries
that are not Guarantors solely because they do not meet the thresholds set forth
in clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets
as of the end of the most recently ended fiscal quarter of the Parent Borrower
for which financial statements have been delivered pursuant to Section 6.01 or
contribute more than 5.0% of the gross revenues of the Parent Borrower and the
Restricted Subsidiaries for the period of four consecutive fiscal quarters
ending as of the last day of such fiscal quarter, then the Parent Borrower
shall, not later than 45 days after the date by which financial statements for
such quarter are required to be delivered pursuant to this Agreement, designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and comply with the provisions of
Section 6.11 applicable to such Subsidiaries; provided, however, that, any
License Subsidiary that is a Domestic Subsidiary shall be deemed to be a
Material Domestic Subsidiary if such License Subsidiary would constitute a
Material Domestic Subsidiary if it were assumed that such License Subsidiary had
the revenues associated with the Broadcast Stations operated by the Parent
Borrower and its Domestic Subsidiaries that utilized the Broadcast Licenses
owned by such License Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Parent Borrower’s Foreign Subsidiaries (a) whose total assets at the end of the
most recently ended fiscal quarter of the Parent Borrower for which financial
statements have been delivered pursuant to Section 6.01 were equal to or greater
than 2.5% of Total Assets at such date or (b) whose gross revenues for the most
recently ended period of four consecutive fiscal quarters of the Parent Borrower
for which financial statements have been delivered pursuant to Section 6.01 were
equal to or greater than 2.5% of the consolidated gross revenues of the Parent
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Foreign Subsidiaries that are not Guarantors
solely because they do not meet the thresholds set forth in clauses (a) or
(b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Parent Borrower for which
financial statements have been delivered pursuant to Section 6.01 or contribute
more than 5.0% of the gross revenues of the Parent Borrower and the Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
last day of such fiscal quarter, then the Parent Borrower shall, not later than
45 days after the date by which financial statements for such quarter are
required to be delivered pursuant to this Agreement, designate in writing to the
Administrative Agent one or more of such Foreign Subsidiaries as “Material
Foreign Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and comply with the provisions of Section 6.11 applicable to
such Subsidiaries; provided, however, that, any License Subsidiary that is a
Foreign Subsidiary shall be deemed to be a Material Foreign Subsidiary if such
License Subsidiary would constitute a Material Foreign Subsidiary if it were
assumed that such License Subsidiary had the revenues associated with the
Broadcast Stations operated by the Parent Borrower’s Foreign Subsidiaries that
utilized the Broadcast Licenses owned by such License Subsidiary.

 

-4040-



--------------------------------------------------------------------------------

“Material Real Property” means any fee owned real property owned by any Loan
Party with a Fair Market Value in excess of $15,000,000 (at the Closing Date or,
with respect to real property acquired after the Closing Date, at the time of
acquisition as reasonably estimated by the Parent Borrower), but solely to the
extent either (a) constituting Non-Principal Properties Collateral or
(b) expressly designated as Principal Properties Collateral to secure the
Principal Properties Permitted Amount.

“Material Subsidiary” means any Material Domestic Subsidiary or Material Foreign
Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facilities, the
date that is six years after the Closing Date, (b) with respect to the Tranche A
Term Loans, the date that is six years after the Closing Date, (c) with respect
to the Tranche B Term Loans, Delayed Draw Term Loans and Tranche C Term Loans,
the date that is seven years and six months after the Closing Date, and (d) with
respect to the Tranche D Term Loans, January 30, 2019 and (e) with respect to
the Tranche E Term Loans, July 30, 2019; provided that if any such day is not a
Business Day, the Maturity Date shall be the Business Day immediately preceding
such day.

“Maximum Rate” has the meaning specified in Section 10.11.

“Maximum Tender Condition” has the meaning specified in Section 2.18(b).

“Merger” has the meaning specified in the preliminary statements to the Existing
Credit Agreement.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of
November 16, 2006, by and among the Parent Borrower, Merger Sub, T Triple Crown
Finco, LLC, B Triple Crown Finco, LLC and Parent, as amended by Amendment No. 1
dated as of April 18, 2007, Amendment No. 2 dated as of May 17, 2007 and
Amendment No. 3 dated as of May 13, 2008.

“Merger Consideration” means an amount equal to the total funds required to pay
to the holder of each share of issued and outstanding common stock (subject to
certain exceptions as set forth in the Merger Agreement) of the Parent Borrower
(and to the holders of certain outstanding options to purchase, and outstanding
restricted stock units with respect to, shares of common stock of the Parent
Borrower (after deduction for any applicable exercise price)), other than shares
the holders of which have elected to convert into common stock of Parent, an
aggregate amount per share equal to the Cash Consideration (as defined Merger
Agreement).

“Merger Sub” has the meaning specified in the preliminary statements to this
Agreement.

“Minority Investment” means any Person other than a Subsidiary in which the
Parent Borrower or any Restricted Subsidiary owns any Equity Interests.

“Minimum Extension Condition” has the meaning given to such term in
Section 2.16(b).

“Minimum Tender Condition” has the meaning specified in Section 2.18(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13.

 

-4141-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings, the Parent Borrower, any
Subsidiary or any of their respective ERISA Affiliates makes or is obligated to
make contributions, or with respect to which the Parent Borrower or any
Subsidiary would reasonably be expected to incur liability.

“NCR Stations” means the Stations listed on Schedule 1.01D.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset (other than an asset
constituting Receivables Collateral) by the Parent Borrower or any of the
Restricted Subsidiaries or any Casualty Event with respect to an asset not
constituting Receivables Collateral, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash and Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of the Parent Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents, Permitted Alternative
Incremental Facilities Indebtedness (and any Permitted Refinancing thereof),
Permitted Credit Facilities Refinancing Indebtedness (and any Permitted
Refinancing thereof) and Permitted Debt Exchange Notes (and any Permitted
Refinancing thereof)), (B) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) incurred by the Parent Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) taxes or
distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid or estimated
to be payable in connection therewith (including withholding taxes imposed on
the repatriation of any such Net Cash Proceeds), (D) in the case of any
Disposition or Casualty Event by a non-wholly-owned Restricted Subsidiary, the
pro rata portion of the Net Cash Proceeds thereof (calculated without regard to
this clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Parent Borrower or a wholly-owned
Restricted Subsidiary as a result thereof and (E) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Parent Borrower or any Restricted Subsidiary after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E); provided that
no net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $75,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by the
Parent Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by
the Parent Borrower or any direct or indirect parent of the Parent Borrower or
any Qualified Securitization Financing by Holdings or any of its direct
wholly-owned Subsidiaries, or Parent Borrower or any of its Subsidiaries, the
excess, if any, of (A) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (B)(x) taxes or distributions
made pursuant to Section 7.06(g)(i) paid or estimated to be payable in
connection therewith (including withholding taxes imposed on the repatriation of
any cash received in connection with such incurrence or issuance) and (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Parent
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance and (ii) with respect to any Permitted Equity Issuance by any direct or
indirect parent of the Parent Borrower, the amount of cash from such Permitted
Equity Issuance contributed to the capital of the Parent Borrower.

 

-4242-



--------------------------------------------------------------------------------

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP.

“New Senior Cash-Pay Notes” means $980,000,000 aggregate principal amount of the
Parent Borrower’s 10.75% senior notes due 2016, and any exchange notes in
respect thereof.

“New Senior Notes” means, collectively, (i) the New Senior Cash-Pay Notes and
(ii) the New Senior Toggle Notes.

“New Senior Notes Indenture” means the Indenture, dated July 30, 2008, by and
among BT Triple Crown Merger Co., Inc., Law Debenture Trust Company of New York,
Deutsche Bank Trust Company Americas and the Parent Borrower (as the
successor-in-interest to BT Triple Crown Merger Co., Inc.), as supplemented by
the Supplemental Indenture, dated July 30, 2008, by and among Holdings, certain
subsidiaries of the Parent Borrower party thereto and Law Debenture Trust
Company of New York, as further supplemented by the Supplemental Indenture,
dated December 9, 2008, between CC Finco Holdings, LLC and Law Debenture Trust
Company of New York, as may be amended, supplemented or modified from time to
time.

“New Senior Toggle Notes” means $1,330,000,000 aggregate principal amount of the
Parent Borrower’s 11.0%/11.75% senior toggle notes due 2016, and any exchange
notes in respect thereof, and any increases in the principal amount of New
Senior Toggle Notes (or related exchange notes) in lieu of the payment of cash
interest in accordance with the terms thereof.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

“Non-Loan Party” means any Subsidiary of the Parent Borrower that is not a Loan
Party.

“Non-Principal Properties Collateral” means the Initial Non-Principal Properties
Collateral and Additional Non-Principal Properties Collateral.

“Non-Principal Properties Security Agreements” means the Non-Principal
Properties Security Agreements, substantially in the form of Exhibit G-2 and
Exhibit G-3 to the Existing Credit Agreement, each dated as of the Execution
Date, among the Loan Parties party thereto and the Administrative Agent for the
benefit of the Secured Parties, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith.

“Non-Principal Property” means any assets that do not constitute “Principal
Properties” under (and as defined in and determined in accordance with) the
Retained Existing Notes Indenture.

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Tranche A Term Loan Note, a Tranche B Term Loan Note, a Tranche C
Term Loan Note, a Delayed Draw 1 Term Loan Note, a Delayed Draw 2 Term Loan
Note, a Tranche D Term Loan Note, a Tranche E Term Loan Note, a Dollar Revolving
Credit Note or an Alternative Currency Revolving Credit Note, as the context may
require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (y) Hedging Obligations and (z) Cash Management Obligations.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents)

 

-4343-



--------------------------------------------------------------------------------

include the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document.

“Offered Loans” has the meaning specified in Section 2.05(f)(iii).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Revolving Credit Commitment Class” has the meaning specified in
Section 2.16(a).

“Original Term Loan Class” has the meaning specified in Section 2.16(a).

“Other Taxes” has the meaning specified in Section 3.01(f).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Credit Loans (including any refinancing of outstanding Unreimbursed Amounts
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under related Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent” means CC Media Holdings, Inc. (formerly BT Triple Crown Capital
Holdings III, Inc.).

“Parent Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Parent Borrower Obligor Cash Management Note” has the meaning specified in the
definition of “CCU Cash Management Notes.”

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

 

-4444-



--------------------------------------------------------------------------------

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the U.S. Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is either (i) sponsored or maintained by
Holdings, the Parent Borrower, any Subsidiary or any of their ERISA Affiliates
or (ii) to which Holdings, the Parent Borrower, any Subsidiary or any of their
ERISA Affiliates contributes or has an obligation to contribute or with respect
to which the Parent Borrower or any Subsidiary would reasonably be expected to
incur liability.

“Permits” means any and all franchises, licenses, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, and other rights, privileges and approvals required for the
operation of the Parent Borrower’s business under its organizational documents
or under any loan treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Additional Notes” means unsecured notes issued by the Parent Borrower
and guaranteed on a subordinated unsecured basis by one or more Guarantors,
provided that (a) the terms of such notes provide for customary subordination of
the guarantees of such notes by each Guarantor to the Obligations (and in any
event the terms of such subordination shall be no less favorable to the Lenders
than the terms of the subordination set forth in the New Senior Notes Indenture)
and do not provide for any scheduled repayment, mandatory redemption, sinking
fund obligation or other payment prior to six months after the Maturity Date for
the Class of Term Loans being repaid with the proceeds of such Permitted
Additional Notes, other than customary offers to purchase upon a change of
control, asset sale or casualty or condemnation event and customary acceleration
rights upon an event of default and (b) the covenants, events of default,
guarantees and other terms for such notes (provided that such notes shall have
interest rates and redemption premiums determined by the Board of Directors of
the Parent Borrower to be market rates and premiums at the time of issuance of
such notes), taken as a whole, are determined by the Board of Directors of the
Parent Borrower to be market terms on the date of issuance and in any event are
not materially more restrictive on the Parent Borrower and the Restricted
Subsidiaries, or materially less favorable to the Lenders, than the terms of the
New Senior Notes Indenture and do not require the maintenance or achievement of
any financial performance standards other than as a condition to taking
specified actions, provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Parent Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Parent
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

“Permitted Additional Notes Documentation” means any notes, instruments,
agreements and other credit documents governing any Permitted Additional Notes.

“Permitted Alternative Incremental Facilities Indebtedness” has the meaning
specified in Section 7.03(i).

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Parent Borrower or any of its Restricted
Subsidiaries and another Person.

“Permitted Credit Facilities Refinancing Indebtedness” has the meaning specified
in Section 7.03(g).

 

-4545-



--------------------------------------------------------------------------------

“Permitted Debt Exchange” has the meaning provided in Section 2.18(a).

“Permitted Debt Exchange Notes” has the meaning provided in Section 2.18(a).

“Permitted Debt Exchange Offer” has the meaning provided in Section 2.18(a).

“Permitted Disposition Assets” means (a) the Specified Assets and (b) the assets
permitted to be Disposed of pursuant to clauses (k), (o), (p) and (t) of
Section 7.05.

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Parent Borrower or any direct or indirect parent of the Parent
Borrower (to the extent the Net Cash Proceeds thereof are contributed to the
common equity capital of the Parent Borrower), in each case to the extent not
prohibited hereunder and neither in connection with the exercise of the Cure
Right or which is for the funding of costs or expenses referenced in clause
(a)(vii) of the definition of “Consolidated EBITDA.”

“Permitted Holder” means any Sponsor or Co-Investor; provided that for purposes
of determining ownership by Permitted Holders of Voting Stock of Parent,
Co-Investors shall be deemed to own the lesser of (x) the percentage of the
voting power of the Voting Stock of Parent actually owned by them at such time
and (y) 25% of the voting power of the Voting Stock of Parent, and shall only be
deemed to be a Permitted Holder to such extent.

“Permitted Initial Revolving Borrowing Purposes” means (a) one or more
Borrowings of Dollar Revolving Credit Loans in an aggregate amount of up to
$600,000,000 to (i) finance the Transactions or (ii) finance working capital
needs of the Parent Borrower or the Restricted Subsidiaries and (b) the issuance
of Letters of Credit (i) in replacement of, or as a backstop for, letters of
credit of the Parent Borrower or the Restricted Subsidiaries outstanding on the
Closing Date or (ii) to finance working capital needs of the Parent Borrower or
the Restricted Subsidiaries.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder
(provided that, in the case of a Permitted Refinancing pursuant to
Section 7.03(t), the existing commitments under the ABL Facilities shall be
deemed to be $783,500,000), (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e),
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), at the time
thereof, no Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed or extended is Junior
Financing or Retained Existing Notes, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole; provided
that a certificate of a Responsible Officer of the Parent Borrower delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Parent Borrower has determined
in good faith that such terms and

 

-4646-



--------------------------------------------------------------------------------

conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Parent Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended and does not include guarantees by any other Person who is not an
obligor of such Indebtedness being modified, refinanced, refunded, renewed or
extended; provided that, notwithstanding this clause (d), so long as no Default
or Event of Default is continuing or would result therefrom, Retained Existing
Notes with a stated final maturity (as of the Closing Date) prior to the
Maturity Date of the Tranche A Term Loans (and if at such time all Tranche A
Term Loans have been repaid in full, the Maturity Date of the Tranche B Term
Loans) may be refinanced with Indebtedness that constitutes Permitted Additional
Notes, and (e) in the case of any Permitted Refinancing in respect of the ABL
Facilities, such Permitted Refinancing is secured only by all or any portion of
the collateral securing the ABL Facilities (but not by any other assets)
pursuant to one or more security agreements subject to the Intercreditor
Agreement (or another intercreditor agreement containing terms that are at least
as favorable to the Secured Parties as those contained in the Intercreditor
Agreement).

“Permitted Senior Secured Notes” has the meaning specified in Section 7.03(g).

“Permitted Unsecured Notes” has the meaning specified in Section 7.03(g).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest Amount” means the aggregate principal amount of all increases in
outstanding principal amount of New Senior Toggle Notes and issuances of
additional New Senior Toggle Notes or “PIK Notes” (as defined in the New Senior
Notes Indenture or any similar document) in connection with an election by the
Parent Borrower to pay interest in kind.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by the Parent Borrower or any Subsidiary or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreements.

“Pledged Equity” has the meaning specified in the Security Agreements.

“primary obligor” has the meaning specified in the definition of “Guarantee.”

“Principal L/C Issuer” means each of Citibank and Deutsche Bank AG New York
Branch.

“Principal Properties” means each radio broadcasting, television broadcasting or
outdoor advertising property located in the United States owned or leased by the
Parent Borrower or any Subsidiary (as defined in the Retained Existing Notes
Indenture) that is a “Principal Property” under (and as defined in and
determined in accordance with) the Retained Existing Notes Indenture.

“Principal Properties Certificate” means a certificate of a Responsible Officer
of the Parent Borrower delivered to the Administrative Agent at the time of
delivery of the financial statements set forth in Section 6.01(a), setting
forth, as of the end of such fiscal year, a calculation of the Principal
Properties Collateral Amount.

“Principal Properties Collateral” means the Initial Principal Properties
Collateral and any Additional Principal Properties Collateral.

 

-4747-



--------------------------------------------------------------------------------

“Principal Properties Collateral Amount” means, as of any date of determination,
the aggregate Fair Market Value of the Principal Properties, determined by the
Parent Borrower (acting reasonably and in good faith), that are the subject of
Liens securing the Obligations.

“Principal Properties Permitted Amount” means, as of any date of determination,
as determined in accordance with the Retained Existing Notes Indenture, an
amount equal to 15% of the total consolidated stockholders’ equity (including
preferred stock) of the Parent Borrower as shown on the audited consolidated
balance sheet contained in the latest annual report to stockholders of the
Parent Borrower.

“Principal Properties Security Agreement” means the Principal Properties
Security Agreement, substantially in the form of Exhibit G-1 to the Existing
Credit Agreement, dated as of the Execution Date, among the Loan Parties party
thereto and the Administrative Agent for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time in
accordance therewith and herewith.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.05(a)(ii).

“Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).

“Projections” has the meaning specified in Section 6.01(c).

“Proposed Discounted Purchase Amount” has the meaning specified in
Section 2.05(f)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Tranche A Term Loans, Tranche B Term Loans, Tranche C Term
Loans, Tranche D Term Loans, Tranche E Term Loans, Delayed Draw 1 Term Loans or
Delayed Draw 2 Term Loans, as applicable, of such Lender at such time and the
denominator of which is the amount of the Aggregate Commitments and, if
applicable and without duplication, Tranche A Term Loans, Tranche B Term Loans,
Tranche C Term Loans, Tranche D Term Loans, Tranche E Term Loans, Delayed Draw 1
Term Loans or Delayed Draw 2 Term Loans, as applicable, at such time; provided
that, in the case of a Revolving Credit Facility, if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Foreign Subsidiary” means (x) any wholly-owned Restricted Subsidiary
of the Parent Borrower or (y) so long as CCOH is a Subsidiary of the Parent
Borrower, any wholly-owned Restricted Subsidiary of CCOH (other than, in each
case, any Excluded Subsidiary) that, in each case, (i) is organized or
incorporated under the laws of any of the following jurisdictions: (a) England
and Wales, (b) Canada or (c) The Netherlands and (ii) has satisfied the
Collateral and Guarantee Requirement as a Foreign Subsidiary Borrower.

“Qualified Securitization Financing” means any transaction or series of
transactions that may be entered into by Holdings or any of its direct
wholly-owned Subsidiaries, the Parent Borrower or any of its Restricted
Subsidiaries pursuant to which such Person may, directly or indirectly, sell,
convey or otherwise transfer to (a) one or more Securitization Entities or
(b) any other Person (in the case of a transfer by a Securitization Entity), or
may grant a security interest in, any Securitization Assets of CCOH or any of
its Subsidiaries (other than any assets that have been transferred or
contributed to CCOH or its Subsidiaries by the Parent Borrower or any other
Restricted Subsidiary of the Parent Borrower) that are customarily granted in
connection with asset securitization transactions similar to the Qualified
Securitization Financing entered into of a Securitization Entity that meets the
following conditions: (a) the board of directors of the Parent Borrower shall
have determined in good faith that such Qualified Securitization Financing
(including the terms, covenants, termination events and other provisions) is in
the aggregate economically fair and reasonable to the Parent Borrower and the
Securitization Entity, (b) all sales of Securitization Assets and related assets
to the Securitization Entity are made at Fair Market Value, (c) the financing
terms, covenants,

 

-4848-



--------------------------------------------------------------------------------

termination events and other provisions thereof, including any Standard
Securitization Undertakings, shall be market terms (as determined in good faith
by the Parent Borrower), (d) giving effect on a pro forma basis for such
Qualified Securitization Financing in accordance with Section 1.10, for the Test
Period immediately preceding such transaction (i) the Total Leverage Ratio would
be less than the lesser of (x) 8.0 to 1.0 and (y) the Total Leverage Ratio for
such Test Period before giving effect to such transaction, (ii) the Secured
Leverage Ratio would be less than the lesser of (x) the ratio required for pro
forma compliance with Section 7.14 and (y) the Secured Leverage Ratio for such
Test Period before giving effect to such transaction and (iii) the ratio of
Consolidated Total Debt of the Parent Borrower and U.S. Guarantors to
Consolidated EBITDA of the Parent Borrower and its Restricted Subsidiaries is
less than 6.5 to 1.0 and (e) the Administrative Agent shall have received an
officers’ certificate of a Responsible Officer of the Parent Borrower certifying
that all of the requirements of clauses (a) through (d) have been satisfied. The
grant of a security interest in any Securitization Assets of the Parent Borrower
or any of the Restricted Subsidiaries (other than a Securitization Entity) to
secure Indebtedness under this Agreement prior to engaging in any securitization
transaction shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lenders” has the meaning specified in Section 2.05(f)(iv).

“Qualifying Loans” has the meaning specified in Section 2.05(f)(iv).

“Receivables Collateral” means all the “Intercreditor Collateral” as defined in
the Intercreditor Agreement.

“Receivables Collateral Security Agreement” means the Receivables Collateral
Security Agreement, substantially in the form of Exhibit G-4 to the Existing
Credit Agreement, dated as of the Execution Date, among the Loan Parties party
thereto and the Administrative Agent for the benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time in
accordance therewith and herewith.

“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of Citibank or such other banks as may be appointed by the
Administrative Agent in consultation with the Parent Borrower.

“Reference Date” has the meaning specified in the definition of “Available
Amount.”

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Register” has the meaning specified in Section 10.07(d).

“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by the Parent
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Parent Borrower or a Restricted Subsidiary shall not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon the
receipt by the Parent Borrower or a Restricted Subsidiary of the securities of
such Person, such Person would become a Restricted Subsidiary.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, onto or through the
Environment.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Plan any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the thirty (30) day notice period has been waived.

 

-4949-



--------------------------------------------------------------------------------

“Repurchased Existing Notes” means (i) the 7.65% Senior Notes due 2010 of the
Parent Borrower and (ii) the AMFM Notes, in each case to the extent repaid,
prepaid, repurchased or defeased on the Closing Date (or such later date as may
be necessary to effect the Debt Repayment contemplated by any tender offer made
on or prior to the Closing Date).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (ii) the aggregate unused
Commitments under such Facility; provided that the unused Commitments of, and
the portion of the Total Outstandings under such Facility held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments and (c) aggregate
unused Revolving Credit Commitments; provided that the unused Term Commitment
and unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief accounting officer, or
treasurer or other similar officer or Person performing similar functions of a
Loan Party and, as to any document delivered on the Closing Date, any secretary
or assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references in this Agreement to a “Responsible Officer”
shall refer to a Responsible Officer of the Parent Borrower.

“Restatement Date” means the “Amendment and Restatement Effective Date” as such
term is defined in the Amendment and Restatement Agreement.

“Restricted Foreign Subsidiary” means any Restricted Subsidiary that is not a
Domestic Subsidiary.

“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest of the Parent Borrower or any of its Restricted Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Parent Borrower’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.

“Restricting Information” has the meaning specified in Section 10.09(a).

“Retained Existing Notes” means (a) the Parent Borrower’s (i) 6.625% Senior
Notes due 2008, (ii) 4.25% Senior Notes due 2009, (iii) 4.5% Senior Notes due
2010, (iv) 6.25% Senior Notes due 2011, 4.4% Senior Notes due 2011, (v) 5.0%
Senior Notes due 2012, (vi) 5.75% Senior Notes due 2013, 5.5% Senior Notes due
2014, (vii) 4.9% Senior Notes due 2015, (viii) 5.5% Senior Notes due 2016,
(ix) 6.875% Senior Debentures due 2018 and (x) 7.25%

 

-5050-



--------------------------------------------------------------------------------

Debentures Due 2027 and (b) any 7.65% Senior Notes due 2010 of the Parent
Borrower and 8% Senior Notes due 2008 of AMFM to the extent not repaid, prepaid,
repurchased or defeased on the Closing Date (or such later date as may be
necessary to effect the Debt Repayment contemplated by any tender offer made on
or prior to the Closing Date) (the “Retained Existing Notes” and, together with
the Repurchased Existing Notes, the “Existing Notes”).

“Retained Existing Notes Indenture” means the Senior Indenture dated as of
October 1, 1997 among the Parent Borrower and The Bank of New York, as trustee
(with The Bank of New York Trust Company, N.A. as current trustee), as
supplemented by the Second Supplemental Indenture dated as of June 16, 1998, as
further supplemented by the Third Supplemental Indenture dated as of June 16,
1998, as further supplemented by the Eleventh Supplemental Indenture dated as of
January 9, 2003, as further supplemented by the Twelfth Supplemental Indenture
dated as of March 17, 2003, as further supplemented by the Thirteenth
Supplemental Indenture dated as of May 1, 2003, as further supplemented by the
Fourteenth Supplemental Indenture dated as of May 21, 2003, as further
supplemented by the Sixteenth Supplemental Indenture dated as of December 9,
2003, as further supplemented by the Seventeenth Supplemental Indenture dated as
of September 20, 2004, as further supplemented by the Eighteenth Supplemental
Indenture dated as of November 22, 2004, as further supplemented by the
Nineteenth Supplemental Indenture dated as of December 16, 2004, as further
supplemented by the Twentieth Supplemental Indenture dated as of March 21, 2006
and as further supplemented by the Twenty-first Supplemental Indenture dated as
of August 15, 2006, as may be amended, supplemented or modified from time to
time.

“Retained Existing Notes Indenture Debt” means “Debt” under (and as defined in)
the Retained Existing Notes Indenture.

“Retained Existing Notes Indenture Restricted Subsidiary” means any Restricted
Subsidiary that is not an “Unrestricted Subsidiary” under (and as defined in)
the Retained Existing Notes Indenture.

“Retained Existing Notes Indenture Sale-Leaseback Transaction” means any
“Sale-Leaseback Transaction” under (and as defined in) the Retained Existing
Notes Indenture.

“Retained Existing Notes Indenture Unrestricted License Subsidiary” means any
License Subsidiary that (a) is created or acquired after the Closing Date and
(b) constitutes an “Unrestricted Subsidiary” under (and as defined in) the
Retained Existing Notes Indenture.

“Revaluation Date” means (a) with respect to any Alternative Currency Revolving
Credit Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall reasonably determine or the Required Facility Lenders
under the Alternative Currency Revolving Credit Facility shall reasonably
require; and (b) with respect to any Alternative Currency Letter of Credit, each
of the following: (i) each date of issuance of a Letter of Credit denominated in
an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount) and (iii) such additional dates as the Administrative
Agent or the Alternative Currency L/C Issuer shall reasonably determine or the
Required Facility Lenders under the Alternative Currency Revolving Credit
Facility shall reasonably require.

“Revolving Commitment Increase” has the meaning specified in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).

“Revolving Credit Borrowing” means the collective reference to a Dollar
Revolving Credit Borrowing and an Alternative Currency Revolving Credit
Borrowing.

“Revolving Credit Commitments” means the collective reference to the Dollar
Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.

“Revolving Credit Facilities” means the collective reference to the Dollar
Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.

 

-5151-



--------------------------------------------------------------------------------

“Revolving Credit Lenders” means the collective reference to the Dollar
Revolving Credit Lenders and the Alternative Currency Revolving Credit Lenders.

“Revolving Credit Loans” means the collective reference to the Dollar Revolving
Credit Loans and the Alternative Currency Revolving Credit Loans.

“Rollover Equity” means the value of all Equity Interests of existing
shareholders (including management) of the Parent Borrower (prior to giving
effect to the Merger) that are converted into Equity Interests of Parent (valued
based upon the cash consideration payable in the Merger) in connection with the
Merger and the value of all Equity Interests of Parent issued to or otherwise
directly or indirectly acquired by, any existing shareholders and management of
the Parent Borrower (prior to giving effect to the Merger) in connection with
the Transactions.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement between the Administrative Agent and a trustee or collateral agent
representing each series of Permitted Alternative Incremental Facilities
Indebtedness, Permitted Credit Facilities Refinancing Indebtedness and Permitted
Debt Exchange Notes (and, in each case, any Permitted Refinancing thereof)
secured by Liens on all or a portion of the Collateral of U.S. Loan Parties that
are junior to the Liens on such Collateral of U.S. Loan Parties securing the
Loan Documents, substantially in the form of Exhibit I-3, with such ministerial
changes made prior to such intercreditor agreement’s effectiveness that are
reasonably satisfactory to the Administrative Agent and that are not materially
adverse to the Lenders, as such agreement may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any U.S. Loan Party or any
Subsidiary and any Hedge Bank and designated in writing by the Parent Borrower
to the Administrative Agent as a “Secured Hedge Agreement.”

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Parent Borrower for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Hedge Bank, each Cash Management Bank, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

“Secured Party Claim” means any amount which a Foreign Subsidiary Revolving
Borrower owes to a Secured Party under or in connection with the Loan Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means any properties, assets and revenue streams
associated with the Americas Outdoor Advertising segment of the Parent Borrower
and its Subsidiaries that are subject to a Qualified Securitization Financing
and the proceeds thereof.

 

-5252-



--------------------------------------------------------------------------------

“Securitization Entity” means a Restricted Subsidiary or direct or indirect
wholly-owned Subsidiary of Holdings (other than the Parent Borrower), or another
Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Holdings or any of its direct or indirect wholly-owned
Subsidiaries, makes an Investment and to which the Parent Borrower or any of its
Restricted Subsidiaries, directly or indirectly, sells, conveys or otherwise
transfers Securitization Assets and related assets that engages in no activities
other than in connection with the ownership and financing of Securitization
Assets, all proceeds thereof and all rights (contingent and other), collateral
and other assets relating thereto, and any business or activities incidental or
related to such business, and which is designated by the board of directors of
the Parent Borrower or such other Person as provided below) as a Securitization
Entity and (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by Holdings, the Parent
Borrower or any other Subsidiary of Holdings, other than another Securitization
Entity (excluding guarantees of obligations (other than the principal of, and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates Holdings, the Parent Borrower or any other
Subsidiary of the Parent Borrower, other than another Securitization Entity, in
any way other than pursuant to Standard Securitization Undertakings or
(iii) subjects any property or asset of Holdings, the Parent Borrower or any
other Subsidiary of the Parent Borrower, other than another Securitization
Entity, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which none of Holdings, the Parent Borrower or any other Subsidiary of the
Parent Borrower, other than another Securitization Entity, has any material
contract, agreement, arrangement or understanding other than on terms which the
Parent Borrower reasonably believes to be no less favorable to Holdings, the
Parent Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Parent Borrower, (c) to which none
of Holdings, the Parent Borrower or any other Subsidiary of the Parent Borrower,
other than another Securitization Entity, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results and (d) if such Securitization Entity is not
a Restricted Subsidiary of the Parent Borrower, (i) to the extent permitted by
the terms of the Qualified Securitization Financing, Holdings shall have pledged
the Equity Interests of such Securitization Entity to the Administrative Agent
and the Administrative Agent shall be reasonably satisfied that the Obligations
shall have been secured by a first priority security interest in such Equity
Interests and Holdings shall not permit any other Liens on such Equity Interests
and (ii) Holdings shall not transfer any Equity Interests in such Securitization
Entity to any other Person (other than to Holdings or any of its direct or
indirect wholly-owned Subsidiaries) and shall not permit such Securitization
Entity to issue any additional Equity Interests (other than to Holdings or any
of its direct or indirect wholly-owned Subsidiaries). Any such designation by
the board of directors of the Parent Borrower or such other Person shall be
evidenced to the Administrative Agent by the delivery to the Administrative
Agent of a certified copy of the resolution of the board of directors of the
Parent Borrower, or such other Person giving effect to such designation and a
certificate executed by a Responsible Officer certifying that such designation
complied with the foregoing conditions.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Entity in connection with, any Qualified Securitization Financing.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by any failure to take
action by or any other event relating to the seller.

“Security Agreement Supplement” has the meaning specified in the Security
Agreements.

“Security Agreements” means, collectively, (i) the Principal Properties Security
Agreement, (ii) the Non-Principal Properties Security Agreements, (iii) the
Receivables Collateral Security Agreement and (iv) the Holdings Pledge
Agreement, each executed by the applicable Loan Parties, together with each
other Security Agreement Supplement executed and delivered pursuant to
Section 6.11.

“Similar Business” means any business conducted or proposed to be conducted by
the Parent and its subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto.

 

-5353-



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Assets” means assets used in the operation of the NCR Stations.

“Specified Date” means March 27, 2008.

“Specified Equity Contribution” means any cash capital contributions (other than
any Cure Amount, other than any contribution increasing the Available Amount
pursuant to clause (c) of the definition thereof and other than any amount
funded for any cost or expense referenced in clause (a)(vii) of the definition
of “Consolidated EBITDA”) or Net Cash Proceeds from Permitted Equity Issuances
(other than the Equity Contribution and other than any contribution increasing
the Available Amount pursuant to clause (c) of the definition thereof) received
by the Parent Borrower (or any direct or indirect parent thereof and contributed
by such parent as common equity capital to the Parent Borrower) and certified by
a Responsible Officer as a Specified Equity Contribution concurrently with such
contribution or issuance.

“Specified L/C Sublimit” means, with respect to any L/C Issuer, (i) in the case
of Citibank (or any of its Affiliates), (x) in the case of Dollar L/C Credit
Extensions, 50% of the Dollar L/C Sublimit and (y) in the case of Alternative
Currency L/C Credit Extensions, 50% of the Alternative Currency L/C Sublimit and
(ii) in the case of any other L/C Issuer, (x) in the case of Dollar L/C Credit
Extensions, 100% of the Dollar L/C Sublimit or (y) in the case of Alternative
Currency L/C Credit Extensions, 100% of the Alternative Currency L/C Sublimit,
as applicable, or in each case such lower percentage as is specified in the
agreement pursuant to which such Person becomes an L/C Issuer entered into
pursuant to Section 2.03(l) hereof.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition
or any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Parent Borrower or any Disposition of a business unit, line of
business or division of the Parent Borrower or a Restricted Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise.

“Sponsor” means any of Bain Capital LLC and Thomas H. Lee Partners L.P. and any
of their respective Affiliates and funds or partnerships managed or advised by
any or both of them or their respective Affiliates but not including, however,
any portfolio company of any of the foregoing.

“Sponsor Management Agreement” means the Amended and Restated Management
Agreement, dated as of the Execution Date, between certain of the management
companies associated with the one or more of the Sponsors or their advisors, the
Parent Borrower (as successor by merger to BT Triple Crown Merger Co., Inc.), T
Triple Crown Finco, LLC, B Triple Crown Finco, LLC and Parent, as amended,
supplemented, amended and restated, replaced or otherwise modified from time to
time; provided, however, that the terms of any such amendment, supplement,
amendment and restatement or replacement agreement are not, taken as a whole,
less favorable to the Lenders in any material respect than the agreement dated
as of the Execution Date.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

 

-5454-



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Alternative Currency L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office; provided that the Administrative Agent or an
Alternative Currency L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Alternative Currency
L/C Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided that the
Alternative Currency L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Alternative
Currency Letter of Credit denominated in an Alternative Currency.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings (or any direct or indirect
parent company of Holdings) or any of its Subsidiaries that the Parent Borrower
has determined in good faith to be customary in a Securitization Financing.

“Stations” means all radio and television broadcast stations owned by the Parent
Borrower or any of its Restricted Subsidiaries.

“Sterling” and the sign “£” each mean the lawful money of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.

“Subsidiary Co-Borrowers” means each of the Clear Channel Broadcasting, Inc.,
Capstar Radio Operating Company, Citicasters Co. and Premiere Radio Networks,
Inc.

“Subsidiary Guarantee” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Successor Foreign Subsidiary Revolving Borrower” has the meaning specified in
Section 7.04(d)(iii).

“Successor Parent Borrower” has the meaning specified in Section 7.04(d)(i).

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

-5555-



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit sub-facility made available by
the Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citibank, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the aggregate Dollar Amount of the Dollar Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Dollar Revolving
Credit Commitments.

“Syndication Agents” has the meaning assigned thereto in the Existing Credit
Agreement.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on 4 January 1999.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means:

(a) until such time as TARGET is permanently closed down and ceases operations
any day on which both TARGET and TARGET2 are; and

(b) following such time as TARGET is permanently closed down and ceased
operations, any day on which TARGET2 is,

open for the settlement of payments in euro.

“Taxes” has the meaning specified in Section 3.01(a).

“Tender Offers” means one or more tender offers and consent solicitations by the
Parent Borrower and AMFM to repurchase the Parent Borrower’s outstanding 7.65%
Senior Notes Due 2010 and the outstanding AMFM Notes.

 

-5656-



--------------------------------------------------------------------------------

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01 of the Existing Credit
Agreement or this Agreement.

“Term Commitment” means the collective reference to the Tranche A Term Loan
Commitment, the Tranche B Term Loan Commitment, the Tranche C Term Loan
Commitment and the Delayed Draw Term Loan Commitment.

“Term Lender” means, at any time, any Lender that has a (i) Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment, Tranche C Term Loan Commitment,
Delayed Draw 1 Term Loan Commitment or Delayed Draw 2 Term Loan Commitment or
(ii) Tranche A Term Loan, Tranche B Term Loan, Tranche C Term Loan, Tranche D
Term Loan, Tranche E Term Loan, Delayed Draw 1 Term Loan or Delayed Draw 2 Term
Loan at such time.

“Term Loans” means the collective reference to the Tranche A Term Loans made
pursuant to Section 2.01(a)(i) of the Existing Credit Agreement, Tranche B Term
Loans made pursuant to Section 2.01(a)(ii) of the Existing Credit Agreement,
Tranche C Term Loans made pursuant to Section 2.01(a)(iii) of the Existing
Credit Agreement, Tranche D Term Loans, Tranche E Term Loans, Delayed Draw 1
Term Loans made pursuant to Section 2.01(a)(iv) of the Existing Credit Agreement
and Delayed Draw 2 Term Loans made pursuant to Section 2.01(a)(v) of the
Existing Credit Agreement.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent Borrower ended on or prior to such
time in respect of which financial statements for each quarter or fiscal year in
such period have been or are required to be delivered pursuant to
Section 6.01(a) or (b); provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), the Test Period in effect shall be the period of four consecutive fiscal
quarters of the Parent Borrower ended September 30, 2008. A Test Period may be
designated by reference to the last day thereof (i.e., the “December 31, 2007
Test Period” refers to the period of four consecutive fiscal quarters of the
Parent Borrower ended December 31, 2007), and a Test Period shall be deemed to
end on the last day thereof.

“Threshold Amount” means $100,000,000.

“Total Assets” means the total assets of the Parent Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Parent Borrower delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Parent Borrower for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche A Term Loan” means the term loans made by the Lenders to the Parent
Borrower pursuant to Section 2.01(a)(i) of the Existing Credit Agreement or by
an Incremental Amendment. Each Tranche A Term Loan shall be either a
Eurocurrency Rate Loan or a Base Rate Loan.

“Tranche A Term Loan Backstop Amount” means the excess, if any, of
(i) $750,000,000 over (ii) the aggregate principal amount of the initial
borrowing under the ABL Facilities on the Closing Date.

“Tranche A Term Loan Commitment” means, as to each Term Lender, its obligation
to make a Tranche A Term Loan to the Parent Borrower pursuant to
Section 2.01(a)(i) of the Existing Credit Agreement in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01B
under the caption “Tranche A Commitment” or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
The initial aggregate amount of the Tranche A Term Loan Commitments is the
Tranche A Term Loan Commitment Amount.

 

-5757-



--------------------------------------------------------------------------------

“Tranche A Term Loan Commitment Amount” means the sum of (i) $1,115,000,000 plus
(ii) the Tranche A Term Loan Backstop Amount.

“Tranche A Term Loan Lender” means a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.

“Tranche A Term Loan Note” means a promissory note of the Parent Borrower
payable to any Tranche A Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-1 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower to such Tranche A
Term Loan Lender resulting from the Tranche A Term Loans made by such Tranche A
Term Loan Lender.

“Tranche B Term Loan” means the term loans made by the Lenders to the Parent
Borrower pursuant to Section 2.01(a)(ii) of the Existing Credit Agreement or by
an Incremental Amendment. Each Tranche B Term Loan shall be either a
Eurocurrency Rate Loan or a Base Rate Loan. The aggregate amount of the Tranche
B Term Loans as of the Amendment No. 2 Effective Date is $3,030,340,768.97. The
aggregate amount of the Tranche B Term Loans as of the Amendment No. 3 Effective
Date is $1,890,978,217.84.

“Tranche B Term Loan Commitment” means, as to each Term Lender, its obligation
to make a Tranche B Term Loan to the Parent Borrower pursuant to
Section 2.01(a)(ii) to the Existing Credit Agreement in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01B
under the caption “Tranche B Term Loan Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Tranche B Term Loan
Commitments is $10,700,000,000.

“Tranche B Term Loan Lender” means a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.

“Tranche B Term Loan Note” means a promissory note of the Parent Borrower
payable to any Tranche B Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-2 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower and the Subsidiary
Co-Borrowers to such Tranche B Term Loan Lender resulting from the Tranche B
Term Loans made by such Tranche B Term Loan Lender.

“Tranche C Term Loan” means the term loans made by the Lenders to the Parent
Borrower pursuant to Section 2.01(a)(iii) of the Existing Credit Agreement or by
an Incremental Amendment. Each Tranche C Term Loan shall be either a
Eurocurrency Rate Loan or a Base Rate Loan. The aggregate amount of the Tranche
C Term Loans as of the Amendment No. 2 Effective Date is $198,234,078.88. The
aggregate amount of the Tranche C Term Loans as of the Amendment No. 3 Effective
Date is $36,515,583.11.

“Tranche C Term Loan Commitment” means, as to each Term Lender, its obligation
to make a Tranche C Term Loan to the Parent Borrower pursuant to
Section 2.01(a)(iii) of the Existing Credit Agreement in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01B
under the caption “Tranche C Term Loan Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Tranche C Term Loan
Commitments is the Tranche C Term Loan Commitment Amount.

“Tranche C Term Loan Commitment Amount” means (i) $705,638,000 minus (ii) the
Net Cash Proceeds received by the Parent Borrower or any wholly-owned Restricted
Subsidiary from the sale of Specified Assets after the Specified Date and on
prior to the Closing Date.

“Tranche C Term Loan Lender” means a Lender with a Tranche C Term Loan
Commitment or an outstanding Tranche C Term Loan.

“Tranche C Term Loan Note” means a promissory note of the Parent Borrower
payable to any Tranche C Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-3 to the Existing Credit Agreement
evidencing the aggregate Indebtedness of the Parent Borrower to such Tranche C
Term Loan Lender resulting from the Tranche C Term Loans made by such Tranche C
Term Loan Lender.

 

-5858-



--------------------------------------------------------------------------------

“Tranche D Term Loan” means term loans made by the Lenders to the Parent
Borrower pursuant to Amendment No. 2, in aggregate principal amount equal to the
sum of the Tranche B Term Loans plus Tranche C Term Loans, in each case the
maturity of which has been extended on the Amendment No. 2 Effective Date to the
Tranche D Term Loan Maturity Date pursuant to Amendment No. 2. The aggregate
principal amount of Tranche D Term Loans outstanding as of the Amendment No. 2
Effective Date is $5,000,000,000.00.

“Tranche D Term Loan Lender” means (a) as of the Amendment No. 2 Effective Date,
(x) each Lender of Tranche B Term Loans and Tranche C Term Loans, in each case,
on the Amendment No. 2 Effective Date that executes a signature page to
Amendment No. 2 indicating that all of such Lender’s Tranche B Term Loans and/or
Tranche C Term Loans are to be extended and reclassified pursuant to Amendment
No. 2 and (y) each Lender of Tranche B Term Loans and Tranche C Term Loans, in
each case, on the Amendment No. 2 Effective Date that executes a signature page
to Amendment No. 2 indicating that only a portion of such Lender’s Tranche B
Term Loans and/or Tranche C Term Loans is to be extended and reclassified, but
only with respect to any Tranche B Term Loans and/or Tranche C Term Loans of
such Lender (or a portion thereof) that have been extended and reclassified
pursuant to Amendment No. 2, and in the case of both clauses (x) and (y), whose
name and the aggregate principal amount of its Tranche B Term Loans and/or
Tranche C Term Loans so extended and reclassified are set forth on Exhibit B to
Amendment No. 2 under the heading “Tranche D Term Loan Amount” and (b) after the
Amendment No. 2 Effective Date, each Lender that holds a Tranche D Term Loan.

“Tranche D Term Loan Note” means a promissory note of the Parent Borrower
payable to any Tranche D Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-8 to this Agreement evidencing the aggregate
Indebtedness of the Parent Borrower and the Subsidiary Co-Borrowers to such
Tranche D Term Loan Lender resulting from the Tranche D Term Loans made by such
Tranche D Term Loan Lender.

“Tranche E Term Loan” means term loans made by the Lenders to the Parent
Borrower pursuant to Amendment No. 3, in aggregate principal amount equal to the
sum of the Tranche B Term Loans plus Tranche C Term Loans, in each case the
maturity of which has been extended on the Amendment No. 3 Effective Date to the
Tranche E Term Loan Maturity Date pursuant to Amendment No. 3. The aggregate
principal amount of Tranche E Term Loans outstanding as of the Amendment No. 3
Effective Date is $1,300,000,000.

“Tranche E Term Loan Lender” means (a) as of the Amendment No. 3 Effective Date,
(x) each Lender of Tranche B Term Loans and Tranche C Term Loans, in each case,
on the Amendment No. 3 Effective Date that executes a signature page to
Amendment No. 3 indicating that all of such Lender’s Tranche B Term Loans and/or
Tranche C Term Loans are to be extended and reclassified pursuant to Amendment
No. 3 and (y) each Lender of Tranche B Term Loans and Tranche C Term Loans, in
each case, on the Amendment No. 3 Effective Date that executes a signature page
to Amendment No. 3 indicating that only a portion of such Lender’s Tranche B
Term Loans and/or Tranche C Term Loans is to be extended and reclassified, but
only with respect to any Tranche B Term Loans and/or Tranche C Term Loans of
such Lender (or a portion thereof) that have been extended and reclassified
pursuant to Amendment No. 3, and in the case of both clauses (x) and (y), whose
name and the aggregate principal amount of its Tranche B Term Loans and/or
Tranche C Term Loans so extended and reclassified are set forth on Exhibit B to
Amendment No. 3 under the heading “Tranche E Term Loan Amount” and (b) after the
Amendment No. 3 Effective Date, each Lender that holds a Tranche E Term Loan.

“Tranche E Term Loan Note” means a promissory note of the Parent Borrower
payable to any Tranche E Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-9 to this Agreement evidencing the aggregate
Indebtedness of the Parent Borrower and the Subsidiary Co-Borrowers to such
Tranche E Term Loan Lender resulting from the Tranche E Term Loans made by such
Tranche E Term Loan Lender.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents.

 

-5959-



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the issuance of the New Senior Notes, (d) the funding of the Term Loans and
the Initial Revolving Borrowing on the Closing Date, (e) the funding of the ABL
Facilities on the Closing Date, if any, (f) the repayment of the “Existing
Credit Agreement” (as defined in the Existing Credit Agreement) on the Closing
Date, (g) the consummation of the Tender Offers on or after to the Closing Date,
(h) the consummation of any other transactions in connection with the foregoing
and (i) the payment of the fees and expenses incurred in connection with any of
the foregoing.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurocurrency Rate Loan; provided that any Alternative
Currency Revolving Credit Loans denominated in Dollars may only be a
Eurocurrency Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent Borrower
designated by the board of directors of the Parent Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date, (b) any
Securitization Entity and (c) any Subsidiary of an Unrestricted Subsidiary, in
each case, until such Person ceases to be an Unrestricted Subsidiary of the
Parent Borrower in accordance with Section 6.14 or ceases to be a Subsidiary of
the Parent Borrower.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“U.S. Guarantor” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“U.S. Lender” has the meaning specified in Section 3.01(d).

“U.S. Loan Parties” means, collectively, the Parent Borrower and the U.S.
Subsidiary Guarantors.

“U.S. Subsidiary Guarantee” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“U.S. Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Voluntary Prepayment” has the meaning specified in the Amendment and
Restatement Agreement.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

-6060-



--------------------------------------------------------------------------------

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) The word “or” is not exclusive.

SECTION 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

-6161-



--------------------------------------------------------------------------------

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Additional Alternative Currencies.

(a) The Parent Borrower may from time to time request that Alternative Currency
Revolving Credit Loans be made and/or Alternative Currency Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Alternative Currency Revolving Credit Loans, such request shall be
subject to the approval of the Administrative Agent and each Alternative
Currency Revolving Credit Lender; and in the case of any such request with
respect to the issuance of Alternative Currency Letters of Credit, such request
shall be subject to the approval of the Administrative Agent, each Alternative
Currency Revolving Credit Lender and each Alternative Currency L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Alternative
Currency Revolving Credit Borrowing or Alternative Currency L/C Borrowing (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Alternative Currency Letters of Credit,
each Alternative Currency L/C Issuer, in its or their sole discretion). Any such
request pertaining to Alternative Currency Revolving Credit Loans, the
Administrative Agent shall promptly notify each Alternative Currency Revolving
Credit Lender thereof; and in the case of any such request pertaining to
Alternative Currency Letters of Credit, the Administrative Agent shall promptly
notify each Alternative Currency L/C Issuer thereof and each of the Alternative
Currency Revolving Credit Lenders. Each Alternative Currency Revolving Credit
Lender (in the case of any such request pertaining to Alternative Currency
Revolving Credit Loans) or each Alternative Currency L/C Issuer and each of the
Alternative Currency Revolving Credit Lenders (in the case of a request
pertaining to Alternative Currency Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Alternative Currency Revolving Credit Loans or the issuance of
Alternative Currency Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by an Alternative Currency Revolving Credit Lender or an
Alternative Currency L/C Issuer, as the case may be, to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Alternative Currency Revolving Credit Lender or such
Alternative Currency L/C Issuer, as the case may be, to permit Alternative
Currency Revolving Credit Loans to be made or Alternative Currency Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Alternative Currency Revolving Credit Lenders consent to making
Alternative Currency Revolving Credit Loans in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Alternative Currency Revolving Credit Borrowings of Alternative
Currency Revolving Credit Loans, and if the Administrative Agent, each
Alternative Currency Revolving Credit Lender and each Alternative Currency L/C
Issuer consent to the issuance of Alternative Currency Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Parent Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Alternative Currency Letter
of Credit issuances. If the consents required to be obtained by this Section
with respect to an additional currency proposed by the Parent Borrower are not
obtained, the Administrative Agent shall promptly so notify the Parent Borrower.

SECTION 1.08. Currency Equivalents Generally.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Amount as so determined by the Administrative Agent.

 

-6262-



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of an Alternative Currency Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Alternative Currency Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar Amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable Alternative Currency
L/C Issuer, as the case may be.

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(d) For purposes of determining compliance with Section 7.14 and otherwise
computing the Total Leverage Ratio and Secured Leverage Ratio, the equivalent in
Dollars of any amount denominated in a currency other than Dollars will be
converted to Dollars (i) with respect to income statement items, in a manner
consistent with that used in calculating Net Income in the Parent Borrower’s
latest financial statements delivered pursuant to Section 6.01(a) or (b) and
(ii) with respect to balance sheet items, in a manner consistent with that used
in calculating balance sheet items in the Parent Borrower’s latest financial
statements delivered pursuant to Section 6.01(a) or (b) and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.

SECTION 1.09. Change in Currency.

(a) Each obligation of the Parent Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Execution Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Alternative Currency Revolving Credit Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Alternative Currency Revolving Credit
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.10. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Secured Leverage Ratio
and the Total Leverage Ratio shall be calculated in the manner prescribed by
this Section.

(b) In the event that the Parent Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, repays, retires or extinguishes any Indebtedness
included in the definitions of Consolidated Secured Debt or Consolidated Total
Debt, as the case may be (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), subsequent to the end of the

 

-6363-



--------------------------------------------------------------------------------

Test Period for which the Secured Leverage Ratio and the Total Leverage Ratio,
as the case may be, is being calculated but prior to or simultaneously with the
event for which the calculation of any such ratio is made, then the Secured
Leverage Ratio and the Total Leverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption, repayment,
retirement or extinguishment of Indebtedness, as if the same had occurred on the
last day of the applicable Test Period.

(c) For purposes of calculating the Secured Leverage Ratio and the Total
Leverage Ratio, Specified Transactions that have been made by the Parent
Borrower or any of its Restricted Subsidiaries during the applicable Test Period
or subsequent to such Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable Test Period. If since the beginning of any such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Parent Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section, then the Secured Leverage Ratio and the Total Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such Specified
Transaction occurred at the beginning of the applicable Test Period.

(d) Notwithstanding the foregoing, when calculating the Secured Leverage Ratio
and Total Leverage Ratio for purposes of determining compliance with
Section 7.14 at the end of a Test Period (excluding determinations of compliance
with such Section on a pro forma basis pursuant to Sections 2.05(b)(ii), 2.14,
6.14 and 7.04), the definition of “Applicable Rate” and Sections 2.05(b)(i) and
2.05(b)(ii), the events described in Sections 1.10(b) and 1.10(c) above that
occurred subsequent to the end of the Test Period shall not be given pro forma
effect.

(e) Whenever pro forma effect is to be given to a Specified Transaction (other
than the Transactions), the pro forma calculations shall be made in good faith
by a responsible financial or accounting officer of the Parent Borrower (and may
include, for the avoidance of doubt, cost savings, operating expense reductions
and synergies resulting from such Specified Transaction (other than the
Transactions) which is being given pro forma effect that have been or are
expected to be realized and shall be certified in an officers’ certificate by
such responsible financial or accounting officer delivered to the Administrative
Agent); provided that (A) such amounts are reasonably identifiable and factually
supportable, (B) actions to realize such amounts are taken within 12 months
after the date of such Specified Transaction, (C) no amounts shall be added
pursuant to this clause to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated EBITDA with respect to such
period. Notwithstanding the foregoing, calculations of the Total Leverage Ratio
for purposes of the definition of “Applicable Rate” and Section 2.05(b)(i) and
2.05(b)(ii) shall not include any cost savings, operating expense reductions or
synergies that have not been actually realized.

SECTION 1.11. Funding Through Applicable Lending Offices. Any Lender may, by
notice to the Administrative Agent and the Parent Borrower, designate an
Affiliate of such Lender as its applicable Lending Office with respect to any
Alternative Currency Revolving Credit Loans to be made by such Lender to any
Borrower (and, for the avoidance of doubt, a Lender may designate different
applicable Lending Offices to make Loans to the Parent Borrower, on the one
hand, and any Foreign Subsidiary Revolving Borrower, on the other hand, under
the same Alternative Currency Revolving Credit Facility) or make any Alternative
Currency Revolving Credit Loan available to any Borrower by causing any foreign
or domestic branch or Affiliate of such Lender to make such Loans. In the event
that a Lender designates an Affiliate of such Lender as its applicable Lending
Office for Alternative Currency Revolving Credit Loans to any Borrower under the
Alternative Currency Revolving Credit Facility or makes any Alternative Currency
Revolving Credit Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans, then all
Alternative Currency Revolving Credit Loans and reimbursement obligations to be
funded by such Lender under the Alternative Currency Revolving Credit Facility
to such Borrower shall be funded by such applicable Lending Office or foreign or
domestic branch or Affiliate, as applicable, and all payments of interest, fees,
principal and other amounts payable to such Lender under the Alternative
Currency Revolving Credit Facility shall be payable to such applicable Lending
Office or foreign or domestic branch or Affiliate, as applicable. Except as
provided in the immediately preceding sentence, no designation by any Lender of
an Affiliate as its applicable Lending Office or making any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans shall alter the obligation of the applicable Borrower
to pay any principal, interest, fees or other amounts hereunder.

 

-6464-



--------------------------------------------------------------------------------

SECTION 1.12. Reclassification. Notwithstanding any references to Delayed Draw 1
Term Loans and Delayed Draw 2 Term Loans, the Delayed Draw 1 Term Loans of each
Delayed Draw 1 Term Loan Lender outstanding on the Amendment No. 1 Effective
Date (after giving effect to the consummation of the Initial Permitted Debt
Exchange) and Delayed Draw 2 Term Loans of each Delayed Draw 2 Term Loan Lender
outstanding on the Amendment No. 1 Effective Date (after giving effect to the
consummation of the Initial Permitted Debt Exchange), shall each be continued
hereunder and reclassified as Tranche B Term Loans.

SECTION 1.13. Amendment No. 2. Notwithstanding anything to the contrary in
Amendment No. 2, each reference in Amendment No. 2 to an “extension” of Loans
shall be deemed to be a reference to a “continuation and reclassification” of
such Loans (including without limitation each reference to an “extension” of
Tranche B Term Loans into Tranche D Term Loans, an “extension” of Tranche C Term
Loans into Tranche D Term Loans, being deemed to be a reference to a
“continuation and reclassification” of Tranche B Term Loans as Tranche D Term
Loans, a “continuation and reclassification” of Tranche C Loans as Tranche D
Term Loans, as applicable).

SECTION 1.14. Amendment No. 3 Notwithstanding anything to the contrary in
Amendment No. 3, each reference in Amendment No. 3 to an “extension” of Loans
shall be deemed to be a reference to a “continuation and reclassification” of
such Loans (including without limitation each reference to an “extension” of
Tranche B Term Loans into Tranche E Term Loans, an “extension” of Tranche C Term
Loans into Tranche E Term Loans, being deemed to be a reference to a
“continuation and reclassification” of Tranche B Term Loans as Tranche E Term
Loans, a “continuation and reclassification” of Tranche C Loans as Tranche E
Term Loans, as applicable).

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans.

(a) The Term Borrowings. (i) The Parent Borrower and the Term Lenders
acknowledge the making of Tranche A Term Loans, Tranche B Term Loans, Tranche C
Term Loans, Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans, in each
case pursuant to Section 2.01(a) of the Existing Credit Agreement. The Parent
Borrower and the Term Lenders acknowledge and agree that, to the extent
outstanding on the Restatement Date, the Tranche A Term Loans, the Tranche B
Term Loans, the Tranche C Term Loans, the Delayed Draw 1 Term Loans and the
Delayed Draw 2 Term Loans shall continue to be outstanding as Tranche A Term
Loans, Tranche B Term Loans, Tranche C Term Loans, Delayed Draw 1 Term Loans and
Delayed Draw 2 Term Loans, as applicable, under this Agreement, pursuant to the
terms and conditions of this Agreement and the other Loan Documents.

(ii) The Parent Borrower and the Term Lenders acknowledge and agree that, as of
the Amendment No. 1 Effective Date (after giving effect to the consummation of
the Initial Permitted Debt Exchange) the Delayed Draw 1 Term Loans of each
Delayed Draw 1 Term Loan Lender outstanding on such date shall be continued
hereunder and reclassified as Tranche B Term Loans on such date in the principal
amount of such Loans outstanding on the Amendment No. 1 Effective Date (after
giving effect to the consummation of the Initial Permitted Debt Exchange).

(iii) The Parent Borrower and the Term Lenders acknowledge and agree that, as of
the Amendment No. 1 Effective Date (after giving effect to the consummation of
the Initial Permitted Debt Exchange) the Delayed Draw 2 Term Loans of each
Delayed Draw 2 Term Loan Lender outstanding on such date shall be continued
hereunder and reclassified as Tranche B Term Loans on such date in the principal
amount of such Loans outstanding on the Amendment No. 1 Effective Date (after
giving effect to the consummation of the Initial Permitted Debt Exchange).

(iv) The Parent Borrower and the Term Lenders acknowledge and agree that, as of
the Amendment No. 2 Effective Date, in accordance with, and upon the terms and
conditions set forth in, Amendment No. 2, (A) the Tranche B Term Loans of each
Submitting Tranche B Term Loan Lender outstanding on such date shall be
continued hereunder and reclassified as Tranche D Term Loans on such date in the
principal amount set forth on Exhibit B to

 

-6565-



--------------------------------------------------------------------------------

Amendment No. 2 under the column titled “Tranche B Term Loan Extended Amount”
and (B) the Tranche B Term Loans of each Tranche B Term Loan Lender outstanding
on such date that are not reclassified as Tranche D Term Loans pursuant to
clause (A) above) shall remain hereunder on such date as Tranche B Term Loans.

(v) The Parent Borrower and the Term Lenders acknowledge and agree that, as of
the Amendment No. 2 Effective Date, in accordance with, and upon the terms and
conditions set forth in, Amendment No. 2, (A) the Tranche C Term Loans of each
Submitting Tranche C Term Loan Lender outstanding on such date shall be
continued and reclassified as Tranche D Term Loans on such date in the principal
amount set forth on Exhibit B to Amendment No. 2 under the column titled
“Tranche C Term Loan Extended Amount” and (B) the Tranche C Term Loans of each
Tranche C Term Loan Lender outstanding on such date that are not reclassified as
Tranche D Term Loans pursuant to clause (A) above) shall be continued hereunder
on such date as Tranche C Term Loans.

(vi) On and after Amendment No. 2 Effective Date, all Tranche D Term Loans shall
rank pari passu in right of payment and security with, and, except as provided
herein, have the same rights and benefits as, the Tranche B Term Loans and the
Tranche C Term Loans outstanding immediately prior to Amendment No. 2 Effective
Date under the Loan Documents.

(vii) The Parent Borrower and the Term Lenders acknowledge and agree that, as of
the Amendment No. 3 Effective Date, in accordance with, and upon the terms and
conditions set forth in, Amendment No. 3, (A) the Tranche B Term Loans of each
Submitting Tranche B Term Loan Lender outstanding on such date shall be
continued hereunder and reclassified as Tranche E Term Loans on such date in the
principal amount set forth on Exhibit B to Amendment No. 3 under the column
titled “Tranche B Term Loan Extended Amount” and (B) the Tranche B Term Loans of
each Tranche B Term Loan Lender outstanding on such date that are not
reclassified as Tranche E Term Loans pursuant to clause (A) above) shall remain
hereunder on such date as Tranche B Term Loans.

(viii) The Parent Borrower and the Term Lenders acknowledge and agree that, as
of the Amendment No. 3 Effective Date, in accordance with, and upon the terms
and conditions set forth in, Amendment No. 3, (A) the Tranche C Term Loans of
each Submitting Tranche C Term Loan Lender outstanding on such date shall be
continued and reclassified as Tranche E Term Loans on such date in the principal
amount set forth on Exhibit B to Amendment No. 3 under the column titled
“Tranche C Term Loan Extended Amount” and (B) the Tranche C Term Loans of each
Tranche C Term Loan Lender outstanding on such date that are not reclassified as
Tranche E Term Loans pursuant to clause (A) above) shall be continued hereunder
on such date as Tranche C Term Loans.

(ix) On and after Amendment No. 3 Effective Date, all Tranche E Term Loans shall
rank pari passu in right of payment and security with, and, except as provided
herein, have the same rights and benefits as, the Tranche B Term Loans, the
Tranche C Term Loans and the Tranche D Term Loans outstanding immediately prior
to Amendment No. 3 Effective Date under the Loan Documents.

(viix) Amounts borrowed under Section 2.01(a) of the Existing Credit Agreement
and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. The Parent Borrower and the Revolving
Credit Lenders acknowledge the making of Dollar Revolving Credit Loans and
Alternate Currency Revolving Credit Loans, in each case pursuant to
Section 2.01(b) of the Existing Credit Agreement. The Parent Borrower and the
Revolving Credit Lenders acknowledge and agree that, to the extent outstanding
on the Restatement Date, the Dollar Revolving Credit Loans and Alternate
Currency Revolving Credit Loans shall continue to be outstanding as Dollar
Revolving Credit Loans and Alternate Currency Revolving Credit Loans, as
applicable, under this Agreement, pursuant to the terms and conditions of this
Agreement and the other Loan Documents. Subject to the terms and conditions set
forth herein, (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to the Parent Borrower as elected by the Parent
Borrower pursuant to Section 2.02 (each such loan, a “Dollar Revolving Credit
Loan”) from time to time, on any Business Day after the Closing Date until the
Maturity Date (provided that each Dollar Revolving Credit Lender agrees to make
loans denominated in Dollars in an aggregate amount not exceeding its Pro Rata
Share of the Initial Revolving Borrowing on the Closing Date), in an aggregate
Dollar Amount not to exceed at any time outstanding the amount of such Lender’s
Dollar Revolving Credit Commitment; provided that after giving effect to any
Dollar Revolving Credit Borrowing, the aggregate Outstanding Amount of the
Dollar Revolving Credit Loans of

 

-6666-



--------------------------------------------------------------------------------

any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Dollar L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Dollar Revolving
Credit Commitment; and (ii) each Alternative Currency Revolving Credit Lender
severally agrees to make loans denominated in Dollars or an Alternative Currency
to the Parent Borrower and the Foreign Subsidiary Revolving Borrowers as elected
by the relevant Borrower pursuant to Section 2.02 (each such loan, an
“Alternative Currency Revolving Credit Loan”) from time to time, on any Business
Day after the Closing Date until the Maturity Date, in an aggregate Dollar
Amount not to exceed at any time outstanding the amount of such Lender’s
Alternative Currency Revolving Credit Commitment; provided that after giving
effect to any Alternative Currency Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Alternative Currency Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Alternative Currency L/C Obligations shall not exceed such Lender’s Alternative
Currency Revolving Credit Commitment. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Dollar Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein, and Alternative Currency Revolving Credit Loans (other than Alternative
Currency Revolving Credit Loans denominated in Dollars, which may be Base Rate
Loans or Eurocurrency Rate Loans) must be Eurocurrency Rate Loans, as further
provided herein.

(c) Special Provisions Relating to the Reclassification and Continuation of
Delayed Draw 1 Term Loans on the Amendment No. 1 Effective Date. Notwithstanding
anything to the contrary in this Agreement:

(i) on the Amendment No. 1 Effective Date, (x) Delayed Draw 1 Term Loans that
are reclassified and continued as Tranche B Term Loans shall be deemed made as
Eurocurrency Rate Loans in an amount equal to the principal amount of such
Delayed Draw 1 Term Loans outstanding as Eurocurrency Rate Loans immediately
prior to the time of reclassification pursuant to Section 2.01(a)(ii),
(y) Interest Periods for the Tranche B Term Loans described in the preceding
clause (x) shall end on the same dates as the Interest Periods applicable to the
Delayed Draw 1 Term Loans outstanding immediately prior to the time of
reclassification pursuant to Section 2.01(a)(ii), and (z) Delayed Draw 1 Term
Loans that are reclassified and continued as Tranche B Term Loans shall be
deemed made as Base Rate Loans in an amount equal to the principal amount of
such Delayed Draw 1 Term Loans outstanding as Base Rate Loans immediately prior
to the time of reclassification pursuant to Section 2.01(a)(ii);

(ii) each Tranche B Term Loan that was reclassified from any Delayed Draw 1 Term
Loan shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrowers hereunder with respect to any Delayed Draw 1
Term Loan from which such Tranche B Term Loan was reclassified, up to but
excluding the Amendment No. 1 Effective Date; and

(iii) no reclassification of outstanding Delayed Draw 1 Term Loans pursuant to
Section 2.01(a)(ii) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(d) Special Provisions Relating to the Reclassification and Continuation of
Delayed Draw 2 Term Loans on the Amendment No. 1 Effective Date. Notwithstanding
anything to the contrary in this Agreement:

(i) on the Amendment No. 1 Effective Date, (x) Delayed Draw 2 Term Loans that
are reclassified and continued as Tranche B Term Loans shall be deemed made as
Eurocurrency Rate Loans in an amount equal to the principal amount of such
Delayed Draw 2 Term Loans outstanding as Eurocurrency Rate Loans immediately
prior to the time of reclassification pursuant to Section 2.01(a)(iii),
(y) Interest Periods for the Tranche B Term Loans described in the preceding
clause (x) shall end on the same dates as the Interest Periods applicable to the
Delayed Draw 2 Term Loans outstanding immediately prior to the time of
reclassification pursuant to Section 2.01(a)(iii), and (z) Delayed Draw 2 Term
Loans that are reclassified and continued as Tranche B Term Loans shall be
deemed made as Base Rate Loans in an amount equal to the principal amount of
such Delayed Draw 2 Term Loans outstanding as Base Rate Loans immediately prior
to the time of reclassification pursuant to Section 2.01(a)(iii);

 

-6767-



--------------------------------------------------------------------------------

(ii) each Tranche B Term Loan that was reclassified from any Delayed Draw 2 Term
Loan shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrowers hereunder with respect to any Delayed Draw 2
Term Loan from which such Tranche B Term Loan was reclassified, up to but
excluding the Amendment No. 1 Effective Date; and

(iii) no reclassification of outstanding Delayed Draw 2 Term Loans pursuant to
Section 2.01(a)(iii) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(e) Special Provisions Relating to the Reclassification and Continuation of
Tranche B Term Loans on the Amendment No. 2 Effective Date. Notwithstanding
anything to the contrary in this Agreement:

(i) on the Amendment No. 2 Effective Date, (x) the Tranche B Term Loans that are
continued and reclassified as Tranche D Term Loans shall be deemed made as
Eurocurrency Rate Loans in an amount equal to the principal amount of such
Tranche B Term Loans outstanding as Eurocurrency Rate Loans immediately prior to
the time of reclassification pursuant to Section 2.01(a)(iv), (y) Interest
Periods for the Tranche B Term Loans described in the preceding clause (x) shall
end on the same dates as the Interest Periods applicable to the Tranche B Term
Loans outstanding immediately prior to the time of reclassification pursuant to
Section 2.01(a)(iv), and (z) Tranche B Term Loans that are continued and
reclassified as Tranche D Term Loans shall be deemed made as Base Rate Loans in
an amount equal to the principal amount of such Tranche B Term Loans outstanding
as Base Rate Loans immediately prior to the time of reclassification pursuant to
Section 2.01(a)(iv);

(ii) each Tranche D Term Loan that was reclassified from any Tranche B Term Loan
shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrowers hereunder with respect to any Tranche B Term
Loan from which such Tranche D Term Loan was reclassified, up to but excluding
the Amendment No. 2 Effective Date; and

(iii) no reclassification of outstanding Tranche B Term Loans pursuant to
Section 2.01(a)(iv) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(f) Special Provisions Relating to the Reclassification and Continuation of
Tranche C Term Loans on the Amendment No. 2 Effective Date. Notwithstanding
anything to the contrary in this Agreement:

(i) on the Amendment No. 2 Effective Date, (x) Tranche C Term Loans that are
continued and reclassified as Tranche D Term Loans shall be deemed made as
Eurocurrency Rate Loans in an amount equal to the principal amount of such
Tranche C Term Loans outstanding as Eurocurrency Rate Loans immediately prior to
the time of reclassification pursuant to Section 2.01(a)(v), (y) Interest
Periods for the Tranche C Term Loans described in the preceding clause (x) shall
end on the same dates as the Interest Periods applicable to the Tranche C Term
Loans outstanding immediately prior to the time of reclassification pursuant to
Section 2.01(a)(v), and (z) Tranche C Term Loans that are continued and
reclassified as Tranche D Term Loans shall be deemed made as Base Rate Loans in
an amount equal to the principal amount of such Tranche C Term Loans outstanding
as Base Rate Loans immediately prior to the time of reclassification pursuant to
Section 2.01(a)(v);

(ii) each Tranche D Term Loan that was reclassified from any Tranche C Term Loan
shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrowers hereunder with respect to any Tranche C Term
Loan from which such Tranche D Term Loan was reclassified, up to but excluding
the Amendment No. 2 Effective Date; and

(iii) no reclassification of outstanding Tranche C Term Loans pursuant to
Section 2.01(a)(v) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

-6868-



--------------------------------------------------------------------------------

(g) Special Provisions Relating to the Reclassification and Continuation of
Tranche B Term Loans on the Amendment No. 3 Effective Date. Notwithstanding
anything to the contrary in this Agreement:

(i) on the Amendment No. 3 Effective Date, (x) the Tranche B Term Loans that are
continued and reclassified as Tranche E Term Loans shall be deemed made as
Eurocurrency Rate Loans in an amount equal to the principal amount of such
Tranche B Term Loans outstanding as Eurocurrency Rate Loans immediately prior to
the time of reclassification pursuant to Section 2.01(a)(vii), (y) Interest
Periods for the Tranche B Term Loans described in the preceding clause (x) shall
end on the same dates as the Interest Periods applicable to the Tranche B Term
Loans outstanding immediately prior to the time of reclassification pursuant to
Section 2.01(a)(vii), and (z) Tranche B Term Loans that are continued and
reclassified as Tranche E Term Loans shall be deemed made as Base Rate Loans in
an amount equal to the principal amount of such Tranche B Term Loans outstanding
as Base Rate Loans immediately prior to the time of reclassification pursuant to
Section 2.01(a)(vii);

(ii) each Tranche E Term Loan that was reclassified from any Tranche B Term Loan
shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrowers hereunder with respect to any Tranche B Term
Loan from which such Tranche E Term Loan was reclassified, up to but excluding
the Amendment No. 3 Effective Date; and

(iii) no reclassification of outstanding Tranche B Term Loans pursuant to
Section 2.01(a)(vii) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(h) Special Provisions Relating to the Reclassification and Continuation of
Tranche C Term Loans on the Amendment No. 3 Effective Date. Notwithstanding
anything to the contrary in this Agreement:

(i) on the Amendment No. 3 Effective Date, (x) Tranche C Term Loans that are
continued and reclassified as Tranche E Term Loans shall be deemed made as
Eurocurrency Rate Loans in an amount equal to the principal amount of such
Tranche C Term Loans outstanding as Eurocurrency Rate Loans immediately prior to
the time of reclassification pursuant to Section 2.01(a)(viii), (y) Interest
Periods for the Tranche C Term Loans described in the preceding clause (x) shall
end on the same dates as the Interest Periods applicable to the Tranche C Term
Loans outstanding immediately prior to the time of reclassification pursuant to
Section 2.01(a)(viii), and (z) Tranche C Term Loans that are continued and
reclassified as Tranche E Term Loans shall be deemed made as Base Rate Loans in
an amount equal to the principal amount of such Tranche C Term Loans outstanding
as Base Rate Loans immediately prior to the time of reclassification pursuant to
Section 2.01(a)(viii);

(ii) each Tranche E Term Loan that was reclassified from any Tranche C Term Loan
shall continue to be entitled to all accrued and unpaid amounts (including
interest) owing by the Borrowers hereunder with respect to any Tranche C Term
Loan from which such Tranche E Term Loan was reclassified, up to but excluding
the Amendment No. 3 Effective Date; and

(iii) no reclassification of outstanding Tranche C Term Loans pursuant to
Section 2.01(a)(viii) shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

(i) (g) Additional Term Loans and Additional Revolving Credit Commitments.
Subject to the terms and conditions set forth herein, additional Classes of Term
Loans and Revolving Credit Commitments (together, in the case of Revolving
Credit Commitments, with the related Revolving Credit Loans and/or
participations in Letters of Credit or Swing Line Loans) may be established as
set forth in Sections 2.14 and 2.16.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing made after the Closing Date, each Revolving Credit
Borrowing (other than Swing Line Borrowings with respect to which this
Section 2.02 shall not apply) made after the Closing Date (or on the Closing
Date in the case of an Initial Revolving Borrowing permitted under clause
(a)(ii) of the definition of “Permitted Initial Revolving Borrowing Purposes”),
each conversion of Term Loans or Revolving Credit Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans, shall be made upon the
relevant Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent (i) not later than 12:00 noon (New York, New York time) (A) three
(3) Business Days prior to the requested date of any Borrowing or continuation
of Eurocurrency Rate Loans denominated in Dollars or any conversion of Base Rate
Loans to Eurocurrency Rate Loans and (B) four (4) Business Days

 

-6969-



--------------------------------------------------------------------------------

prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in an Alternative Currency, and (ii) not later than 11:00
a.m. on the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by any Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal Dollar Amount of $1,000,000 or a whole multiple of
the Dollar Amount of $500,000 in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the relevant Borrower is requesting a Delayed Draw 1 Term
Loan, a Delayed Draw 2 Term Loan, Dollar Revolving Credit Borrowing, an
Alternative Currency Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the
currency in which the Loans to be borrowed are to be denominated, (v) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, (vi) if applicable, the duration of the Interest
Period with respect thereto, (vii) in the case of Revolving Credit Loans
denominated in Dollars, whether such Revolving Credit Loans are being borrowed
under the Dollar Revolving Credit Facility or the Alternative Currency Revolving
Credit Facility and (viii) in the case of Alternative Currency Revolving Credit
Loans, whether the borrower shall be the Parent Borrower or one of the Foreign
Subsidiary Revolving Borrowers. If the relevant Borrower fails to specify a Type
of Loan in a Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans (unless the Loan being
made or continued is denominated in an Alternative Currency, in which case it
shall be made or continued as a Eurocurrency Rate Loan with an Interest Period
of one month). Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the relevant Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period (or fails to
give a timely notice requesting a continuation of Eurocurrency Rate Loans
denominated in an Alternative Currency), it will be deemed to have specified an
Interest Period of one (1) month. If no currency is specified, the requested
Borrowing shall be in Dollars. Notwithstanding the foregoing, until the date
which is six months after the Closing Date (unless otherwise agreed by the
Administrative Agent), all Eurocurrency Rate Loans may not have an Interest
Period in excess of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the relevant Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in an Alternative Currency described
in Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the respective currency not later
than 1:00 p.m., in the case of any Loan denominated in Dollars, and not later
than the Applicable Time in the case of any Loan denominated in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the relevant
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the relevant Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the relevant Borrower; provided that
if, on the date the Committed Loan Notice with respect to a Borrowing under a
Revolving Credit Facility is given by any Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings and second, to the relevant Borrower
as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Facility Lenders may require that no Loans
under the applicable Facility may be converted to or continued as Eurocurrency
Rate Loans, and the Required Facility Lenders under the Alternative

 

-7070-



--------------------------------------------------------------------------------

Currency Revolving Credit Facility may require that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
redenominated into Dollars in the amount of the Dollar Amount thereof, on the
last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, all continuations of Term Loans or Revolving Credit Loans as the same
Type, any Incremental Amendment pursuant to Section 2.14 and any Extension
pursuant to Section 2.16, there shall not be more than thirty (30) Interest
Periods in effect unless otherwise agreed between the Parent Borrower and the
Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the relevant Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
Pro Rata Share available to the Administrative Agent, each of such Lender and
such Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of such
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower (to the extent such amount is covered by
interest paid by such Lender) the amount of such interest paid by such Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.03. Letters of Credit.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A)(1) each Dollar L/C
Issuer agrees, in reliance upon the agreements of the other Dollar Revolving
Credit Lenders set forth in this Section 2.03, (x) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Dollar Letters of Credit for the account of the Parent
Borrower (provided that any Dollar Letter of Credit may be for the benefit of
any Subsidiary of the Parent Borrower) and to amend or renew Dollar Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (y) to
honor drawings under the Dollar Letters of Credit and (2) the Dollar Revolving
Credit Lenders severally agree to participate in Dollar Letters of Credit issued
pursuant to this Section 2.03 and (B)(1) each Alternative Currency L/C Issuer
agrees, in reliance upon the agreements of the other Alternative

 

-7171-



--------------------------------------------------------------------------------

Currency Revolving Credit Lenders set forth in this Section 2.03, (x) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Alternative Currency Letters of
Credit denominated in Dollars or in an Alternative Currency for the account of
the Parent Borrower or any Foreign Subsidiary Revolving Borrower (provided that
any Alternative Currency Letter of Credit may be for the benefit of any
Subsidiary of the Parent Borrower or any Foreign Subsidiary Revolving Borrower)
and to amend or renew Alternative Currency Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (y) to honor drawings under the
Alternative Currency Letters of Credit and (2) the Alternative Currency
Revolving Credit Lenders severally agree to participate in Alternative Currency
Letters of Credit issued pursuant to this Section 2.03; provided that L/C
Issuers shall not be obligated to make L/C Credit Extensions with respect to
Letters of Credit, and Lenders shall not be obligated to participate in Letters
of Credit if, as of the date of the applicable (I) Dollar Letter of Credit,
(x) the Dollar Revolving Credit Exposure of any Lender would exceed such
Lender’s Dollar Revolving Credit Commitment or (y) the Outstanding Amount of all
Dollar L/C Obligations would exceed the Dollar L/C Sublimit and (II) Alternative
Currency Letter of Credit, (x) the Alternative Currency Revolving Credit
Exposure of any Lender would exceed such Lender’s Alternative Currency Revolving
Credit Commitment or (y) the Outstanding Amount of all Alternative Currency L/C
Obligations would exceed the Alternative Currency L/C Sublimit; provided further
that no Letter of Credit shall be issued by any L/C Issuer the stated amount of
which, when added to the Outstanding Amount of L/C Credit Extensions with
respect to such L/C Issuer, would exceed the applicable Specified L/C Sublimit
of such L/C Issuer then in effect. Each request by the Parent Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Parent Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Parent Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly the Parent Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) An L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless otherwise agreed by such L/C Issuer and the Administrative Agent
in their sole discretion; or

(B) the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless (1) each Appropriate Lender
shall have approved such expiry date or (2) the Outstanding Amount of the L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized.

(iii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than (i) in the
case of Dollar Letters of Credit, Dollars and (ii) in the case of Alternative
Currency Letters of Credit, Dollars or an Alternative Currency; or

 

-7272-



--------------------------------------------------------------------------------

(D) any Dollar Revolving Credit Lender, in the case of a Dollar Letter of
Credit, or any Alternative Currency Revolving Credit Lender, in the case of an
Alternative Currency Letter of Credit, is a Defaulting Lender, unless such L/C
Issuer has entered into arrangements reasonably satisfactory to it and the
Parent Borrower to eliminate such L/C Issuer’s risk with respect to the
participation in such Letter of Credit by all such Defaulting Lenders, including
by (1) Cash Collateralizing, (2) reallocating pursuant to Section 2.17(a), or
(3) obtaining a backstop letter of credit from an issuer reasonably satisfactory
to the L/C Issuer to support, each such Defaulting Lender’s Pro Rata Share of
any L/C Obligations in respect of such Letter of Credit.

(iv) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Appropriate Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions and
(B) as additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent not later than 12:00 noon at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (g) the currency in which the requested Letter of
Credit will be denominated and whether such Letter of Credit shall constitute a
Dollar Letter of Credit or an Alternative Currency Letter of Credit; and
(h) such other matters as the relevant L/C Issuer may reasonably request. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the
relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the relevant L/C
Issuer has received written notice from any Dollar Revolving Credit Lender, in
the case of a Dollar Letter of Credit, or any Alternative Currency Revolving
Credit Lender, in the case of an Alternative Currency Letter of Credit, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Parent Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of (x) each Dollar
Letter of Credit, each Dollar Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, acquire from the relevant L/C
Issuer a risk participation in such Dollar Letter of Credit in an amount equal
to the product of such Dollar Revolving Credit Lender’s Pro Rata Share times the
amount of such Dollar Letter of Credit and (y) each Alternative Currency Letter
of Credit, each Alternative Currency Revolving Credit

 

-7373-



--------------------------------------------------------------------------------

Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
acquire from the relevant L/C Issuer a risk participation in such Alternative
Currency Letter of Credit in an amount equal to the product of such Alternative
Currency Revolving Credit Lender’s Pro Rata Share times the amount of such
Alternative Currency Letter of Credit.

(iii) If the Parent Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon by the relevant L/C Issuer and the Parent Borrower at the time such Letter
of Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Parent Borrower shall not be required to make a specific request to the relevant
L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time until an expiry date not later than the applicable Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
renewal if (A) the relevant L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise) or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Nonrenewal Notice Date from the Administrative
Agent or any Dollar Revolving Credit Lender, in the case of a Dollar Letter of
Credit, or any Alternative Currency Revolving Letter of Credit Lender, in the
case of an Alternative Currency Letter of Credit, or the Parent Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Parent Borrower and the Administrative Agent thereof. In the case
of an Alternative Currency Letter of Credit denominated in an Alternative
Currency, the Parent Borrower shall reimburse the relevant Alternative Currency
L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars or (B) in the absence of any such requirement for reimbursement in
Dollars, the Parent Borrower shall have notified the relevant Alternative
Currency L/C Issuer promptly following receipt of the notice of drawing that the
Parent Borrower will reimburse such Alternative Currency L/C Issuer in Dollars.
In the case of any such reimbursement in Dollars of a drawing under an
Alternative Currency Letter of Credit denominated in an Alternative Currency,
the relevant Alternative Currency L/C Issuer shall notify the Parent Borrower of
the Dollar Amount of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the third Business Day
following the date of any payment by any L/C Issuer under a Letter of Credit to
be reimbursed in Dollars (including all Letters of Credit denominated in
Dollars), or the Applicable Time on the third Business Day following the date of
any payment by any L/C Issuer under an Alternative Currency Letter of Credit to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Parent Borrower shall reimburse such L/C Issuer in an amount equal to the amount
of such drawing in the applicable currency. If the Parent Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars or in the Dollar Amount thereof in the case of an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, (x) in the case of
an Unreimbursed Amount under a Dollar Letter of Credit, the Parent Borrower
shall be deemed to have requested a Dollar Revolving Credit Borrowing of Base
Rate Loans and (y) in the case of an Unreimbursed Amount under an Alternative
Currency Letter of Credit, the Parent Borrower shall be deemed to have requested
an Alternative Currency Revolving Credit Borrowing of Base Rate Loans in
Dollars, in each case to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments under the
applicable Revolving Credit Facility of the Appropriate Lenders, and

 

-7474-



--------------------------------------------------------------------------------

subject to the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Dollar Revolving Credit Lender (including any such Lender acting as an
L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the relevant Dollar L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of any Unreimbursed Amount in respect of a Dollar Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent (which may be the same Business Day such notice is
provided if such notice is provided prior to 12:00 noon), whereupon, subject to
the provisions of Section 2.03(c)(iii), each Dollar Revolving Credit Lender that
so makes funds available shall be deemed to have made a Dollar Revolving Credit
Loan that is a Base Rate Loan to the Parent Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant Dollar
L/C Issuer. Each Alternative Currency Revolving Credit Lender (including any
such Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant Alternative Currency L/C Issuer at the Administrative
Agent’s Office for payments in an amount equal to its Pro Rata Share of any
Unreimbursed Amount in respect of an Alternative Currency Letter of Credit not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (which may be the same Business Day such notice is provided
if such notice is provided prior to 12:00 noon), whereupon, subject to the
provisions of Section 2.03(c)(iii), each Alternative Currency Revolving Credit
Lender that so makes funds available shall be deemed to have made an Alternative
Currency Revolving Credit Loan that is a Base Rate Loan in Dollars to the Parent
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant Alternative Currency L/C Issuer.

(iii) With respect to any Unreimbursed Amount in respect of a Dollar Letter of
Credit that is not fully refinanced by a Dollar Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Parent Borrower shall be deemed to have
incurred from the relevant Dollar L/C Issuer a Dollar L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which Dollar L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Dollar Revolving Credit
Lender’s payment to the Administrative Agent for the account of the relevant
Dollar L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such Dollar L/C Borrowing and shall constitute a
Dollar L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03. With respect to any Unreimbursed Amount in
respect of an Alternative Currency Letter of Credit that is not fully refinanced
by an Alternative Currency Revolving Credit Borrowing of Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Parent Borrower shall be deemed to have incurred from the relevant
Alternative Currency L/C Issuer an Alternative Currency L/C Borrowing in the
amount of the Unreimbursed Amount in Dollars that is not so refinanced, which
Alternative Currency L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Alternative Currency Revolving Credit Lender’s payment to the Administrative
Agent for the account of the relevant Alternative Currency L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such Alternative Currency L/C Borrowing and shall constitute an Alternative
Currency L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the relevant Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set

 

-7575-



--------------------------------------------------------------------------------

forth in Section 4.02 (other than delivery by the relevant Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Parent Borrower to reimburse the relevant
L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender’s L/C Advance in
respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Parent Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Appropriate Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The Obligations of the Revolving Credit Lenders under this
clause (d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Parent Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-7676-



--------------------------------------------------------------------------------

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Parent Borrower or any Subsidiary or in
the relevant currency markets generally;

(vi) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Parent Borrower to the extent of any direct damages (as opposed to punitive
or consequential damages or lost profits, claims in respect of which are waived
by the Parent Borrower to the extent permitted by applicable Law) suffered by
the Parent Borrower that are caused by acts or omissions of such L/C Issuer
constituting gross negligence or willful misconduct on the part of such L/C
Issuer.

(f) Role of L/C Issuers. Each Lender and the Parent Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) a problem with the due execution, effectiveness, validity
or enforceability of any document or instrument related to any Letter of Credit
or Issuer Document. The Parent Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Parent Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
this Section 2.03(f); provided that anything in such clauses to the contrary
notwithstanding, the Parent Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to the Parent Borrower, to the extent, but only to
the extent, of any direct, as opposed to lost profits or punitive or
consequential damages suffered by the Parent Borrower that were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) any Event of Default occurs and is continuing and
the Required Lenders require the Parent Borrower to Cash Collateralize its L/C
Obligations pursuant to Section 8.02(c), (ii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing or (iii) for any reason, any
Letter of Credit is outstanding at the time of termination of the Revolving
Credit Commitments and a backstop letter of credit that is satisfactory to the
relevant L/C Issuer in its sole discretion is not in place, then the Parent
Borrower shall Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount

 

-7777-



--------------------------------------------------------------------------------

determined as of the date of such Event of Default), and shall do so not later
than 2:00 p.m. on (x) in the case of the immediately preceding clause (i) or
(iii), (1) the Business Day that the Parent Borrower receives notice thereof, if
such notice is received on such day prior to 12:00 noon or (2) if clause
(1) above does not apply, the Business Day immediately following the day that
the Parent Borrower receives such notice and (y) in the case of the immediately
preceding clause (ii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Appropriate Lenders, as collateral
for the L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings. The Parent Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in Cash
Equivalents selected by the Administrative Agent in its sole discretion. Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Parent Borrower. In the case of clause
(i) or (ii) above, if such Event of Default is cured or waived and no other
Event of Default is then occurring and continuing, the amount of any Cash
Collateral shall be refunded to the Parent Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant L/C Issuer and the Parent Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees.

(i) The Parent Borrower shall pay to the Administrative Agent for the account of
each Dollar Revolving Credit Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Dollar Letter of Credit issued pursuant to this
Agreement equal to (A) the Applicable Rate times the daily maximum amount then
available to be drawn under such Dollar Letter of Credit (whether or not such
maximum amount is then in effect under such Dollar Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Dollar
Letter of Credit), minus (B) the fronting fee set forth in Section 2.03(j)
below. Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable in Dollars on the
tenth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Dollar
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Dollar Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(ii) The Parent Borrower shall pay to the Administrative Agent for the account
of each Alternative Currency Revolving Credit Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Alternative Currency Letter of Credit
issued pursuant to this Agreement equal to (A) the Applicable Rate times the
daily maximum Dollar Amount then available to be drawn under such Alternative
Currency Letter of Credit (whether or not such maximum amount is then in effect
under such Alternative Currency Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Alternative Currency Letter
of Credit), minus (B) the fronting fee set forth in Section 2.03(j) below. Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in Dollars on the tenth Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Alternative Currency
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Alternative Currency Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

 

-7878-



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Parent Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the tenth Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Parent Borrower shall pay directly to each L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within ten (10) Business Days of demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(l) Addition of an L/C Issuer.

(i) A Dollar Revolving Credit Lender may become an additional Dollar L/C Issuer
hereunder pursuant to a written agreement among the Parent Borrower, the
Administrative Agent and such Dollar Revolving Credit Lender. The Administrative
Agent shall notify the Dollar Revolving Credit Lenders of any such additional
Dollar L/C Issuer.

(ii) An Alternative Currency Revolving Credit Lender may become an additional
Alternative Currency L/C Issuer hereunder pursuant to a written agreement among
the Parent Borrower, the Administrative Agent and such Alternative Currency
Revolving Credit Lender. The Administrative Agent shall notify the Alternative
Currency Revolving Credit Lenders of any such additional Alternative Currency
L/C Issuer.

(iii) On the last Business Day of each March, June, September and December (and
on such other dates as the Administrative Agent may request), each L/C Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time together with such other information as the
Administrative Agent may from time to time reasonably request.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Parent Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Parent Borrower, and that the Parent Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Parent Borrower from time to time on any Business Day (other than
the Closing Date) prior to the Maturity Date with respect to the Dollar
Revolving Credit Facility (without giving effect to any Extension thereof unless
the Swing Line Lender shall have consented to such Extension) in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Dollar Revolving Credit
Loans and Dollar L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Dollar Revolving Credit Commitment; provided
that, after giving effect to any Swing Line Loan, the aggregate Outstanding
Amount of the Dollar Revolving Credit Loans of any other Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Dollar L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Dollar Revolving Credit Commitment then in
effect. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Parent Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan. Swing Line Loans shall only be denominated in
Dollars.

 

-7979-



--------------------------------------------------------------------------------

Immediately upon the making of a Swing Line Loan, each Dollar Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan. Notwithstanding the foregoing, the Swing Line
Lender shall not be obligated to make Swing Line Loans if a Dollar Revolving
Credit Lender is a Defaulting Lender to the extent such Defaulting Lender’s
participation in Swing Line Loans cannot be reallocated to Non-Defaulting
Lenders pursuant to Section 2.17(a).

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Dollar Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a) or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Parent Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Parent Borrower (which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Dollar Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Dollar Revolving Credit Commitments and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Parent Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Dollar Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the date specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Dollar Revolving Credit Lender that so makes funds available shall be deemed to
have made a Dollar Revolving Credit Loan that is a Base Rate Loan to the Parent
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a Dollar
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Dollar
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii) If any Dollar Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the

 

-8080-



--------------------------------------------------------------------------------

period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Dollar Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Dollar Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Parent Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided
that each Dollar Revolving Credit Lender’s obligation to make Dollar Revolving
Credit Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Parent Borrower to repay Swing Line
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Dollar Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Dollar Revolving Credit Lenders under this clause
(d)(ii) shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Parent Borrower for interest on the Swing Line
Loans. Until each Dollar Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

SECTION 2.05. Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans, as
applicable, in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Administrative Agent not later than
12:00 noon (New York, New York time in the case of Loans denominated in Dollars
or the Applicable Time in the case of Loans denominated in an Alternative
Currency) (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in an
Alternative Currency and (C) on the date of prepayment of Base Rate Loans;
(2) any partial

 

-8181-



--------------------------------------------------------------------------------

prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding (it being understood that Base
Rate Loans shall be denominated in Dollars only). Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid and the payment amount specified in such notice shall be due and
payable on the date specified therein. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of principal of, and interest on, Alternative Currency Revolving
Credit Loans shall be made in the relevant Alternative Currency (even if the
relevant Borrower is required to convert currency to do so). Each prepayment of
the Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares.

(ii) The Parent Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $25,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. All Swing Line Loans shall be
denominated in Dollars only.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
relevant Borrower may rescind any notice of prepayment under Section 2.05(a)(i)
or 2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(iv) Voluntary prepayments of Term Loans shall be applied, at the discretion of
the Parent Borrower (i) first, to the outstanding Tranche A Term Loans with a
Maturity Date on or prior to January 30, 2016, and, within such Class, such
prepayment shall be applied to remaining scheduled installments of principal
pursuant to Section 2.07(a) in a manner determined at the discretion of the
Parent Borrower and specified in the notice of prepayment, and second, ratably
to the other outstanding Classes of Term Loans, and, within each such Class,
such prepayment shall be applied to remaining scheduled installments of
principal pursuant to Section 2.07(a) in a manner determined at the discretion
of the Parent Borrower and specified in the notice of prepayment, (ii) first,
ratably to outstanding Tranche A Term Loans, Tranche B Term Loans, Tranche C
Term Loans, Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans and, within
each such Class, such prepayment shall be applied to the remaining scheduled
installments of principal pursuant to Section 2.07(a) in a manner determined at
the discretion of the Parent Borrower and specified in the notice of prepayment,
and one of (x) second, to the outstanding Tranche D Term Loans and third, to
outstanding Tranche E Term Loans, (y) second, to the outstanding Tranche E Term
Loans and third, to outstanding Tranche D Term Loans, or (z) second, ratably to
outstanding Tranche D Term Loans and Tranche E Term Loans, or (iii) ratably to
outstanding Tranche B Term Loans, Tranche C Term Loans and, Tranche D Term Loans
and Tranche E Term Loans and, within the Tranche B Term Loans and Tranche C Term
Loans, such prepayment shall be applied to remaining scheduled installments of
principal pursuant to Section 2.07(a) in a manner determined at the discretion
of the Parent Borrower and specified in the notice of prepayment.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been (or are
required hereunder to be) delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been (or is required hereunder to be) delivered
pursuant to Section 6.02(a), the Parent Borrower shall prepay, subject to clause
(b)(vi) of this Section 2.05, an aggregate principal amount of Term Loans
(allocated among the tranches of Term Loans in accordance with
Section 2.05(b)(v)) equal to (A) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements (commencing with the fiscal
year ended December 31, 2009) minus (B) the sum of (i) all voluntary prepayments
of Term Loans during such fiscal year and (ii) all voluntary prepayments of
Revolving Credit Loans during such fiscal year to the extent the

 

-8282-



--------------------------------------------------------------------------------

Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (i) and (ii),
to the extent such prepayments are not funded with the proceeds of Indebtedness
or anything else other than internally generated cash flow; provided that
(x) the ECF Percentage shall be 25% if the Total Leverage Ratio for the fiscal
year covered by such financial statements as set forth in the Compliance
Certificate delivered pursuant to Section 6.02(a) was less than or equal to 6.0
to 1.0 and greater than 3.0 to 1.0 and (y) the ECF Percentage shall be 0% if the
Total Leverage Ratio for the fiscal year covered by such financial statements as
set forth in the Compliance Certificate delivered pursuant to Section 6.02(a)
was less than or equal to 3.0 to 1.0.

(ii)(A) If (x) the Parent Borrower or any of its wholly-owned Restricted
Subsidiaries Disposes of any property or assets (other than any Disposition of
any property or assets permitted by Section 7.05(a), (b), (c), (d), (e),
(f)(ii), (g), (h), (i), (l), (m), (n), (p) (except as set forth in the proviso
thereof) or (q)), or (y) any Casualty Event occurs, which results in the
realization or receipt by the Parent Borrower or any of its wholly-owned
Restricted Subsidiaries of Net Cash Proceeds or (z) the Parent Borrower or any
of its Restricted Subsidiaries disposes of any Specified Assets, in each case,
the Parent Borrower shall prepay on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt of such Net Cash
Proceeds, subject to clause (b)(vi) of this Section 2.05, an aggregate principal
amount of Term Loans (allocated among the tranches of Term Loans in accordance
with Section 2.05(b)(v)) equal to 100% (such percentage as it may be reduced as
described below, the “Disposition Prepayment Percentage”) of all Net Cash
Proceeds realized or received; provided that in the case of clause (x) only,
(I) the Disposition Prepayment Percentage shall be 75% if the Total Leverage
Ratio for the Test Period immediately preceding such Disposition or Casualty
Event calculated on a pro forma basis for such Disposition or Casualty Event in
accordance with Section 1.10 as set forth in the Compliance Certificate
delivered pursuant to Section 6.02(a) was less than or equal to 6.0 to 1.0 and
greater than 3.0 to 1.0 and (II) the Disposition Prepayment Percentage shall be
50% if the Total Leverage Ratio for the Test Period immediately preceding such
Disposition or Casualty Event calculated on a pro forma basis for such
Disposition or Casualty Event in accordance with Section 1.10 as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(a) was less than
or equal to 3.0 to 1.0; provided, further, that, except as provided in
Section 7.05(f)(i) and (k), no prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash Proceeds
that the Parent Borrower shall have, on or prior to such date, given written
notice to the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(B).

(B) With respect to any Net Cash Proceeds realized or received by the Parent
Borrower or any wholly-owned Restricted Subsidiary with respect to any
Disposition (other than any Disposition specifically excluded from the
application of this Section 2.05(b)(ii)(B) (including, without limitation, any
Disposition of the Specified Assets)) or any Casualty Event, at the option of
the Parent Borrower, the Parent Borrower may reinvest all or any portion of such
Net Cash Proceeds in assets useful for its business within (x) eighteen
(18) months following receipt of such Net Cash Proceeds or (y) if the Parent
Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within eighteen (18) months following receipt thereof, within the later
of (1) eighteen (18) months following receipt thereof and (2) one hundred and
eighty (180) days of the date of such legally binding commitment; provided that
if any Net Cash Proceeds are no longer intended to be or cannot be so reinvested
at any time after delivery of a notice of reinvestment election, and subject to
clauses (b)(vi) and (c) of this Section 2.05, an amount equal to any such Net
Cash Proceeds shall be applied within five (5) Business Days after the Parent
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment of the Term Loans as
set forth in this Section 2.05.

(C) Notwithstanding the foregoing, the Parent Borrower may use a portion of the
Net Cash Proceeds with respect to any Disposition of Collateral of U.S. Loan
Parties to prepay or repurchase Permitted Senior Secured Notes issued in respect
of Permitted Alternative Incremental Facilities Indebtedness, Permitted Credit
Facilities Refinancing Indebtedness or Permitted Debt Exchange Notes, and that
are secured by such Collateral on a pari passu basis with the Loans, to the
extent the indenture therefor requires the Parent Borrower to prepay or make an
offer to purchase Permitted Senior Secured Notes with the net proceeds of such
Disposition of Collateral of U.S. Loan Parties, in each case in an amount not to
exceed the product of (x) the amount of such Net Cash Proceeds multiplied by
(y) a fraction, the numerator of which is the outstanding principal amount of
the Permitted Senior Secured Notes with respect to which such a requirement to
prepay or make an offer to purchase exists and the denominator of which is the
sum of the outstanding principal amount of such Permitted Senior Secured Notes
and the outstanding principal amount of Term Loans on the date of such
prepayment. Any Net Cash Proceeds from such Disposition of Collateral of a U.S.
Loan Party so used to prepay or repurchase such Permitted Senior Secured Notes
issued in respect of Permitted

 

-8383-



--------------------------------------------------------------------------------

Alternative Incremental Facilities Indebtedness, Permitted Credit Facilities
Refinancing Indebtedness or Permitted Debt Exchange Notes shall reduce the
amount of Net Cash Proceeds required to be applied to prepay Term Loans in
accordance with this Section 2.05(b).

(iii) If the Parent Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03 (other than clause (s)(i) or clause (z)(i) thereof) or Holdings or
any of its Subsidiaries (including, without limitation, the Parent Borrower or
any of its Restricted Subsidiaries) incurs any Qualified Securitization
Financing, the Parent Borrower shall prepay, subject to clause (b)(vi) of this
Section 2.05, an aggregate principal amount of Term Loans (allocated among the
tranches of Term Loans in accordance with Section 2.05(b)(v)) equal to 100% of
all Net Cash Proceeds received therefrom on or prior to the date which is five
(5) Business Days after the receipt of such Net Cash Proceeds.

(iv) If the Administrative Agent notifies the Parent Borrower at any time that
the Alternative Currency Revolving Credit Exposure at such time exceeds an
amount equal to 105% of the aggregate Alternative Currency Revolving Credit
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Parent Borrower shall prepay Alternative Currency Revolving Loans
and/or the Parent Borrower shall Cash Collateralize the Alternative Currency L/C
Obligations in an aggregate amount sufficient to reduce such Alternative
Currency Revolving Credit Exposure as of such date of payment to an amount not
to exceed 100% of the aggregate Alternative Revolving Credit Commitments then in
effect; provided that, subject to the provisions of Section 2.03(g), the Parent
Borrower shall not be required to Cash Collateralize the Alternative Currency
L/C Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment
in full of the Alternative Currency Revolving Credit Loans and Swing Line Loans
the Alternative Currency Revolving Credit Exposure exceeds the aggregate
Alternative Currency Revolving Credit Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

(v) Each prepayment of Term Loans pursuant to Sections 2.05(b)(i) and (b)(iii)
shall be applied first, ratably to outstanding Tranche A Term Loans, Tranche B
Term Loans, Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans, and within
each such Class, such prepayment shall be applied to remaining scheduled
installments of principal pursuant to Section 2.07(a) in direct order of
maturity, and eitherone of (xw) second, to outstanding Tranche C Term Loans,
applied to remaining scheduled installments of principal pursuant to
Section 2.07(a) of such Tranche C Term Loans in direct order of maturity and,
third, to outstanding Tranche D Term Loans or (yand fourth, to outstanding
Tranche E Term Loans, (x) second, to outstanding Tranche C Term Loans, applied
to remaining scheduled installments of principal pursuant to Section 2.07(a) of
such Tranche C Term Loans in direct order of maturity, third, to outstanding
Tranche E Term Loans and fourth, to outstanding Tranche D Term Loans,
(y) second, to outstanding Tranche C Term Loans, applied to remaining scheduled
installments of principal pursuant to Section 2.07(a) of such Tranche C Term
Loans in direct order of maturity and third, ratably to outstanding Tranche D
Term Loans and Tranche E Term Loans, or (z) second, ratably to outstanding
Tranche C Term Loans and, Tranche D Term Loans and Tranche E Term Loans, and
within the Tranche C Term Loans, such prepayment shall be applied to remaining
scheduled installments of principal pursuant to Section 2.07(a) in direct order
of maturity. Each prepayment of Term Loans pursuant to Section 2.05(b)(ii) shall
be applied first, to outstanding Tranche C Term Loans, applied to remaining
scheduled installments of principal pursuant to Section 2.07(a) of such Tranche
C Term Loans in direct order of maturity, and eitherone of (xw) second, ratably
to outstanding Tranche A Term Loans, Tranche B Term Loans, Delayed Draw 1 Term
Loans and Delayed Draw 2 Term Loans, and within each such Class, such prepayment
shall be applied to remaining scheduled installments of principal pursuant to
Section 2.07(a) in direct order of maturity and, third, to outstanding Tranche D
Term Loans or (yand fourth, to outstanding Tranche E Term Loans, (x) second,
ratably to outstanding Tranche A Term Loans, Tranche B Term Loans, Delayed Draw
1 Term Loans and Delayed Draw 2 Term Loans, and within each such Class, such
prepayment shall be applied to remaining scheduled installments of principal
pursuant to Section 2.07(a) in direct order of maturity, third, to outstanding
Tranche E Term Loans and fourth, to outstanding Tranche D Term Loans,
(y) second, ratably to outstanding Tranche A Term Loans, Tranche B Term Loans,
Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans, and within each such
Class, such prepayment shall be applied to remaining scheduled installments of
principal pursuant to Section 2.07(a) in direct order of maturity and third,
ratably to outstanding Tranche D Term Loans and Tranche E Term Loans or
(z) second, ratably to outstanding Tranche B Term Loans and, Tranche D Term
Loans and Tranche E Term Loans, and within the Tranche B Term Loans, such
prepayment shall be applied to remaining scheduled

 

-8484-



--------------------------------------------------------------------------------

installments of principal pursuant to Section 2.07(a) in direct order of
maturity. Each such prepayment of Term Loans allocated in accordance with the
prior sentence shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares of such prepayment, subject to clause (vi) of this
Section 2.05(b).

(vi) The Parent Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses
(i) through (iii) and clause (vii) of this Section 2.05(b) at least three
(3) Business Days prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender of the contents of the Parent Borrower’s prepayment
notice and of such Lender’s pro rata share of the prepayment. With respect to
prepayments pursuant to clause (b)(i), (b)(iii) above or (b)(vii) below and to
the extent of Tranche A Term Loans outstanding after giving effect to such
prepayment, each Tranche B Term Loan Lender and Delayed Draw Term Loan Lender
may reject all or a portion of its pro rata share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Tranche B Term Loans or
Delayed Draw Term Loans required to be made pursuant to clause (i), (iii) or
(vii) of this Section 2.05(b) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Parent Borrower no later than 5:00
p.m. (New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Tranche B Term Loan Lender and Delayed Draw Term Lender
shall specify the principal amount of the mandatory repayment of Tranche B Term
Loans and Delayed Draw Term Loans, as applicable, to be rejected by such Lender.
If a Tranche B Term Loan Lender or Delayed Draw Term Loan Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Tranche B Term Loans or Delayed Draw Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment. Any Declined Proceeds shall be applied to prepay outstanding Tranche
A Term Loans, applied to remaining scheduled installments of principal pursuant
to Section 2.07(a) in direct order of maturity.

(vii) If the Parent Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness pursuant to Section 7.03(g) or Section 7.03(s)(ii), the Parent
Borrower shall prepay Loans in an aggregate principal amount equal to 100% of
all Net Cash Proceeds received by the Parent Borrower or such Restricted
Subsidiary therefrom (which, in the case of Section 7.03(s)(ii), shall be
limited to the amount referred to in clause (C)(2) thereof) on or prior to the
date which is five (5) Business Days after the receipt of such Net Cash
Proceeds. Each prepayment of Loans pursuant to this Section 2.05(b)(vii) shall
be (i) as between Term Loans, on the one hand, and Revolving Credit Loans, on
the other, allocated in the manner determined by the Parent Borrower and (ii) to
the extent so allocated to the Term Loans, applied, at the discretion of the
Parent Borrower (A) first, to the outstanding Tranche A Term Loans with a
Maturity Date on or prior to January 30, 2016, and within such Class, such
prepayment shall be applied to remaining scheduled installments of principal
pursuant to Section 2.07(a) in direct order of maturity, and second, ratably to
the other outstanding Classes of Term Loans (and within each such Class, such
prepayment shall be applied to remaining scheduled installments of principal
pursuant to Section 2.07(a) in direct order of maturity) or (B) first, ratably
to the outstanding Tranche B Term Loans and Tranche C Term Loans (and within
each such Class, such prepayment shall be applied to remaining scheduled
installments of principal pursuant to Section 2.07(a) in direct order of
maturity), and second, to the outstanding Tranche D Term Loans, or (C and third
to the outstanding Tranche E Term Loans or (C) first, ratably to the outstanding
Tranche B Term Loans and Tranche C Term Loans (and within each such Class, such
prepayment shall be applied to remaining scheduled installments of principal
pursuant to Section 2.07(a) in direct order of maturity), second, to the
outstanding Tranche E Term Loans and third to the outstanding Tranche D Term
Loans or (D) first, ratably to the outstanding Tranche B Term Loans and Tranche
C Term Loans (and within each such Class, such prepayment shall be applied to
remaining scheduled installments of principal pursuant to Section 2.07(a) in
direct order of maturity), and second, ratably to the outstanding Tranche D Term
Loans and Tranche E Term Loans or (E) ratably to the outstanding Classes of Term
Loans (and within each such Class, such prepayment shall be applied to remaining
scheduled installments of principal pursuant to Section 2.07(a) in direct order
of maturity), and to the extent so allocated to the Revolving Credit Loans,
shall be applied ratably to the outstanding Classes of Revolving Credit Loans
(with a concomitant permanent reduction of such Class of Revolving Credit
Commitments pursuant to Section 2.06(b)). Each such prepayment allocated in
accordance with the prior sentence shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares of such prepayment, subject to
clause (vi) of this Section 2.05(b) and Section 2.16.

 

-8585-



--------------------------------------------------------------------------------

(c) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that Net Cash Proceeds of a Casualty Event or
Disposition by a Restricted Foreign Subsidiary giving rise to a prepayment under
Section 2.05(b)(ii) (a “Foreign Asset Sale”) are prohibited or delayed by
applicable local law from being repatriated to the United States, such portion
of the Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05 but may be retained by the
applicable Restricted Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Parent Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans as required pursuant to this
Section 2.05 and (ii) to the extent that the Parent Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Asset Sale would have a material adverse tax consequence with respect to
such Net Cash Proceeds, the Net Cash Proceeds so affected may be retained by the
applicable Restricted Foreign Subsidiary, provided that, in the case of this
clause (ii), on or before the date on which any Net Cash Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.05(b)(ii)(B), (x) the Parent Borrower applies an amount
equal to such Net Cash Proceeds to such reinvestments or prepayments as if such
Net Cash Proceeds had been received by the Parent Borrower rather than such
Restricted Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Cash Proceeds had been
repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds are applied
to the repayment of Indebtedness of a Restricted Foreign Subsidiary.

(d) AHYDO Catch-Up Payment. On the first Interest Payment Date following the
fifth anniversary of the “issue date” (as defined in Treasury Regulation
Section 1.1273-2(a)(2), “Issue Date”) of each Tranche D Term Loan made on the
Amendment No.2 Effective Date, and on each Interest Payment Date thereafter, the
Parent Borrower shall prepay a portion of the principal of such Loan in an
amount equal to the AHYDO Catch-Up Payment with respect to such Loan for such
Interest Payment Date. On the first Interest Payment Date following the fifth
anniversary of the “Issue Date” of each Loan made on the Closing Date, and on
each Interest Payment Date thereafter, the Parent Borrower shall prepay a
portion of the principal of such Loan in an amount equal to the AHYDO Catch-Up
Payment with respect to such Loan for such Interest Payment Date. On the first
Interest Payment Date following the fifth anniversary of the “Issue Date” of any
Delayed Draw 1 Term Loan, and on each Interest Payment Date thereafter, the
Parent Borrower shall prepay a portion of such Delayed Draw 1 Term Loan in an
amount equal to the AHYDO Catch-Up Payment with respect to such Loan for such
Interest Payment Date. On the first Interest Payment Date following the fifth
anniversary of the “Issue Date” of any Delayed Draw 2 Term Loan, and on each
Interest Payment Date thereafter, the Parent Borrower shall prepay a portion of
such Delayed Draw 2 Term Loan in an amount equal to the AHYDO Catch-Up Payment
with respect to such Loan for such Interest Payment Date. On the first Interest
Payment Date following the fifth anniversary of the “Issue Date” of any
Revolving Credit Loan, and on each Interest Payment Date thereafter, the Parent
Borrower shall prepay a portion of such Revolving Credit Loan in an amount equal
to the AHYDO Catch-Up Payment with respect to such Loan for such Interest
Payment Date. For the purposes of this Section 2.05(d), the “AHYDO Catch-Up
Payment” for a particular Interest Payment Date with respect to a particular
Loan means the minimum principal prepayment sufficient to ensure that as of the
close of such Interest Payment Date, the aggregate amount which would be
includible in gross income with respect to such Loan before the close of such
Interest Payment Date (as described in Section 163(i)(2)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”)) does not exceed the sum
(described in Section 163(i)(2)(B) of the Code) of (i) the aggregate amount of
interest to be paid under such Loan (including for this purpose any AHYDO
Catch-Up Payments) made before the close of such Interest Payment Date plus
(ii) the product of the issue price of such Loan as defined in Section 1273(b)
of the Code (that is, the first price at which a substantial amount of the Loan
is sold, disregarding for this purpose sales to bond houses, brokers or similar
persons acting in the capacity of underwriters, placement agents or wholesalers)
and its yield to maturity (within the meaning of Section 163(i)(2)(B) of the
Code), with the result that that such Loan is not treated as having “significant
original issue discount” within the meaning of Section 163(i)(1)(C) of the Code;
provided, however, for avoidance of doubt, that if the yield to maturity of such
Loan is less than the amount described in Section 163(i)(1)(B) of the Code, the
AHYDO Catch-Up Payment shall be zero for each Interest Payment Date with respect
to such Loan. It is the intention of this Section 2.05(d) that each Loan will
not be an “applicable high yield discount obligation” (“AHYDO”) within the
meaning of Section 163(i)(1) of the Code, and this

 

-8686-



--------------------------------------------------------------------------------

Section shall be interpreted consistently with such intent. Each prepayment of a
Loan made in accordance with this Section 2.05(d) shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares of such
prepayment. Each prepayment of a Term Loan made in accordance with this
Section 2.05(d) shall be applied to remaining scheduled installments of
principal pursuant to Section 2.07(a) in direct order of maturity. The
computations and determinations required under this Section 2.05(d) shall be
made by the Parent Borrower in its good faith reasonable discretion and shall be
binding upon Holders of Term Loans absent manifest error.

(e) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Parent Borrower may,
in its sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Parent
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Parent
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this
Section 2.05.

(f) Discounted Term Loan Purchases.

(i) Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.13) or any other Loan Document, the Borrowers shall have
the right at any time and from time to time to purchase any Class of Term Loans
from the Lenders of such Class at a discount to the par value of such Loans and
on a non pro rata basis (each, a “Discounted Term Loan Purchase”) pursuant to
the procedures described in this Section 2.05(f), provided that (A) no Tranche A
Term Loans with a Maturity Date on or prior to January 30, 2016 shall be then
outstanding, (B) no proceeds from Revolving Credit Loans shall be used to
consummate any such Discounted Term Loan Purchase, (C) any Discounted Term Loan
Purchase shall be offered to all Lenders of such Class on a pro rata basis and
(D) the Parent Borrower shall deliver to the Auction Agent, together with each
Discounted Purchase Option Notice, a certificate of a Responsible Officer of the
Parent Borrower (1) stating that no Event of Default under Section 8.01(a) or
8.01(f) (with respect to the Parent Borrower) has occurred and is continuing or
would result from the Discounted Term Loan Purchase, (2) stating that each of
the conditions to such Discounted Term Loan Purchase contained in this
Section 2.05(f) has been satisfied and (3) specifying the aggregate principal
amount of Term Loans to be purchased pursuant to such Discounted Term Loan
Purchase.

(ii) To the extent the Borrowers seek to make a Discounted Term Loan Purchase,
the Parent Borrower will provide written notice to the Auction Agent
substantially in the form of Exhibit M hereto (each, a “Discounted Purchase
Option Notice”) that the Borrowers desire to purchase Term Loans in an aggregate
principal amount specified therein (each, a “Proposed Discounted Purchase
Amount”), in each case at a discount to the par value of such Loans as specified
below. The Proposed Discounted Purchase Amount of any Loans shall not be less
than $10,000,000. The Discounted Purchase Option Notice shall further specify
with respect to the proposed Discounted Term Loan Purchase (A) the Proposed
Discounted Purchase Amount for Loans to be purchased, (B) a discount range
(which may be a single percentage) selected by the Borrowers with respect to
such proposed Discounted Term Loan Purchase equal to a percentage of par of the
principal amount of the Loans to be purchased (the “Discount Range”), and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Term Loan Purchase, which shall be at
least five (5) Business Days following the date of the Discounted Purchase
Option Notice (the “Acceptance Date”).

 

-8787-



--------------------------------------------------------------------------------

(iii) Upon receipt of a Discounted Purchase Option Notice, the Auction Agent
shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit N hereto (each, a “Lender Participation Notice”) to the
Auction Agent (A) a maximum discount to par (the “Acceptable Discount”) within
the Discount Range (for example, a Lender specifying a discount to par of 20%
would accept a purchase price of 80% of the par value of the Loans to be
purchased) and (B) a maximum principal amount (subject to rounding requirements
specified by the Auction Agent) of the Loans to be purchased held by such Lender
with respect to which such Lender is willing to permit a Discounted Term Loan
Purchase at the Acceptable Discount (“Offered Loans”). Based on the Acceptable
Discounts and principal amounts of the Loans to be purchased specified by the
Lenders in the applicable Lender Participation Notice, the Auction Agent, in
consultation with the Borrowers, shall determine the applicable discount for
such Loans to be purchased (the “Applicable Discount”), which Applicable
Discount shall be (A) the percentage specified by the Borrowers if the Borrowers
have selected a single percentage pursuant to Section 2.05(f)(ii)) for the
Discounted Term Loan Purchase or (B) otherwise, the highest Acceptable Discount
at which the Borrowers can pay the Proposed Discounted Purchase Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the highest Acceptable Discount); provided, however, that in
the event that such Proposed Discounted Purchase Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Term Loan Purchase and have Qualifying Loans. Any
Lender with outstanding Loans to be purchased whose Lender Participation Notice
is not received by the Auction Agent by the Acceptance Date shall be deemed to
have declined to accept a Discounted Term Loan Purchase of any of its Loans at
any discount to their par value within the Applicable Discount.

(iv) The Borrowers shall make a Discounted Term Loan Purchase by purchasing
those Loans to be purchased (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to
purchase all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to purchase the Proposed
Discounted Purchase Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrowers shall purchase such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the Auction
Agent). If the aggregate proceeds required to purchase all Qualifying Loans
(disregarding any interest payable at such time) would be less than the amount
of aggregate proceeds required to purchase the Proposed Discounted Purchase
Amount, such amounts in each case calculated by applying the Applicable
Discount, the Borrowers shall purchase all Qualifying Loans.

(v) Each Discounted Term Loan Purchase shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Auction Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.05), upon irrevocable notice substantially in
the form of Exhibit O hereto (each a “Discounted Term Loan Purchase Notice”),
delivered to the Auction Agent no later than 1:00 p.m., three (3) Business Days
prior to the date of such Discounted Term Loan Purchase, which notice shall
specify the date and amount of the Discounted Term Loan Purchase and the
Applicable Discount determined by the Auction Agent. Upon receipt of any
Discounted Term Loan Purchase Notice, the Auction Agent shall promptly notify
each relevant Lender thereof. If any Discounted Term Loan Purchase Notice is
given, the amount specified in such notice shall be due and payable to the
applicable Lenders, subject to the Applicable Discount on the applicable Loans,
on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount purchased. Any
purchase of Term Loans pursuant to this Section 2.05(f) shall not be deemed to
be a payment or prepayment of Term Loans for purposes of this Credit Agreement
and shall not be taken into account in the calculation of Excess Cash Flow or
any prepayment due pursuant to Section 2.05(b)(i). In no event shall any
purchase of Term Loans pursuant to this Section 2.05(f) result in a reduction of
any scheduled installment of principal of any Term Loan prior to final maturity.

(vi) The aggregate principal amount (calculated on the face amount thereof) of
all Term Loans purchased by the Borrowers pursuant to any Discounted Term Loan
Purchase shall automatically be cancelled and retired by the Borrowers on date
of the settlement thereof (and, if requested by the Administrative Agent, any
applicable Qualifying Lender shall execute and deliver to the Administrative
Agent an Assignment and Assumption, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being purchased
pursuant to the Discounted Term Loan Purchase to the Borrowers for immediate
cancellation).

 

-8888-



--------------------------------------------------------------------------------

(vii) With respect a Discounted Term Loan Purchase in which the Administrative
Agent is not the Auction Agent, the Auction Agent shall provide the final
results of such Discounted Loan Purchase to the Administrative Agent no later
than three (3) Business Days prior to the proposed date of effectiveness for
such Discounted Loan Purchase (or such shorter period agreed to by the
Administrative Agent) and the Administrative Agent shall be entitled to
conclusively rely on such results.

(viii) To the extent not expressly provided for herein, each Discounted Term
Loan Purchase shall be consummated pursuant to reasonable procedures (including
as to timing, rounding, minimum amounts, Type and Interest Periods and
calculation of Applicable Discount in accordance with Section 2.05(f)(ii) above)
established by the Auction Agent and the Parent Borrower.

(ix) Prior to the delivery of a Discounted Term Loan Purchase Notice, (A) upon
written notice to the Auction Agent, the Parent Borrower may withdraw or modify
its offer to make a Discounted Term Loan Purchase pursuant to any Discounted
Purchase Option Notice and (B) no Lender may withdraw its offer to participate
in a Discounted Term Loan Purchase pursuant to any Lender Participation Notice
unless the terms of such proposed Discounted Term Loan Purchase have been
modified by the Parent Borrower in a manner adverse to such Lender after the
date of such Lender Participation Notice.

(x) Nothing in this Section 2.05(f) shall require the Borrowers to undertake any
Discounted Term Loan Purchase.

SECTION 2.06. Termination or Reduction of Commitments.

(a) Optional. The Parent Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000 or any whole multiple of $100,000 in excess thereof and (iii) if, after
giving effect to any reduction of the Commitments, the Swing Line Sublimit
exceeds the amount of the Dollar Revolving Credit Facility, such sublimit shall
be automatically reduced by the amount of such excess. Except as provided above,
the amount of any such Dollar Revolving Credit Commitment reduction shall not be
applied to the Swing Line Sublimit unless otherwise specified by the Parent
Borrower. Notwithstanding the foregoing, the Parent Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of the applicable Facility, which refinancing
shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 (i) in the case of each Tranche A Term Loan
Lender, upon the making of such Tranche A Term Loan Lender’s Tranche A Term
Loans pursuant to Section 2.01(a)(i) of the Existing Credit Agreement, (ii) in
the case of each Tranche B Term Loan Lender, upon the making of such Tranche B
Term Loan Lender’s Tranche B Term Loans pursuant to Section 2.01 of the Existing
Credit Agreement (a)(ii), (iii) in the case of each Tranche C Term Loan Lender,
upon the making of such Tranche C Term Loan Lender’s Tranche C Term Loans
pursuant to Section 2.01(a)(iii) of the Existing Credit Agreement and (iv) in
the case of each Delayed Draw Term Loan Lender, upon the earlier of (x) the
making of such Delayed Draw Term Loan Lender’s Delayed Draw Term Loans pursuant
to Section 2.01(a)(iv) of the Existing Credit Agreement in the full aggregate
amount of its Delayed Draw Term Loan Commitment and (y) the Delayed Draw Term
Loan Commitment Termination Date. The Revolving Credit Commitments shall
terminate on the Maturity Date for the Revolving Credit Facilities. On the date
any prepayment of Revolving Credit Loans of any Class is required to be made
pursuant to Section 2.05(b)(vii), the Revolving Credit Commitments of such Class
shall automatically and permanently reduce by the Dollar Amount of the
prepayment required to be so made.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Swing Line Sublimit or the

 

-8989-



--------------------------------------------------------------------------------

unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Dollar Revolving Credit Commitments or
Alternative Currency Revolving Credit Commitments, as applicable, shall be paid
on the effective date of such termination.

SECTION 2.07. Repayment of Loans.

(a) Term Loans. The Parent Borrower (and, in the case of the Tranche B Term
Loans, the Subsidiary Co-Borrowers on a joint and several basis) shall repay to
the Administrative Agent for the ratable account of the Term Lenders on the
dates set forth on Annex I to the Existing Credit Agreement, or if any such date
is not a Business Day, on the immediately preceding Business Day, an aggregate
principal amount of the Tranche A Term Loans, the Tranche B Term Loans, the
Tranche C Term Loans, the Delayed Draw 1 Term Loans and the Delayed Draw 2 Term
Loans equal to the amount set forth on Annex I to the Existing Credit Agreement
for such date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment, and on the applicable
Maturity Date, (i) the aggregate principal amount of all Tranche A Term Loans
outstanding on such date, (ii) the aggregate principal amount of all Tranche B
Term Loans outstanding on such date, (iii) the aggregate principal amount of all
Tranche C Term Loans outstanding on such date, (iv) the aggregate principal
amount of all Tranche D Term Loans outstanding on such date, (v) the aggregate
principal amount of all Tranche E Term Loans outstanding on such date (vi) the
aggregate principal amount of all Delayed Draw 1 Term Loans outstanding on such
date and (vvii) the aggregate principal amount of all Delayed Draw 2 Term Loans
outstanding on such date.

(b) Revolving Credit Loans. The Parent Borrower and, in the case of the
Alternative Currency Revolving Credit Loans, the Parent Borrower and the Foreign
Subsidiary Revolving Borrowers, jointly and severally, shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for the Revolving Credit Facilities the aggregate principal amount
of all of its Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Parent Borrower shall repay each Swing Line Loan on
the Maturity Date for the Dollar Revolving Credit Facility.

(d) For the avoidance of doubt, all Loans shall be repaid, whether pursuant to
this Section 2.07 or otherwise, in the currency in which they were made.

SECTION 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan that is an Alternative Currency Revolving Credit Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Dollar Revolving Credit Loans. For
the avoidance of doubt, each Alternative Currency Revolving Credit Loan (other
than an Alternative Currency Revolving Credit Loan denominated in Dollars) shall
be a Eurocurrency Rate Loan.

(b) The Borrowers shall pay interest on past due amounts hereunder (whether
principal, interest, fees or other amounts) at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

-9090-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(i)
and (j):

(a) Commitment Fee. With respect to each Revolving Credit Facility, the Parent
Borrower shall pay to the Administrative Agent for the account of each Revolving
Credit Lender for such Facility in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
for such Facility exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans for such Facility and (B) the Outstanding Amount of L/C Obligations
for such Facility; provided that any commitment fee accrued with respect to any
of the Revolving Credit Commitments under such Facility of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Parent Borrower so long as such
Lender shall be a Defaulting Lender except to the extent that such commitment
fee shall otherwise have been due and payable by the Parent Borrower prior to
such time; provided further that no commitment fee shall accrue on any of the
Revolving Credit Commitments under any Facility of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. The commitment fees for a Revolving
Credit Facility shall accrue at all times from the Closing Date until the
Maturity Date, including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears in
Dollars on the tenth Business Day following the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for such Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) The Parent Borrower shall pay to the Administrative Agent for the account of
each Delayed Draw Term Loan Lender in accordance with its Pro Rata Share, a
commitment fee for the period from and including the first day of the Delayed
Draw Term Loan Commitment Period to the Delayed Draw Commitment Termination
Date, computed at the Delayed Draw Commitment Fee Rate on the average daily
amount of the unutilized Delayed Draw Term Loan Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Delayed Draw
Commitment Termination Date or such earlier date as the Delayed Draw Term Loan
Commitments shall terminate as provided herein, commencing on the first such
date to occur after the Closing Date.

(c) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the relevant
Borrower and the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of 365 days or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

-9191-



--------------------------------------------------------------------------------

SECTION 2.11. Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the relevant
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

SECTION 2.12. Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. (except with
respect to payments in an Alternative Currency) on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder in an Alternative Currency shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time on the dates specified herein.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m. (New York, New
York time), in the case of payments in Dollars or (ii) after the Applicable Time
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

 

-9292-



--------------------------------------------------------------------------------

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made, unless otherwise specified herein, on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(c) Unless the relevant Borrower has notified the Administrative Agent, prior to
the date any payment is required to be made by it to the Administrative Agent
hereunder for the account of any Lender or an L/C Issuer hereunder, that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has timely made such payment and may (but shall not be so required
to), in reliance thereon, make available a corresponding amount to such Lender
or L/C Issuer. If and to the extent that such payment was not in fact made to
the Administrative Agent in Same Day Funds, then such Lender or L/C Issuer shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or L/C Issuer in Same Day
Funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender or L/C Issuer to the date such amount is repaid to the Administrative
Agent in Same Day Funds at the applicable Overnight Rate from time to time in
effect.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the relevant Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in

 

-9393-



--------------------------------------------------------------------------------

Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.10) with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Incremental Credit Extensions.

(a) The Parent Borrower may at any time or from time to time after the
Restatement Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more additional tranches of term loans or, if satisfactory to
the Administrative Agent, an increase of an existing tranche of Term Loans (the
“Incremental Term Loans”), (b) one or more increases in the amount of the Dollar
Revolving Credit Commitments (each such increase, a “Dollar Revolving Commitment
Increase”) or (c) one or more increases in the amount of the Alternative
Currency Revolving Credit Commitments (each such increase, an “Alternative
Currency Revolving Commitment Increase” and, together with any Dollar Revolving
Commitment Increase, a “Revolving Commitment Increase”); provided that (i) upon
the effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist, (ii) at the time that any such Incremental Term
Loan is made (and after giving effect thereto), no Default or Event of Default
shall exist and (iii) upon the effectiveness of any such Incremental Amendment
and at the time any such Incremental Term Loan is made (after giving effect
thereto), the Parent Borrower shall be in pro forma compliance with the covenant
set forth in Section 7.14 for the Test Period then last ended calculated on a
pro forma basis for such Incremental Amendment and/or Incremental Term Loan in
accordance with Section 1.10 (and a certificate from the Chief Financial Officer
of the Parent Borrower demonstrating compliance with such Section calculated in
reasonable detail shall be provided to the Administrative Agent). Each tranche
of Incremental Term Loans and each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than a Dollar Amount of $100,000,000
(provided that such amount may be less than a Dollar Amount of $100,000,000 if
such amount represents all remaining availability under the limit set forth in
the next sentence). Notwithstanding anything to the contrary herein, the
aggregate amount of the Incremental Term Loans and the Revolving Commitment
Increases shall not exceed (A) the sum of (i) $1,500,000,000 (such amount, the
“Initial Incremental Amount”) plus (ii) the excess, if any, of (x) 0.65 times
Consolidated EBITDA of the Parent Borrower for the Test Period then last ended
prior to the date of determination and calculated on a pro forma basis in
accordance with Section 1.10 over (y) the Initial Incremental Amount plus
(iii) the aggregate amount of principal of Term Loans prepaid pursuant to
Sections 2.05(b)(i) and 2.05(b)(iii) since the Closing Date that have not been
refinanced with Indebtedness under this Agreement minus (B) the aggregate amount
of Permitted Alternative Incremental Facilities Indebtedness incurred under
Section 7.03(i) (and any refinancing of such Permitted Alternative Incremental
Facilities Indebtedness permitted pursuant to Section 7.03(i), but excluding the
principal amount of any such refinancing indebtedness represented by unpaid
accrued interest and premium on the indebtedness being refinanced plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with the modification, refinancing, refunding, renewal or extension
thereof). The Incremental Term Loans (a) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans,
(b) shall not mature earlier than the Maturity Date with respect to the Tranche
B Term Loans (without giving effect to any prior Extensions thereof) (except in
the case of an increase of an existing Class of Loans or Commitments, in which
case such Incremental Term Loan shall mature on the Maturity Date of such Class
being increased) and (c) shall be treated substantially the same as the Tranche
B Term Loans (in each case, including with respect to mandatory and voluntary
prepayments), provided that (i) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences (other than interest rates and amortization
schedule) are reasonably acceptable to the Administrative Agent and (ii) the
interest rates and amortization

 

-9494-



--------------------------------------------------------------------------------

schedule applicable to the Incremental Term Loans shall be determined by the
Parent Borrower and the lenders thereof; provided that the Incremental Term
Loans shall not have a Weighted Average Life to Maturity shorter than that of
the Tranche B Term Loans (without giving effect to any prior Extensions thereof)
(except by virtue of amortization or prepayment of the Term Loans prior to the
time of such incurrence). Each Revolving Commitment Increase (including, for the
avoidance of doubt, any Revolving Commitment Increase when no Revolving Credit
Commitments are then outstanding) (a) shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and the Term Loans, (b) shall,
in the case of an increase of an existing Class of Loans or Commitments, mature
on the Maturity Date of such Class being increased, (c) shall, in the case of a
Revolving Commitment Increase when no Revolving Credit Commitments are then
outstanding, mature on a date determined by the Parent Borrower and the lenders
thereof but in no event earlier than July 30, 2014 and (d) shall be on terms
(other than, as set forth in clause (c), maturity date) and pursuant to the
documentation applicable to the Revolving Credit Commitments, provided that the
upfront fees applicable to any Revolving Commitment Increases shall be
determined by the Parent Borrower and the lenders thereof and, provided,
further, that, in the case of a Revolving Commitment Increase when no Revolving
Credit Commitments are then outstanding, the interest rates applicable to any
Revolving Commitment Increases shall be determined by the Parent Borrower and
the lenders thereof. Each notice from the Parent Borrower pursuant to this
Section shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Revolving Commitment Increases. Incremental Term Loans
may be made, and Revolving Commitment Increases may be provided, by any existing
Lender (it being understood that no existing Term Lender will have an obligation
to make a portion of any Incremental Term Loan and no existing Revolving Credit
Lender will have an obligation to provide a portion of any Revolving Commitment
Increase), in each case on terms permitted in this Section 2.14 and otherwise on
terms reasonably acceptable to the Administrative Agent, or by any other lender
(any such other lender being called an “Additional Lender”); provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases if such consent would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender. Commitments in
respect of Incremental Term Loans and Revolving Commitment Increases shall
become Commitments (or in the case of a Revolving Commitment Increase to be
provided by an existing Revolving Credit Lender, an increase in such Lender’s
applicable Revolving Credit Commitment) under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents (including, without limitation, an accession by each
Additional Lender to the Loss Sharing Agreement), executed by the Parent
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders or Loan Parties, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section. The
effectiveness of (and, in the case of any Incremental Amendment for an
Incremental Term Loan, the borrowing under) any Incremental Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Credit Extension” or similar language in such Section 4.02 shall be deemed
to refer to the effective date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree. The Parent Borrower shall use the
proceeds of the Incremental Term Loans and Revolving Commitment Increases for
any purpose not prohibited by this Agreement; provided that (i) to the extent
the proceeds of Incremental Term Loans and Revolving Commitment Increases are
being used to refinance Retained Existing Notes, such refinancing occurs no
earlier than the final maturity date of such Retained Existing Notes, and
(ii) any amount of Incremental Term Loans in excess of the Initial Incremental
Amount may be used (x) only to refinance Retained Existing Notes on their final
maturity date or (y) if, after the Restatement Date but no more than nine months
prior to the date of incurrence of such Incremental Term Loans or effectiveness
of such Revolving Commitment Increase, the Parent Borrower shall have repaid any
Retained Existing Notes on their final maturity date (other than with proceeds
of Incremental Term Loans, Revolving Commitment Increases or Permitted
Alternative Incremental Facilities Indebtedness, in each case incurred other
than under the Initial Incremental Amount), to the extent of the amount so
repaid, for working capital and other general corporate purposes (except where
such Retained Existing Notes were refinanced with the proceeds of Indebtedness
incurred pursuant to Section 7.03(b), in which case the proceeds of such
Incremental Term Loans or Revolving Commitment Increases shall be used to
permanently repay or prepay such Indebtedness). Upon each increase in (A) the
Dollar Revolving Credit Commitments pursuant to this Section 2.14, (x) each
Dollar Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Dollar Revolving

 

-9595-



--------------------------------------------------------------------------------

Commitment Increase (each a “Dollar Revolving Commitment Increase Lender”), and
each such Revolving Commitment Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Dollar Revolving Credit
Lender’s participations hereunder in outstanding Dollar Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Dollar Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Dollar Revolving Credit Lender
(including each such Dollar Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Dollar Revolving Credit Commitments of all Dollar
Revolving Credit Lenders represented by such Dollar Revolving Credit Lender’s
Revolving Credit Commitment and (y) if, on the date of such increase, there are
any Dollar Revolving Credit Loans outstanding, such Dollar Revolving Credit
Loans shall on or prior to the effectiveness of such Dollar Revolving Commitment
Increase be prepaid from the proceeds of additional Dollar Revolving Credit
Loans made hereunder (reflecting such increase in Dollar Revolving Credit
Commitments), which prepayment shall be accompanied by accrued interest on the
Dollar Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05 and (B) the Alternative Currency Revolving
Credit Commitments pursuant to this Section 2.14, (x) each Alternative Currency
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Alternative Currency Revolving Commitment Increase (each an
“Alternative Currency Revolving Commitment Increase Lender” and, together with
each Dollar Revolving Commitment Increase Lender, the “Revolving Commitment
Increase Lenders”), and each such Alternative Currency Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Alternative Currency Revolving Credit Lender’s
participations hereunder in outstanding Alternative Currency Letters of Credit
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Alternative Currency Letters of Credit held by each Alternative
Currency Revolving Credit Lender (including each such Alternative Currency
Revolving Commitment Increase Lender) will equal the percentage of the aggregate
Alternative Currency Revolving Credit Commitments of all Alternative Currency
Revolving Credit Lenders represented by such Alternative Currency Revolving
Credit Lender’s Revolving Credit Commitment and (y) if, on the date of such
increase, there are any Alternative Currency Revolving Credit Loans outstanding,
such Alternative Currency Revolving Credit Loans shall on or prior to the
effectiveness of such Alternative Currency Revolving Commitment Increase be
prepaid from the proceeds of additional Alternative Currency Revolving Credit
Loans made hereunder (reflecting such increase in Alternative Currency Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Alternative Currency Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.05. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Designation of Foreign Subsidiary Revolving Borrower, Termination
of Designations.

(a) The Parent Borrower may from time to time designate any Qualified Foreign
Subsidiary as an additional Foreign Subsidiary Revolving Borrower for purposes
of this Agreement by delivering to the Administrative Agent (i) written notice
of election to become a Foreign Subsidiary Revolving Borrower (an “Election to
Participate”) duly executed on behalf of such Qualified Foreign Subsidiary and
the Parent Borrower, (ii) any document reasonably required by the Administrative
Agent for such Qualified Foreign Subsidiary to satisfy all requirements with
respect to a Foreign Subsidiary Revolving Borrower set forth in the definition
of “Collateral and Guarantee Requirement” and Section 6.11 (without giving
effect to any grace periods), including, without limitation, legal opinions,
officer’s and secretary’s certificates and mortgages and perfection of Liens on
personal property and (iii) all documentation and other information with respect
to such Subsidiary required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.

(b) The Parent Borrower may terminate the status of any Subsidiary as a Foreign
Subsidiary Revolving Borrower for purpose of making further Alternative Currency
Revolving Credit Borrowings hereunder this Agreement by delivering to the
Administrative Agent a written notice of election to terminate such status as a
Foreign Subsidiary Revolving Borrower (an “Election to Terminate”) duly executed
on behalf of such Subsidiary and the

 

-9696-



--------------------------------------------------------------------------------

Parent Borrower; provided, at the time of such Election to Terminate, such
Subsidiary shall have no Alternative Currency Revolving Credit Loans or
Alternative Currency Letters of Credit outstanding. After the delivery of such
Election to Terminate such Subsidiary shall be relieved of its obligations under
this Agreement as a Foreign Subsidiary Revolving Borrower, but after the
delivery of such Election to Terminate such Subsidiary shall still be deemed to
be a Foreign Subsidiary Guarantor under this Agreement and the delivery of such
an Election to Terminate shall not affect the obligations of any other Foreign
Subsidiary Revolving Borrower under this Agreement or any other Loan Document or
thereafter incurred by any other Foreign Subsidiary Revolving Borrower.

(c) If the cost to any Lender of making or maintaining any Loan to a Foreign
Subsidiary Revolving Borrower is increased (or the amount of any sum received or
receivable by any Lender or its lending office is reduced) by an amount deemed
by such Lender to be material, by reason of the fact that such Foreign
Subsidiary Revolving Borrower is incorporated in, or conducts business in, a
jurisdiction outside the United States, such Foreign Subsidiary Revolving
Borrower shall indemnify such Lender for such increased cost or reduction within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent) (excluding for purposes of this Section 2.15(c) any such increased costs
resulting from (i) changes in the basis of taxation of overall net income or
overall gross income (including branch profits), and franchise (and similar)
taxes imposed in lieu of net income taxes, by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or maintains a lending office, (ii) reserve
requirements contemplated by Section 3.04(c) (as to which Section 3.04(c) shall
govern) and (iii) the requirements of the Bank of England and the Financial
Services Authority or the European Central Bank reflected in the Mandatory Cost
(as to which Section 3.04(a) shall govern)). A certificate of such Lender
claiming compensation under this Section 2.15(c) and setting forth the
additional amount or amounts to be paid to it hereunder in reasonable detail
shall be conclusive in the absence of manifest error.

(d) Each Lender will promptly notify the Parent Borrower, the relevant Foreign
Subsidiary Revolving Borrower and the Administrative Agent of any event or
circumstance of which it has knowledge that will entitle such Lender to
compensation pursuant to Section 2.15(c). If any Lender requests compensation
under Section 2.15(c), then such Lender will, if requested by the Parent
Borrower, use commercially reasonable efforts to designate another lending
office for any Loan or Letter of Credit affected by such event; provided that
such efforts are made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage.

SECTION 2.16. Extensions of Term Loans and Revolving Credit Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the Parent
Borrower to all Lenders of a Class of Term Loans or a Class of Revolving Credit
Commitments, in each case on a pro rata basis and on the same terms to each such
Lender, the Parent Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of any Class of Term Loans and/or
Class of Revolving Credit Commitments and otherwise modify the terms of such
Term Loans and/or such Revolving Credit Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or such
Revolving Credit Commitments (and related outstandings), modifying the
amortization schedule in respect of such Lender’s Term Loans and/or, in the case
of a Revolving Credit Commitment, converting outstanding Revolving Credit Loans
(and the related Revolving Credit Commitments) into Revolving Credit Loans that
may not be reborrowed upon prepayment (“Extension Non-Revolving Credit Loans”))
(each, an “Extension”) ,so long as the following terms are satisfied: (i) no
Default shall have occurred and be continuing at the time an Extension Offer is
delivered to the Lenders, (ii) the Revolving Credit Commitment of any Revolving
Credit Lender (an “Extension Revolving Lender”) extended pursuant to an
Extension (an “Extension Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) or, in the case of an Extension Non-Revolving Credit Loan, a
Revolving Credit Loan, in each case with the same terms as the applicable
original Revolving Credit Commitments (and related outstandings) or applicable
Revolving Credit Loan being extended (the “Original Revolving Credit Commitment
Class”); provided that (A) the Parent Borrower and the Extension Revolving
Lenders shall determine (1) the Maturity Date with respect to such new Class of
Extension Revolving Credit Commitments or Extension Non-Revolving Credit Loans
(and the terms of which Extension Revolving Credit Commitment or Extension
Non-Revolving Credit Loans may require that any Revolving Commitment Increase,

 

-9797-



--------------------------------------------------------------------------------

Incremental Term Loan or Permitted Alternative Incremental Facilities
Indebtedness entered into on or after the date of such Extension matures on or
after the Maturity Date of such Extension Revolving Credit Commitment or
Extension Non-Revolving Credit Loans) which shall not precede the Maturity Date
of the applicable Original Revolving Credit Commitment Class, (2) the interest
rate or rates applicable to the Revolving Credit Loans of such new Class of
Extension Revolving Credit Commitments or to any Extension Non-Revolving Credit
Loans, (3) the fees applicable to the Extension Revolving Credit Commitments,
Revolving Credit Loans and Extension Non-Revolving Credit Loans of such new
Class and (4) the initial Interest Period or Interest Periods applicable to
Revolving Credit Loans of such new Class of Extension Revolving Credit
Commitment or to any Extension Non-Revolving Credit Loans, (B) so long as the
applicable Original Revolving Credit Commitment Class remains outstanding all
borrowings (other than in the case of Extension Non-Revolving Credit Loans) and
all prepayments (other than in the case of Extension Non-Revolving Credit Loans
or in connection with a reduction of Revolving Credit Commitments under the
Original Revolving Credit Commitment Class not accompanied by a corresponding
reduction of the corresponding Class of Extension Revolving Credit Commitments)
shall be made ratably between such Original Revolving Credit Commitment Class
and the corresponding Class of Extension Revolving Credit Commitments (on a pro
rata basis among the Lenders of each such Class), (C) no reduction of a Class of
Extension Revolving Credit Commitment and no prepayment of an Extension
Non-Revolving Credit Loan shall be made unless the corresponding Original
Revolving Credit Commitment Class is ratably reduced (in each case on a pro rata
basis among the Lenders of each such Class of Commitment); provided that,
notwithstanding anything to the contrary contained herein (including, without
limitation, the provisions of Section 2.05(b)(vii)), at the election of the
Parent Borrower, an Original Revolving Credit Commitment Class may be reduced
(including on account of a prepayment with the Net Cash Proceeds of any
Indebtedness incurred or issued pursuant to Section 7.03(g) or
Section 7.03(s)(ii)) prior to the reduction of the corresponding Class of
Extension Revolving Credit Commitments or Extension Non-Revolving Credit Loans,
as applicable; provided, further, that a Lender under such Original Revolving
Credit Commitment Class may reject all or a portion of its pro rata share of
such prepayment or reduction, in which case such Lender and the Parent Borrower
will follow the procedures set forth in Section 2.05(b)(vi) as if such rejected
prepayment or reduction was “Declined Proceeds” and (D) such Extension Revolving
Credit Commitments or Extension Non-Revolving Credit Loans may, beginning with
the first fiscal quarter in which the financial covenant in Section 7.14 no
longer applies, be subject to such financial covenants as the Parent Borrower
and the applicable Extension Revolving Lenders shall agree, (iii) the Term Loans
of any Term Lender (an “Extension Term Lender”) extended pursuant to any
Extension (“Extension Term Loans”) shall have the same terms as the Class of
Term Loans subject to such Extension Offer (the “Original Term Loan Class”),
except that (A) the final maturity date of any Extension Term Loans may be
delayed to later dates (but shall be no earlier than the Maturity Date of the
corresponding Original Term Loan Class) and such Extension Term Loans may
require that any Incremental Term Loan, Revolving Commitment Increase or
Permitted Alternative Incremental Facilities Indebtedness entered into on or
after the date of such Extension matures on or after the Maturity Date of such
Extension Term Loans, (B) all or any of the scheduled amortization payments of
principal of the Extension Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Original
Term Loan Class, (C) the Weighted Average Life to Maturity of any Extension Term
Loans may be longer (but shall be no shorter) than the remaining Weighted
Average Life to Maturity of the corresponding Original Term Loan Class, (D) the
interest rate or rates applicable to such new Class of Extension Term Loans may
be different than those applicable to Term Loans of such Original Term Loan
Class, (E) the fees and premiums applicable to such new Class of Extension Term
Loans may be different than those applicable to Term Loans of such Original Term
Loan Class, (F) voluntary prepayments of a Class of Extension Term Loans shall
not be made unless the applicable Original Term Loan Class is ratably reduced
(in each case on a pro rata basis among the Lenders of each such Class of Term
Loans); provided that, notwithstanding anything to the contrary contained herein
(including, without limitation, the provisions of Section 2.05(b)(vii)), at the
election of the Parent Borrower, Term Loans under the Original Term Loan Class
may be voluntarily prepaid or prepaid pursuant to Section 2.05(b)(i), (ii),
(iii) and (vii) prior to the prepayment of the corresponding Class of Extension
Term Loans (provided that a Lender under such Original Term Loan Class may
reject all or a portion of its pro rata share of such prepayment as set forth in
Section 2.05(b)(vi), in which case such Lender and the Parent Borrower will
follow the procedures set forth in Section 2.05(b)(vi) as if such rejected
prepayment was “Declined Proceeds”) and (G) such Extension Term Loans may,
beginning with the first fiscal quarter in which the financial covenant in
Section 7.14 no longer applies, be subject to such financial covenants as the
Parent Borrower and the applicable Extension Term Lenders shall agree, (iv) all
documentation in respect of such Extension shall be consistent with the
foregoing, and (v) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Parent Borrower. Any Extension Term Loans shall constitute
a separate Class of Term Loans from the related Original Term Loan Class, and
any Extension Revolving Credit Commitments and Extension Non-Revolving Credit
Loans, as applicable, shall constitute a separate Class of Revolving Credit
Commitments from the related Original Revolving Credit Commitment Class.
Following any such Extension Offer, the Administrative Agent shall notify the
applicable Lenders thereof, each of whom shall, in its sole discretion,
determine whether or not to accept such Extension Offer. In the event that the
aggregate principal amount of Term Loans under the Original Term Loan Class or
Revolving

 

-9898-



--------------------------------------------------------------------------------

Credit Commitments or Revolving Credit Loans under the Original Revolving Credit
Commitment Class, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Offer exceeds the amount of Extension Term Loans, Extension Revolving
Credit Commitments or Extension Non-Revolving Credit Loans, as applicable,
requested to be extended pursuant to the Extension Offer, Term Loans, Revolving
Credit Commitments or Revolving Credit Loans, as applicable, subject to
Extension shall be amended to Extension Term Loans, Extension Revolving Credit
Commitments or Extension Non-Revolving Credit Loans, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans, Revolving
Credit Commitments or Revolving Credit Loans, as applicable, included in each
such election to participate in such Extension.

(b) With respect to all Extensions accepted by the relevant Lenders and
consummated by the Parent Borrower pursuant to this Section 2.16, (i) such
Extensions shall not constitute voluntary or mandatory payments or prepayments
for purposes of Sections 2.05 and 2.06 and (ii) no Extension Offer is required
to be in any minimum amount or any minimum increment; provided that the Parent
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Parent
Borrower’s sole discretion and which may be waived by the Parent Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable Classes be tendered. The Administrative Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.16 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extension Term Loans and/or Extension
Revolving Credit Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.05, 2.06 and 2.13) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.16.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Parent
Borrower as may be necessary in order to establish new Classes in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Parent Borrower in connection with the
establishment of such new Classes, in each case on terms consistent with this
Section 2.16. In connection with any Extensions the respective Loan Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any Mortgage that has a maturity date prior to the then Latest
Maturity Date so that such maturity date is extended to the then Latest Maturity
Date (or such later date as may be advised by local counsel to the
Administrative Agent).

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.16.

(e) Notwithstanding the foregoing provisions of this Section 2.16 and, for the
avoidance of doubt, (A) no consent of any Lender or the Administrative Agent
shall be required to effectuate any Extension other than the consent of each
Lender agreeing to such Extension with respect to one or more of its Term Loans
and/or Revolving Credit Commitments (or a portion thereof) and (B) no Lender
shall have such Lender’s Commitment or Loans extended without the written
consent of such Lender.

 

-9999-



--------------------------------------------------------------------------------

SECTION 2.17. Defaulting Lenders.

(a) Reallocation. Notwithstanding anything to the contrary herein, if a Lender
(in the case of clause (i) below, other than any Lender that did not execute the
Amendment and Restatement Agreement on or prior to the Restatement Date)
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 of such Defaulting Lender:

(i) the Letter of Credit participations pursuant to Section 2.03 and Swing Line
Loan participations pursuant to Section 2.04, in each case, of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Credit Commitments of such Class; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations (with the aggregate amount of such Lenders’ risk participations and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender) may not in any event exceed the Revolving Credit Commitment of
such Class of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Parent Borrower, the Administrative Agent, the L/C Issuers, the
Swing Line Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of any
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03 and
Swing Line Loan participation pursuant to Section 2.04 cannot be so reallocated
by reason of the first proviso in clause (i) above, or otherwise (including that
such Defaulting lender did not execute the Amendment and Restatement Agreement
on or prior to the Restatement Date) the Parent Borrower will, not later than
two Business Days after demand by the Administrative Agent (at the direction of
the L/C Issuer and/or the Swing Line Lender, as the case may be), (1) Cash
Collateralize the obligations of the Parent Borrower to the L/C Issuer in
respect of such Letter of Credit participation pursuant to Section 2.03, in an
amount equal to the aggregate amount of the unreallocated portion of such Letter
of Credit participation pursuant to Section 2.03, or (2) in the case of such
Swing Line Loan participation pursuant to Section 2.04, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (3) make other
arrangements satisfactory to the Administrative Agent, and to the L/C Issuer and
the Swing Line Lender, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender.

(b) Fees. Anything herein to the contrary notwithstanding, during such period as
a Lender (other than any Lender that did not execute the Amendment and
Restatement Agreement on or prior to the Restatement Date) is a Defaulting
Lender, such Defaulting Lender will not be entitled to any fees accruing during
such period pursuant to Section 2.03(i) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees); provided that in
the case of any such Defaulting Lender that was or is a Lender (x) to the extent
that a portion of the Letter of Credit participations pursuant to Section 2.03
and Swing Line Loan participations pursuant to Section 2.04 of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.17(a),
such fees under Section 2.03(i) that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such Letter of Credit
participation pursuant to Section 2.03 and Swing Line Loan participation
pursuant to Section 2.04 cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the L/C Issuer and the Swing Line Lender,
as applicable, as their interests appear.

(c) Cure. If the Parent Borrower, the Administrative Agent, the L/C Issuers and
the Swing Line Lender agree in writing in their discretion that a Lender (other
than any Lender that did not execute the Amendment and Restatement Agreement on
or prior to the Restatement Date) that is a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, as the case may be, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein), such
Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the total Revolving
Credit Commitments, Revolving Credit Loans, Letter of Credit participations
pursuant to Section 2.03 and Swing Line Loan participations pursuant to
Section 2.04 of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and such Commitments and Loans of
each Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by

 

-100100-



--------------------------------------------------------------------------------

or on behalf of the Parent Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

(d) Notices. The Administrative Agent will promptly send to each Lender and L/C
Issuer a copy of any notice to the Parent Borrower provided for in this
Section 2.17.

SECTION 2.18. Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Parent Borrower to all Lenders (other than any Lender
that, if requested by the Parent Borrower, is unable to certify that it is (i) a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act), (ii) an institutional “accredited investor” (as defined in Rule 501 under
the Securities Act) or (iii) not a “U.S. person” (as defined in Rule 902 under
the Securities Act)) with (x) outstanding Term Loans (other than, prior to the
date on which no Term Loans with a Maturity Date on or prior to January 30, 2016
are outstanding, Extension Term Loans), (y) outstanding Tranche A Term Loans or
(z) outstanding Tranche B Term Loans, Tranche C Term Loans, Delayed Draw 1 Term
Loans or Delayed Draw 2 Term Loans, in each case on the same terms, the Parent
Borrower may from time to time consummate one or more exchanges of Term Loans
for Permitted Senior Secured Notes or Permitted Unsecured Notes (such notes,
“Permitted Debt Exchange Notes” and each such exchange, a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of a Permitted Debt Exchange Offer is
delivered to the relevant Lenders,

(ii) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans exchanged shall equal the aggregate principal amount (calculated on
the face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans,

(iii) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans exchanged in all Permitted Debt Exchanges (including the Initial
Permitted Debt Exchange) shall not exceed $5,000,000,000,

(iv) each Sponsor shall offer for exchange a principal amount of Term Loans
(calculated on the face amount thereof) of a given Class subject to the relevant
Permitted Debt Exchange Offer held by such Sponsor as of the date of such
Permitted Debt Exchange Offer at least equal to the product of (A) the
percentage of the aggregate principal amount of Term Loans of such Class offered
to be exchanged by the Parent Borrower pursuant to such Permitted Debt Exchange
Offer and (B) the aggregate principal amount of the then outstanding Term Loans
of such Class held by such Sponsor on such date, or, if such Permitted Debt
Exchange Offer shall have been made with respect to multiple Classes without
specifying a percentage of aggregate principal amount of Term Loans of each such
Class offered to be exchanged by the Parent Borrower pursuant to such Permitted
Debt Exchange Offer, each Sponsor shall offer for exchange a principal amount of
Term Loans (calculated on the face amount thereof) of all Classes subject to the
relevant Permitted Debt Exchange Offer held by such Sponsor as of the date of
such Permitted Debt Exchange Offer at least equal to the product of (A) the
percentage of the aggregate principal amount of Term Loans of all Classes
offered to be exchanged by the Parent Borrower pursuant to such Permitted Debt
Exchange Offer and (B) the aggregate principal amount of the then outstanding
Term Loans of all such Classes held by such Sponsor on such date.

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans exchanged under each applicable Class by the Parent Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Parent Borrower on date of the settlement thereof (and, if
requested by the Administrative Agent, any applicable exchanging Lender shall
execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by

 

-101101-



--------------------------------------------------------------------------------

the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in the Term Loans being exchanged pursuant to the
Permitted Debt Exchange to the Parent Borrower for immediate cancellation), and
accrued and unpaid interest on such Term Loans shall be paid to the exchanging
Lenders on the date of consummation of such Permitted Debt Exchange, or, if
agreed to by the Parent Borrower and the Administrative Agent, the next
scheduled Interest Payment Date with respect to such Term Loans (with such
interest accruing until the date of consummation of such Permitted Debt
Exchange),

(vi) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Parent Borrower pursuant to such Permitted Debt Exchange Offer, then the Parent
Borrower shall exchange Term Loans under the relevant Class tendered by such
Lenders ratably up to such maximum based on the respective principal amounts so
tendered, or, if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by the Parent Borrower pursuant to such Permitted Debt Exchange
Offer, then the Parent Borrower shall exchange Term Loans across all Classes
subject to such Permitted Debt Exchange Offer tendered by such Lenders ratably
up to such maximum amount based on the respective principal amounts so tendered,

(vii) each such Permitted Exchange Offer shall be made on a pro rata basis to
the Lenders (other than any Lender that, if requested by the Parent Borrower, is
unable to certify that it is (i) a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act), (ii) an institutional “accredited
investor” (as defined in Rule 501 under the Securities Act) or (iii) not a “U.S.
person” (as defined in Rule 902 under the Securities Act)) of each applicable
Class based on their respective aggregate principal amounts of outstanding Term
Loans under each such Class,

(viii) the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the latest maturity date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such latest maturity date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof),

(ix) such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the latest maturity date for
the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged,

(x) such Permitted Debt Exchange Notes shall not be an obligation (including
pursuant to a Guarantee) of any Person other than the Parent Borrower and the
U.S. Subsidiary Guarantors (or any other Subsidiary that becomes a guarantor of
the Obligations on terms substantially similar to the Guarantee); provided that
any Person who subsequently becomes a guarantor of such Indebtedness shall also
become a guarantor of the Obligations on terms substantially similar to the
Guarantee,

 

-102102-



--------------------------------------------------------------------------------

(xi) if such Permitted Debt Exchange Notes are secured, (A) such Permitted Debt
Exchange Notes shall not be secured by any assets or property other than all or
a portion of the Collateral of the U.S. Loan Parties (or any other Subsidiary
that becomes a guarantor of the Obligations), (B) so long as the Administrative
Agent is a party to the Intercreditor Agreement (or any other intercreditor
agreement referred to in Section 7.01(z) or otherwise), the secured parties
under such Permitted Debt Exchange Notes, or a trustee, collateral agent,
security agent or similar agent on their behalf, shall have become a party to
the Intercreditor Agreement (or such other intercreditor agreement) and (C) all
security therefor shall be granted pursuant to agreements substantially similar
to the Collateral Documents or as customary under applicable Law (provided that
such agreements may exclude from the grant of Liens thereunder assets that are
not excluded from the grant of Liens under the Collateral Documents), and the
secured parties thereunder, or a trustee, collateral agent, security agent or
similar agent on their behalf, shall have become a party to the First Lien
Intercreditor Agreement, to the extent such Liens rank pari passu to the Liens
securing the Obligations, or the Second Lien Intercreditor Agreement, to the
extent such Liens are junior in priority to the Liens securing the Obligations
(and such intercreditor agreement shall have been executed and delivered by each
other Person contemplated by the terms thereof to be a party thereto),

(xii) such Permitted Debt Exchange Notes shall not contain a maintenance
financial covenant that is at any time during the term of this Agreement
materially more restrictive to the Parent Borrower than the covenant set forth
in Section 7.14 except to the extent the Parent Borrower shall also be required
to comply during such time with such maintenance financial covenant hereunder
(which requirement to so comply shall not require the consent of any Lender or
Agent hereunder),

(xiii) at the option of the Parent Borrower and so long as the Existing Notes
Condition has not been satisfied, with respect to any Permitted Debt Exchange
Notes that are to be secured by a Lien on Collateral that ranks pari passu with
the Liens securing the Obligations, so long as the Administrative Agent is a
party to the Collateral Sharing Agreement and so long as any such Permitted Debt
Exchange Notes will not have a Lien on Principal Properties Collateral, any
secured parties under such Permitted Debt Exchange Notes, or a trustee,
collateral agent, security agent or similar agent on their behalf, shall have
become a party to the Collateral Sharing Agreement,

(xiv) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Parent Borrower and the
Administrative Agent, and

(xv) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Parent Borrower.

(b) With respect to all Permitted Debt Exchanges effected by the Parent Borrower
pursuant to this Section 2.18, such Permitted Debt Exchange Offer shall be made
for not less than $50,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Parent Borrower may at its election
specify (A) as a condition (a “Minimum Tender Condition”) to consummating any
such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Parent Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered and/or
(B) as a condition (a “Maximum Tender Condition”) to consummating any such
Permitted Debt Exchange that no more than a maximum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Parent Borrower’s
discretion) of Term Loans of any or all applicable Classes will be accepted for
exchange. The Administrative Agent and the Lenders hereby acknowledge and agree
that the provisions of Sections 2.05, 2.06 and 2.13 do not apply to the
Permitted Debt Exchange and the other transactions contemplated by this
Section 2.18 and hereby agree not to assert any Default or Event of Default in
connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.18.

(c) In connection with each Permitted Debt Exchange, the Parent Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Parent Borrower and the Administrative Agent, acting
reasonably, shall

 

-103103-



--------------------------------------------------------------------------------

mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.18 and without conflict with Section 2.18(d);
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
(5) Business Days following the date on which the Permitted Debt Exchange Offer
is made. The Parent Borrower shall provide the final results of such Permitted
Debt Exchange to the Administrative Agent no later than three (3) Business Days
prior to the proposed date of effectiveness for such Permitted Debt Exchange (or
such shorter period agreed to by the Administrative Agent in its sole
discretion) and the Administrative Agent shall be entitled to conclusively rely
on such results.

(d) The Parent Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that
(x) neither the Administrative Agent nor any Lender assumes any responsibility
in connection with the Parent Borrower’s compliance with such laws in connection
with any Permitted Debt Exchange and (y) each Lender shall be solely responsible
for its compliance with any applicable “insider trading” laws and regulations to
which such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as required by law (as determined in the good faith discretion of any
applicable withholding agent), any and all payments by any Borrower or any
Guarantor to or for the account of any Agent or any Lender (which term shall,
for the avoidance of doubt, include, for the purposes of Section 3.01, any L/C
Issuer) under any Loan Document shall be made free and clear of, and without
deduction for, any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, imposed by any Governmental Authority (“Taxes”). If a Borrower or a
Guarantor or the Administrative Agent is required by law (as determined in the
good faith discretion of any applicable withholding agent) to deduct any
Indemnified Taxes (as defined below) or Other Taxes (as defined below) from or
in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable by such Borrower or such Guarantor shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.01(a)),
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower or such
Guarantor or the Administrative Agent shall make such deductions, (iii) such
Borrower or such Guarantor shall pay the full amount deducted to the relevant
taxing authority, and (iv) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as practicable thereafter), such Borrower or such Guarantor shall
furnish to such Agent or Lender (as the case may be) the original or a facsimile
copy of a receipt evidencing payment thereof or other documentary evidence of
payment satisfactory to such Agent or Lender. If any Borrower or any Guarantor
fails to pay any Indemnified Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence, such Borrower or such Guarantor
shall indemnify such Agent and such Lender for any incremental Taxes that may
become payable by such Agent or such Lender arising out of such failure.
“Indemnified Taxes” refers to any Taxes arising from any payment made under any
Loan Document excluding, in the case of each Agent and each Lender, (i) net
income Taxes imposed by a jurisdiction as a result of any connection between
such Agent or Lender and such jurisdiction other than the connection arising
from executing or entering into any Loan Document or any of the Transactions
contemplated by any Loan Document, (ii) Taxes imposed on or measured by its net
income (including branch profits), franchise (and similar) taxes imposed in lieu
of net income taxes, (iii) any withholding taxes to the extent imposed at the
time a Lender becomes a party hereto (or designates a new lending office),
except (x) to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts or indemnity payments from any Loan Party with
respect to such withholding tax pursuant to Section 3.01 or (y) if such Foreign
Lender is an assignee pursuant to a request by a Borrower and (iv) any Taxes
imposed as a result of the failure of any Lender to comply with either the
provisions of Section 3.01(b) or (c) (in the case of any Foreign Lender) or the
provisions of Section 3.01(d) (in the case of any U.S. Lender).

 

-104104-



--------------------------------------------------------------------------------

(b) To the extent it is legally able to do so, each Agent or Lender (including
an Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent on or prior to the
Closing Date (or, if later, on or prior to the date it becomes a party to this
Agreement), an accurate, complete and original signed copy of whichever of the
following is applicable: (i) Internal Revenue Service Form W-8BEN certifying
that it is entitled to benefits under an income tax treaty to which the United
States is a party that reduces or eliminates U.S. federal withholding tax on
payments of interest; (ii) Internal Revenue Service Form W-8ECI certifying that
the income receivable pursuant to any Loan Document is effectively connected
with the conduct of a trade or business in the United States; (iii) if the
Foreign Lender (A) is not a bank described in Section 881(c)(3)(A) of the Code,
(B) is not a 10-percent shareholder described in Section 871(h)(3)(B) of the
Code, (C) has income receivable pursuant to any Loan Document that is not
effectively connected with the conduct of a trade or business in the United
States and (D) is not a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d) of the Code, a certificate to that effect
in substantially the form attached hereto as Exhibit L and an Internal Revenue
Service Form W-8BEN, certifying that the Foreign Lender is not a United States
person; or (iv) to the extent a Foreign Lender is not the beneficial owner of
any obligation of any Borrower or any Guarantor hereunder (for example, where
the Foreign Lender is a partnership or participating Lender granting a typical
participation), duly completed copies of Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, certificate in substantially the form
attached hereto as Exhibit L Form W-9 or Form W-8IMY from each beneficial owner,
as applicable.

(c) Thereafter and from time to time, each such Foreign Lender shall,
(i) promptly, to the extent it is legally entitled to do so, submit to the
Parent Borrower and the Administrative Agent such additional duly completed and
signed copies of one or more of such forms or certificates (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available to secure an
exemption from or reduction in the rate of U.S. federal withholding tax (A) on
or before the date that any such form, certificate or other evidence previously
delivered expires or becomes obsolete, (B) after the occurrence of a change in
the Foreign Lender’s circumstances requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Parent Borrower and
the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent, and (ii) promptly
notify the Parent Borrower and the Administrative Agent of any change in the
Foreign Lender’s circumstances which would modify or render invalid any
previously claimed exemption or reduction.

(d) Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent an accurate,
complete and original signed Internal Revenue Service Form W-9 or successor form
certifying that such Agent or Lender is not subject to United States backup
withholding tax (i) on or prior to the Closing Date (or, if later, on or prior
to the date it becomes a party to this Agreement), (ii) on or before the date
that such form expires or becomes obsolete, (iii) after the occurrence of a
change in the Agent’s or Lender’s circumstances requiring a change in the most
recent form previously delivered by it to the Parent Borrower and the
Administrative Agent and (iv) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent.

(e) Notwithstanding anything else herein to the contrary, if a Foreign Lender is
subject to U.S. federal withholding tax at a rate in excess of zero percent at
the time such Lender or such Agent first becomes a party to this Agreement, such
U.S. federal withholding tax (including additions to tax, penalties and interest
imposed with respect to such U.S. federal withholding tax) shall be considered
excluded from Indemnified Taxes except to the extent the Foreign Lender’s
assignor was entitled to additional amounts or indemnity payments prior to the
assignment or the assignment was pursuant to a request of a Borrower. Further,
no Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
with respect to Indemnified Taxes to the extent that such Lender or such Agent
becomes subject to such Indemnified Taxes subsequent to the Closing Date (or, if
later, the date such Lender or Agent becomes a party to this Agreement) solely
as a result of a change in the place of organization or place of doing business
of such Lender or Agent or a change in the Lending Office of such Lender (other
than at the written request of a Borrower to change such Lending Office).

(f) Each Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any

 

-105105-



--------------------------------------------------------------------------------

payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding, in each case, such amounts that result from an Agent or
Lender’s Assignment and Assumption, grant of a Participation, transfer or
assignment to or designation of a new applicable Lending Office or other office
for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) to the extent such Assignment Taxes result from a connection that the
Agent or Lender has with the taxing jurisdiction other than the connection
arising out of the Loan Document or the transactions therein, except for
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Parent Borrower (all such non-excluded taxes
described in this Section 3.01(f) being hereinafter referred to as “Other
Taxes”).

(g) If any Indemnified Taxes or Other Taxes are directly asserted against any
Agent or Lender, such Agent or Lender may pay such Indemnified Taxes or Other
Taxes and the relevant Borrower will promptly pay such additional amounts so
that each of such Agent and such Lender receives an amount equal to the sum it
would have received had no such Indemnified Taxes or Other Taxes been asserted;
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided that if the relevant Borrower reasonably believes that such Taxes or
Other Taxes were not correctly or reasonably asserted, each such Agent or Lender
will use reasonable efforts to cooperate with such Borrower to obtain a refund
of such Taxes or Other Taxes (which shall be repaid such Borrower in accordance
with Section 3.01(h)) so long as such efforts would not, in the sole good faith
determination of such Agent or Lender, result in any additional costs, expenses
or risks or be otherwise disadvantageous to it. Payments under this
Section 3.01(g) shall be made within ten (10) days after the date such Borrower
receives written demand for payment from such Agent or Lender. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
or the Agent (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or any other Agent, shall be
conclusive absent manifest error.

(h) If any Lender or Agent determines, in its sole discretion, that it is
entitled to receive a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to it by any
Borrower pursuant to this Section 3.01, it shall use its commercially reasonable
efforts to receive such refund and upon receipt of any such refund shall
promptly remit such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the relevant Borrower under this Section 3.01
with respect to the Indemnified Taxes or Other Taxes giving rise to such refund
plus any interest included in such refund by the relevant taxing authority
attributable thereto) to such Borrower, net of all reasonable out of pocket
expenses of the Lender or Agent, as the case may be, and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that each Borrower, upon the request of the Lender or Agent,
as the case may be, agrees promptly to return such refund to such party,
together with any interest and penalties charged by the relevant taxing
authority, in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall
provide the relevant Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential in its reasonable
discretion). Nothing herein contained shall interfere with the right of a Lender
or Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender or Agent to claim any tax refund or make available its tax returns or
any other information it reasonably deems confidential or require any Lender to
do anything that would prejudice its ability to benefit from any other refunds,
credits, relief, remission or repayments to which it may be entitled.

(i) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender it will, if
requested by the relevant Borrower, use commercially reasonable efforts (subject
to legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another Lending Office for any Loan or Letter of Credit
affected by such event and by completing and delivering or filing any tax
related forms which would reduce or eliminate any amount of Indemnified Taxes or
Other Taxes required to be deducted or withheld or paid by the relevant
Borrower; provided that such efforts are made at the relevant Borrower’s expense
and on terms that, in the reasonable judgment of such Lender, cause such Lender
and its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.01(i) shall
affect or postpone any of the Obligations of such Borrower or the rights of such
Lender pursuant to Section 3.01(a) or (g).

 

-106106-



--------------------------------------------------------------------------------

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund any Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the applicable Eurocurrency Rate, then, on notice thereof by such Lender to
the Parent Borrower through the Administrative Agent, any obligation of such
Lender to make or continue any affected Eurocurrency Rate Loans or to convert
Base Rate Loans to such Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Parent Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Parent Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans and shall upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all then
outstanding affected Eurocurrency Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Parent Borrower shall
also pay accrued interest on the amount so prepaid or converted and all amounts
due, if any, in connection with such prepayment or conversion under
Section 3.05. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability To Determine Rates. If the Required Lenders determine
that by reason of any changes affecting the applicable interbank eurodollar
market adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the relevant interbank eurodollar market for
the applicable amount and the Interest Period of such Eurocurrency Rate Loan, in
each case due to circumstances arising on or after the Execution Date, the
Administrative Agent will promptly so notify the Parent Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain any
affected Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, in the case of Loans denominated in Dollars, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of,
or any change in, or in the interpretation of, any Law, in each case after the
Execution Date, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans or
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes covered
by Section 3.01, or any Taxes excluded from the definition of Indemnified Taxes
under exception (i) thereof to the extent such Taxes are imposed on or measured
by net income or profits or branch profits or franchise taxes (imposed in lieu
of the foregoing taxes) and any Taxes excluded from the definition of
Indemnified Taxes under exceptions (ii) and (iii) thereof, (ii) reserve
requirements contemplated by Section 3.04(c), (iii) the requirements of the Bank
of England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost or that does not represent the cost to such
Lender of complying with the requirements of any applicable Law in relation to
its making, funding or maintaining of Eurocurrency Rate Loans and (iv) the
implementation or application of or compliance with the “International
Convergence of Capital Measurement and Capital Standards, a Revised Framework”
published by the Basel Committee on Banking Supervision in June 2004 in the form
existing on the Execution Date (“Basel II”) or any other law or regulation which
implements Basel II (whether such implementation, application or compliance is
by a government, regulator, the Lenders or any of their Affiliates or the Agents
or any of their Affiliates)), then from time to time within fifteen (15) days
after demand by such Lender setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. At any time that any Eurocurrency Rate Loan is

 

-107107-



--------------------------------------------------------------------------------

affected by the circumstances described in this Section 3.04(a), the Borrowers
may either (i) if the affected Eurocurrency Rate Loan is then being made
pursuant to a Borrowing, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrowers receive any such demand from such Lender or (ii) if the
affected Eurocurrency Rate Loan is then outstanding and is denominated in
Dollars, upon at least three Business Days’ notice to the Administrative Agent,
require the affected Lender to convert such Eurocurrency Rate Loan into a Base
Rate Loan, if applicable.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrowers shall promptly pay to such
Lender such additional amounts as will compensate such Lender for such reduction
after receipt of such demand.

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error) and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Parent Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice at least fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Parent Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage; and
provided further that nothing in this Section 3.04(d) shall affect or postpone
any of the Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

SECTION 3.05. Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, each Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day prior to the last day of the Interest Period for such Loan; or

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;

including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

-108108-



--------------------------------------------------------------------------------

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or Lender claiming compensation under this Article III shall
deliver a certificate to the Parent Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrowers shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Parent Borrower of the event that
gives rise to such claim; provided that, if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrowers under Section 3.04, the Borrowers may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If any Lender gives notice to the Parent Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.

SECTION 3.07. Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Parent Borrower may, on five (5) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to and in accordance
with Section 10.07(b) (with the assignment fee to be paid by the Parent Borrower
in the case of clauses (i) and (iii) only) all of its rights and obligations
under this Agreement (or, with respect to clause (iii) above, all of its rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Parent Borrower to find a replacement Lender or other
such Person; and provided further that in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to the applicable departure, waiver or
amendment of the Loan Documents. No such replacement shall be deemed to be a
waiver of any rights that the Parent Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans and (ii) deliver any Notes evidencing such Loans to the
Parent Borrower or Administrative Agent (or a lost or destroyed note indemnity
in lieu thereof). Pursuant to such Assignment and Assumption, (A) the assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, (B) the assignee Lender shall purchase, at par, all Loans,
accrued interest, accrued fees and other amounts owing to the assigning Lender
as of the date of replacement and (C) upon such payment (regardless of whether
such replaced Lender has executed an Assignment and Assumption or delivered its
Notes to the Parent Borrower or the Administrative Agent), the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

 

-109109-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Parent Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class or Classes of the Loans and (iii) the Required Lenders have agreed
to such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of executed counterparts of (i) this
Agreement, executed by Merger Sub and (ii) the Joinder Agreement, executed by
Holdings, the Parent Borrower and each Subsidiary Co-Borrower, each of which
shall be original or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party.

(b) Prior to or substantially simultaneously with the initial Credit Extension
on the Closing Date, the Merger shall be consummated pursuant to the Merger
Agreement; provided that none of the following provisions of the Merger
Agreement shall have been amended or waived in any respect materially adverse to
the Lenders without the prior written consent of the Lead Arrangers, not to be
unreasonably withheld: Sections 2.01, 2.03, 3.01, 6.01(c) (but only to the
extent such amendment or waiver would have been required if the reference
therein to $100 million were replaced with $200 million), 6.01(e), 6.01(f) (but
only to the extent such amendment or waiver would have been required if Clear
Media Limited and its subsidiaries were excluded from such provision), 6.01(g),
6.01(n), 6.01(r), 6.01(t) (to the extent relating to any of the foregoing),
6.13(b), 7.01 or 7.02 (except to the extent any condition set forth therein is
not satisfied solely as a result of a breach of any of the foregoing provisions
of Article VI of the Merger Agreement).

(c) Prior to or substantially simultaneously with the initial Credit Extensions
on the Closing Date, the Equity Contribution shall have been consummated.

Upon satisfaction of the foregoing conditions and the disbursement of the Debt
Funding (as defined in the Escrow Agreement) pursuant to Section 5(a)(i) of the
Escrow Agreement, such Debt Funding shall be deemed to constitute an initial
Credit Extension hereunder. The Parent Borrower may also obtain an Initial
Revolving Borrowing permitted under clause (a)(ii) of the definition of
“Permitted Initial Revolving Borrowing Purposes” by delivery to the
Administrative Agent and, if applicable, the relevant L/C Issuer of a Request
for Credit Extension in accordance with the requirements hereof. The Lenders may
terminate their obligations to make Loans or other Credit Extensions hereunder
if the foregoing conditions shall not have been satisfied (or waived pursuant to
Section 10.01) at or prior to 11:59 p.m., New York City time, on the earliest of
(i) the twentieth Business Day following the receipt of the Requisite

 

-110110-



--------------------------------------------------------------------------------

Shareholder Approval (as defined in the Merger Agreement), (ii) the twentieth
Business Day following the failure to obtain the Requisite Shareholder Approval
at a duly held Shareholders’ Meeting (as defined in the Merger Agreement) after
giving effect to all adjournments and postponements thereof, (iii) five Business
Days following the termination of the Merger Agreement or (iv) December 31, 2008
(the “Termination Date”); provided, however, that if (A) the Requisite
Shareholder Approval is obtained and (B) any regulatory approval required in
connection with the consummation of the Merger has not been obtained (or has
lapsed and not been renewed) or any waiting period under applicable antitrust
laws has not expired (or has restarted and such new period has not expired),
then the Termination Date shall automatically be extended until the twentieth
Business Day following receipt of all such approvals (or renewals), but in no
event later than March 31, 2009. If as of the Termination Date there is a
dispute among any of the parties to the Escrow Agreement with respect to the
disposition of any Escrow Funds (as defined in the Escrow Agreement), Merger Sub
may, by written notice to the Administrative Agent, extend the Termination Date
until the fifth Business Day following the final resolution of such dispute by a
court of competent jurisdiction or mutual resolution by the parties to such
dispute; provided, however, that the Termination Date with respect to any Lender
shall occur on the date such Lender withdraws its portion of the Escrow Funds
pursuant to Section 5(f) of the Escrow Agreement.

SECTION 4.02. Conditions to Subsequent Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension after the Restatement Date
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a) Except in the case of borrowings of Delayed Draw Term Loans, the
representations and warranties of the Parent Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

(b)(i) Except in the case of borrowings of Delayed Draw Term Loans, no Default
shall exist or would result from such proposed Credit Extension or from the
application of the proceeds therefrom and (ii) in the case of borrowings of
Delayed Draw Term Loans, no Default under Section 8.01(a) or (j) (with respect
to Parent Borrower only in the case of Section 8.01(j)) shall exist or would
result from such proposed Credit Extension or from the application of the
proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

Each Borrower represents and warrants to the Administrative Agent and the
Lenders, at the times expressly set forth in Section 4.02, that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Material Subsidiaries (a) is a Person duly organized
or formed, validly existing and in good standing (to the extent such concept
exists in such jurisdiction) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all corporate or other organizational
power and authority to (i) own its assets and carry on its business and (ii)

 

-111111-



--------------------------------------------------------------------------------

execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing (to the extent such
concept exists in such jurisdiction) under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action. Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transactions will (a) contravene the terms of any of such
Person’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(b) and (c), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect, (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, and (iv) informational filings and notifications required to be made
after the consummation of the Merger Agreement.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Annual Financial Statements fairly present in all material respects
the financial condition of the Parent Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(ii) The unaudited pro forma consolidated balance sheet of the Parent Borrower
and its Subsidiaries as at December 31, 2007 (including the notes thereto) (the
“Pro Forma Balance Sheet”) and the unaudited pro forma consolidated statement of
operations of the Parent Borrower and its Subsidiaries for the 12 month period
ending on such date (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and have been prepared in good faith, based on assumptions believed
by the Parent Borrower to be reasonable as of the date of delivery thereof, and
present fairly in all material respects on a pro forma basis the estimated
financial position of the Parent Borrower and its Subsidiaries as at
December 31, 2007 and their estimated results of operations for the period
covered thereby.

 

-112112-



--------------------------------------------------------------------------------

(b) As of the Specified Date, except (i) as reflected or reserved against in the
Annual Financial Statements, (ii) for liabilities or obligations incurred in the
ordinary course of business since the date of the Annual Financial Statements
and (iii) for liabilities or obligations arising under the Merger Agreement,
neither the Parent Borrower nor any of its Subsidiaries has any liabilities or
obligations of any nature, whether or not accrued, contingent or otherwise, that
would be required by GAAP to be reflected on a consolidated balance sheet (or
notes thereto) of the Parent Borrower and its Subsidiaries, other than those
which would not have, individually or in aggregate, a Material Adverse Effect on
the Parent Borrower.

(c) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Parent Borrower or any of its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. Labor Matters. Except as would not reasonably be expected to have
a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any of the Parent Borrower or its Subsidiaries pending or, to the
knowledge of the Parent Borrower, threatened; (b) hours worked by and payment
made based on hours worked to employees of the Parent Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters; and (c) all payments
due from any Borrower or any of its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.09. Environmental Matters.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries is in compliance with all applicable Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries is subject to any pending, or to
the knowledge of any Borrower, threatened Environmental Claim or any other
Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at, or arranged
for the disposal or treatment or for transport for disposal or treatment, of
Hazardous Materials from, any currently or formerly owned or operated real
estate or facility in a manner that would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, (i) none of the properties
currently or to the knowledge of the Loan Parties and their respective
subsidiaries, formerly owned, leased or operated by the Loan Parties or their
respective Subsidiaries is listed or formally proposed for listing on the
National Priorities List or any analogous foreign, state or local list;
(ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on at or under any property
currently owned or operated by Holdings, any Borrower or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material at or
on any facility, equipment or property currently owned or operated by Holdings,
any Borrower or any of its Subsidiaries; and (iv) there has been no Release of
Hazardous Materials by any Person on any property currently, or to the knowledge
of the Loan Parties and their respective Subsidiaries formerly, owned or
operated by any of them and there has been no Release of Hazardous Materials by
the Loan Parties or any of their Subsidiaries at any other location.

 

-113113-



--------------------------------------------------------------------------------

(d) The properties currently owned, leased or operated by the Loan Parties and
their Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
response or other corrective action under or (iii) could give rise to
Environmental Liability, which violations, actions and liability, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

(e) The Loan Parties and their Subsidiaries are not conducting or financing,
either individually or together with other potentially responsible parties, any
investigation or assessment or response or other corrective action relating to
any actual or threatened Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or response or action that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(f) Except as would not reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect, neither the Loan Parties nor any of
their Subsidiaries has contractually assumed any liability or obligation under
any Environmental Law or is subject to any order, decree or judgment which
imposes any obligation under any Environmental Law.

SECTION 5.10. Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Parent Borrower and its Subsidiaries have timely filed all federal
and state and other Tax returns and reports required to be filed, and have
timely paid all federal and state and other Taxes, assessments, fees and other
governmental charges (including satisfying its withholding tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.

SECTION 5.11. ERISA Compliance, Etc.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA and the Code.

(b) Except as set forth in Schedule 5.11(b), no ERISA Event has occurred that
when taken together with all other ERISA Events which have occurred within the
one-year period prior to the date on which this representation is made or deemed
made that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(c) Except where noncompliance or the incurrence of an obligation would not
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders and
(ii) neither Holdings nor any Subsidiary has incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Plan.

SECTION 5.12. Subsidiaries. As of the Specified Date, neither Holdings nor any
other Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in Holdings, the
Borrowers and the Material Subsidiaries have been validly issued and are fully
paid and nonassessable, and all Equity Interests owned by Holdings or any other
Loan Party are owned free and clear of all security interests of any Person
except (i) those created under the Collateral Documents or under the ABL
Facility Documentation in accordance with the Intercreditor Agreement and
(ii) any nonconsensual Lien that is permitted under Section 7.01. As of the
Specified Date, Schedule 5.12(a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of Holdings, the Parent
Borrower and any other Subsidiary in each Subsidiary, including the percentage
of such ownership and (c) identifies each Subsidiary that is a Subsidiary the
Equity Interests of which are required to be pledged pursuant to the Collateral
and Guarantee Requirement.

 

-114114-



--------------------------------------------------------------------------------

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) Neither the Parent Borrower nor any of the Subsidiaries of the Parent
Borrower is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. None of the factual information and data heretofore or
contemporaneously furnished in writing by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such factual information and data (taken as
a whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.14, such factual information and data shall not include projections
and pro forma financial information or information of a general economic or
general industry nature.

SECTION 5.15. Intellectual Property; Licenses, Etc. The Parent Borrower and its
Subsidiaries have good and marketable title to, or a valid license or right to
use, all of their patents, patent rights, trademarks, servicemarks, trade names,
copyrights, technology, software, know-how, database rights, rights of privacy
and publicity, licenses and other intellectual property rights (collectively,
“IP Rights”) that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to have any such rights, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Borrower, the operation of the respective businesses of the Parent Borrower
or any of its Subsidiaries as currently conducted and as proposed to be
conducted does not infringe upon, misuse, misappropriate or violate any rights
held by any Person, except for such infringements, misuses, misappropriations or
violations individually or in the aggregate, that would not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
IP Rights is pending or, to the knowledge of any Borrower, threatened in writing
against any Loan Party or Subsidiary, that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transactions, the Parent Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

SECTION 5.17. Subordination of Junior Financing. The Obligations of each
Subsidiary Guarantor are “Designated Senior Debt,” “Senior Debt,” “Senior
Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) with respect to any guaranties of the New Senior Notes under,
and as defined in, the New Senior Notes Indenture.

SECTION 5.18. Special Representations Relating to FCC Authorizations, Etc.

(a) The Parent Borrower or its Restricted Subsidiaries hold all FCC
Authorizations that are necessary or required for the Parent Borrower and its
Restricted Subsidiaries to conduct their business in the manner in which it is
currently being conducted, except where the failure to do so would not
individually or in the aggregate have a Material Adverse Effect. Schedule 5.18
hereto lists each material FCC Authorization held by the Parent Borrower or any
Restricted Subsidiary as of the Specified Date. With respect to each Broadcast
License issued by the FCC and listed on Schedule 5.18 hereto, the description
includes the call sign, FCC identification number, community of license and the
license expiration date.

(b) All material FCC Authorizations held by the Parent Borrower and its
Restricted Subsidiaries are in full force and effect in accordance with their
terms, with such exceptions as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.18, as of the Specified Date and except for such matters as would not
individually or in the aggregate have a Material Adverse Effect, (i)

 

-115115-



--------------------------------------------------------------------------------

neither the Parent Borrower nor any Restricted Subsidiary has received any
notice of apparent liability, notice of violation, order to show cause or other
writing from the FCC, (ii) there is no proceeding pending or, to the knowledge
of the Parent Borrower, threatened by or before the FCC relating to the Parent
Borrower or any Restricted Subsidiary or any Broadcast Station and (iii) to the
knowledge of the Parent Borrower, no complaint or investigatory proceeding is
pending before the FCC (other than rulemaking proceedings and proceedings of
general applicability to the broadcasting industry or substantial segments
thereof). The Parent Borrower and the Restricted Subsidiaries have timely filed
all required reports and notices with the FCC and have paid all amounts due in
timely fashion on account of fees and charges to the FCC, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(c) Other than exceptions to any of the following that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each of the Parent Borrower and the Restricted Subsidiaries has obtained and
holds all Permits required for any property owned, leased or otherwise operated
by such Person and for the operation of each of its businesses as presently
conducted, (ii) all such Permits are in full force and effect, and each of the
Parent Borrower and the Restricted Subsidiaries has performed all requirements
of such Permits to the extent performance is due, (iii) no event has occurred
which allows or results in, or after notice or lapse of time would allow or
result in, revocation or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit prior to the
expiration of any stated term and (iv) none of such Permits contain any
restrictions, either individually or in the aggregate, that are materially
burdensome to the Parent Borrower or any of the Restricted Subsidiaries, or to
the operation of any of their respective businesses or any property owned,
leased or otherwise operated by such Person.

(d) No consent or authorization of, filing with or Permit from, or other act by
or in respect of, any Governmental Authority is required in connection with
delivery, performance, validity or enforceability of this Agreement and the
other Loan Documents, other than (i) the requirement under the Communications
Laws that certain Loan Documents be filed with the FCC following the closing
under the Merger Agreement and (ii) the consents, authorizations and filings
contemplated by the Loan Documents.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder that is accrued and payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
L/C Obligations related thereto has been Cash Collateralized or, if satisfactory
to the relevant L/C Issuer in its sole discretion, a backstop letter of credit
is in place), from and after the Closing Date, the Parent Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each of the Restricted Subsidiaries to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Parent Borrower (commencing with the fiscal year
ending December 31, 2007), (i) a consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit and (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Parent Borrower for such fiscal year, as compared to amounts for the
previous fiscal year;

 

-116116-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Parent Borrower (commencing with the fiscal quarter ended March 31, 2008), (i) a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related (A) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (B) consolidated statements of cash flows for the portion of
the fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Parent Borrower as fairly presenting
in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
in accordance with GAAP, subject only to changes resulting from normal year-end
adjustments and the absence of footnotes and (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Parent Borrower for such fiscal quarter and the then elapsed portion of the
fiscal year, as compared to the comparable periods in the previous fiscal year;

(c) within ninety (90) days after the end of each fiscal year (commencing with
the fiscal year ending December 31, 2008) of the Parent Borrower, a reasonably
detailed consolidated budget for the following fiscal year as customarily
prepared by management of the Parent Borrower for its internal use (including a
projected consolidated balance sheet of the Parent Borrower and its Subsidiaries
as of the end of the following fiscal year, the related consolidated statements
of projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) and Restricted
Subsidiaries that are not Loan Parties (which may be in footnote form only) from
such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Parent Borrower that holds
all of the Equity Interests of the Parent Borrower or (B) the Parent Borrower’s
or such entity’s Form 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (A) and (B), (i) to the extent such
information relates to a parent of the Parent Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Parent Borrower (or such
parent), on the one hand, and the information relating to the Parent Borrower
and the Restricted Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent Borrower (which shall include a
reasonably detailed calculation of Consolidated EBITDA);

(b) not later than the date of delivery of financial statements referred to in
Section 6.01(a), a Principal Properties Certificate;

 

-117117-



--------------------------------------------------------------------------------

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Parent Borrower files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(d) promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the ABL Credit
Agreement (other than borrowing base and related certificates), the ABL Facility
Documentation or the New Senior Notes Indenture, in each case, so long as the
aggregate outstanding principal amount thereunder is greater than the Threshold
Amount and not otherwise required to be furnished to the Administrative Agent
pursuant to any other clause of this Section 6.02;

(e) together with the delivery of the financial statements pursuant to
(i) Section 6.01(a), a report setting forth the information required by
Section 3.03(c) of each Security Agreement (other than the Holdings Pledge
Agreement) or confirming that there has been no change in such information since
the Closing Date or the date of the last such report and (ii) Section 6.01(a)
and Section 6.01(b) (x) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b) and (y) a list of each Subsidiary
of the Parent Borrower that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
list;

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request; and

(g) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Holdings, the Parent Borrower, any Subsidiary or any of their ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (ii) the
most recent actuarial valuation report for each Pension Plan; and (iii) such
other documents or governmental reports or filings relating to any Pension Plan
as the Administrative Agent shall reasonably request. Promptly following any
reasonable request therefor by the Administrative Agent, on and after the
effectiveness of the Pension Act, copies of (i) any documents described in
Section 101(k) of ERISA that Holdings, the Parent Borrower, any Subsidiary or
any of their ERISA Affiliates obtained during the last twelve months with
respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that Holdings, the Parent Borrower, any Subsidiary or
any of their ERISA Affiliates obtained during the last twelve months with
respect to any Multiemployer Plan; provided that if such documents or notices
have not been obtained or requested from the administrator or sponsor of the
applicable Multiemployer Plan upon reasonable request by the Administrative
Agent, the applicable Person shall promptly make a request for such documents or
notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(a)
or 6.02(c) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on IntraLinks/IntraAgency
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Parent Borrower shall deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Parent Borrower shall notify (which may be

 

-118118-



--------------------------------------------------------------------------------

by facsimile or electronic mail) the Administrative Agent of the posting of any
such documents or a link thereto and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent, the
Syndication Agents and/or the Arrangers will make available to the Lenders
Communications by posting such Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent Borrower or its securities)
(each, a “Public Lender”). The Parent Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Communications
that may be distributed to the Public Lenders and that (w) all such
Communications shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC,” the Parent Borrower shall
be deemed to have authorized the Administrative Agent, the Syndication Agents,
the Arrangers and the Lenders to treat such Communications as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Parent Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Communications constitute Information, they shall be treated as set forth
in Section 10.08); (y) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Communications that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” Neither
the Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender that may decide
not to take access to Restricting Information. Nothing in this Section 6.02
shall modify or limit a Lender’s obligations under Section 10.08 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, each of the Lenders and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Platform and understands and assumes the risks of such distribution.

THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE
AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY
LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM.

Each of the Lenders and each Loan Party agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.

 

-119119-



--------------------------------------------------------------------------------

SECTION 6.03. Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any Governmental Authority, (ii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Parent Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Parent Borrower has taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (i) any such Tax
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, (b) take all reasonable action to maintain all corporate
rights and privileges (including its good standing) to the extent such concept
exists in such jurisdiction and (c) maintain all other material rights and
privileges (including, without limitation, material Broadcast Licenses) except,
in the case of (a) (other than in the case of the Borrowers except to the extent
expressly permitted by Section 7.04), (b) or (c) to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect or
pursuant to a transaction permitted by Article VII.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and consistent with
past practice.

SECTION 6.07. Maintenance of Insurance.

(a) Maintain with insurance companies that the Parent Borrower believes (in the
good faith judgment of its management) are financially sound and reputable at
the time the relevant coverage is placed or renewed, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Parent Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws.

 

-120120-



--------------------------------------------------------------------------------

(c) All such insurance (other than business interruption insurance) as to which
the Administrative Agent shall have reasonably requested to be so named, shall
name the Administrative Agent as loss payee and/or additional insured, as
applicable; provided, however, that the naming of the Administrative Agent as
loss payee is only for the purpose of perfecting the Lien on the Collateral
granted to the Administrative Agent for the benefit of the Secured Parties to
the extent required by the Collateral and Guarantee Requirement.

SECTION 6.08. Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except if the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect.

(b) (i) Operate all of the Broadcast Stations in material compliance with the
Communications Laws and the FCC’s rules, regulations and published policies
promulgated thereunder and with the terms of the Broadcast Licenses, (ii) timely
file all required reports and notices with the FCC and pay all amounts due in
timely fashion on account of fees and charges to the FCC and (iii) timely file
and prosecute all applications for renewal or for extension of time with respect
to all of the FCC Authorizations, except, in each case, for any failure which
would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Parent Borrower or such Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
Board of Directors of such Loan Party or such Restricted Subsidiary) and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to customary access agreements), all at
the reasonable expense of the Parent Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent Borrower; provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Parent Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Parent Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Parent Borrower the
opportunity to participate in any discussions with the Parent Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Parent Borrower or any of the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

SECTION 6.11. Covenant To Guarantee Obligations and Give Security. At the Parent
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) (1) upon the formation, acquisition or designation (x) by any U.S. Loan
Party of any existing or new direct or indirect wholly-owned Material Domestic
Subsidiary (other than an Excluded Subsidiary) that is a Restricted Subsidiary
(for the avoidance of doubt, including CCOH and its wholly-owned Restricted
Subsidiaries which are Material Domestic Subsidiaries but not Excluded
Subsidiaries upon CCOH becoming wholly-owned by the Loan Parties) or (y) by any
U.S. Loan Party or

 

-121121-



--------------------------------------------------------------------------------

Foreign Loan Party of any direct or indirect wholly-owned Material Foreign
Subsidiary (other than an Excluded Subsidiary) that is a Restricted Subsidiary
or (2) upon the designation by any Loan Party of any Unrestricted Subsidiary
that is a direct or indirect wholly-owned Material Domestic Subsidiary or
Material Foreign Subsidiary referred to in the foregoing clause (x) or
(y) (other than an Excluded Subsidiary) as a Restricted Subsidiary in accordance
with Section 6.14:

(i) within 45 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent a Guaranty (or supplement thereto) and
(y) cause each such Restricted Subsidiary that is required to grant a Lien on
any Collateral pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent Mortgages with respect to any
Material Real Property, Guaranties, Security Agreement Supplements, Intellectual
Property Security Agreements and other security agreements and documents, as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement;

(B) cause each Loan Party that is required to pledge any Equity Interests or
intercompany note held by such Loan Party pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing Equity
Interests and intercompany notes (to the extent certificated) that are required
to be pledged pursuant to the Collateral and Guarantee Requirement, accompanied
by undated stock or note powers or other appropriate instruments of transfer,
indorsed in blank to the Administrative Agent; and

(C) take, and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take, whatever action (including the
recording of Mortgages, the filing of UCC financing statements and delivery of
stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and perfected Liens to the extent required by the Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request, deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request; and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property constituting Collateral, any existing title
reports, abstracts, surveys or environmental assessment reports, to the extent
available and in the possession or control of the Parent Borrower; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the Parent
Borrower or one of its Subsidiaries, where, despite the commercially reasonable
efforts of the Parent Borrower to obtain such consent, such consent cannot be
obtained.

 

-122122-



--------------------------------------------------------------------------------

(b) If after the Closing Date, the Parent Borrower or any Restricted Subsidiary
creates or acquires any License Subsidiary that is a Material Subsidiary, then
the Parent Borrower shall, as soon as practicable (and in any event within 45
days (as such date may be extended by the Administrative Agent in its
discretion), designate such License Subsidiary as a Retained Existing Notes
Indenture Unrestricted Subsidiary.

(c) If any Principal Properties Certificate required to be delivered hereunder
demonstrates that the Principal Properties Collateral Amount does not exceed the
Principal Properties Permitted Amount multiplied by 2.5, then the Parent
Borrower shall cause, as soon as practicable (and in any event within 120 days
(as such date may be extended in writing by the Administrative Agent in its
discretion) after the date of delivery of such Principal Properties Certificate)
Additional Principal Properties of the Parent Borrower or any U.S. Guarantor, as
selected by the Parent Borrower, having a Fair Market Value, as determined by
the Parent Borrower (acting reasonably and in good faith), that would result in,
after giving effect to grant of a Lien thereon, the aggregate Principal
Properties Collateral Amount being at least 2.5 times the Principal Properties
Permitted Amount, to be subject to a Lien and Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties and shall take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

(d) If after the Closing Date, the Loan Parties acquire any asset or group of
assets with a Fair Market Value in excess of $25,000,000 (as determined by the
Parent Borrower (acting reasonably and in good faith)) the Parent Borrower shall
within 45 days following the end of the fiscal quarter in which such acquisition
occurred make a determination (acting reasonably and in good faith) as to
whether such asset or group of assets constitutes Non-Principal Property. If the
Parent Borrower determines that such asset or group of assets constitutes
Non-Principal Property, the Parent Borrower shall notify the Administrative
Agent of such designation by delivery of an Additional Non-Principal Properties
Certificate determining that such Non-Principal Property constitutes Additional
Non-Principal Properties Collateral and, if requested by the Administrative
Agent, the applicable Loan Party will cause such assets to be subjected to a
Lien and Mortgage, if applicable, in favor of the Administrative Agent for the
benefit of the Secured Parties, and will take, and cause the other applicable
Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent as soon as commercially reasonable but in no event
later than 75 days following the end of the quarter in which such acquisition
occurred, unless extended by the Administrative Agent in writing in its
discretion, to grant and perfect the Liens required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement. Any designation made by the Parent Borrower in accordance with this
paragraph (d) shall be conclusive in the absence of manifest error.

(e) If (i) the Parent Borrower or any other Loan Party Disposes of any
Non-Principal Properties Collateral with a Fair Market Value in excess of
$25,000,000 as determined by the Parent Borrower (acting reasonably and in good
faith), and (ii) the Parent Borrower does not give written notice to the
Administrative Agent of its intent to reinvest, in accordance with
Section 2.05(b)(ii)(B), the Net Cash Proceeds received from such Disposition in
Additional Non-Principal Properties Collateral that will be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties (in which case the Parent Borrower shall take, or cause the relevant
Loan Party to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect or record such Lien, in each
case to the extent required by, and subject to the limitations and exceptions
of, the Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement), then, as soon as
practicable (in the reasonable judgment of the Parent Borrower) the Parent
Borrower shall use commercially reasonable efforts to (x) designate Additional
Non-Principal Properties Collateral having an equal or greater Fair Market
Value, as determined by the Parent Borrower (acting reasonably and in good
faith), than the Fair Market Value of such Disposed Collateral and (y) cause
such Additional Non-Principal Properties to be subject to a Lien and Mortgage if
applicable, in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take,

 

-123123-



--------------------------------------------------------------------------------

such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, in each case to the extent
required by, and subject to the limitations and exceptions of, the Collateral
and Guarantee Requirement and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement.

(f) No later than 60 days after the satisfaction of the Existing Notes Condition
(unless extended by the Administrative Agent in writing in its discretion), the
Parent Borrower shall, in each case at the Parent Borrower’s expense, cause the
assets of each Borrower and each Subsidiary Guarantor to be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement (it being understood and agreed that any Existing Notes
that, unless the Existing Notes Condition has been satisfied pursuant to clause
(ii) of the definition thereof, shall then be outstanding shall be permitted to
be equally and ratably secured by such assets under this clause (f) to the
extent required by the term of the Retained Existing Notes Indenture).

(g) Not later than 60 days after the acquisition by any Foreign Loan Party of
any real or personal property with a Fair Market Value in excess of $25,000,000
as determined by the Parent Borrower (acting reasonably and in good faith) that
is required to be provided as Collateral pursuant to the definition of
“Collateral and Guarantee Requirement,” which property would not be
automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such property to be subject to a Lien and Mortgage in favor of
the Administrative Agent for the benefit of the Secured Parties and take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

(h) Notwithstanding anything to the contrary in this Agreement, the Parent
Borrower shall not be required to (i) deliver any Mortgages or related
documentation prior to the date that is 120 days after the Closing Date, which
may be extended by the Administrative Agent in its sole discretion, or (ii) take
any action or deliver any document set forth on Schedule 6.11(h) before the time
limit set forth on such Schedule with respect to such action or document, any
such time limit which may be extended by the Administrative Agent acting in its
sole discretion.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties or facilities to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations, properties and facilities;
and (c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
response or other corrective action necessary to investigate, remove and clean
up all Hazardous Materials at, on, under, or emanating from any of its
properties and facilities, in accordance with the requirements of all applicable
Environmental Laws.

SECTION 6.13. Further Assurances and Post Closing Deliveries.

(a) From time to time duly authorize, execute and deliver, or cause to be duly
authorized, executed and delivered, such additional instruments, certificates,
financing statements, agreements or documents, and take all reasonable actions
(including filing UCC and other financing statements), as the Administrative
Agent may reasonably request, for the purposes of perfecting the rights of the
Administrative Agent for the benefit of the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Parent Borrower or any other Loan Party which may be deemed to
be part of the Collateral to the extent required by the Collateral and Guarantee
Requirement), in each case subject to the limitations and exceptions set forth
in the Collateral Documents and the Collateral and Guarantee Requirement.

 

-124124-



--------------------------------------------------------------------------------

(b) Within five Business Days of the Closing Date (unless otherwise agreed
between the Parent Borrower and the Administrative Agent), the Parent Borrower
shall deliver to the Administrative Agent the following documents, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party:

(i) executed counterparts of the Guaranty (subject to the last paragraph of the
definition of Collateral and Guarantee Requirement), executed by each U.S.
Guarantor;

(ii) a Note executed by the relevant Borrower(s) in favor of each Lender that
has requested a Note at least two Business Days in advance of the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on or about the Closing Date as indicated on such schedule (subject to
Section 6.11(h) and the last paragraph of the definition of “Collateral and
Guarantee Requirement”), duly executed by each Loan Party thereto, together
with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank; and

(B) Uniform Commercial Code financing statements for filing in the office of the
Secretary of State of the State of each jurisdiction in which a U.S. Loan Party
is “located” (within the meaning of the Uniform Commercial Code); and

(C)(i) an opinion from Ropes & Gray LLP, counsel to the Loan Parties,
substantially in the form of Exhibit H-1; (ii) an opinion from New Jersey and
Florida counsel to the Loan Parties, substantially in the form of Exhibit H-2;
(iii) an opinion from Colorado counsel to the Loan Parties, substantially in the
form of Exhibit H-3; (iv) an opinion from Nevada counsel to the Loan Parties,
substantially in the form of Exhibit H-4; (v) an opinion from Washington counsel
to the Loan Parties, substantially in the form of Exhibit H-5; (vi) an opinion
from Texas counsel to the Loan Parties, substantially in the form of Exhibit
H-6; (vii) an opinion from Ohio counsel to the Loan Parties, substantially in
the form of Exhibit H-7; and (viii) an opinion from special FCC counsel to the
Loan Parties, substantially in the form of Exhibit H-8.

SECTION 6.14. Designation of Subsidiaries. The board of directors of the Parent
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) the Parent Borrower shall be in compliance with
Section 7.14 calculated on a pro forma basis for such designation in accordance
with Section 1.10 (and, as a condition precedent to the effectiveness of any
such designation, the Parent Borrower shall deliver to the Administrative Agent
a certificate setting forth in reasonable detail the calculations demonstrating
satisfaction of such test) and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if, after such designation, it would be a “Restricted
Subsidiary” for the purpose of the ABL Facilities, the New Senior Notes, any
Alternative Incremental Facilities Indebtedness, any Permitted Credit Facilities
Refinancing Indebtedness or any other Junior Financing or any other Indebtedness
of any Loan Party. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Parent Borrower therein at the
date of designation in an amount equal to the Fair Market Value of the Parent
Borrower’s investment therein. The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the Loan Parties in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of the Loan Parties’ (as
applicable) Investment in such Subsidiary.

SECTION 6.15. Interest Rate Protection. No later than 150 days after the Closing
Date, the Parent Borrower shall incur, and for a minimum of 3 years after the
Closing Date maintain, Hedging Obligations such that,

 

-125125-



--------------------------------------------------------------------------------

after giving effect thereto, at least 40% of the aggregate principal amount of
its consolidated funded long-term Indebtedness outstanding on the Closing Date
(excluding Revolving Credit Loans) is effectively subject to a fixed or maximum
interest rate.

SECTION 6.16. License Subsidiaries.

(a) Use commercially reasonable efforts to ensure that all material Broadcast
Licenses obtained on or after the Closing Date are held at all times by one or
more Retained Existing Notes Indenture Unrestricted License Subsidiaries;
provided, however, such requirement will not apply if holding any Broadcast
License in a Retained Existing Notes Indenture Unrestricted License Subsidiary
(i) is reasonably likely to have material adverse tax, operational or strategic
consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (ii) requires any approval
of the FCC or any other Governmental Authority that has not been obtained (the
Parent Borrower agreeing to use commercially reasonable efforts to obtain any
such approval).

(b) Ensure that each License Subsidiary engages only in the business of holding
Broadcast Licenses and rights and activities related thereto.

(c) Ensure that the FCC Authorizations held by each License Subsidiary are not
(i) commingled with the property of any Borrower and any Subsidiary thereof
other than another License Subsidiary or (ii) transferred by such License
Subsidiary to the Parent Borrower or any Restricted Subsidiary (other than any
other License Subsidiary), except in connection with a Disposition permitted
under Section 7.05.

(d) Ensure that no License Subsidiary has any Indebtedness or other material
liabilities except (a) liabilities arising under the Loan Documents to which it
is a party and (b) trade payables incurred in the ordinary course of business,
tax liabilities incidental to ownership of such rights and other liabilities
incurred in the ordinary course of business, including those in connection with
agreements necessary or desirable to operate a Broadcast Station, including
retransmission consent, affiliation, programming, syndication, time brokerage,
joint sales, lease and similar agreements.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto has been Cash Collateralized or, if
satisfactory to the relevant L/C Issuer in its sole discretion, a backstop
letter of credit is in place), from and after the Closing Date, the Parent
Borrower shall not, nor shall the Parent Borrower permit any Restricted
Subsidiary to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following (collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Specified Date, provided that any Lien securing
Indebtedness in excess of (x) $5,000,000 individually or (y) $10,000,000 in the
aggregate (when taken together with all other Liens outstanding in reliance on
this clause (b) that are not set forth on Schedule 7.01(b)) shall only be
permitted in reliance on this clause (b) to the extent that such Lien is listed
on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP;

 

-126126-



--------------------------------------------------------------------------------

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
so long as, in each case, such Liens arise in the ordinary course of business;

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Parent Borrower or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Parent Borrower and
its Restricted Subsidiaries and any title exceptions referred to in Schedule B
to the applicable Mortgage Policies;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and proceeds and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(p) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05;

(n) Liens on assets of CCOH and its Restricted Subsidiaries securing
Indebtedness permitted under Section 7.03(s);

 

-127127-



--------------------------------------------------------------------------------

(o) Liens in favor of a U.S. Loan Party securing Indebtedness permitted under
Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Execution Date (other than Liens on the Equity Interests
of any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (h);

(q) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by the Parent Borrower or any of the Restricted
Subsidiaries as tenant, subtenant, licensee or sublicensee in the ordinary
course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of the Restricted Subsidiaries in the ordinary course of business;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any of the Restricted Subsidiaries
in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by the Parent Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v) Liens securing Permitted Alternative Incremental Facilities Indebtedness,
Permitted Credit Facilities Refinancing Indebtedness, or Permitted Debt Exchange
Notes, in each case in the form of Permitted Senior Secured Notes (or any
refinancing of any of the foregoing to the extent permitted by Section 7.03(g),
Section 7.03(i), or Section 7.03(m), as applicable) and any Guarantees in
respect of any of the foregoing; provided that (i) such Liens do not extend to
any assets or property other than all or a portion of the Collateral of the U.S.
Loan Parties, (ii) so long as the Administrative Agent is a party to the
Intercreditor Agreement (or any other intercreditor agreement referred to in
Section 7.01(z) or otherwise), the secured parties under such Permitted
Alternative Incremental Facilities Indebtedness, Permitted Credit Facilities
Refinancing Indebtedness, or Permitted Debt Exchange Notes, as applicable, or a
trustee, collateral agent, security agent or similar agent on their behalf,
shall have become a party to the Intercreditor Agreement (or such other
intercreditor agreement) and (iii) such Liens shall be granted pursuant to
agreements substantially similar to the Collateral Documents (provided that such
agreements may exclude from the grant of Liens thereunder assets that are not
excluded from the grant of Liens under the Collateral Documents), and the
secured parties thereunder, or a trustee, collateral agent, security agent or
similar agent on their behalf, shall have become a party to the First Lien
Intercreditor Agreement, to the extent such Liens rank pari passu to the Liens
securing the Obligations, or the Second Lien Intercreditor Agreement, to the
extent such Liens are junior in priority to the Liens securing the Obligations
(and such intercreditor agreement shall have been executed and delivered by each
other Person contemplated by the terms thereof to be a party thereto);

 

-128128-



--------------------------------------------------------------------------------

(w) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(y) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(z) Liens on the Receivables Collateral securing Indebtedness and other
obligations under the ABL Credit Agreement and ABL Facility Documentation (or
any Permitted Refinancing in respect thereof); provided such Liens are subject
to the Intercreditor Agreement (or, in the case of any Permitted Refinancing
thereof, another intercreditor agreement containing terms that are at least as
favorable to the Secured Parties as those contained in the Intercreditor
Agreement);

(aa) Liens granted by any Securitization Entity on any Securitization Assets or
accounts into which collections or proceeds of Securitization Assets are
deposited, in each case arising in connection with a Qualified Securitization
Financing;

(bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) the modification, replacement, renewal or extension of any Lien permitted
by clause (b), (i) or (p) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03 and otherwise permitted to
be secured under this Section 7.01, and (B) proceeds and products thereof, and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;

(ee) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $100,000,000 determined
as of the date of incurrence; and

(ff) Liens on property of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted pursuant to
Section 7.03(b), 7.03(f), 7.03(h), 7.03(n), 7.03(o), 7.03(r), 7.03(s), 7.03(cc)
or 7.03(dd).

Notwithstanding the foregoing, (x) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, to secure any Existing Notes, (y) the Parent Borrower shall not, and
shall not permit any Subsidiary (as defined in the Retained Existing Notes
Indenture) to, create, incur, assume or suffer to exist any Lien upon any stock
or indebtedness of any Retained Existing Notes Indenture Restricted Subsidiaries
or any Principal Properties of the Parent Borrower or any Subsidiary (as defined
in the Retained Existing Notes Indenture), whether now owned or hereafter
acquired, securing Retained Existing Notes Indenture Debt (other than (i) Liens
securing the Obligations, (ii) Liens permitted by Section 6.11(f), (iii) Liens
permitted by this Section 7.01 to the extent constituting “Permitted Mortgages”
(as defined in the Retained Existing Notes Indenture) referenced in clause
(i) of the second paragraph of Section 1006 of the Retained Existing Notes
Indenture, (iv) Mortgages (as defined in the Retained Existing Notes Indenture)
upon stock or indebtedness of

 

-129129-



--------------------------------------------------------------------------------

any corporation existing at the time such corporation becomes a Subsidiary, or
existing upon stock or indebtedness of a Subsidiary at the time of acquisition
of such stock or indebtedness, and any extension, renewal or replacement (or
successive extensions, renewals or replacements) in whole or in part of any such
Mortgage) and (v) Liens permitted by Section 7.01(v) and (z) the Parent Borrower
shall not, and shall not permit any Subsidiary (as defined in the Retained
Existing Notes Indenture) to, enter into a Sale-Leaseback Transaction (as
defined in the Retained Existing Notes Indenture) that is not permitted by the
first sentence of Section 1007 of the Retained Existing Notes Indenture.

SECTION 7.02. Investments. Make any Investments, except:

(a) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Parent Borrower or any Restricted
Subsidiary (i) for reasonable and customary business-related travel,
entertainment, relocation and other business purposes in the ordinary course of
business or in accordance with previous practice, (ii) in connection with such
Person’s purchase of Equity Interests of Holdings (or any direct or indirect
parent thereof); provided that, to the extent such loans or advances are made in
cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the Parent Borrower in cash and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) not to exceed $20,000,000;

(c) Investments in the CCU Term Note, and any modification, replacement renewal,
reinvestment or extension thereof in accordance with Section 7.12(c);

(d) Investments (i) by the Parent Borrower or any Restricted Subsidiary that is
a U.S. Loan Party in the Parent Borrower or any Restricted Subsidiary that is a
U.S. Loan Party, (ii) by any Non-Loan Party in any other Non-Loan Party that is
a Restricted Subsidiary, (iii) by any Non-Loan Party in the Parent Borrower or
any Restricted Subsidiary that is a Loan Party, (iv) by any Foreign Loan Party
in any other Foreign Loan Party, (v) by any Loan Party in any Restricted
Subsidiary that is not a U.S. Loan Party; provided that the aggregate amount of
Investments made pursuant to this clause (v) when aggregated with all
Investments made pursuant to Section 7.02(j)(B) shall not exceed at any time
outstanding the sum of (x) the greater of $500,000,000 and 1.5% of Total Assets
at the time of such Investment and (y) the Available Amount at such time, and
(vi) by the Parent Borrower or any Restricted Subsidiary (A) in any Foreign
Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness or Equity Interests or a combination thereof of such
Foreign Subsidiary or another Foreign Subsidiary so long as such exchange does
not adversely affect the Collateral, (B) in any Foreign Subsidiary, constituting
an exchange of Equity Interests of such Foreign Subsidiary for Indebtedness of
such Foreign Subsidiary or (C) constituting Guarantees of Indebtedness or other
monetary obligations of Foreign Subsidiaries owing to any Loan Party;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f) Investments consisting of Liens, Indebtedness, transactions of the type
subject to Section 7.04, Dispositions, Restricted Payments and prepayments,
redemptions, purchases, defeasances or other satisfactions of Indebtedness
permitted under Sections 7.01, 7.03 (other than Section 7.03(d)), 7.04, 7.05
(other than Sections 7.05(d) or (e)), 7.06 (other than Section 7.06(d)) and
7.12, respectively;

(g) Investments existing on the Specified Date hereof (other than the CCU Term
Note) or made pursuant to legally binding written contracts in existence on the
Execution Date and set forth on Schedule 7.02(g) and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing, to the
extent permitted; provided that the amount of any Investment permitted pursuant
to this Section 7.02(g) is not increased from the amount of such Investment on
the Specified Date except pursuant to the terms of such Investment as of the
Specified Date or as otherwise permitted by another clause of this Section 7.02;

 

-130130-



--------------------------------------------------------------------------------

(h) Investments in Swap Contracts permitted under Section 7.03;

(i) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(j) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly-owned Subsidiary of the Parent Borrower
(except to the extent permitted by subclause (B) below), including as a result
of a merger, amalgamation or consolidation; provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):

(A) to the extent required by the Collateral and Guarantee Requirement and the
Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);

(B) the aggregate amount of Investments made in Persons that do not become U.S.
Loan Parties pursuant to this clause (j), when aggregated with all Investments
made pursuant to Section 7.02(d)(v), shall not exceed at any time outstanding
the sum of (i) the greater of $500,000,000 and 1.5% of Total Assets at the time
of such Permitted Acquisition and (ii) the Available Amount at such time;

(C) the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing;

(E) the Parent Borrower shall be in compliance with Section 7.14 for the Test
Period ended immediately preceding such purchase or other acquisition calculated
on a pro forma basis for such purchase or other acquisition in accordance with
Section 1.10 and a certificate from the Chief Financial Officer of the Parent
Borrower demonstrating compliance with such Section calculated in reasonable
detail shall be provided to the Administrative Agent; and

(F) the Parent Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k) the Transactions;

(l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

-131131-



--------------------------------------------------------------------------------

(n) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f), (g) or (l) so long as such amounts
are counted as Restricted Payments for purposes of such clauses;

(o)(i) Investments in a Securitization Entity in connection with a Qualified
Securitization Financing; provided that any such Investment in a Securitization
Entity is in the form of a contribution of additional Securitization Assets or
as customary Investments in a Securitization Entity in connection with a
Qualified Securitization Financing, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing;

(p) other Investments that do not exceed in the aggregate at any time
outstanding the sum of (i) the greater of $900,000,000 and 3.0% of the Total
Assets determined as of the date of such Investment and (ii) the Available
Amount at such time; provided, however, that the foregoing amount may be
increased, to the extent not otherwise included in the determination of the
Available Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any Investment pursuant to this clause (p) (which amount referred to in this
sentence shall not exceed the amount of such Investment valued at the Fair
Market Value of such Investment at the time such Investment was made); provided
further, however, that if the Parent Borrower or any of its Restricted
Subsidiaries make any Investments in Equity Interests of CCOH pursuant to this
clause (p) that is a CCOH 90% Investment, upon CCOH and its wholly-owned
Restricted Subsidiaries which are Material Domestic Subsidiaries and not
Excluded Subsidiaries becoming U.S. Subsidiary Guarantors and otherwise
complying with Section 6.11, such Investments shall be deemed to be have been
made pursuant to Section 7.02(v)(ii) (and Investments made by CCOH and its
Subsidiaries which are U.S. Subsidiary Guarantors shall be deemed to have been
retroactively made by U.S. Loan Parties) and the amount previously utilized in
connection with such Investment under this clause (p) shall be restored;

(q) advances of payroll payments to employees in the ordinary course of
business;

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests of Holdings (or by any direct or indirect parent thereof);

(s) Investments held by a Restricted Subsidiary acquired after the Closing Date
in a transaction otherwise permitted under this Section 7.02 or of a Person
merged or amalgamated with or into the Parent Borrower or merged, amalgamated or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(t) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(u) for the avoidance of doubt to avoid double counting, Investments made by any
Restricted Subsidiary that is not a U.S. Loan Party to the extent such
Investments are financed with the proceeds received by such Restricted
Subsidiary from an Investment made pursuant to clauses (d)(v), (j)(B) or (p) of
this Section 7.02;

(v) Investments (i) in CCOH and its Restricted Subsidiaries pursuant to the CCOH
Cash Management Arrangements and (ii) in CCOH constituting the acquisition of
outstanding Equity Interests of

 

-132132-



--------------------------------------------------------------------------------

CCOH not owned by the Parent Borrower and the Restricted Subsidiaries (whether
by tender offer, open market purchase, merger or otherwise) so long as after
giving effect to such acquisition, CCOH and its wholly-owned Restricted
Subsidiaries which are Material Domestic Subsidiaries and not Excluded
Subsidiaries become U.S. Subsidiary Guarantors hereunder and otherwise comply
with Section 6.11;

(w) (i) cash Investments in any Foreign Subsidiary that is a Non-Loan Party by
any U.S. Loan Party to the extent returned in the form of a cash dividend,
distribution or other payment substantially concurrently with such cash
Investment or (ii) non-cash Investments in any Foreign Subsidiary that is a
Non-Loan Party by any U.S. Loan Party in the form of intercompany debt issued to
such U.S. Loan Party in exchange for Equity Interests of another Foreign
Subsidiary that is a Non-Loan Party that was held by such U.S. Loan Party, in
each case, consummated on or before the second anniversary of the Closing Date
in order to effect a corporate restructuring to improve the efficiency of
repatriation of foreign cash flows; and

(x) Investments in non-wholly-owned Restricted Subsidiaries, joint ventures
(regardless of the legal form) and Unrestricted Subsidiaries not to exceed in
the aggregate at any one time outstanding the greater of $300,000,000 and 1.0%
of Total Assets at the time of such Investment.

Notwithstanding the foregoing, until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not directly acquire any material
operating assets or Broadcast Licenses that are not promptly contributed to one
or more Restricted Subsidiaries, other than (i) Equity Interests of Restricted
Subsidiaries which are U.S. Subsidiary Guarantors or (ii) any wireless radio
licenses used for intercompany communications and satellite earth station
authorizations used for reception and transmission of programming or other
communications; provided, however, such requirement will not apply if the
acquisition of such operating assets or Broadcast Licenses by a Restricted
Subsidiary (A) is reasonably likely to have material adverse tax, operational or
strategic consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (B) requires any approval of
the FCC or any other Governmental Authority that has not been obtained (the
Parent Borrower agreeing to use commercially reasonable efforts to obtain any
such approval).

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, other than:

(a) Indebtedness of the Parent Borrower and the Restricted Subsidiaries under
the Loan Documents;

(b) (i) Indebtedness existing on the Specified Date; provided that any
Indebtedness (other than Indebtedness refinanced on the Closing Date in
connection with the Transactions) that is in excess of (x) $5,000,000
individually or (y) $10,000,000 in the aggregate (when taken together with all
other Indebtedness outstanding in reliance on this clause (b) that is not set
forth on Schedule 7.03(b)) shall only be permitted under this clause (b) to the
extent that such Indebtedness is set forth on Schedule 7.03(b) and any Permitted
Refinancing thereof and (ii) intercompany Indebtedness outstanding on the
Closing Date and any Permitted Refinancing thereof; provided that all such
Indebtedness (other than the Parent Borrower Obligor Cash Management Note) of
any Loan Party owed to any Person that is not a U.S. Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an intercompany note
reasonably satisfactory to the Administrative Agent;

(c) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries in
respect of Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries otherwise permitted hereunder (except that a Restricted Subsidiary
that is not a U.S. Loan Party may not, by virtue of this Section 7.03(c),
Guarantee Indebtedness that such Restricted Subsidiary could not otherwise incur
under this Section 7.03); provided that (A) no Guarantee by any Restricted
Subsidiary of any Junior Financing, any Permitted Credit Facilities Refinancing
Indebtedness, any Permitted Alternative Incremental Facilities Indebtedness or
any Permitted Debt Exchange Notes shall be permitted unless such Restricted
Subsidiary shall have also provided a Guaranty of the Obligations substantially
on the terms set forth in the U.S. Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guaranty shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;
provided that, in any event, any Guaranty of any Permitted Additional Notes
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the New Senior Notes Indenture on
the Closing Date;

 

-133133-



--------------------------------------------------------------------------------

(d) Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
owing to the Parent Borrower or any other Restricted Subsidiary to the extent
constituting an Investment permitted by Section 7.02; provided that all such
Indebtedness of any Loan Party owed to any Person that is not a U.S. Loan Party
(other than the Parent Borrower Obligor Cash Management Note) shall be unsecured
and subordinated to the Obligations pursuant to an intercompany note reasonably
satisfactory to the Administrative Agent;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions, and
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Specified Date or entered into pursuant to subclauses (i) and (ii) of
this clause (e) and, in the case of clauses (i), (ii) and (iii), any Permitted
Refinancing thereof; provided that not more than $150,000,000 in aggregate
principal amount of Indebtedness incurred pursuant to this paragraph (e) shall
be outstanding at any time;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;

(g) (i) Indebtedness of the Parent Borrower in the form of one or more series of
senior unsecured notes or senior subordinated notes (collectively, “Permitted
Unsecured Notes”) and/or one or more series of senior secured notes that are
secured by all or a portion of the Collateral provided by the U.S. Loan Parties
on a pari passu or junior basis with the Loans and other Obligations (such
senior secured notes, the “Permitted Senior Secured Notes”), so long as, within
five Business Days after the receipt of such Net Cash Proceeds, the Parent
Borrower makes a prepayment of Term Loans and/or Revolving Credit Loans (with,
in the case of Revolving Credit Loans, a concomitant permanent reduction in the
Revolving Credit Commitments) pursuant to Section 2.05(b)(vii), in an aggregate
amount equal to 100% of the Net Cash Proceeds of such Indebtedness; provided
that (a) immediately prior and after giving effect thereto, no Default or Event
of Default shall have occurred and is continuing, (b) the stated final maturity
of such Indebtedness is not earlier than 91 days after the Latest Maturity Date
for the Class or Classes of Loans being repaid or Commitments being reduced with
the proceeds thereof, and such stated final maturity is not subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes such 91st day (it being understood that acceleration or mandatory
repayment, prepayment, redemption or repurchase of such Indebtedness upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition shall not be deemed to constitute a change in the stated final
maturity thereof), (c) such Indebtedness is not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the date that is 91 days
after such Latest Maturity Date for the Class of Loans being repaid or
Commitments being reduced with the proceeds thereof, provided that,
notwithstanding the foregoing, in the case of Term Loans scheduled amortization
payments (however denominated, including scheduled offers to repurchase) of such
Indebtedness shall be permitted so long as the Weighted Average Life to Maturity
of such Indebtedness shall be longer than the remaining Weighted Average Life to
Maturity of the Class or Classes of Loans being repaid or Commitments being
reduced with the proceeds thereof, (d) such Indebtedness shall not be an
obligation (including pursuant to a Guarantee) of any Person other than the
Parent Borrower and the U.S. Subsidiary Guarantors (or any other Subsidiary that
becomes a guarantor of the Obligations on terms substantially similar to the
Guarantee); provided that any Person who subsequently becomes a guarantor of
such Indebtedness shall also become a guarantor of the Obligations on terms
substantially similar to the Guarantee, (e) if such Indebtedness is secured,
(i) such Indebtedness shall not be secured by any assets or property other than
all or a portion of the Collateral of the U.S. Loan Parties (or any other
Subsidiary that becomes a guarantor of the Obligations), (ii) so long as the
Administrative Agent is a

 

-134134-



--------------------------------------------------------------------------------

party to the Intercreditor Agreement (or any other intercreditor agreement
referred to in Section 7.01(z) or otherwise), the secured parties under such
Indebtedness, or a trustee, collateral agent, security agent or similar agent on
their behalf, shall have become a party to the Intercreditor Agreement (or such
other intercreditor agreement) and (iii) all security therefor shall be granted
pursuant to agreements substantially similar to the Collateral Documents or as
customary under applicable Law (provided that such agreements may exclude from
the grant of Liens thereunder assets that are not excluded from the grant of
Liens under the Collateral Documents), and the secured parties thereunder, or a
trustee, collateral agent, security agent or similar agent on their behalf,
shall have become a party to the First Lien Intercreditor Agreement, to the
extent such Liens rank pari passu to the Liens securing the Obligations, or the
Second Lien Intercreditor Agreement, to the extent such Liens are junior in
priority to the Liens securing the Obligations (and such intercreditor agreement
shall have been executed and delivered by each other Person contemplated by the
terms thereof to be a party thereto) and (f) such Indebtedness shall not contain
a maintenance financial covenant that is at any time during the term of this
Agreement materially more restrictive to the Parent Borrower than the covenant
set forth in Section 7.14 except to the extent the Parent Borrower shall also be
required to comply during such time with such maintenance financial covenant
hereunder (which requirement to so comply shall not require the consent of any
Lender or Agent hereunder) (such permitted Indebtedness incurred pursuant to
this Section 7.03(g) being referred to as “Permitted Credit Facilities
Refinancing Indebtedness”) and (ii) any Permitted Refinancing thereof so long as
the conditions set forth in clauses (a) through (f) above shall also have been
satisfied;

(h) Indebtedness assumed in connection with any Permitted Acquisition: provided
that such Indebtedness is not incurred in contemplation of such acquisition, and
any Permitted Refinancing of any of the foregoing and so long as the aggregate
principal amount of such Indebtedness and all Indebtedness resulting from any
Permitted Refinancing thereof at any time outstanding pursuant to this paragraph
(h) does not exceed $250,000,000, determined at the time of incurrence;

(i) (i) Indebtedness of the Parent Borrower in the form of Permitted Unsecured
Notes and/or Permitted Senior Secured Notes; provided that (A) at the time such
Indebtedness is incurred (and after giving effect thereto), no Default or Event
of Default shall exist, (B) at the time any such Indebtedness is incurred (after
giving effect thereto), the Parent Borrower shall be in pro forma compliance
with the covenant set forth in Section 7.14 for the Test Period then last ended
calculated on a pro forma basis for such Permitted Alternative Incremental
Facilities Indebtedness in accordance with Section 1.10 (and a certificate from
the Chief Financial Officer of the Parent Borrower demonstrating compliance with
such Section calculated in reasonable detail shall be provided to the
Administrative Agent), (C) the aggregate amount of Indebtedness incurred under
this Section 7.03(i) shall not exceed (I) the sum of (x) the Initial Incremental
Amount plus (y) the excess, if any, of (a) 0.65 times Consolidated EBITDA of the
Parent Borrower for the Test Period then last ended prior to the date of
determination and calculated on a pro forma basis in accordance with
Section 1.10 over (b) the Initial Incremental Amount plus (z) the aggregate
amount of principal of Term Loans prepaid pursuant to Sections 2.05(b)(i) and
2.05(b)(iii) since the Closing Date that have not been refinanced with
Indebtedness under this Agreement minus (II) the aggregate amount of Incremental
Term Loans and the Revolving Commitment Increases, in each case incurred under
Section 2.14, (D) the stated final maturity of such Indebtedness shall not be
earlier than 91 days after the Maturity Date with respect to the Tranche B Term
Loans (without giving effect to any prior Extensions thereof), and such stated
final maturity shall not be subject to any conditions that could result in such
stated final maturity occurring on a date that precedes such 91st day after the
Maturity Date with respect to the Tranche B Term Loans (without giving effect to
any prior Extensions thereof) (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Indebtedness
upon the occurrence of an event of default, a change in control, an event of
loss or an asset disposition shall not be deemed to constitute a change in the
stated final maturity thereof), (E) such Indebtedness shall not be required to
be repaid, prepaid, redeemed, repurchased or defeased, whether on one or more
fixed dates, upon the occurrence of one or more events or at the option of any
holder thereof (except, in each case, upon the occurrence of an event of
default, a change in control, an event of loss or an asset disposition) prior to
the 91st day after the Maturity Date with respect to the Tranche B Term Loans
(without giving effect to any prior Extensions thereof), provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Indebtedness
shall

 

-135135-



--------------------------------------------------------------------------------

be permitted so long as the Weighted Average Life to Maturity of such
Indebtedness shall be longer than the remaining Weighted Average Life to
Maturity of the Tranche B Term Loans (without giving effect to any prior
Extensions thereof), (F) such Indebtedness shall not be an obligation (including
pursuant to a Guarantee) of any Person other than the Parent Borrower and the
U.S. Subsidiary Guarantors (or any other Subsidiary that becomes a guarantor of
the Obligations on terms substantially similar to the Guarantee); provided that
any Person who subsequently becomes a guarantor of such Indebtedness shall also
become a guarantor of the Obligations on terms substantially similar to the
Guarantee, (G) the proceeds of such Indebtedness shall be used for any purpose
not prohibited by this Agreement; provided that (i) to the extent such proceeds
are being used to refinance Retained Existing Notes, such refinancing occurs no
earlier than the final maturity date of such Retained Existing Notes, and
(ii) any amount of such Indebtedness in excess of the Initial Incremental Amount
may be used (x) only to refinance Retained Existing Notes on their final
maturity date or (y) if, after the Restatement Date but no more than nine months
prior to the date of incurrence of such Indebtedness, the Parent Borrower shall
have repaid any Retained Existing Notes on their final maturity date (other than
with proceeds of Incremental Term Loans, Revolving Commitment Increases or
Permitted Alternative Incremental Facilities Indebtedness, in each case incurred
other than under the Initial Incremental Amount), to the extent of the amount so
repaid, for working capital and other general corporate purposes (except where
such Retained Existing Notes were refinanced with the proceeds of Indebtedness
incurred pursuant to Section 7.03(b), in which case the proceeds of such
Indebtedness shall be used to permanently repay or prepay such Indebtedness),
(H) if such Indebtedness is secured, (x) such Indebtedness shall not be secured
by any assets or property other than all or a portion of the Collateral of the
U.S. Loan Parties (or any other Subsidiary that becomes a guarantor of the
Obligations), (y) so long as the Administrative Agent is a party to the
Intercreditor Agreement (or any other intercreditor agreement referred to in
Section 7.01(z) or otherwise), the secured parties under such Indebtedness, or a
trustee, collateral agent, security agent or similar agent on their behalf,
shall have become a party to the Intercreditor Agreement (or such other
intercreditor agreement) and (z) all security therefor shall be granted pursuant
to agreements substantially similar to the Collateral Documents or as customary
under applicable Law (provided that such agreements may exclude from the grant
of Liens thereunder assets that are not excluded from the grant of Liens under
the Collateral Documents), and the secured parties thereunder, or a trustee,
collateral agent, security agent or similar agent on their behalf, shall have
become a party to the First Lien Intercreditor Agreement, to the extent such
Liens rank pari passu to the Liens securing the Obligations, or the Second Lien
Intercreditor Agreement, to the extent such Liens are junior in priority to the
Liens securing the Obligations (and such intercreditor agreement shall have been
executed and delivered by each other Person contemplated by the terms thereof to
be a party thereto) and (I) such Indebtedness shall not contain a maintenance
financial covenant that is at any time during the term of this Agreement
materially more restrictive to the Parent Borrower than the covenant set forth
in Section 7.14 except to the extent the Parent Borrower shall also be required
to comply during such time with such maintenance financial covenant hereunder
(which requirement to so comply shall not require the consent of any Lender or
Agent hereunder) (such permitted Indebtedness incurred pursuant to this
Section 7.03(i) being referred to as “Permitted Alternative Incremental
Facilities Indebtedness”) and (ii) any Permitted Refinancing thereof so long as
the conditions set forth in clauses (A), (D), (E), (F), (H) and (I) above shall
also have been satisfied;

(j) Indebtedness representing deferred compensation to employees of the Parent
Borrower or any of its Subsidiaries incurred in the ordinary course of business;

(k) Indebtedness to current or former officers, directors, managers, consultants
and employees, their Controlled Investment Affiliates or Immediate Family
Members to finance the purchase or redemption of Equity Interests of Holdings
(or any direct or indirect parent thereof) permitted by Section 7.06;

(l) Indebtedness arising from agreements of the Parent Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of FASB Interpretation No. 45 as a result of an
amendment to an obligation in existence on the Closing Date) of the Parent
Borrower or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (l));

 

-136136-



--------------------------------------------------------------------------------

(m) (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.18, (ii) any
Permitted Refinancing thereof so long as the conditions set forth in clauses
2.18(a)(ix)-(xiii) shall have also been satisfied and (iii) any modification,
refinancing, refunding, renewal, extension or exchange of any Permitted Debt
Exchange Notes pursuant to Section 4.21 of the Initial Exchange Notes Indenture;

(n) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(o) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed $1,000,000,000;

(p) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(r) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(s) (i) Indebtedness of CCOH and its Restricted Subsidiaries, the proceeds of
which are solely used to refinance the CCU Term Note; provided that the Parent
Borrower subsequently applies all of the Net Cash Proceeds from such repayment
of the CCU Term Note to prepayment of Loans in the order specified in
Section 2.05(b)(v) with respect to mandatory prepayments under
Section 2.05(b)(iii), (ii) Indebtedness (including Acquired Indebtedness (as
defined in the CCOH Indentures as in effect on the Restatement Date)) of CCOH
and its Restricted Subsidiaries; provided that (A) immediately prior and after
giving effect thereto, no Default or Event of Default shall have occurred and is
continuing, (B) immediately after giving effect thereto the Consolidated
Leverage Ratio (as defined in the CCOH Indentures as in effect on the
Restatement Date) of CCOH is no greater than 7.00 to 1.00, determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which internal financial statements are available,
(C) within five (5) Business Days after the receipt of the Net Cash Proceeds of
such Indebtedness, (1) CCOH shall have (x) declared and paid to the holders of
its common stock a pro rata dividend in an aggregate amount equal to 100% of
such Net Cash Proceeds or (y) made an intercompany subordinated loan (with
customary subordination provisions reasonably acceptable to the Administrative
Agent) to the Parent Borrower in an aggregate amount at least equal to the
amount that would have been paid to the Parent Borrower if a dividend had been
declared and paid in accordance with clause (x) above, and (2) the Parent
Borrower shall have made a prepayment of Term Loans and/or Revolving Credit
Loans (with, in the case of Revolving Credit Loans, a concomitant permanent
reduction in the Revolving Credit Commitments) in accordance with
Section 2.05(b)(vii), in an aggregate amount equal to 100% of the amount
received by the Parent Borrower or any of its Subsidiaries as a result of such
dividend or loan and (iii) any Permitted Refinancing of the foregoing; provided
that no Loan Party is an obligor under any such Permitted Refinancing;

 

-137137-



--------------------------------------------------------------------------------

(t) Indebtedness under the ABL Facilities and any Permitted Refinancing thereof
in an aggregate principal amount not to exceed at any time outstanding the sum
of (x) $1,000,000,000 minus the Tranche A Term Loan Backstop Amount, plus (y) on
and after such time as CCOH and its wholly-owned Restricted Subsidiaries which
are Material Domestic Subsidiaries but not Excluded Subsidiaries shall become
U.S. Subsidiary Guarantors hereunder and otherwise comply with Section 6.11,
additional Indebtedness thereunder not to exceed an aggregate principal amount
of $500,000,000, plus (z) the aggregate amount of all principal payments of
Tranche A Term Loans (except any mandatory prepayment of Tranche A Term Loans
pursuant to Section 2.05(b)(ii)); provided that the aggregate amount of
additional Indebtedness under this clause (z) shall not exceed the Tranche A
Term Loan Backstop Amount;

(u) (i) Indebtedness and Guarantees by U.S. Guarantors in respect of the New
Senior Notes in an aggregate principal amount not to exceed $2,310,000,000 plus
the PIK Interest Amount and (ii) any Permitted Refinancing thereof;

(v) [Reserved];

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (u) above and (x) through (dd) below;

(x) Guarantees incurred in the ordinary course of business in respect of
obligations not constituting Indebtedness to suppliers, customers, franchisees,
lessors and licensees;

(y) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Parent Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services;

(z) (i) Indebtedness in respect of Permitted Additional Notes to the extent the
Net Cash Proceeds therefrom are immediately after the receipt thereof, used to
prepay the Term Loans in accordance with Section 2.05(b)(iii) and (ii) any
Permitted Refinancing of the foregoing;

(aa) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(bb) Indebtedness consisting of obligations of the Parent Borrower and its
Restricted Subsidiaries under deferred compensation to employees or other
similar arrangements incurred by such Person in connection with the
Transactions, any Permitted Acquisition or any other Investment expressly
permitted hereunder;

(cc) Indebtedness incurred by a Securitization Entity in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to Holdings or any of its Subsidiaries or the
Parent Borrower or any of its Subsidiaries (other than another Securitization
Entity); and

(dd) Indebtedness of any Non-Loan Party that is Restricted Subsidiary in an
amount not to exceed $400,000,000 at any one time outstanding.

Notwithstanding the foregoing, no Restricted Subsidiary that is not a U.S. Loan
Party will guarantee any Indebtedness for borrowed money of a U.S. Loan Party
unless such Restricted Subsidiary becomes a U.S. Subsidiary Guarantor. In
addition, notwithstanding the foregoing, (i) Restricted Subsidiaries that are
not U.S. Loan Parties may not incur Indebtedness pursuant to, without
duplication, clauses (h) and (o) of this Section in an aggregate combined
principal amount at any time outstanding in excess of $500,000,000 in each case
determined at the time of incurrence and (ii) until the Existing Notes Condition
shall have been satisfied, (A) the Parent Borrower shall not, and shall not
permit any Restricted Subsidiary to, create, incur, assume or suffer to exist
any Guarantee of the Existing Notes and (B) all Indebtedness (other than the
Parent Borrower Obligor Cash Management Note) owed to the Parent Borrower by any
Subsidiary Guarantor shall be unsecured and subordinated to the Obligations
pursuant to an intercompany note reasonably satisfactory to the Administrative
Agent.

 

-138138-



--------------------------------------------------------------------------------

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Parent Borrower dated such date
prepared in accordance with GAAP.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) Holdings or any Restricted Subsidiary may merge or consolidate with the
Parent Borrower (including a merger, the purpose of which is to reorganize the
Parent Borrower into a new jurisdiction); provided that (x) the Parent Borrower
shall be the continuing or surviving Person, (y) such merger or consolidation
does not result in the Parent Borrower ceasing to be incorporated under the Laws
of the United States, any state thereof or the District of Columbia and (z) in
the case of a merger or consolidation of Holdings with and into the Parent
Borrower, Holdings shall have no direct Subsidiaries at the time of such merger
or consolidation other than the Parent Borrower and, after giving effect to such
merger or consolidation, the direct parent of the Parent Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and, for the avoidance of doubt, the Equity Interests of the Parent Borrower
shall be pledged as Collateral;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Parent Borrower
that is not a Loan Party and (ii) any Restricted Subsidiary may liquidate or
dissolve or change its legal form if the Parent Borrower determines in good
faith that such action is in the best interests of the Parent Borrower and its
Restricted Subsidiaries and if not materially disadvantageous to the Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Parent Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a U.S. Loan Party or a Foreign Loan Party, then the transferee
must be a U.S. Loan Party or Foreign Loan Party, as the case may be;

(d) (i) so long as no Default exists or would result therefrom and the Parent
Borrower shall be in compliance with Section 7.14 for the Test Period then last
ended calculated on a pro forma basis for such merger or consolidation in
accordance with Section 1.10, the Parent Borrower may merge with any other
Person; provided that (i) the Parent Borrower shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Parent Borrower (any such Person, the
“Successor Parent Borrower”), (A) the Successor Parent Borrower shall be an
entity organized or

 

-139139-



--------------------------------------------------------------------------------

existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (B) the Successor Parent Borrower shall
expressly assume all the obligations of the Parent Borrower under this Agreement
and the other Loan Documents to which the Parent Borrower is a party pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee of the Obligations shall apply to the Successor Parent
Borrower’s obligations under this Agreement, (D) each Loan Party, unless it is
the other party to such merger or consolidation, shall have by a supplement to
each Security Agreement confirmed that its obligations thereunder shall apply to
the Successor Parent Borrower’s obligations under this Agreement, (E) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Parent Borrower’s obligations under this Agreement and (F) the Parent Borrower
shall have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Parent Borrower will succeed to, and be substituted for, the Parent Borrower
under this Agreement;

(ii) so long as no Default exists or would result therefrom and the Parent
Borrower shall be in compliance with Section 7.14 for the Test Period then last
ended calculated on a pro forma basis for such merger or consolidation in
accordance with Section 1.10, (x) any Subsidiary Co-Borrower may merge with any
other Subsidiary Co-Borrower and (y) any Subsidiary Co-Borrower may merge with
any other Person (other than a Subsidiary Co-Borrower); provided that (i) such
Subsidiary Co-Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not such Subsidiary Co-Borrower (any such Person, each a “Successor Subsidiary
Co-Borrower”), (A) the Successor Subsidiary Co-Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Subsidiary
Co-Borrower shall expressly assume all the obligations of the relevant
Subsidiary Co-Borrower under this Agreement and the other Loan Documents to
which such Subsidiary Co-Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee of the
Obligations shall apply to such Successor Subsidiary Co-Borrower’s obligations
under this Agreement, (D) each Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to each Security Agreement
confirmed that its obligations thereunder shall apply to such Successor
Subsidiary Co-Borrower’s obligations under this Agreement, (E) each mortgagor of
a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to such Successor
Subsidiary Co-Borrower’s obligations under this Agreement and (F) the relevant
Subsidiary Co-Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, such Successor Subsidiary Co-Borrower will succeed to, and be
substituted for, the relevant Subsidiary Co-Borrower under this Agreement;

(iii) so long as no Default exists or would result therefrom and the Parent
Borrower shall be in compliance with Section 7.14 for the Test Period then last
ended calculated on a pro forma basis for such merger or consolidation in
accordance with Section 1.10, (x) any Foreign Subsidiary Revolving Borrower may
merge with any other Foreign Subsidiary Revolving Borrower and (y) any Foreign
Subsidiary Revolving Borrower may merge with any other Person (other than a
Foreign Subsidiary Revolving Borrower); provided that (i) such Foreign
Subsidiary Revolving Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not such Foreign Subsidiary Revolving Borrower (any such Person, each a
“Successor Foreign Subsidiary Revolving Borrower”), (A) the Successor Foreign
Subsidiary Revolving Borrower shall be an entity organized or existing under the
laws of the same jurisdiction of organization as such Foreign Subsidiary

 

-140140-



--------------------------------------------------------------------------------

Revolving Borrower, (B) the Successor Foreign Subsidiary Revolving Borrower
shall expressly assume all the obligations of the relevant Foreign Subsidiary
Revolving Borrower under this Agreement and the other Loan Documents to which
such Foreign Subsidiary Revolving Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee of the Obligations shall apply to such Successor Foreign Subsidiary
Revolving Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement to each Security Agreement confirmed that its obligations thereunder
shall apply to such Successor Foreign Subsidiary Revolving Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to such Successor Foreign Subsidiary
Revolving Borrower’s obligations under this Agreement and (F) the relevant
Foreign Subsidiary Revolving Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, such Successor Foreign Subsidiary Revolving Borrower will succeed
to, and be substituted for, the relevant Foreign Subsidiary Revolving Borrower
under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary that is not a Borrower may merge or consolidate with any other Person
(i) in order to effect an Investment permitted pursuant to Section 7.02 or
(ii) for any other purpose; provided that (A) the continuing or surviving Person
shall be the Parent Borrower or a Restricted Subsidiary, which together with
each of its Restricted Subsidiaries, shall have complied with the applicable
requirements of Section 6.11; and (B) in the case of subclause (ii) only, if
(1) the merger or consolidation involves a Guarantor and such Guarantor is not
the surviving Person, the surviving Restricted Subsidiary shall expressly assume
all the obligations of such Guarantor under this Agreement and the other Loan
Documents to which such Guarantor is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent and (2) the
Parent Borrower shall be in compliance with Section 7.14 calculated on a pro
forma basis for such merger or consolidation in accordance with Section 1.10;

(f) the Merger may be consummated; and

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Notwithstanding the foregoing, (A) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not permit any Restricted Subsidiary
to transfer to the Parent Borrower any material operating assets or Broadcast
Licenses, other than (i) Equity Interests of Restricted Subsidiaries which are
U.S. Subsidiary Guarantors or (ii) any wireless radio licenses used for
intercompany communications and satellite earth station authorizations used for
reception and transmission of programming or other communications; provided that
a Restricted Subsidiary may transfer any such assets to the Parent Borrower if
(x) the failure to do so is reasonably likely to have material adverse tax,
operational or strategic consequences to the Parent Borrower or any Restricted
Subsidiaries (as determined in good faith by the Parent Borrower) or
(y) required by the FCC or any other Governmental Authority (the Parent Borrower
agreeing to use commercially reasonable efforts to obtain a waiver of such
requirement) and (B) the Parent Borrower shall not, transfer or participate any
interests under any CCU Term Note other than to a U.S. Loan Party.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether owned
on the Execution Date or thereafter acquired, in the ordinary course of business
and Dispositions of property no longer used or useful in the conduct of the
business of the Parent Borrower and the Restricted Subsidiaries;

 

-141141-



--------------------------------------------------------------------------------

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned in the
ordinary course of business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are applied to the purchase price of such
similar replacement property (which replacement property is actually promptly
purchased); provided that to the extent the property being transferred
constitutes Collateral, such replacement property shall be made subject to the
Lien of the Collateral Documents;

(d) Dispositions of property to the Parent Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a U.S. Loan Party or a
Foreign Loan Party (i) the transferee thereof must be a U.S. Loan Party or a
Foreign Loan Party, as the case may be, and to the extent such property is
Collateral, it shall continue to constitute Collateral after such Disposition,
or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.02, 7.04, 7.06 and 7.12 and Liens
permitted by Section 7.01;

(f) Dispositions of property (i) owned on the Closing Date that does not
constitute Collateral pursuant to sale-leaseback transactions; provided that all
Net Cash Proceeds thereof shall be applied to prepay Term Loans in accordance
with Section 2.05(b)(ii)(A) and may not be reinvested in the business of the
Parent Borrower or a Restricted Subsidiary in accordance with
Section 2.05(b)(ii)(B), and (ii) acquired after the Closing Date that does not
constitute Collateral pursuant to sale-leaseback transactions;

(g) Dispositions of Cash Equivalents;

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license) (other than FCC Authorizations) and LMAs,
in each case in the ordinary course of business and which do not materially
interfere with the business of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) the aggregate Fair Market Value of property Disposed of
pursuant to this clause (j) shall not exceed $900,000,000 since the Closing Date
and (iii) with respect to any Disposition pursuant to this clause (j) for a
purchase price in excess of $50,000,000, the Parent Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l) and (s) and clauses (i) and (ii) of
Section 7.01(t)); provided, however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on the Parent Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Parent Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by such Restricted Subsidiary from such transferee that are converted
by such Restricted Subsidiary into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of $300,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the Fair Market Value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash;

 

-142142-



--------------------------------------------------------------------------------

(k) Dispositions of the Specified Assets; provided that the Net Cash Proceeds in
respect thereof shall be applied to prepay Term Loans in accordance with
Section 2.05(b)(ii)(A) and may not be reinvested in the business of the Parent
Borrower or a Restricted Subsidiary in accordance with Section 2.05(b)(ii)(B);

(l) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(n) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(o) Dispositions of all or any part of the assets listed on Schedule 7.05(o);

(p) Dispositions of all or any part of the assets listed on Schedule 7.05(p);
provided, however, that (i) the first $2,500,000,000 of Net Cash Proceeds (for
the avoidance of doubt, after giving effect to clause (D) of the definition of
“Net Cash Proceeds,” if applicable) of Dispositions pursuant to this
Section 7.05(p) shall be applied to prepay the Term Loans in accordance with
Section 2.05(b)(ii)(A) and may not be reinvested in the business of the Parent
Borrower or a Restricted Subsidiary in accordance with Section 2.05(b)(ii)(B)
and (ii) any Net Cash Proceeds in excess of $2,500,000,000 shall be applied to
prepay Term Loans in accordance with Section 2.05(b)(ii)(A) or reinvested in the
business of the Parent Borrower or a Restricted Subsidiary in accordance with
Section 2.05(b)(ii)(B);

(q) Dispositions of Securitization Assets to a Securitization Entity in
connection with a Qualified Securitization Financing;

(r) the unwinding of any Swap Contract;

(s) (i) Permitted Asset Swaps allowable under Section 1031 of the Code and
(ii) other Permitted Asset Swaps with a Fair Market Value not to exceed
$50,000,000 in any calendar year; provided that, in the case of clause (i) or
(ii), the portion of the consideration received in exchange for the disposed
asset in the form of Cash Equivalents shall constitute proceeds of a Disposition
subject to Section 2.05; and

(t) Dispositions of the Divestiture Assets and any other asset required to be
Disposed of by the FCC or other Governmental Authorities under applicable Laws;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(d), 7.05(e), 7.05(i), 7.05(l) and 7.05(m))
shall be for no less than the Fair Market Value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Parent Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

Notwithstanding the foregoing, (A) until the Existing Notes Condition shall have
been satisfied, the Parent Borrower shall not permit any Restricted Subsidiary
to transfer to the Parent Borrower any material operating assets or Broadcast
Licenses, other than (i) Equity Interests of Restricted Subsidiaries which are
U.S. Subsidiary Guarantors or (ii) any wireless radio licenses used for
intercompany communications and satellite earth station authorizations used for
reception and transmission of programming or other communications; provided that
a Restricted Subsidiary may

 

-143143-



--------------------------------------------------------------------------------

transfer any such assets to the Parent Borrower if (x) the failure to do so is
reasonably likely to have material adverse tax, operational or strategic
consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (y) required by the FCC or
any other Governmental Authority (the Parent Borrower agreeing to use
commercially reasonable efforts to obtain a waiver of such requirement) and
(B) the Parent Borrower shall not, transfer or participate any interests under
any CCU Term Note other than to a U.S. Loan Party.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower and to its other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the Parent
Borrower and any of its other Restricted Subsidiaries and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(b) (i) the Parent Borrower may redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests, provided that any terms and provisions
material to the interests of the Lenders, when taken as a whole, contained in
such other class of Equity Interests are at least as advantageous to the Lenders
as those contained in the Equity Interests redeemed thereby or (ii) the Parent
Borrower and each of its Restricted Subsidiaries may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;

(c) Restricted Payments made on the Closing Date to consummate the Transactions
(including any amounts to be paid under, or contemplated by, the Merger
Agreement) and the fees and expenses related thereto owed to Affiliates,
including any payment to holders of Equity Interests of the Parent Borrower
(immediately prior to giving effect to the Transactions) in connection with, or
as a result of, their exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect
thereto;

(d) to the extent constituting Restricted Payments, the Parent Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(n)), 7.04
(other than a merger or consolidation of Holdings and the Parent Borrower) or
7.08 (other than Section 7.08(a) or (j));

(e) repurchases of Equity Interests in Parent, the Parent Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;

(f) the Parent Borrower may pay (or make Restricted Payments to allow any direct
or indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Parent Borrower
(or of any such direct or indirect parent of the Parent Borrower) by any future,
present or former employee, director, officer, manager or consultant (or any
Controlled Investment Affiliate or Immediate Family Member thereof) of the
Parent Borrower (or any direct or indirect parent of the Parent Borrower) or any
of its Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or otherwise pursuant to any employee or director
equity plan, employee or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any future, present or former employee, director,
officer, manager or consultant of the Parent Borrower (or any direct or indirect
parent of the Parent Borrower) or any of its Subsidiaries (including, for the
avoidance of doubt, any principal and interest payable on any notes issued by
the Parent Borrower (or of any direct or indirect parent of the Parent Borrower)
in connection with any such repurchase, retirement or other acquisition or
retirement); provided that payments made pursuant to this paragraph (f) may not
exceed in any calendar year $50,000,000 with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$75,000,000 in any calendar

 

-144144-



--------------------------------------------------------------------------------

year; provided that any cancellation of Indebtedness owing to the Parent
Borrower in connection with and as consideration for a repurchase of Equity
Interests of the Parent Borrower (or any of its direct or indirect parents)
shall not be deemed to constitute a Restricted Payment for purposes of this
clause (f); provided that such amount in any calendar year may be increased by
an amount not to exceed the sum of (1) the amount of Net Cash Proceeds of
Permitted Equity Issuances to employees, directors, officers, managers or
consultants (or any Controlled Investment Affiliate or Immediate Family Member
thereof) of the Parent Borrower (or any direct or indirect parent thereof) or
any of its Subsidiaries that occurs after the Closing Date plus (2) the net cash
proceeds of key man life insurance policies received by the Parent Borrower or
any of its Restricted Subsidiaries after the Closing Date;

(g) the Parent Borrower may make Restricted Payments to Holdings or to any
direct or indirect parent of Holdings:

(i) the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability (including
additions to tax, penalties and interests with respect thereto) to each foreign,
federal, state or local jurisdiction in respect of which a consolidated,
combined, unitary or affiliated return is filed by Holdings (or such direct or
indirect parent) that includes the Parent Borrower and/or any of its
Subsidiaries, to the extent such tax liability (including additions to tax,
penalties and interest with respect thereto) does not exceed the lesser of
(A) the taxes that would have been payable by the Parent Borrower and/or its
Restricted Subsidiaries as a stand-alone group and (B) the actual tax liability
(including additions to tax, penalties and interest with respect thereto) of
Holdings’ consolidated, combined, unitary or affiliated group (or, if Holdings
is not the parent of the actual group, the taxes that would have been paid by
Holdings, the Parent Borrower and/or the Parent Borrower’s Restricted
Subsidiaries as a stand-alone group), reduced by any such payments paid or to be
paid directly by the Parent Borrower or its Restricted Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the ordinary course of business and other overhead costs
and expenses (including administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, to the extent attributable to the ownership or
operations of the Parent Borrower and its Restricted Subsidiaries;

(iii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) legal existence;

(iv) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) the Parent Borrower
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Parent
Borrower or a Restricted Subsidiary (or U.S. Loan Party if the Investment would
have been required to be made in a U.S. Loan Party under Section 7.02) or
(2) the merger or amalgamation (to the extent not prohibited by Section 7.04) of
the Person formed or acquired into the Parent Borrower or a Restricted
Subsidiary (or U.S. Loan Party if the Investment would have been required to be
made in a U.S. Loan Party under Section 7.02) in order to consummate such
Permitted Acquisition, in each case, in accordance with the applicable
requirements of Section 6.11;

(v) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any equity or debt offering not prohibited
by this Agreement (whether or not successful) and directly attributable to the
operation of the Parent Borrower and its Restricted Subsidiaries; and

 

-145145-



--------------------------------------------------------------------------------

(vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries, only to the extent such amounts are
deducted, for the avoidance of doubt and notwithstanding anything in this
Agreement to the contrary, in calculating Consolidated EBITDA for any period;

(h) the Parent Borrower or any of its Restricted Subsidiaries may (a) pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion;

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration (i) such payment would have
complied with the provisions of this Agreement and (ii) no Event of Default
occurred and was continuing;

(j) the declaration and payment of dividends on the Parent Borrower’s common
stock following the first public offering of the Parent Borrower’s common stock
or the common stock of any of its direct or indirect parents after the Closing
Date, of up to 6% per annum of the net proceeds received by or contributed to
the Parent Borrower in or from any such public offering, other than public
offerings with respect to the Parent Borrower’s common stock registered on Form
S-4 or Form S-8;

(k) purchases of Equity Interests of CCOH permitted by Section 7.02(p) or
7.02(v)(ii); and

(l) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Parent
Borrower may make additional Restricted Payments in an aggregate amount,
together with the aggregate amount of repayments, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Sections 7.12(a)(vii), not to exceed the sum of (i) the greater of
$400,000,000 and (ii) the Available Amount at such time.

Notwithstanding anything to the contrary contained in Article VII (including
Sections 7.02 and 7.12 and this Section 7.06), the Parent Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly pay any cash dividend or make any cash distribution on or in respect
of the Parent Borrower’s Equity Interests or purchase or otherwise acquire for
cash any Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower, for the purpose of directly or indirectly paying
any cash dividend or making any cash distribution to, or acquiring any Equity
Interests of the Parent Borrower or any direct or indirect parent of the Parent
Borrower for cash from, the Sponsors, or guarantee any Indebtedness of any
Affiliate of the Parent Borrower for the purpose of paying such dividend, making
such distribution or so acquiring such Equity Interests to or from the Sponsors,
in each case by means of utilization of the cumulative dividend and investment
credit provided by the use of the Available Amount or the exceptions provided by
Sections 7.02(n) and (p), Sections 7.06(i) and (l) and Section 7.12(a)(vii),
unless (x) at the time and after giving effect to such payment, the Total
Leverage Ratio for the Test Period than last ended is less than 6.0 to 1.0 and
(y) such payment is otherwise in compliance with this Agreement.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Parent Borrower and the Restricted Subsidiaries on the Closing Date or any
business reasonably related or ancillary thereto or constituting a reasonable
extension thereof.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent Borrower, whether or not in the ordinary
course of business, other than:

(a) transactions between or among the Parent Borrower or any of its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

 

-146146-



--------------------------------------------------------------------------------

(b) transactions on terms substantially as favorable to the Parent Borrower or
such Restricted Subsidiary as would reasonably be obtainable by the Parent
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate,

(c) the Transactions and the payment of fees and expenses related to the
Transactions,

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Parent Borrower or any of its Subsidiaries or any direct or
indirect parent of the Parent Borrower in connection with the Transactions,

(e) if, at the time of such payment and after giving effect to such payment, no
Default or Event of Default shall exist, the payment of management, consulting,
monitoring, advisory, retainer and other fees, indemnities and expenses to the
Sponsors pursuant to the Sponsor Management Agreement (other than any Sponsor
Termination Fees), plus any unpaid management, consulting, monitoring, advisory
and other fees, indemnities and expenses accrued in any prior year,

(f) Investments permitted under Section 7.02,

(g) employment and severance arrangements between the Parent Borrower or any of
its Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(h) the payment of reasonable and customary fees and compensation consistent
with past practice or industry practices and reasonable out-of-pocket costs to,
and indemnities provided on behalf of, directors, officers, employees and
consultants of the Parent Borrower and the Restricted Subsidiaries or any direct
or indirect parent of the Parent Borrower in the ordinary course of business to
the extent attributable to the ownership or operation of the Parent Borrower and
the Restricted Subsidiaries,

(i) any agreement, instrument or arrangement as in effect as of the Specified
Date (other than the Sponsor Management Agreement) and set forth on Schedule
7.08, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders when taken as a whole in any material respect as
compared to the applicable agreement as in effect on the Specified Date as
reasonably determined in good faith by the board of directors of the Parent
Borrower),

(j) Restricted Payments permitted under Section 7.06 and prepayments,
redemptions, purchases, defeasances and satisfactions of Indebtedness permitted
under Section 7.12,

(k) [Reserved],

(l) transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08,

(m) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the Parent
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
board of directors or the senior management of the Parent Borrower, or are on
terms at least as favorable as would reasonably have been obtained at such time
from an unaffiliated party,

(n) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Parent to any Permitted Holder or to any former, current or future
director, manager, officer, employee or consultant (or any Controlled Investment
Affiliate or Immediate Family Member thereof) of the Parent Borrower, any of its
Subsidiaries or any direct or indirect parent thereof,

 

-147147-



--------------------------------------------------------------------------------

(o) payments to or from, and transactions with, any joint venture in the
ordinary course of business, and

(p) investments by the Sponsors in loans or debt securities (other than any debt
securities issued in connection with the Transactions) of the Parent Borrower or
any of its Restricted Subsidiaries so long as (A) the investment is being
offered generally to other investors on the same or more favorable terms and
(B) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of loans or securities (it being understood and
agreed that any purchase by the Sponsors of any loans or debt securities of the
Parent Borrower or any of its Restricted Subsidiaries in secondary market
transactions are not restricted by this Section 7.08).

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party (other than Holdings) or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:

(i) (A) exist on the Specified Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 hereto and (B) to the extent
Contractual Obligations permitted by clause (A) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,

(iii) contracts for the sale of assets that impose restrictions on the assets to
be sold,

(iv)(a) with respect to clause (b) only, arise in connection with any Lien
permitted by Section 7.01(a), (l), (s), (t)(i) or (t)(ii) and relate to the
property subject to such Lien or (b) arise in connection with any Disposition
permitted by Section 7.05,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing
or Retained Existing Notes) and the proceeds and products thereof,

(vii) are customary provisions contained in any leases, subleases, licenses,
sublicenses, LMAs or asset sale agreements otherwise permitted hereby so long as
such restrictions relate to the assets subject thereto, in each case, entered
into in the ordinary course of business,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(h) or 7.03(o)(as
limited by the second paragraph of Section 7.03) (with respect to non-Loan
Parties) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness,

 

-148148-



--------------------------------------------------------------------------------

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) are customary restrictions contained in the ABL Credit Agreement, the ABL
Facility Documentation, the New Senior Notes and any Permitted Refinancing of
any of the foregoing,

(xiii) arise in connection with cash or other deposits permitted under
Section 7.01,

(xiv) are restrictions in any one or more agreements governing Indebtedness of a
Restricted Subsidiary that is not a Loan Party that is permitted to be incurred
by Section 7.03, and

(xv) are customary restrictions contained in the definitive documentation
governing any Permitted Alternative Incremental Facilities Indebtedness,
Permitted Credit Facilities Refinancing Indebtedness, Permitted Debt Exchange
Notes and any Permitted Refinancing of any of the foregoing; provided that such
restrictions, taken as a whole, shall not be more restrictive to the Parent
Borrower and its Restricted Subsidiaries than the restrictions set forth in this
Agreement.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

SECTION 7.11. Accounting Changes. Make any change in fiscal year except to, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

SECTION 7.12. Prepayments, Etc. of Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any New Senior Notes, any Retained Existing Notes, any Permitted
Additional Notes or any other Indebtedness (or guarantees in respect thereof)
that is subordinated to the Obligations expressly by its terms (other than
Indebtedness among the Parent Borrower and its Restricted Subsidiaries)
(collectively, “Junior Financing”) except:

(i) the refinancing thereof with the Net Cash Proceeds of any Permitted
Refinancing, to the extent not required to prepay any Term Loans pursuant to
Section 2.05(b);

(ii) the refinancing thereof with the Net Cash Proceeds of any Specified Equity
Contribution made substantially contemporaneously with such prepayment,
redemption, purchase, defeasance or other satisfaction;

(iii) prepayments and redemptions of Repurchased Existing Notes;

(iv) on or after September 30, 2015, so long as no Default has occurred and is
continuing, the Parent Borrower or a Restricted Subsidiary may redeem a portion
of the New Senior Toggle Notes in an aggregate principal amount equal to the
product of (x) $30,000,000 and (y) a fraction (which, for the avoidance of
doubt, cannot exceed one), the numerator of which is the aggregate principal
amount of such Indebtedness outstanding on such date for United States federal
income tax purposes and the denominator of which is $1,500,000,000;

 

-149149-



--------------------------------------------------------------------------------

(v) (a) beginning on the fifth anniversary of the date of issuance of the New
Senior Notes, so long as no Default has occurred and is continuing, the Parent
Borrower or a Restricted Subsidiary may make “AHYDO catch-up” payments on such
Indebtedness; provided that, with respect to any New Senior Toggle Notes that
are exchanged into new senior notes after the Amendment No. 2 Effective Date in
connection with a proposed exchange offer that the Parent Borrower has publicly
announced prior to the Amendment No. 2 Effective Date (as such exchange offer
may be amended in accordance with its terms) (such new senior notes, “LBO
Exchange Notes”), Parent Borrower or a Restricted Subsidiary may make a cash
payment to holders of New Senior Toggle Notes that are exchanging their New
Senior Toggle Notes into LBO Exchange Notes, in an amount that does not exceed
$70 for each $1,000 in principal amount of New Senior Toggle Notes that are
tendered for exchange and accepted by the Parent Borrower, in lieu of the
issuance of LBO Exchange Notes in the amount of such cash payment, and such
payment may be made at the time of such exchange (regardless of whether such
exchange occurs prior to the fifth anniversary of the date of issuance of the
New Senior Notes) so long as an “AHYDO catch-up payment” had not previously been
made on such New Senior Toggle Notes prior to such exchange and no Default has
occurred or is continuing and (b) beginning on the fifth anniversary of the date
of issuance of any LBO Exchange Notes, so long as no Default has occurred and is
continuing, the Parent Borrower or a Restricted Subsidiary may make “AHYDO
catch-up” payments on such Indebtedness;

(vi) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Parent or any of its direct or indirect
parents;

(vii) so long as no Default is continuing or would result therefrom,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount, together
with the aggregate amount of Restricted Payments made pursuant to
Section 7.06(l), not to exceed the sum of (1) the greater of $550,000,000 or
1.75% of Total Assets at such time and (2) the Available Amount at such time;

(viii) the Parent Borrower may redeem, defease or discharge any AMFM Notes or
Designated 2010 Retained Existing Notes not purchased pursuant to the tender
offers made in connection with the Debt Repayment;

(ix) the Parent Borrower may prepay, redeem, purchase (including pursuant to an
offer to purchase) the New Senior Notes with the proceeds of any asset
disposition to the extent such proceeds are (i) not required to be used to
prepay the Term Loans in accordance with Section 2.05(b)(ii)(A) and are not used
to voluntarily prepay the Term Loans in accordance with Section 2.05(a) and
(ii) required to be so applied under the New Senior Notes Indenture; and

(x) so long as (i) no Default is continuing or would result therefrom and
(ii) no Tranche A Term Loans with a Maturity Date on or prior to January 30,
2016 shall be then outstanding, redemptions, purchases, defeasances and other
payments using cash on hand in an aggregate amount not to exceed $200,000,000 in
respect of Junior Financings with a final scheduled maturity on or before
January 30, 2016 prior to their scheduled maturity; provided that such Junior
Financings shall be retired as a result thereof.

(b) Make any payment in violation of any subordination terms of any Junior
Financing Documentation.

(c) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation,
Existing Notes Indenture, the CCO Cash Management Arrangements, the CCU Notes or
the CCO Intercompany Agreements, in each case without the consent of the
Administrative Agent and the Required Lenders (not to be unreasonably withheld);
it being understood and agreed that any extension of the CCO Cash Management
Arrangements, the CCU Notes or the CCO Intercompany Agreements, or any change in
the interest rate on the CCU Notes approved by the Board of Directors of the
Parent Borrower, will be deemed not to be materially adverse to the interests of
the Lenders.

 

-150150-



--------------------------------------------------------------------------------

SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries and
Unrestricted Subsidiaries.

(a) Permit any Subsidiary that is a wholly-owned Restricted Subsidiary to become
a non-wholly-owned Subsidiary, unless (i) such Restricted Subsidiary continues
to be a Guarantor, (ii) in connection with a Disposition of all or substantially
all of the assets or all or a portion of the Equity Interests of such Restricted
Subsidiary permitted by Section 7.05, (iii) as a result of the designation of
such Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
Section 6.14 or (iv) the remaining Investment in such non-wholly-owned
Subsidiary held by the Parent Borrower or any Restricted Subsidiary is a
permitted Investment under Section 7.02 (valued at the Fair Market Value of such
Investment at the time such Investment is deemed made).

(b) Until the Existing Notes Condition shall have been satisfied, permit the
Equity Interests of any Unrestricted Subsidiary to be owned by any Person other
than (i) one or more Restricted Subsidiaries; provided that if such Unrestricted
Subsidiary is a Material Domestic Subsidiary, then such Equity Interests shall
only be owned by a U.S. Subsidiary Guarantor, or (ii) other Unrestricted
Subsidiaries whose Equity Interest are owned by Persons permitted under this
Section 7.13(b).

SECTION 7.14. Financial Covenant. Permit the Secured Leverage Ratio as of the
last day of any Test Period (beginning with the Test Period ending on the last
day of the second full fiscal quarter ending after the Closing Date) to be
greater than the ratio set forth below opposite the last day of such Test
Period:

 

Fiscal Year

  

Q1

  

Q2

  

Q3

  

Q4

2009

   9.50:1    9.50:1    9.50:1    9.50:1

2010

   9.50:1    9.50:1    9.50:1    9.50:1

2011

   9.50:1    9.50:1    9.50:1    9.50:1

2012

   9.50:1    9.50:1    9.50:1    9.50:1

2013

   9.50:1    9.25:1    9.25:1    9.00:1

2014

   9.00:1    9.00:1    9.00:1    8.75:1

2015

   8.75:1    8.75:1    8.75:1    8.75:1

2016

   8.75:1    8.75:1    8.75:1    8.75:1

2017

   8.75:1    8.75:1    8.75:1    8.75:1

2018

   8.75:1    8.75:1    8.75:1    8.75:1

2019

   8.75:1    8.75:1    —      —  

Any provision of this Agreement that contains a requirement for the Parent
Borrower to be in compliance with the covenant contained in this Section 7.14
prior to the time that this covenant is otherwise applicable shall be deemed to
require that the Secured Leverage Ratio for the applicable Test Period not be
greater than 9.50 to 1.

SECTION 7.15. Limitation on Debt Payments. Prior to the Latest Maturity Date
outstanding as of the Amendment No. 1 Effective Date, to the extent any
Permitted Debt Exchange Notes are issued pursuant to Section 7.03(m) for the
purpose of consummating a Permitted Debt Exchange, (i) the Borrowers will not,
and will not permit any Restricted Subsidiary to, voluntarily prepay,
repurchase, redeem or otherwise defease or acquire any Permitted Debt Exchange
Notes (other than, beginning on the fifth anniversary of the date of issuance of
any Permitted Debt Notes, so long as no Default has occurred and is continuing,
“AHYDO catch-up” payments on any such Permitted Debt Exchange Notes) unless the
Borrowers shall concurrently voluntarily prepay Term Loans pursuant to
Section 2.05(a) of the Class from which such Permitted Debt Exchange Notes were
exchanged, in an amount not less than the product of (a) a fraction, the
numerator of which is the aggregate principal amount (calculated on the face
amount thereof) of such Permitted Debt Exchange Notes that are proposed to be
voluntarily prepaid, repurchased, redeemed, defeased or acquired and the
denominator of which is the aggregate principal amount (calculated on the face
amount thereof) of all Permitted Debt Exchange Notes in respect of the relevant
Permitted Debt Exchange then outstanding (prior to giving effect to such
proposed prepayment, repurchase, redemption, defeasance or acquisition) and
(b) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans of the Class from which such Permitted Debt Exchange Notes were
exchanged then outstanding and (ii) the Borrowers will not waive, amend or
modify the terms of any Permitted Debt Exchange Notes or any indenture pursuant
to which such Permitted Debt Exchange Notes have been issued in any manner
inconsistent with the terms of Section 2.18(a) or 7.03(m) or the definition of
“Permitted Debt Exchange Notes” or that would result in a Default hereunder if
such Permitted Debt Exchange Notes (as so amended or modified) were then being
issued or incurred.

 

-151151-



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default. Each of the events referred to in clauses
(a) through (l) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to any Borrower), 6.13(b) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Parent Borrower of written
notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness (other than any such Indebtedness in
respect of the ABL Facilities), or any other event occurs (other than with
respect to any such Indebtedness in respect of the ABL Facilities and other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; provided further that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to Section 8.02 or (C) fails
to observe or perform any other agreement or condition relating to any
Indebtedness in respect of the ABL Facilities, or any other event occurs with
respect to the ABL Facilities, and either (i) the holder or holders of such
Indebtedness (or the ABL Administrative Agent on behalf of such holder or
holders) cause such Indebtedness to become due (automatically or otherwise)
prior to its stated maturity or (ii) such failure has not been cured or waived
within 60 days; or

(f) Insolvency Proceedings, Etc. Holdings, any Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it

 

-152152-



--------------------------------------------------------------------------------

or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Judgments. There is entered against any Loan Party or any Material
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, any Borrower or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) Holdings, any Borrower or
any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to a funded Foreign Plan a
termination, withdrawal or noncompliance with applicable law or plan terms that
would reasonably be expected to result in a Material Adverse Effect; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to the Existing Credit Agreement or Section 6.11 or 6.13 shall for any
reason (other than pursuant to the terms hereof or thereof including as a result
of a transaction permitted under Section 7.04 or 7.05) cease to create, or any
Lien purported to be created by any Collateral Document shall be asserted in
writing by any Loan Party not to be, a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements and except
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage or (ii) any of the Equity Interests of any
Borrower ceasing to be pledged pursuant to the Security Agreements free of Liens
other than Liens created by the Security Agreements or any nonconsensual Liens
permitted by Section 7.01 or any Liens permitted under Section 7.01(v); or

(k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” or “Guaranteed Senior Indebtedness” (or any comparable term) or
“Senior Secured Financing” (or any comparable term) under, and as defined in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount or (ii) the subordination
provisions set forth in any Junior Financing Documentation governing Junior
Financing with an aggregate principal amount of not less than the Threshold
Amount shall, in whole or in part, cease to be effective or cease to be legally
valid, binding and enforceable against the holders of any such Junior Financing,
if applicable; or

 

-153153-



--------------------------------------------------------------------------------

(l) Change of Control. There occurs any Change of Control.

SECTION 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare Commitments of each Lender and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Parent Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Debtor Relief Laws, the
Commitments of each Lender and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Parent Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

SECTION 8.03. Application of Funds. Subject to the Intercreditor Agreement,
after the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, Hedging Obligations and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them; provided that
any proceeds from the exercise of remedies against collateral that constitutes
Specified Assets shall be allocated to repay Obligations constituting unpaid
principal of the Tranche C Term Loans prior to repayment of any other
Obligations constituting unpaid principal of the Loans and L/C Borrowings,
Hedging Obligations and Cash Management Obligations;

 

-154154-



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Parent Borrower.

SECTION 8.04. Right to Cure. Notwithstanding anything to the contrary contained
in this Article VIII, in the event that the Parent Borrower fails to comply with
the requirements of Section 7.14 as of the end of any relevant Test Period,
until the date that is 10 days after the date the financial statements with
respect to such Test Period are required to be delivered pursuant to
Section 6.01, Parent shall have the right to make an equity investment in the
Parent Borrower (other than in the form of Disqualified Equity Interests) in
cash or otherwise make cash common equity contributions to the Parent Borrower
(in each case, with the proceeds of any equity investment made in Parent by the
Sponsors) (the “Cure Right”), and upon receipt by the Parent Borrower of such
cash contributions (the “Cure Amount”), the Parent Borrower’s compliance with
Section 7.14 shall be recalculated giving effect to the following pro forma
adjustments: (i) EBITDA shall be increased, solely for the purposes of
determining compliance with Section 7.14, including determining compliance with
Section 7.14 as of the end of such Test Period and applicable subsequent periods
that include such fiscal quarter for which the Cure Right is exercised by an
amount equal to the Cure Amount and (ii) if, after giving effect to the
foregoing calculations (but not, for the avoidance of doubt, giving pro forma
effect to any repayment of Indebtedness in connection therewith), the
requirements of Section 7.14 shall be satisfied, then the requirements of
Section 7.14 shall be deemed satisfied as of the end of the relevant Test Period
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of Section 7.14 that had
occurred shall be deemed cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (x) in each four fiscal quarter
period there shall be a period of at least one fiscal quarter in which the Cure
Right is not exercised, (y) the Cure Amount shall be no greater than the amount
required for purposes of complying with Section 7.14 and (z) the Cure Amount
shall be disregarded for purposes of determining compliance with any other
provision of this Agreement (including, without limitation, any other provision
that requires compliance with Section 7.14 on a pro forma basis).

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied

 

-155155-



--------------------------------------------------------------------------------

(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article (other than Sections 9.10
and 9.12) are solely for the benefit of the Administrative Agent and the
Lenders, and neither any Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions and (ii) as additionally provided herein with respect to such L/C
Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank and/or Cash Management Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender and its Affiliates for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto (including the Intercreditor Agreement, the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement), as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact (including for the purpose of any Borrowing or payment in
Alternative Currencies) as shall be deemed necessary by the Administrative Agent
(other than to a Disqualified Institution) and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Each such sub agent and the Affiliates of the Administrative Agent
and each such sub agent shall be entitled to the benefits of all provisions of
this Article IX and Sections 10.04 and 10.05 (as though such sub-agents were the
“Administrative Agent” under the Loan Documents) as if set forth in full herein
with respect thereto. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct (as determined
in the final judgment of a court of competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the execution, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other

 

-156156-



--------------------------------------------------------------------------------

party to any Loan Document to perform its obligations hereunder or thereunder.
No Agent-Related Person shall be under any obligation to any Lender or
participant to ascertain or to inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created by the Collateral Documents, (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) or to inspect the properties, books or records of any Loan Party or any
Affiliate thereof. No Agent-Related Person shall have any duties or obligations
to any Lender or participant except those expressly set forth herein and in the
other Loan Documents, and without limiting the generality of the foregoing, the
Agent-Related Persons:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Person is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Person shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law; and

(c) shall not be required to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
the Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Affiliates.

No Agent-Related Person be liable (i) to any participant or Secured Party or
their Affiliates for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or such Person shall believe in good faith shall
be necessary under the circumstances) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

SECTION 9.04. Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

 

-157157-



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into the Existing Credit Agreement and/or this Agreement, as
applicable, and to extend credit to the Borrowers and the other Loan Parties
thereunder and hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided
further that any obligation to indemnify an L/C Issuer pursuant to this
Section 9.07 shall be limited to the Lenders of the appropriate Facility only.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the

 

-158158-



--------------------------------------------------------------------------------

Existing Credit Agreement, this Agreement, any other Loan Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers, provided that such reimbursement by the Lenders shall not affect the
Borrowers’ continuing reimbursement obligations with respect thereto. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08. Withholding Tax. To the extent required by any applicable law, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that an
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by the Borrowers and without limiting or expanding the
obligation of the Borrowers to do so) for all amounts paid, directly or
indirectly, by the Agent as taxes or otherwise, including any interest,
additions to tax or penalties thereto, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

SECTION 9.09. Agents in Their Individual Capacities.

(a) Each Person serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual capacity. Each Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties and their respective Affiliates as though such
Agent were not an Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Loans, each Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not an Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include each Agent in its individual capacity.

(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.09 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Parent Borrower,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lenders
that are not members of the Agent’s Group. None of the Administrative Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.

 

-159159-



--------------------------------------------------------------------------------

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

SECTION 9.10. Successor Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon thirty (30) days’ prior notice to the
Lenders and the Parent Borrower. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders, which successor agent shall be consented to by the Parent
Borrower at all times other than during the existence of an Event of Default
under Section 8.01(f) (which consent of the Parent Borrower shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Parent Borrower, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, and the term “Administrative Agent” shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 9.10). After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.

Any resignation by the Administrative Agent as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
Administrative Agent, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer effectively to assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 

-160160-



--------------------------------------------------------------------------------

SECTION 9.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.12. Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit in which the
Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place), (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Loan Party (it being understood that in the
event that property that constitutes Collateral is transferred to any Loan
Party, such property shall continue to constitute Collateral under the Loan
Documents), provided that all Liens thereon referred to in Section 7.01(v) shall
have been, or substantially concurrently therewith shall be, similarly released,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders or (iv) if the
property subject to such Lien is owned by a Subsidiary Guarantor, upon release
of such Subsidiary Guarantor from its obligations under its Guaranty pursuant to
clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

 

-161161-



--------------------------------------------------------------------------------

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the New Senior Notes, any Junior Financing, any
Permitted Credit Facilities Refinancing Indebtedness, Permitted Alternative
Incremental Facilities Indebtedness or Permitted Debt Exchange Notes.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.12. In each case as specified in this Section 9.12, the
Administrative Agent will promptly (and each Lender irrevocably authorizes the
Administrative Agent to), at the Parent Borrower’s expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release or subordination of such item of Collateral from
the assignment and security interest granted under the Collateral Documents, or
to evidence the release of such Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.12.

SECTION 9.13. Other Agents; Arrangers and Managers. Except as expressly provided
herein, none of the Lenders or other Persons identified on the facing page of
the Existing Credit Agreement or this Agreement as a “syndication agent,”
“documentation agent,” “joint bookrunner” or “joint lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 9.14. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Parent Borrower or Holdings, as applicable,
shall, or shall

 

-162162-



--------------------------------------------------------------------------------

cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

SECTION 9.15. Intercreditor Agreement. The Administrative Agent is authorized to
enter into the Intercreditor Agreement, substantially in the form of Exhibit
I-1, with such ministerial changes made prior to such agreement’s effectiveness
that are reasonably satisfactory to the Administrative Agent and are not
materially adverse to the Lenders, and the parties hereto acknowledge that the
Intercreditor Agreement is binding upon them. Each Lender (a) hereby consents to
the subordination of the Liens on the Receivables Collateral securing the
Obligations on the terms set forth in the Intercreditor Agreement, (b) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement and (c) hereby authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement and
to subject the Liens on the Receivables Collateral securing the Obligations to
the provisions thereof. The foregoing provisions are intended as an inducement
to the ABL Secured Parties (as such term is defined in the Intercreditor
Agreement) to extend credit to the borrowers under the ABL Credit Agreement and
such ABL Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement.

SECTION 9.16. Administrative Agent as Holder of Security Interests Granted by
Foreign Subsidiary Revolving Borrowers. With respect to any Foreign Subsidiary
Revolving Borrower:

(i) Each Foreign Subsidiary Revolving Borrower must pay the Administrative
Agent, as an independent and separate creditor, an amount equal to each Secured
Party Claim on its due date (the “Administrative Agent Claim”).

(ii) The Administrative Agent may enforce performance of any Administrative
Agent Claim in its own name as an independent and separate right. This includes
any suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in respect of any kind of insolvency proceeding.

(iii) Each Secured Party must, at the request of the Administrative Agent,
perform any act required in connection with the enforcement of any
Administrative Agent Claim. This includes joining in any proceedings as
co-claimant with the Administrative Agent.

(iv) Each Foreign Subsidiary Revolving Borrower irrevocably and unconditionally
waives any right it may have to require a Secured Party to join in any
proceedings as co-claimant with the Administrative Agent in respect of any
Administrative Agent Claim.

(v) Discharge by a Foreign Subsidiary Revolving Borrower of a Secured Party
Claim will discharge the corresponding Administrative Agent Claim in the same
amount. Discharge by a Foreign Subsidiary Revolving Borrower of an
Administrative Agent Claim will discharge the corresponding Secured Party Claim
in the same amount.

(vi) The aggregate amount of the Administrative Agent Claims will never exceed
the aggregate amount of the Secured Party Claims.

(vii) A defect affecting an Administrative Agent Claim against a Foreign
Subsidiary Revolving Borrower will not affect any Secured Party Claim. A defect
affecting a Secured Party Claim against a Foreign Subsidiary Revolving Borrower
will not affect any Administrative Agent Claim.

SECTION 9.17. Collateral Sharing Agreement. The Administrative Agent is
authorized to enter into the Collateral Sharing Agreement and perform its
obligations thereunder, and the parties hereto acknowledge that the Collateral
Sharing Agreement is binding upon them. Each Lender (a) hereby agrees that it
will be bound by the provisions thereof as if it were a signatory thereto and
will take no actions contrary to the provisions of the Collateral

 

-163163-



--------------------------------------------------------------------------------

Sharing Agreement, (b) hereby authorizes and instructs the Administrative Agent
to enter into the Collateral Sharing Agreement as well as any amendment and
restatement thereof at the request of the Parent Borrower to permit additional
tranches of Permitted Debt Exchange Notes to be added pursuant to
Section 2.18(a)(xiii) on the same basis as the Permitted Debt Exchange Notes
issued on the Amendment No. 1 Effective Date in connection with the Initial
Permitted Debt Exchange, which amendment and restatement may include other
ministerial changes made thereto as are reasonably satisfactory to the
Administrative Agent and are not materially adverse to the Lenders, and
(c) agrees that none of the Lenders or any other Secured Party shall have any
right of action whatsoever against the Administrative Agent as a result of any
action taken by the Administrative Agent pursuant to this paragraph or in
accordance with the terms of the Collateral Sharing Agreement.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement), and no consent to any
departure by any Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Parent Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 or fee under Section 2.03 or
2.09(a) without the written consent of each Lender directly affected thereby, it
being understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest or premium specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or Secured Leverage Ratio or in the component definitions thereof shall
not constitute a reduction in the rate of interest; provided that, only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of any Borrower to pay interest at the
Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Required Facility Lenders” or “Pro Rata Share” or any provision of
the last sentence of Section 2.05(b)(v), 2.06(c) relating to pro rata sharing,
2.13 or 8.03 without the written consent of each Lender affected thereby;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in a transaction permitted under Section 7.04, release all or
substantially all of the aggregate value of the Guaranty, without the written
consent of each Lender;

(g) change the currency in which any Loan is denominated or interest or fees
thereon is paid without the written consent of the Lender holding such Loans;

 

-164164-



--------------------------------------------------------------------------------

(h) waive any condition set forth in Section 4.02 as to any Credit Extension
under any Revolving Credit Facility or under any Delayed Draw Term Loan Facility
without the written consent of the Required Facility Lenders under such
Facility;

(i) change any provision of Section 2.05(a)(iv) or 2.05(b)(v) without the
written consent of the Required Facility Lenders with respect to each of the
Tranche A Term Loan Facility, Tranche B Term Loan Facility, Tranche C Term Loan
Facility, Tranche D Term Loan Facility, Tranche E Term Loan Facility, Delayed
Draw 1 Term Loan Facility and Delayed Draw 2 Term Loan Facility; or

(j) amend the definition of “Interest Period” to allow intervals in excess of
six months or shorter than one month without the agreement of each affected
Lender without the written consent of each Lender affected thereby;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (v) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender (it being understood that any Commitments or Loans held
or deemed held by any Defaulting Lender shall be excluded for a vote of the
Lenders hereunder requiring any consent of the Lenders).

No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Parent Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of a particular Class (“Refinanced
Term Loans”) with replacement term loans of such Class (“Replacement Term
Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Applicable Rate with respect to such Replacement
Term Loans (or similar interest rate spread applicable to such Replacement Term
Loans) shall not be higher than the Applicable Rate for such Refinanced Term
Loans (or similar interest rate spread applicable to such Refinanced Term Loans)
immediately prior to such refinancing, (c) the final maturity of such
Replacement Term Loans shall not be prior to the final maturity of such
Refinanced Term Loans and the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
by virtue of amortization or prepayment of the Refinanced Term Loans prior to
the time of such incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable

 

-165165-



--------------------------------------------------------------------------------

to the Lenders providing such Replacement Term Loans than, those applicable to
such Refinanced Term Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of the Term Loans in effect immediately prior to such refinancing.

The Parent Borrower will not, directly or indirectly, pay or cause to be paid
any consideration, to or for the benefit of any Lender for or as an inducement
to any consent, waiver or amendment of any of the terms or provisions of this
Agreement or any other Loan Document unless such consideration is offered to be
paid to all Lenders and is paid to all Lenders that consent, waive or agree to
amend in the time frame set forth in the documents relating to such consent,
waiver or agreement.

SECTION 10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or electronic transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to any Borrower, any other Loan Party, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Parent Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered and (E) if delivered by posting to a Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Platform, website or other device (to the extent permitted by
Section 10.02(d) to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Platform; provided that notices and
other communications to the Administrative Agent, the L/C Issuers and the Swing
Line Lender pursuant to Article II or Article IX shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication (i.e.,
TIF or PDF or other similar communication). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower, jointly and
severally, shall

 

-166166-



--------------------------------------------------------------------------------

indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of such Borrower in the absence of
gross negligence or willful misconduct of such Person, as determined by a final
judgment of a court of competent jurisdiction. All telephonic notices to the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

(d) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Parent Borrower. Nothing in this clause (d) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Parent Borrower effect delivery in such manner.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs and Expenses. (a) The Parent Borrower agrees if
the Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agents, the Documentation Agent and the Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
Cahill Gordon & Reindel LLP and one local and foreign counsel in each relevant
jurisdiction and (b) each Borrower agrees, jointly and severally, to pay or
reimburse the Administrative Agent and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
Attorney Costs but limited to those of one counsel to the Administrative Agent
and the Lenders (and one local counsel in each applicable jurisdiction and, in
the event of any actual conflict of interest, one additional counsel to the
affected parties). The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid promptly following
receipt by the Parent Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Borrowers. Each Borrower shall, jointly
and severally, indemnify and hold harmless the Administrative Agent, each
Lender, the Arrangers and their respective Affiliates, directors, officers,
employees, agents, trustees or advisors (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and Arrangers and one counsel to the other
Lenders (and one local counsel in each applicable jurisdiction for each such
group and, in the event of any actual conflict of interest, one additional
counsel to the affected parties)) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions

 

-167167-



--------------------------------------------------------------------------------

contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any property or
facility currently or formerly owned or operated by any Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability arising out of the
activities or operations of any Borrower, any Subsidiary or any other Loan Party
or (d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct, as determined by the final, non-appealable
judgment of a court of competent jurisdiction, of such Indemnitee or of any
affiliate, director, officer, member, employee, agent, trustee or advisor of
such Indemnitee or (y) a breach of any obligations under any Loan Document by
such Indemnitee or of any affiliate, director, officer, employee, agent, trustee
or advisor of such Indemnitee as determined by the final, non-appealable
judgment of a court of competent jurisdiction. To the extent that the
undertakings to indemnify and hold harmless set forth in this Section 10.05 may
be unenforceable in whole or in part because they are violative of any
applicable law or public policy, the Borrowers shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be paid within 10 Business Days after written demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor any Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, and their respective

 

-168168-



--------------------------------------------------------------------------------

successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement; provided, however, that the Parent Borrower (both prior to and
after the consummation of the Merger) shall be deemed to be a third-party
beneficiary of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed, it being understood that the Parent Borrower shall have the right to
withhold its consent if the Parent Borrower would be required to obtain the
consent of, or make a filing or registration with, a Governmental Agency) of:

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 8.01(a) or, solely with respect to
any Borrower, Section 8.01(f) has occurred and is continuing, any Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to another Lender, an Affiliate of a Lender or an Approved Fund;

(C) solely in the case of any assignment under any Revolving Credit Facility
under which such Person is a Principal L/C Issuer, each Principal L/C Issuer at
the time of such assignment, provided that no consent of any Principal L/C
Issuer shall be required for an assignment to an Agent or any Affiliate thereof;
and

(D) in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender; provided that no consent of the Swing Line
Lender shall be required for an assignment of all or any portion of the Dollar
Revolving Credit Loans to another Dollar Revolving Credit Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or such other date on which
such Assignment and Assumption is effective) shall not be less than and shall be
an integral multiple of (x) a Dollar Amount of $5,000,000 (in the case of the
Revolving Credit Facilities) or (y) $1,000,000 (in the case of a Term Loan)
unless each of the Parent Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Parent Borrower shall be
required if an Event of Default under Section 8.01(a) or, solely with respect to
any Borrower, Section 8.01(f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) the Assignee shall comply with Section 3.01(b) and (c) or Section 3.01(d),
as applicable.

 

-169169-



--------------------------------------------------------------------------------

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the relevant Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent Borrower,
any Agent and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the Parent
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01(b)
and (c) or Section 3.01(d), as applicable), 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.10 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless,
in the case of Section 3.01, the sale of the participation to such Participant
is made with the Parent Borrower’s prior written consent (not to be unreasonably
withheld or delayed).

 

-170170-



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Parent Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including their obligations under Section 3.01, 3.04 or 3.05),
except, in the case of Section 3.01, the increase or change results from a
Change in Law after the SPC becomes a SPC and the grant was made with the Parent
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the Parent
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ prior notice to the Parent
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the Swing Line
Lender shall have identified, in consultation with the Parent Borrower, a
successor L/C Issuer or the Swing Line Lender willing to accept its appointment
as successor L/C Issuer or Swing Line Lender, as applicable. In the event of any
such resignation of an L/C Issuer or the Swing Line Lender, the Parent Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided that
no failure by the Parent Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be. If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights
and obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).

 

-171171-



--------------------------------------------------------------------------------

(k) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to any Loan Party
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with procedures of the type described in Section 2.05(f) and (y) Permitted Debt
Exchanges in accordance with the procedures of Section 2.18, in each case
notwithstanding any other provision in this Agreement.

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, and to not use or disclose such
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ respective managers, administrators, directors,
officers, employees, trustees, investment advisors, partners, advisors, agents
and other representatives, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
shall be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process; (c) to any
other party to this Agreement, the Intercreditor Agreement, the First Lien
Intercreditor Agreement or the Second Lien Intercreditor Agreement; (d) subject
to an agreement to be bound by provisions substantially the same as those of
this Section 10.08 (or as may otherwise be reasonably acceptable to the Parent
Borrower), to any pledgee referred to in Section 10.07(g), Eligible Assignee of
or Participant in, or any prospective Eligible Assignee or pledgee of or
Participant in, any of its rights or obligations under this Agreement or to any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrowers and their obligations,
this Agreement or payments hereunder, any rating agency, or the CUSIP Service
Bureau or any similar organization; (e) with the written consent of the Parent
Borrower; (f) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
affiliates on a nonconfidential basis from a source other than a Loan Party who
is not known to such Person to be in breach of any obligation of
confidentiality; (g) to any Governmental Authority, examiner, self-regulatory
authority or other regulatory authority (including the National Association of
Insurance Commissioners or any other similar organization) regulating or
purporting to regulate any Lender; or (h) in connection with the administration
of this Agreement or any other Loan Documents or the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from or on behalf of any Loan Party or its
Subsidiaries or any Loan Party’s or its Subsidiaries’ directors, officers,
employees, trustees, investment advisors or agents, including accountants, legal
counsel and other advisors, relating to Holdings, the Borrowers or any of their
subsidiaries or their respective businesses, other than any such information
that is publicly available to any Agent or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08; provided
that, in the case of information received from a Loan Party after the Execution
Date, such information is clearly identified at the time of delivery as
confidential or (ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 10.09. Treatment of Information.

(a) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning

 

-172172-



--------------------------------------------------------------------------------

the issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Affiliates shall, by making any Communications (including
Restricting Information) available to a Lender, by participating in any
conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its Affiliates be responsible or
liable in any way for any decision a Lender may make to limit or to not limit
its access to Restricting Information. In particular, none of the Administrative
Agent nor any of its Affiliates (i) shall have, and the Administrative Agent, on
behalf of itself and each of its Affiliates, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender or any of their respective Affiliates
arising out of or relating to the Administrative Agent or any of its Affiliates
providing or not providing Restricting Information to any Lender.

(b) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(c) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

(d) The provisions of the foregoing clauses of this Section 10.09 are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Affiliates warrants or makes any other statement with respect to
the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Affiliates warrant or make any other
statement to the effect that an Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.

SECTION 10.10. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each L/C Issuer and its Affiliates
is authorized at any time and from time to time, without prior notice to any
Borrower or any other Loan Party, any such notice being waived by the Borrowers
(on its own behalf and on behalf of each Loan Party and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing to, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Loan Parties and their Restricted
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Notwithstanding anything to the contrary contained
herein, no Lender or its Affiliates and no L/C Issuer or its Affiliates shall
have a right to set off and apply any deposits held or other Indebtedness owing
by such Lender or its Affiliates or such L/C Issuer or its

 

-173173-



--------------------------------------------------------------------------------

Affiliates, as the case may be, to or for the credit or the account of any
Subsidiary of a Loan Party which is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code unless such Subsidiary is not a
direct or indirect subsidiary of Holdings. Each Lender and L/C Issuer agrees
promptly to notify the Parent Borrower and the Administrative Agent after any
such set off and application made by such Lender or L/C Issuer, as the case may
be; provided that the failure to give such notice shall not affect the validity
of such setoff and application. The rights of the Administrative Agent, each
Lender and each L/C Issuer under this Section 10.10 are in addition to other
rights and remedies (including other rights of setoff) that the Administrative
Agent, such Lender and such L/C Issuer may have.

SECTION 10.11. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the relevant Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.12. Counterparts. Each Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to each
Loan Document shall be effective as delivery of an original executed counterpart
of such Loan Document. The Agents may also require that any such documents and
signatures delivered by facsimile or electronic transmission be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile or electronic transmission.

SECTION 10.13. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.

SECTION 10.14. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof, and shall continue
in full force and effect as long as any Loan or any other Obligation (other than
Secured Hedge Agreements, Cash Management Obligations and other Obligations that
are not accrued and payable) hereunder shall remain unpaid or unsatisfied or any
Letter of Credit (other than any Letter of Credit that has been Cash
Collateralized or, if satisfactory to the L/C Issuer in its sole discretion, for
which a backstop letter of credit is in place) shall remain outstanding.

SECTION 10.15. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and the
intent of such illegal, invalid or unenforceable provision shall be followed as
closely as legally possible. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 10.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS

 

-174174-



--------------------------------------------------------------------------------

RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS AND
THE APPELLATE COURTS THEREOF. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR ELECTRONIC
TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.18. Binding Effect. The Existing Credit Agreement became effective
when it was executed by the Borrowers, Holdings and the Administrative Agent and
the Administrative Agent was notified by each Lender, Swing Line Lender and L/C
Issuer that each such Lender, Swing Line Lender and L/C Issuer had executed it
and thereafter is binding upon and inures to the benefit of the Borrowers,
Holdings, each Agent and each Lender and their respective successors and
assigns.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents

 

-175175-



--------------------------------------------------------------------------------

or the Secured Hedge Agreements or agreements governing Cash Management
Obligations (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.21. USA PATRIOT Act. Each Lender and the Administrative Agent hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the USA PATRIOT Act. This notice is given in accordance
with the requirements of the USA PATRIOT Act and is effective as to the Lenders
and the Administrative Agent.

SECTION 10.22. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their Affiliates, on the one hand, and the Agents, the Arrangers and the
Lenders, on the other hand, and each Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each of the Agents, the Arrangers
and the Lenders is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrowers or any of their
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Agents, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising any Borrower or any of their
Affiliates on other matters) and none of the Agents, the Arrangers or the
Lenders has any obligation to the Borrowers or any of their Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrowers and their Affiliates, and none of the
Agents, the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and Holdings and the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate. Each of Holdings and each
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents, Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.

SECTION 10.23. No Personal Liability. No past, present or future director,
officer, employee, incorporator, member, partner or stockholder of any Borrower,
Holdings or any Loan Party or any of their direct or indirect parent companies
(other than the Borrowers, Holdings and any other Loan Party) shall have any
liability for any obligations of the Borrowers or the Loan Parties under the
Loans, the Letters of Credit, the Guaranty, the Facilities, this Agreement or
any other Loan Document or for any claim based on, in respect of, or by reason
of such obligations or their creation. Each Lender hereby waives and releases
all such liability.

SECTION 10.24. Limitations on Foreign Loan Parties.

(a) Any obligation, guarantee or undertaking granted or assumed by any Loan
Party incorporated in England and Wales pursuant to this Agreement (including
but not limited to Section 10.05) and other Loan Documents shall be deemed not
to be undertaken or incurred by such Loan Party to the extent the same would
constitute unlawful financial assistance within the meaning of Section 151 of
the Companies Act 1985 of England and Wales and the

 

-176176-



--------------------------------------------------------------------------------

provisions of this Agreement and the other Loan Documents shall be construed
accordingly. For the avoidance of doubt, this limitation does not apply to any
obligation of such Loan Party as principal debtor under the Alternative Currency
Revolving Credit Facility.

(b) Any obligation, guarantee or undertaking granted or assumed by any Loan
Party incorporated in the Netherlands pursuant to this Agreement (including but
not limited to Section 10.05) and other Loan Documents shall be deemed not to be
undertaken or incurred by such Loan Party to the extent the same would
constitute unlawful financial assistance within the meaning of Article 207(c) or
98(c) of Book 2 of the Dutch Civil Code and the provisions of this Agreement and
the other Loan Documents shall be construed accordingly. For the avoidance of
doubt, this limitation does not apply to any obligation of such Loan Party as
principal debtor under the Alternative Currency Revolving Credit Facility.

SECTION 10.25. FCC. Notwithstanding anything to the contrary contained herein or
in any of the Loan Documents, neither the Administrative Agent or the Lenders,
nor any of their agents, will take any action pursuant to the Collateral
Documents that would constitute or result in any assignment of the FCC
Authorizations or any transfer of control thereof, within the meaning of 310(d)
of the Communications Act of 1934 or other Communications Law, if such
assignment of license or transfer of control thereof would require thereunder
the prior approval of the FCC, without first obtaining such approval of the FCC.

SECTION 10.26. Effectiveness of Merger. None of Holdings, the Parent Borrower,
the Subsidiary Co-Borrowers or the Foreign Subsidiary Revolving Borrowers shall
have any rights or obligations hereunder until the consummation of the Merger
and any representations and warranties of the Parent Borrower, the Subsidiary
Co-Borrowers or the Foreign Subsidiary Revolving Borrowers under the Loan
Documents shall not become effective, and no Event of Default may occur, until
such time. Upon consummation of the Merger, and without any further action by
any Person, each of Holdings, the Parent Borrower, the Subsidiary Co-Borrowers
or the Foreign Subsidiary Revolving Borrowers hereby irrevocably and
unconditionally (i) assumes and agrees punctually to pay, perform and discharge
when due each of the Obligations and each and every debt, covenant and agreement
incurred, made or to be paid, performed or discharged by it under the Loan
Documents, (ii) agrees to be bound by all the terms, provisions and conditions
of the Loan Documents applicable to it and (iii) agrees that it will be
responsible for and deemed to have made all of its representations and
warranties set forth in the Loan Documents, whenever made or deemed to have been
made.

SECTION 10.27. Effectiveness of Restatement. This Agreement shall, except as
otherwise expressly set forth herein, supersede the Existing Credit Agreement
from and after the Restatement Date with respect to the transactions hereunder
and with respect to the Loans and Letters of Credit outstanding under the
Existing Credit Agreement as of the Restatement Date. The parties hereto
acknowledge and agree, however, that (a) this Agreement and all other Loan
Documents executed and delivered herewith do not constitute a novation, payment
and reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Loan Documents as in effect prior to the Restatement
Date, (b) such Obligations are in all respects continuing with only the terms
being modified as provided in this Agreement and the other Loan Documents,
(c) the Liens and security interests in favor of the Collateral Agent for the
benefit of the Secured Parties securing payment of such Obligations are in all
respects continuing and in full force and effect with respect to all Obligations
and (d) all references in the other Loan Documents to the Existing Credit
Agreement shall be deemed to refer without further amendment to this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-177177-



--------------------------------------------------------------------------------

EXHIBIT B

 

Lender

  

Tranche B Term
Loan Amount

  

Tranche C Term
Loan Amount

  

Tranche B Term
Loan Extended
Amount

  

Tranche C Term
Loan Extended
Amount

  

Tranche D Term
Loan Amount

  

Tranche E Term
Loan Amount

                                                                                
                                                              



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANCHE E TERM LOAN NOTE

Exhibit C-9

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

[FORM OF]

TRANCHE E TERM LOAN NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, CLEAR CHANNEL COMMUNICATIONS, INC., a Texas
corporation (the “Parent Borrower”), hereby promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Credit Agreement dated as of
May 13, 2008, as Amended and Restated as of February 23, 2011, and as further
amended by Amendment No. 1 dated as of October 25, 2012, and Amendment No. 2
dated as of May 31, 2013 and Amendment No. 3 dated as of December 18, 2013 (as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Parent Borrower, Clear Channel
Capital I, LLC, a Delaware limited liability company (“Holdings”), the
Subsidiary Co-Borrowers, the Foreign Subsidiary Revolving Borrowers, Citibank,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, each lender
from time to time party thereto and the other agents named therein) (i) on the
dates set forth in the Credit Agreement, the principal amounts set forth in the
Credit Agreement with respect to Tranche E Term Loans made by the Lender to the
Parent Borrower pursuant to Sections 2.01(a)(vii) and (viii) of the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Tranche E Term Loans made by the Lender to the Parent Borrower pursuant to
the Credit Agreement.

The Parent Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.

The Parent Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. The nonexercise by the holder hereof of any of
its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

 

C-1



--------------------------------------------------------------------------------

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Parent
Borrower under this note.

This note is one of the Tranche E Term Loan Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This note is secured and
guaranteed as provided in the Credit Agreement and the Collateral Documents.
Reference is hereby made to the Credit Agreement and the Collateral Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and guarantees, the terms
and conditions upon which the security interest and each guarantee was granted
and the rights of the holder of this note in respect thereof.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

C-2



--------------------------------------------------------------------------------

CLEAR CHANNEL

COMMUNICATIONS, INC.,

as Parent Borrower,

By:

 

 

Name:

Title:

 

C-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount of Loan

  

Maturity Date

  

Payments of
Principal/Interest

  

Principal
Balance of Note

  

Name of
Person Making

the Notation

                             

 

C-4